Exhibit 10.1

 

EXECUTION VERSION



 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST LIEN CREDIT AGREEMENT

 

dated as of June 3, 2019

 

among

 

RANGER PACKAGING LLC,
as the Initial U.S. Borrower,

 

RANPAK B.V.,

as the Initial Dutch Borrower,

 

RANGER PLEDGOR LLC,
as Initial Holdings,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and an Issuing Bank

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1        DEFINITIONS 1       Section 1.01. Defined Terms
1       Section 1.02. Classification of Loans and Borrowings 77       Section
1.03. Terms Generally 77       Section 1.04. Accounting Terms; GAAP 78      
Section 1.05. Effectuation of Transactions 82       Section 1.06. Timing of
Payment and Performance 82       Section 1.07. Times of Day 82       Section
1.08. Currency Equivalents Generally 83       Section 1.09. Cashless Rollovers
83       Section 1.10. Additional Alternate Currencies 84       Section 1.11.
Additional Borrowers; Borrower Agent and Representative 84       Section 1.12.
Dutch Terms 86       Article 2        THE CREDITS 87       Section 2.01.
Commitments 87       Section 2.02. Loans and Borrowings 87       Section 2.03.
Requests for Borrowings 88       Section 2.04. [Reserved] 89       Section 2.05.
Letters of Credit 89       Section 2.06. [Reserved] 94       Section 2.07.
Funding of Borrowings 94       Section 2.08. Type; Interest Elections 95      
Section 2.09. Termination and Reduction of Commitments 96       Section 2.10.
Repayment of Loans; Evidence of Debt 97       Section 2.11. Prepayment of Loans
99       Section 2.12. Fees 105       Section 2.13. Interest 107       Section
2.14. Alternate Rate of Interest 108       Section 2.15. Increased Costs 108    
  Section 2.16. Break Funding Payments 110       Section 2.17. Taxes 110      
Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments
114

 

i

 

 

Section 2.19. Mitigation Obligations; Replacement of Lenders 117       Section
2.20. Illegality 118       Section 2.21. Defaulting Lenders 119       Section
2.22. Incremental Credit Extensions 121       Section 2.23. Extensions of Loans
and Revolving Credit Commitments 126       Article 3        REPRESENTATIONS AND
WARRANTIES 129       Section 3.01. Organization; Powers 129       Section 3.02.
Authorization; Enforceability 129       Section 3.03. Governmental Approvals; No
Conflicts 129       Section 3.04. Financial Condition; No Material Adverse
Effect 130       Section 3.05. Properties 130       Section 3.06. Litigation and
Environmental Matters 131       Section 3.07. Compliance with Laws 131      
Section 3.08. Investment Company Status 131       Section 3.09. Taxes 131      
Section 3.10. ERISA 131       Section 3.11. Disclosure 132       Section 3.12.
Solvency 132       Section 3.13. Capitalization and Subsidiaries 132      
Section 3.14. Security Interest in Collateral 133       Section 3.15. Labor
Disputes 133       Section 3.16. Federal Reserve Regulations 133       Section
3.17. Sanctions and Anti-Corruption Laws 133       Section 3.18. Centre of Main
Interest 134       Article 4        CONDITIONS 134       Section 4.01. Closing
Date 134       Section 4.02. Each Credit Extension 138       Article 5
       AFFIRMATIVE COVENANTS 139       Section 5.01. Financial Statements and
Other Reports 139       Section 5.02. Existence 142       Section 5.03. Payment
of Taxes 142       Section 5.04. Maintenance of Properties 142       Section
5.05. Insurance 143       Section 5.06. Inspections 143

 

ii

 

 

Section 5.07. Maintenance of Book and Records 144       Section 5.08. Compliance
with Laws 144       Section 5.09. Hazardous Materials Activity 144       Section
5.10. Designation of Subsidiaries 145       Section 5.11. Use of Proceeds 145  
    Section 5.12. Covenant to Guarantee Obligations and Give Security 146      
Section 5.13. Sanctions Policies and Procedures 148       Section 5.14.
Maintenance of Fiscal Year 148       Section 5.15. Further Assurances 148      
Section 5.16. Conduct of Business 148       Section 5.17. Post-Closing Actions
149       Section 5.18. Fiscal Unity Termination 149       Section 5.19. Centre
of Main Interests 149       Article 6        NEGATIVE COVENANTS 149      
Section 6.01. Indebtedness 149       Section 6.02. Liens 155       Section 6.03.
No Further Negative Pledges 161       Section 6.04. Restricted Payments;
Restricted Debt Payments 163       Section 6.05. [Reserved] 168       Section
6.06. Investments 168       Section 6.07. Fundamental Changes; Disposition of
Assets 173       Section 6.08. Sale and Lease-Back Transactions 178      
Section 6.09. Transactions with Affiliates 178       Section 6.10. [Reserved]
181       Section 6.11. [Reserved] 181       Section 6.12. Amendments of or
Waivers with Respect to Restricted Debt 181       Section 6.13. Modifications of
Organizational Documents 181       Section 6.14. Permitted Activities of
Holdings 181       Section 6.15. Financial Covenant 183       Article 7
       EVENTS OF DEFAULT 184       Section 7.01. Events of Default 184      
Article 8        THE ADMINISTRATIVE AGENT 188       Article 9
       MISCELLANEOUS 195       Section 9.01. Notices 195

 

iii

 

 

Section 9.02. Waivers; Amendments 197       Section 9.03. Expenses; Indemnity
205       Section 9.04. Waiver of Claim 206       Section 9.05. Successors and
Assigns 207       Section 9.06. Survival 215       Section 9.07. Counterparts;
Integration; Effectiveness 215       Section 9.08. Severability 216      
Section 9.09. Right of Setoff 216       Section 9.10. Governing Law;
Jurisdiction; Consent to Service of Process 216       Section 9.11. Waiver of
Jury Trial 217       Section 9.12. Headings 217       Section 9.13.
Confidentiality 218       Section 9.14. No Fiduciary Duty 219       Section
9.15. Several Obligations 219       Section 9.16. USA PATRIOT Act; Beneficial
Ownership Regulation 219       Section 9.17. Disclosure 219       Section 9.18.
Appointment for Perfection 219       Section 9.19. Interest Rate Limitation 220
      Section 9.20. [Reserved] 220       Section 9.21. Conflicts 220      
Section 9.22. Release of Guarantors 220       Section 9.23. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 220       Section 9.24.
Principal Investor Representative 221       Section 9.25. [Reserved] 221      
Section 9.26. Judgment Currency 221       Section 9.27. ERISA 222

 

iv

 

 

SCHEDULES:       Schedule ‎1.01(a) – Commitment Schedule Schedule ‎1.01(b) –
[Reserved] Schedule ‎1.01(c) – Local Counsel Schedule 3.05 – Material Real
Estate Assets Schedule ‎3.06 – Litigation and Environmental Matters Schedule
‎3.13 – Subsidiaries Schedule ‎5.10 – Unrestricted Subsidiaries Schedule ‎5.17 –
Post-Closing Actions Schedule ‎6.01 – Existing Indebtedness Schedule ‎6.02 –
Existing Liens Schedule ‎6.03 – Negative Pledges Schedule ‎6.06 – Existing
Investments Schedule ‎6.07 – Certain Dispositions Schedule ‎9.01 – Borrower’s
Website Address for Electronic Delivery       EXHIBITS:       Exhibit A-1 – Form
of Assignment and Assumption Exhibit A-2 – Form of Affiliated Lender Assignment
and Assumption Exhibit B – Form of Borrowing Request Exhibit C – Form of
Compliance Certificate Exhibit D – Form of Interest Election Request Exhibit E –
Form of Perfection Certificate Exhibit F – Form of Intercompany Note Exhibit G –
Form of Promissory Note Exhibit H-1 – Form of Trademark Security Agreement
Exhibit H-2 – Form of Patent Security Agreement Exhibit H-3 – Form of Copyright
Security Agreement Exhibit I – Form of Guaranty Agreement Exhibit J – Form of
U.S. First Lien Security Agreement Exhibit K – Form of Letter of Credit Request
Exhibit L-1 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships     For U.S. Federal Income Tax Purposes) Exhibit L-2 –
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-3 – Form of U.S.
Tax Compliance Certificate (For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit L-4 – Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit M – Form of Solvency Certificate Exhibit N – [Reserved]
Exhibit O – Form of Permitted Exit Payment Amendment Exhibit P – Form of
Substitute Affiliate Lender Nomination

 

v

 

 

FIRST LIEN CREDIT AGREEMENT

 

FIRST LIEN CREDIT AGREEMENT, dated as of June 3, 2019 (this “Agreement”), by and
among RANGER PLEDGOR LLC, a Delaware limited liability company (“Initial
Holdings”), RANGER PACKAGING LLC, a Delaware limited liability company (the
“Initial U.S. Borrower”), Ranpak B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) under the laws of the
Netherlands whose registered office is at Sourethweg 4-6 De Beitel, 6422 PC
Heerlen and its statutory seat (statutaire zetel) in Heerlen, the Netherlands,
registered with the Netherlands Chamber of Commerce under number 14044192 (the
“Initial Dutch Borrower”), the Lenders and Issuing Banks from time to time party
hereto, and Goldman Sachs Lending Partners LLC (“GSLP”), in its capacities as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”).

 

RECITALS

 

A. Pursuant to the terms of the Acquisition Agreement, Parent will directly or
indirectly purchase all of the issued and outstanding equity interests of Rack
Holdings Inc., a Delaware corporation (the “Target”).

 

B. To consummate the Transactions, the Investors will directly or indirectly
make equity contributions to Parent in cash which will be directly or indirectly
contributed to Holdings, and by Holdings to the Initial U.S. Borrower (with all
such contributions (x) to Holdings to be in the form of (i) common equity or
(ii) Preferred Capital Stock or other instruments having terms reasonably
acceptable to the Initial Lenders and (y) to the Initial U.S. Borrower to be in
the form of common equity) (all such contributions being referred to
collectively as the “Equity Contribution”), which Equity Contribution, when
combined with the funds remaining on deposit in the Trust Account (as defined in
the Acquisition Agreement) after giving effect to the Buyer Class A Redemption
(as defined in the Acquisition Agreement) that are paid or payable from the
Trust Account as described in the Acquisition Agreement (the “Trust Account
Equity”) will on a pro forma basis constitute an aggregate amount not less than
30% (the “Minimum Equity Percentage”) of the sum of (i) the aggregate principal
amount of the Credit Facilities funded on the Closing Date (excluding (A)
amounts drawn under the Revolving Facility on the Closing Date for working
capital purposes and/or purchase price adjustments, to fund Transaction Costs or
to replace, backstop or Cash collateralize existing letters of credit, bank
guarantees, bankers’ acceptances and similar documents and instruments to the
extent undrawn and (B) any letters of credit, bank guarantees, bankers’
acceptances and similar documents and instruments outstanding on the Closing
Date to the extent undrawn) plus (ii) the Equity Contribution plus (iii) the
Trust Account Equity.

 

C. To consummate the Transactions, the Borrowers have requested that the Lenders
extend credit in the form of (a) (i) Initial Dollar Term Loans in an original
aggregate principal amount equal to $378,175,000 and (ii) Initial Euro Term
Loans in an original aggregate principal amount equal to €140,000,000 and (b) a
Revolving Facility with an available amount of $45,000,000, and the Lenders are
willing to extend such credit on the terms and subject to the conditions set
forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article 1 DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 



1

 

 

“Acceptable Intercreditor Agreement” means a Market Intercreditor Agreement, or
another intercreditor agreement that is reasonably satisfactory to the
Administrative Consent Party (which may, if applicable, consist of a payment
“waterfall”).

 

“Acceptable Management Agreement” means any management agreement entered into
between Sponsor or a Parent Company (other than Holdings), on the one hand, and
Holdings or any of its subsidiaries, on the other hand, in each case on or after
the Closing Date, which such management agreement shall be in substance
reasonably satisfactory to the Administrative Consent Party.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means the purchase of all of the issued and outstanding equity
interests of the Target pursuant to the Acquisition Agreement and the other
transactions contemplated by the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
December 12, 2018, and amended pursuant to the Amendment to Stock Purchase
Agreement, dated as of January 24, 2019, by and among Parent, Rack Holdings
L.P., a Delaware limited partnership, and the Target.

 

“Additional Agreement” has the meaning assigned to such term in ‎Article 8.

 

“Additional Borrower” has the meaning assigned to such term in ‎Section 1.11(a).

 

“Additional Commitment” means any commitment hereunder added pursuant to
Sections ‎2.22, ‎2.23 or ‎9.02(c).

 

“Additional Lender” has the meaning assigned to such term in ‎Section 2.22(b).

 

“Additional Letter of Credit Facility” means any facility established by any
Borrower and/or any Restricted Subsidiary to obtain letters of credit, bank
guarantees, bankers acceptances or other similar instruments required by
customers, suppliers or landlords or otherwise required in the ordinary course
of business.

 

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

 

“Additional Revolving Credit Commitment” means any revolving credit commitment
added pursuant to Sections ‎2.22, ‎2.23 or ‎9.02(c)(ii).

 

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Additional Revolving Credit
Commitment.

 

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Sections ‎2.22, ‎2.23 or ‎9.02(c)(ii).

 

2

 

 

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

 

“Additional Revolving Loans” means any revolving loan added pursuant to Sections
‎2.22, ‎2.23 or ‎9.02(c)(ii).

 

“Additional Term Loan Commitment” means any term loan commitment added pursuant
to Sections ‎2.22, ‎2.23 or ‎9.02(c)(i).

 

“Additional Term Loans” means any term loan added pursuant to Sections ‎2.22,
‎2.23 or ‎9.02(c)(i).

 

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to ‎Section 5.01(a) or ‎Section 5.01(b), as applicable.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Consent Party” means, prior to the Disposition Date, the
Principal Investor Representative and, thereafter, the Administrative Agent.

 

“Administrative Questionnaire” has the meaning assigned to such term in ‎Section
2.22(d).

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Borrower or any of its Restricted
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of Holdings, the
Borrower or any of its Restricted Subsidiaries, threatened in writing, against
or affecting Holdings, the Borrower or any of its Restricted Subsidiaries or any
property of Holdings, the Borrower or any of its Restricted Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of Holdings or any subsidiary thereof
solely because it is an unrelated portfolio company of Parent and none of the
Administrative Agent, the Arranger, any Lender (other than any Affiliated Lender
or any Debt Fund Affiliate) or any of their respective Affiliates shall be
considered an Affiliate of Holdings or any subsidiary thereof.

 

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Borrower
and/or any of its Subsidiaries.

 

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by ‎Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Borrower.

 

“Affiliated Lender Cap” has the meaning assigned to such term in ‎Section
9.05(g)(iv).

 

“Agreement” has the meaning assigned to such term in the preamble to this First
Lien Credit Agreement.

 

3

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Published LIBO Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis based on the rate determined on such day for such Interest Period
at 11:00 a.m. (London time)) plus 1.00%, (c) the Prime Rate and (d) solely with
respect to Initial Term Loans and Initial Revolving Loans, 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the case
may be.

 

“Alternate Currency” means in the case of Revolving Loans and Letters of Credit,
Euros and each other currency that is approved in accordance with ‎Section 1.10.

 

“Applicable Charges” has the meaning assigned to such term in ‎Section 9.19.

 

“Applicable Percentage” means (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under such Class and the denominator of which is
the aggregate outstanding principal amount of the Term Loans and unused
Additional Term Loan Commitments of all Term Lenders under such Class and (b)
with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of ‎Section 2.21 and otherwise herein, when there is a Defaulting
Lender, such Defaulting Lender’s Revolving Credit Commitment shall be
disregarded for any relevant calculation. In the case of clause (b), in the
event that the Revolving Credit Commitments of any Class have expired or been
terminated, the Applicable Percentage of any Revolving Lender of such Class
shall be determined on the basis of the Revolving Credit Exposure of such
Revolving Lender with respect to such Class, giving effect to any assignments
and to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Applicable Rate” means, for any day, in the case of the Initial Term Loans and
the Initial Revolving Loans, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurocurrency Rate Spread” for the applicable
facility, based upon the First Lien Leverage Ratio as of the last day of the
most recently ended Test Period; provided that until the first Adjustment Date
following the completion of at least one full Fiscal Quarter ended after the
Closing Date, the “Applicable Rate” for any Initial Revolving Loans and Initial
Term Loans shall be the applicable rate per annum set forth below in Category 1.

 

First Lien Leverage Ratio  ABR Spread for Revolving Loans   Eurocurrency Rate
Spread for Revolving Loans   ABR Spread for Initial Term Loans   Eurocurrency
Rate Spread for Initial Term Loans  Category 1                     Greater than
or equal to 5.00 to 1.00   3.00%   4.00%   3.00%   4.00% Category 2           
         Less than 5.00 to 1.00   2.75%   3.75%   2.75%   3.75%

 

4

 

 

The Applicable Rate for Initial Revolving Loans and Initial Term Loans shall be
adjusted quarterly on a prospective basis on each Adjustment Date based upon the
First Lien Leverage Ratio in accordance with the table above; provided that if
financial statements are not delivered when required pursuant to ‎Section
5.01(a) or ‎(b), as applicable, the “Applicable Rate” for Initial Revolving
Loans and Initial Term Loans shall be the rate per annum set forth above in
Category 1 until such financial statements are delivered in compliance with
‎Section 5.01(a) or ‎(b), as applicable.

 

The Applicable Rate for any Class of Additional Revolving Loans or Additional
Term Loans shall be as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit or debt
Securities in the ordinary course of its activities and is administered, advised
or managed by (a) such Lender, (b) any Affiliate of such Lender or (c) any
entity or any Affiliate of any entity that administers, advises or manages such
Lender.

 

“Approved Jurisdiction” means each of (i) the Netherlands, (ii) the United
States, any state thereof and the District of Columbia and (iii) any other
jurisdiction agreed to by the Borrower and each Revolving Lender.

 

“Arranger” means GSLP in its capacity as sole lead arranger and sole bookrunner
with respect to the Initial Term Loans and the Initial Revolving Facility.

 

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by ‎Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Borrower.

 

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”;
provided that the Borrower shall not designate the Administrative Agent or any
of its Affiliates as the Auction Agent without the prior written consent of the
Administrative Agent or such Affiliate, as applicable (it being understood that
none of the Administrative Agent nor any of its Affiliates shall be under any
obligation to agree to act as the Auction Agent).

 

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

 

5

 

 

“Available Amount” means, at any time, an amount equal to, without duplication:

 

(a) the sum of:

 

(i) $30,000,000; plus

 

(ii) the Retained Excess Cash Flow Amount; provided that such amount shall not
be available for (A) any Restricted Payment pursuant to ‎Section 6.04(a)(iii)(A)
or any Restricted Debt Payment pursuant to ‎Section 6.04(b)(vi)(A) if (x) any
Event of Default shall then exist or would result therefrom or (y) on a Pro
Forma Basis, the Interest Coverage Ratio is less than 2.00:1.00 or (B) any
Investment pursuant to ‎Section 6.06(r)(i) if any Specified Event of Default
shall then exist or would result therefrom, in each case of clauses (A) and (B)
above, at the time of determination pursuant to ‎Section 1.04(e); plus

 

(iii) the amount of any capital contributions or other proceeds of any issuance
of Capital Stock (other than any amounts (x) constituting a Cure Amount, an
Available Excluded Contribution Amount or proceeds of an issuance of
Disqualified Capital Stock, (y) received from the Borrower or any Restricted
Subsidiary or (z) consisting of the proceeds of any loan or advance made
pursuant to ‎Section 6.06(h)(ii)) received as Cash equity by the Borrower or any
of its Restricted Subsidiaries, plus the fair market value, as determined by the
Borrower in good faith, of Cash Equivalents, marketable securities or other
property received by the Borrower or any Restricted Subsidiary as a capital
contribution or in return for any issuance of Capital Stock (other than any
amounts (x) constituting a Cure Amount, an Available Excluded Contribution
Amount or proceeds of any issuance of Disqualified Capital Stock or (y) received
from the Borrower or any Restricted Subsidiary), in each case, during the period
from and including the day immediately following the Closing Date through and
including such time; plus

 

(iv) the Net Proceeds received by the Borrower or any Restricted Subsidiary from
any Indebtedness or Disqualified Capital Stock, in each case of the Borrower or
any Restricted Subsidiary, issued after the Closing Date (other than
Indebtedness or Disqualified Capital Stock issued to the Borrower or any
Restricted Subsidiary), which has been converted into or exchanged for Capital
Stock of the Borrower, any Restricted Subsidiary or any Parent Company that does
not constitute Disqualified Capital Stock, together with the fair market value
of any Cash or Cash Equivalents (as determined by the Borrower in good faith)
and the fair market value (as determined by the Borrower in good faith) of any
property or assets (other than Indebtedness or Disqualified Capital Stock issued
to the Borrower or any Restricted Subsidiary) received by the Borrower or such
Restricted Subsidiary upon such exchange or conversion, in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

 

(v) the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any Investment
made pursuant to ‎Section 6.06(r)(i); plus

 

6

 

 

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Borrower or any Restricted Subsidiary during the period
from and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans and cash interest payments on loans, in each case received in respect of
any Investment made after the Closing Date pursuant to ‎Section 6.06(r)(i) or,
without duplication, otherwise received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary (including any proceeds received on
account of any issuance of Capital Stock by any Unrestricted Subsidiary (other
than solely on account of the issuance of Capital Stock to the Borrower or any
Restricted Subsidiary)); plus

 

(vii) an amount equal to the sum of (A) the amount of any Investments by the
Borrower or any Restricted Subsidiary pursuant to ‎Section 6.06(r)(i) in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary,
(B) the amount of any Investments by the Borrower or any Restricted Subsidiary
pursuant to ‎Section 6.06(r)(i) in any Unrestricted Subsidiary or any Joint
Venture that is not a Restricted Subsidiary that has been merged, consolidated
or amalgamated with or into, or is liquidated, wound up or dissolved into, the
Borrower or any Restricted Subsidiary and (C) the fair market value (as
determined by the Borrower in good faith) of the property or assets of any
Unrestricted Subsidiary or any Joint Venture that is not a Restricted Subsidiary
that have been transferred, conveyed or otherwise distributed to the Borrower or
any Restricted Subsidiary, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

 

(viii) the amount of any Declined Proceeds; minus

 

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
‎Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
‎Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to ‎Section
6.06(r)(i), in each case, after the Closing Date and prior to such time or
contemporaneously therewith.

 

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
determined by the Borrower in good faith, but excluding any Cure Amount)
received by the Borrower or any of its Restricted Subsidiaries after the Closing
Date from:

 

(1) contributions in respect of Qualified Capital Stock (other than any amounts
or other assets received from the Borrower or any of its Restricted
Subsidiaries), and

 

(2) the sale of Qualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries (other than (x) to the Borrower or any Restricted Subsidiary, (y)
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or (z) with the proceeds of any loan or
advance made pursuant to ‎Section 6.06(h)(ii)),

 

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

 

7

 

 

“Available Maturity Exception Amount” means, at the time of any incurrence of
Indebtedness, (x) the Maturity Exception Amount at such time minus (y) the
aggregate amount of Indebtedness outstanding at such time in reliance on the
Maturity Exception Amount.

 

“Available RDP Capacity Amount” means the amount of Restricted Debt Payments
that may be made at the time of determination pursuant to Section 6.04(b)(iv)(A)
minus the amount of the Available RDP Capacity Amount utilized by the Borrower
or any Restricted Subsidiary to make Investments pursuant to ‎Section
6.06(q)(ii).

 

“Available RP Capacity Amount” means the amount of Restricted Payments that may
be made at the time of determination pursuant to Sections ‎6.04(a)(vii) and
(a)‎(x)(A) minus the aggregate amount of the Available RP Capacity Amount
utilized by the Borrower or any Restricted Subsidiary to (a) make Investments
pursuant to ‎Section 6.06(q)(ii) and (b) make Restricted Debt Payments pursuant
to Section 6.04(b)(iv)(B).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services: commercial
credit cards, stored value cards, debit cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services, foreign exchange and currency management services and any arrangements
or services similar to any of the foregoing and/or otherwise in connection with
Cash management and Deposit Accounts.

 

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) (a) under any arrangement that is in effect
on the Closing Date between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, the Arranger or any Lender as of the
Closing Date or (b) under any arrangement that is entered into after the Closing
Date by any Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, the Arranger or any Lender at the time such arrangement is
entered into, in each case, in connection with Banking Services, in each case,
that has been designated to the Administrative Agent in writing by the Borrower
as being Banking Services Obligations for purposes of the Loan Documents, it
being understood that each counterparty thereto shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of ‎Article 8, ‎Section 9.03 and
‎Section 9.10 and each Acceptable Intercreditor Agreement, in each case as if it
were a Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

8

 

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business for financial investment purposes and which is
managed, sponsored or advised by any Person controlling, controlled by or under
common control with (a) any competitor of the Borrower and/or any of its
subsidiaries or (b) any Affiliate of such competitor, but, in each case, with
respect to which no personnel involved with any investment in such Person or the
management, control or operation of such Person (i) makes, has the right to make
or participates with others in making any investment decisions, or otherwise
causing the direction of the investment policies, with respect to such debt
fund, investment vehicle, regulated bank entity or unregulated lending entity or
(ii) has access to any information (other than information that is publicly
available) relating to Holdings, the Borrower or its subsidiaries or any entity
that forms a part of any of their respective businesses; it being understood and
agreed that the term “Bona Fide Debt Fund” shall not include any Person that is
separately identified to the Initial Lenders or the Administrative Agent in
accordance with clause (a)(i) or (a)(ii) of the definition of “Disqualified
Institution” or any reasonably identifiable Affiliate of any such Person on the
basis of such Affiliate’s name.

 

“Borrower” means, as the context may require, the U.S. Borrower, the Dutch
Borrower and/or any Additional Borrower. Unless the context may otherwise
require, as used in this Agreement and each other Loan Document, “the Borrower”
shall refer to the U.S. Borrower. Notwithstanding anything herein or in any
other Loan Document to the contrary, no Foreign Borrower shall be jointly and
severally liable with, or otherwise be responsible for any Obligation of, any
Domestic Borrower with respect to the Obligations of such Domestic Borrower.

 

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with ‎Section 2.03 and substantially in the form attached hereto as Exhibit B or
such other form that is reasonably acceptable to the Administrative Agent and
the Borrower.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) when used in connection with a Eurocurrency Rate Loan (i)
denominated in Dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market; and (ii) denominated in an Alternate Currency, the term “Business Day”
shall also exclude any day (x) on which banks are not open for dealings in
deposits in such Alternate Currency in the London or other applicable offshore
interbank market, (y) on which commercial banks and foreign exchange markets are
not open for business in London, the Netherlands or the principal financial
center for such Alternate Currency and (z) with respect to any Loan denominated
in Euros, on which the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET2) System payment system launched on November 19, 2007
or any successor settlement system is not open.

 

“Capital Expenditures” means, as applied to any Person for any period, the
aggregate amount, without duplication, of all expenditures (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Financing Leases) that in accordance with GAAP, are, or are
required to be, included as capital expenditures on the consolidated statement
of cash flows for such Person for such period.

 

9

 

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

 

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

 

“Cash” or “cash” means money, currency or a credit balance in any Deposit
Account, in each case determined in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S., U.K., Canada or a member state
of the European Union or any political subdivision thereof or (ii) issued by any
agency or instrumentality of the U.S., U.K., Canada or a member state of the
European Union or any political subdivision thereof, the obligations of which
are backed by the full faith and credit of the U.S., U.K., Canada or a member
state of the European Union or any political subdivision thereof, in each case
maturing within two years after such date and, in each case, including
repurchase agreements and reverse repurchase agreements relating thereto; (b)
readily marketable direct obligations issued by any state of the U.S. or any
political subdivision of any such state or any public instrumentality thereof or
by any foreign government, in each case maturing within two years after such
date and having, at the time of the acquisition thereof, a rating of at least
A-2 from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any bank organized under, or authorized to operate as a bank
under, the laws of the U.S., any state thereof or the District of Columbia or
any political subdivision thereof or any foreign bank or its branches or
agencies and that has capital and surplus of not less than $75,000,000 and, in
each case, repurchase agreements and reverse repurchase agreements relating
thereto; (e) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
having capital and surplus of not less than $75,000,000; (f) Indebtedness or
Preferred Capital Stock issued by Persons with a rating of at least BBB- from
S&P or at least Baa3 from Moody’s (or, if at the time, neither is issuing
comparable ratings, then a comparable rating of another nationally recognized
statistical rating agency) with maturities of 12 months or less from the date of
acquisition; (g) bills of exchange issued in the U.S., U.K., Canada, a member
state of the European Union or Japan eligible for rediscount at the relevant
central bank and accepted by a bank (or any dematerialized equivalent); (h)
shares of any money market mutual fund that has (i) substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(g) above, (ii) net assets of not less than $250,000,000 and (iii) a rating of
at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time either
S&P or Moody’s are not rating such fund, an equivalent rating from another
nationally recognized statistical rating agency); (i) solely with respect to any
Captive Insurance Subsidiary, any investment that such Captive Insurance
Subsidiary is not prohibited to make in accordance with applicable law; (j) any
cash equivalents (as determined in accordance with GAAP); and (k) shares or
other interests of any investment company, money market mutual fund or other
money market or enhanced high yield fund that invests 95% or more of its assets
in instruments of the types specified in clauses (a) through (j) above (which
investment company or fund may also hold Cash pending investment or
distribution).

 

10

 

 

The term “Cash Equivalents” shall also include (x) Investments of the type and
maturity described in the definition of “Cash Equivalents” of foreign obligors,
which Investments or obligors (or the parent companies thereof) have the ratings
(if any) described in such clauses or equivalent ratings from comparable foreign
rating agencies and (y) other short-term Investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in Investments analogous to the Investments described in the definition of “Cash
Equivalents” and in this paragraph.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of ‎Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date). For purposes of this
definition and ‎Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. regulatory
authorities, in each case pursuant to Basel III, shall in each case described in
clauses (a), (b) and (c) above, be deemed to be a Change in Law, regardless of
the date enacted, adopted, issued or implemented.

 

“Change of Control” means the earliest to occur of:

 

(a) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act as in effect on the Closing
Date), including any group acting for the purpose of acquiring, holding or
disposing of Securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act as in effect on the Closing Date), but excluding (i) any Employee
Benefit Plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor and (ii) one or more Permitted Holders, of Capital Stock
representing more than the greater of (x) 35% of the total voting power of all
of the outstanding voting Capital Stock of Holdings and (y) the percentage of
the total voting power of all of the outstanding voting Capital Stock of
Holdings collectively owned, directly or indirectly, beneficially by the
Permitted Holders; and

 

(b) the U.S. Borrower ceasing to be a direct Wholly-Owned Subsidiary of Holdings
or (until the date on which the principal of and interest on each Loan and all
fees, expenses and other amounts, in each case payable by the Dutch Borrower
under any Loan Document (other than contingent indemnification obligations for
which no claim or demand has been made) have been paid in full in Cash and all
commitments in respect of the Dutch Borrower under this Agreement have been
terminated) the Dutch Borrower ceasing to be an indirect Wholly-Owned Subsidiary
of Holdings, in each case other than during the pendency of any Holdings
Reorganization Transaction or Permitted Reorganization (provided that the U.S.
Borrower is a direct Wholly-Owned Subsidiary and (until the date on which the
principal of and interest on each Loan and all fees, expenses and other amounts,
in each case payable by the Dutch Borrower under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all commitments in respect of the Dutch
Borrower under this Agreement have been terminated) the Dutch Borrower is an
indirect Wholly-Owned Subsidiary of the Person that succeeds to the rights and
obligations of Holdings under the Loan Documents upon the consummation of such
Holdings Reorganization Transaction or Permitted Reorganization); it being
understood and agreed for the avoidance of doubt that the Acquisition shall not
trigger a “Change of Control” for any purpose under this Agreement or any other
Loan Document.

 

11

 

 

Notwithstanding the preceding clauses or any provision of Section 13d-3 of the
Exchange Act as in effect on the Closing Date, (i) a Person or group shall be
deemed not to beneficially own Capital Stock subject to a stock or asset
purchase agreement, merger agreement, option agreement, warrant agreement or
similar agreement (or voting or option or similar agreement related thereto)
until the consummation of the acquisition of the Capital Stock in connection
with the transactions contemplated by such agreement and (ii) if any group
includes one or more Permitted Holders, the issued and outstanding Capital Stock
of Holdings owned, directly or indirectly, by any Permitted Holders that are
part of such group shall not be treated as being beneficially owned by such
group or any other member of such group for purposes of determining whether a
Change of Control has occurred so long as one or more Permitted Holders hold in
excess of 50% of the issued and outstanding Capital Stock owned, directly or
indirectly, by such group.

 

“Charge” means any fee, loss, charge, expense, cost, accrual or reserve of any
kind.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Dollar Term
Loans, Initial Euro Term Loans of the U.S. Borrower or Dutch Borrower,
Additional Term Loans of any series established as a separate “Class” pursuant
to Sections ‎2.22, ‎2.23 or ‎9.02(c)(i), or Initial Revolving Loans or
Additional Revolving Loans of any series established as a separate “Class”
pursuant to Sections ‎2.22, ‎2.23 or ‎9.02(c)(ii), (b) any Commitment, refers to
whether such Commitment is an Initial Dollar Term Loan Commitment, Initial Euro
Term Loan Commitment of the U.S. Borrower or Dutch Borrower, an Additional Term
Loan Commitment of any series established as a separate “Class” pursuant to
Sections ‎2.22, ‎2.23 or ‎9.02(c)(i), or an Initial Revolving Credit Commitment
or an Additional Revolving Credit Commitment of any series established as a
separate “Class” pursuant to Sections ‎2.22, ‎2.23 or ‎9.02(c)(ii), (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class and (d) any Revolving Credit Exposure, refers to whether such Revolving
Credit Exposure is attributable to a Revolving Credit Commitment of a particular
Class (or Revolving Loans incurred or Letters of Credit issued under a Revolving
Credit Commitment of a particular Class).

 

“Closing Date” means the date on which the conditions specified in ‎Section 4.01
are satisfied (or waived in accordance with ‎Section 9.02).

 

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement as in effect on the
Closing Date (it being understood that capitalized terms used in such definition
and defined in the Acquisition Agreement shall have the meanings ascribed to
such terms in the Acquisition Agreement as in effect on the Closing Date).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the U.S. Collateral and the Dutch Collateral.
For the avoidance of doubt, in no event shall “Collateral” include any Excluded
Asset.

 

12

 

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document (including any Acceptable Intercreditor Agreement) and (y) the time
periods (and extensions thereof) set forth in ‎Section 5.12, the requirement
that:

 

(a) the Administrative Agent shall have received from each Restricted Subsidiary
required to comply with the requirements set forth in this definition pursuant
to Section 5.12(a) (A) a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto, (B) (x) with respect to any such Restricted
Subsidiary that is a Domestic Subsidiary, a supplement to the U.S. Security
Agreement in substantially the form attached as an exhibit thereto and (y) with
respect to any such Restricted Subsidiary that is a Dutch Subsidiary,
supplements to the applicable Dutch Collateral Documents (or, at the option of
such Dutch Subsidiary, new Dutch Collateral Documents in substantially similar
form or such other form reasonably satisfactory to the Administrative Consent
Party), if applicable, in the form attached thereto or otherwise reasonably
acceptable to the Administrative Consent Party, (C) if the respective Restricted
Subsidiary required to comply with the requirements set forth in this definition
pursuant to ‎Section 5.12 owns registrations of or applications for U.S.
Patents, U.S. Trademarks and/or U.S. Copyrights that constitute Collateral, an
Intellectual Property Security Agreement in substantially the form attached as
an exhibit hereto, (D) with respect to any Domestic Loan Party, a completed
Perfection Certificate, (E) Uniform Commercial Code financing statements in
appropriate form for filing in such jurisdictions as the Administrative Consent
Party may reasonably request and (F) an executed joinder to any Acceptable
Intercreditor Agreement that is then applicable in substantially the form
attached as an exhibit thereto; and

 

(b) the Administrative Agent shall have received with respect to any Material
Real Estate Asset (other than an Excluded Asset) owned by any Domestic Loan
Party, a Mortgage and any necessary UCC fixture filing in respect thereof, in
each case together with, to the extent customary and appropriate (as reasonably
determined by the Administrative Consent Party and the Borrower):

 

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Consent Party may deem
reasonably necessary in order to create a valid and subsisting Lien on such
Material Real Estate Asset in favor of the Administrative Agent for the benefit
of the Secured Parties, (B) such Mortgage and any corresponding UCC or
equivalent fixture filings have been duly recorded or filed, as applicable and
(C) all filing and recording taxes and fees have been paid or otherwise provided
for in a manner reasonably satisfactory to the Administrative Consent Party;

 

(ii) a fully paid policy of lender’s title insurance (a “Mortgage Policy”) in an
amount reasonably acceptable to the Administrative Consent Party (not to exceed
the fair market value of the Material Real Estate Asset covered thereby (as
determined by the Borrower in good faith)) issued by a nationally recognized
title insurance company in the applicable jurisdiction that is reasonably
acceptable to the Administrative Consent Party, insuring the relevant Mortgage
as having created a valid subsisting Lien on the real property described therein
with the ranking or the priority which it is expressed to have in such Mortgage,
subject only to Permitted Liens and other Liens acceptable to the Administrative
Consent Party, together with such endorsements, coinsurance and reinsurance as
the Administrative Consent Party may reasonably request to the extent the same
are available in the applicable jurisdiction at commercially reasonable rates;
provided, however, that in lieu of a zoning endorsement the Administrative
Consent Party shall accept a zoning report from a nationally recognized zoning
report provider;

 

13

 

 

(iii) a customary legal opinion of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located, as the
Administrative Consent Party may reasonably request; and

 

(iv) (A) surveys (provided an existing survey shall be acceptable if sufficient
for the applicable title insurance company to remove the standard survey
exception and issue survey-related endorsements and the title insurance company
does so), (B) appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended), and (C) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination (together with evidence of federal flood insurance for any such
Flood Hazard Property); provided that the Administrative Consent Party may in
its reasonable discretion (I) accept any existing appraisal so long as such
existing appraisal satisfies any applicable local law requirements and (II)
waive the requirements for any survey.

 

Notwithstanding any provision of any Loan Document to the contrary, if any
mortgage tax or similar tax or charge is owed on the entire amount of the
Obligations evidenced hereby in connection with the delivery of a mortgage or
UCC fixture filing pursuant to clause (b) above, then, to the extent permitted
by, and in accordance with, applicable Requirements of Law, the amount of such
mortgage tax or similar tax or charge shall be calculated based on the lesser of
(x) the amount of the Obligations allocated to the applicable Material Real
Estate Asset and (y) the fair market value of the applicable Material Real
Estate Asset at the time the Mortgage is entered into and determined in a manner
reasonably acceptable to the Administrative Consent Party and the Borrower.
Notwithstanding anything herein to the contrary, no Mortgage will be executed
and delivered with respect to any Material Real Estate Asset pursuant to the
foregoing until the Administrative Agent has received written notice of such
Mortgage at least 30 days prior to such execution and delivery and has confirmed
receipt of satisfactory flood due diligence and evidence of compliance with the
applicable Flood Insurance Laws.

 

Notwithstanding any provision of any Loan Document to the contrary, (1) all
Guarantees by Dutch Loan Parties shall be subject to any applicable general
mandatory statutory limitations, fraudulent preference, “thin capitalization”
rules, exchange control restrictions, corporate benefit and financial assistance
and (2) Dutch Subsidiaries may be excluded from the Guarantee requirements in
circumstances where such requirements would contravene any legal prohibition or
result in a material risk of personal or criminal liability on the part of any
officer, director, member or manager of such Dutch Subsidiary; provided that,
Holdings and its Subsidiaries will use all commercially reasonable efforts to
remedy, mitigate and overcome any such restrictions referred to in the foregoing
clauses (1) and (2), including, without limitation, assisting in demonstrating
that adequate corporate benefit accrues and undertaking any “whitewash” or
similar procedures in the case of financial assistance.

 

“Collateral Documents” means, collectively, (i) the U.S. Security Agreement,
(ii) each Mortgage (if any), (iii) each Intellectual Property Security
Agreement, (iv) the Dutch Collateral Documents, (v) any supplement to any of the
foregoing delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement”, (vi) the Perfection Certificate and
(vii) each of the other instruments and documents pursuant to which any Loan
Party grants a Lien on any Collateral as security for payment of all or any
portion of the Secured Obligations.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or any of its subsidiaries in
the ordinary course of business of such Person.

 

“Commercial Tort Claim” has the meaning set forth in ‎Article 9 of the UCC.

 

14

 

 

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Initial Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.

 

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitment, subject to the provisions of the last paragraph
hereof, the applicable rate per annum set forth below based upon the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period and (b)
with respect to Additional Revolving Credit Commitments of any Class, the rate
or rates per annum specified in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

First Lien Leverage Ratio  Commitment Fee Rate  Category 1      Greater than
5.40 to 1.00   0.500% Category 2      Equal to or less than 5.40 to 1.00 
 0.250%

 

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that (a) until the first Adjustment Date following the completion of at
least one full Fiscal Quarter after the Closing Date, the Commitment Fee Rate
shall be the applicable rate per annum set forth above in Category 1 and (b) if
financial statements are not delivered when required pursuant to ‎Section
5.01(a) or ‎(b), as applicable, the Commitment Fee Rate shall be the rate per
annum set forth above in Category 1 until such financial statements are
delivered in compliance with ‎Section 5.01(a) or ‎(b), as applicable.

 

“Commitment Letter” means that certain Commitment Letter, dated as of December
12, 2018, by and among the Initial Lenders, the Administrative Agent and Parent.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Competitor” means any competitor of Holdings, the Borrower, the Target
and/or any of their respective subsidiaries.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Confidential Information” has the meaning assigned to such term in ‎Section
9.13.

 

15

 

 

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person and its Restricted Subsidiaries on a consolidated
basis equal to the total of (a) Consolidated Net Income for such period plus (b)
the sum, without duplication, of (to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (x), (xiv), (xix) and
(xx) below) the amounts of:

 

(i) Consolidated Interest Expense (including (A) fees and expenses paid to the
Administrative Agent in connection with its services hereunder, (B) other bank,
administrative agency (or trustee) and financing fees (including rating agency
fees), (C) costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed) and (D) commissions, discounts and
other fees and charges owed with respect to revolving commitments, letters of
credit, bank guarantees, bankers’ acceptances or any similar facilities or
financing and hedging agreements);

 

(ii) (A) Taxes paid and any provision for Taxes, including income, profits,
capital, foreign, federal, state, local, franchise and similar Taxes, property
Taxes, foreign withholding Taxes and foreign unreimbursed value added Taxes
(including penalties and interest related to any such Tax or arising from any
Tax examination, and including pursuant to any Tax sharing arrangement or as a
result of any Tax distribution) of such Person paid or accrued during the
relevant period and (B) any payments to a Parent Company in respect of Taxes
permitted to be made hereunder;

 

(iii) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) any impairment Charge (including any
bad debt expense) and (D) any asset write-off and/or write-down;

 

(iv) any non-cash Charge, including the excess of rent expense over actual Cash
rent paid, including the benefit of lease incentives (in the case of a charge)
during such period due to the use of straight line rent for GAAP purposes
(provided that if any such non-Cash Charge represents an accrual or reserve for
potential Cash items in any future period, such Person may determine not to add
back such non-Cash Charge in the then-current period);

 

(v) [reserved];

 

(vi) Receivables Fees and the amount of loss or discount on the sale of
Receivables Facility Assets and related assets to a Receivables Subsidiary in
connection with a Receivables Facility;

 

(vii) the amount of management, monitoring, consulting, transaction, advisory,
termination and similar fees and related indemnities and expenses (including
reimbursements) paid or accrued, and payments made to Sponsor or any Parent
Company (other than Holdings) pursuant to an Acceptable Management Agreement,
and payments to outside directors of the Borrower or a Parent Company actually
paid by or on behalf of, or accrued by, such Person or any of its subsidiaries;
provided that such payment is permitted under this Agreement;

 

(viii) [reserved];

 

(ix) the amount of earn-out and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise)
incurred in connection with (A) the Transactions, (B) acquisitions and
Investments completed prior to the Closing Date and (C) any acquisition or other
Investment permitted by this Agreement, in each case, which is paid or accrued
during the applicable period;

 

16

 

 

(x) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, operational improvements and other synergies
(collectively, “Expected Cost Savings”) (net of actual amounts realized) related
to (A) the Transactions that are (1) reasonably identifiable and projected by
the Borrower in good faith to result from actions that have been taken or with
respect to which steps have been taken or are expected to be taken within 24
months after the Closing Date (in the good faith determination of such Person)
or (2) contemplated by the Acquisition Agreement or have been identified to the
Initial Lenders (including by inclusion in the Model, any management
presentation or quality of earnings or similar report or analysis) prior to the
Closing Date (including in respect of any action taken on or prior to the
Closing Date) and (B) any acquisition (including the commencement of activities
constituting a business line), combination, Investment, Disposition (including
the termination or discontinuance of activities constituting a business line),
operating improvement, restructuring, cost savings initiative, any similar
initiative and/or specified transaction (other than the Transactions), in each
case prior to, on or after the Closing Date that are reasonably identifiable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which steps have been taken or are expected to be taken
within 24 months after such operating improvement, restructuring, cost savings
initiative or similar initiative or specified transaction (in the good faith
determination of such Person) (any such operating improvement, restructuring,
cost savings initiative or similar initiative or specified transaction, a “Cost
Saving Initiative”) (in each case, calculated on a Pro Forma Basis as though
such Expected Cost Savings and/or Cost Saving Initiative had been realized in
full on the first day of such period);

 

(xi) [reserved];

 

(xii) any Charge with respect to any liability or casualty event, business
interruption or any product recall, (i) so long as such Person has submitted in
good faith, and reasonably expects to receive payment in connection with, a
claim for reimbursement of such amounts under its relevant insurance policy
within the next four Fiscal Quarters or (ii) without duplication of amounts
included in a prior period under the preceding clause (i), to the extent such
Charge is covered by insurance, indemnification or otherwise reimbursable by a
third party (whether or not then realized so long as the Borrower in good faith
expects to receive proceeds arising out of such insurance, indemnification or
reimbursement obligation within the next four Fiscal Quarters) (it being
understood that if the amount received in cash under any such agreement in any
period exceeds the amount of expense paid during such period, any excess amount
received may be carried forward and applied against any expense in any future
period) (in each case of (i) and (ii), with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within the
next four Fiscal Quarters);

 

(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements;

 

(xiv) the amount of any Cash actually received by such Person (or the amount of
the benefit of any netting arrangement resulting in reduced Cash expenditures)
during such period, and not included in Consolidated Net Income in any period,
to the extent that any non-Cash gain relating to such Cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (c)(i) below for any previous period and not added back;

 

(xv) the amount of any “bad debt” expense related to revenue earned prior to the
Closing Date;

 

17

 

 

(xvi) any net Charge included in the U.S. Borrower’s consolidated financial
statements due to the application of Accounting Standards Codification Topic 810
(“ASC 810”);

 

(xvii) the amount of any non-controlling interest or minority interest Charge
consisting of income attributable to minority equity interests of third parties
in any non-Wholly-Owned Subsidiary;

 

(xviii) [reserved];

 

(xix) the amount of any revenue that is attributable to services performed
during such period but is not included in Consolidated Net Income for such
period; it being understood that if such revenue is added back in calculating
Consolidated Adjusted EBITDA for such period, such revenue shall not be included
in Consolidated Net Income in the period in which it is actually recognized; and

 

(xx) any other adjustments, exclusions and add-backs (x) reflected in the Model
and quality of earnings summaries delivered to the Initial Lenders on November
7, 2018 or (y) that are consistent with Regulation S-X;

 

minus (c) without duplication, to the extent such amounts increase Consolidated
Net Income:

 

(i) non-Cash gains or income; provided that if any non-Cash gain or income
represents an accrual or deferred income in respect of potential Cash items in
any future period, such Person may determine not to deduct such non-Cash gain or
income in the current period;

 

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

 

(iii) [reserved];

 

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

 

(v) to the extent that such Person adds back the amount of any non-Cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the cash
payment in respect thereof in the relevant future period;

 

(vi) the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes; and

 

(vii) any Consolidated Net Income included in the U.S. Borrower’s consolidated
financial statements due to the application of ASC 810; and

 

(d) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

 

18

 

 

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio and the Secured Leverage Ratio and/or the amount of
any basket based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended June 30, 2018, September 30, 2018,
December 31, 2018 and March 31, 2019, Consolidated Adjusted EBITDA for such
Fiscal Quarters shall be deemed to be $22,472,959, $21,947,022, $26,216,613 and
$20,809,866, respectively, in each case, as adjusted (i) on a Pro Forma Basis,
as applicable and (ii) pursuant to clause (b)(x) above, as applicable for each
Test Period.

 

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a First Priority Lien on any asset
or property of such Person or its Restricted Subsidiaries that constitutes
Collateral.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified Receivables
Facility, the interest component of any payment under any Financing Lease
(regardless of whether accounted for as interest expense under GAAP), any
commission, discount and/or other fee or charge owed with respect to any letter
of credit, bank guarantee and/or bankers’ acceptance or any similar facilities,
any fee and/or expense paid to the Administrative Agent in connection with its
services hereunder, any other bank, administrative agency (or trustee) and/or
financing fee and any cost associated with any surety bond in connection with
financing activities (whether amortized or immediately expensed)), plus (b) any
cash dividend or distribution paid or payable in respect of Disqualified Capital
Stock during such period other than to such Person or any Loan Party, plus (c)
any net losses, obligations or payments arising from or under any Hedge
Agreement and/or other derivative financial instrument issued by such Person for
the benefit of such Person or its subsidiaries, in each case determined on a
consolidated basis for such period. For purposes of this definition, interest in
respect of any Financing Lease shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Financing Lease in accordance with GAAP (or, if not implicit, as otherwise
determined in accordance with GAAP).

 

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person and its Restricted
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded, without duplication,

 

(a) (i) any net income (loss) of any Person if such Person is not a Borrower or
a Restricted Subsidiary, except that Consolidated Net Income will be increased
by the amount of dividends, distributions or other payments made in Cash or Cash
Equivalents (or converted into Cash or Cash Equivalents) during such period by
such Person to the Borrower or any other Restricted Subsidiary (subject, in the
case of any such Restricted Subsidiary that is not a Loan Party, to the
limitations contained in clause (ii) below) and (ii) solely for the purpose of
determining the amount available for Restricted Payments under ‎Section
6.04(a)(iii)(A) or the amount of Excess Cash Flow, any net income (loss) of any
Restricted Subsidiary (other than a Loan Party) if such Subsidiary is subject to
restrictions on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower or any other Loan
Party by operation of its organizational documents or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
thereto (other than (x) any restriction that has been waived or otherwise
released and (y) any restriction set forth in the Loan Documents, the documents
related to any Incremental Facilities and/or Incremental Equivalent Debt and the
documents relating to any Replacement Debt or Refinancing Indebtedness in
respect of any of the foregoing, except that Consolidated Net Income will be
increased by the amount of dividends, distributions or other payments made in
Cash or Cash Equivalents (or converted into Cash or Cash Equivalents) during
such period by the Restricted Subsidiary (subject, in the case of a dividend,
distribution or other payment to another Restricted Subsidiary, to the
limitations in this clause (ii));

 

19

 

 

(b) any gain or Charge attributable to any Disposition (including asset
retirement costs or sales or issuances of Capital Stock) or of returned or
surplus assets outside the ordinary course of business (as determined in good
faith by such Person);

 

(c) any gain or Charge from (A) any extraordinary or exceptional item (as
determined in good faith by such Person) and/or (B) any non-recurring, special
or unusual item (as determined in good faith by such Person);

 

(d) (i) any unrealized or realized net foreign currency translation or
transaction gains or Charges impacting net income (including currency
re-measurements of Indebtedness, any net gains or Charges resulting from Hedge
Agreements for currency exchange risk associated with the above or any other
currency related risk, any gains or Charges relating to translation of assets
and liabilities denominated in a foreign currency and those resulting from
intercompany Indebtedness), (ii) any realized or unrealized gain or Charge in
respect of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), the Financial Accounting Standards Board’s
Accounting Standards Codification No. 815-Derivatives and Hedging and (iii)
unrealized gains or losses in respect of any Hedge Agreement and any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in respect of Hedge Agreements;

 

(e) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation (other than, at the option of
the Borrower, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof), (ii) any disposal,
abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of the Borrower, relating to assets or
properties held for sale or pending the divestiture or discontinuation thereof)
and/or (iii) any facility that has been closed during such period;

 

(f) any net income or Charge (less all fees and expenses related thereto)
attributable to (i) the early extinguishment or cancellation of Indebtedness or
(ii) any Derivative Transaction;

 

(g) (i) any Charge incurred as a result of, in connection with or pursuant to
(or incurred by a Parent Company to the extent permitted to be paid by a
Borrower hereunder) any management equity plan, profits interest or stock option
plan or any other management or employee benefit plan or agreement, any pension
plan (including any post-employment benefit scheme which has been agreed with
the relevant pension trustee), any stock subscription or shareholders agreement,
any distributor equity plan or any similar equity plan or agreement (including
any deferred compensation arrangement), (ii) any Charge incurred in connection
with the rollover, acceleration or payout of Capital Stock held by management of
any Parent Company, the Borrower and/or any of its subsidiaries, in each case
under this clause (ii), to the extent that any such cash Charge is funded with
net Cash proceeds contributed to the Subject Person as a capital contribution or
as a result of the sale or issuance of Qualified Capital Stock of the Subject
Person and (iii) the amount of payments made to optionholders of such Person or
any Parent Company in connection with, or as a result of, any distribution being
made to equityholders of such Person or its Parent Companies, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder;

 

20

 

 

(h) any Charge that is established, adjusted and/or incurred, as applicable, (i)
within 24 months after the Closing Date that is required to be established,
adjusted or incurred, as applicable, as a result of the Transactions in
accordance with GAAP, (ii) within 24 months after the closing of any other
acquisition that is required to be established, adjusted or incurred, as
applicable, as a result of such acquisition in accordance with GAAP or (iii) as
a result of any change in, or the adoption or modification of, accounting
principles or policies;

 

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (B) goodwill or other asset impairment
charges, write-offs or write-downs and (C) other amortization (including
amortization of goodwill, software, deferred or capitalized financing fees, debt
issuance costs, commissions and expenses and other intangible assets);

 

(j) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in component amounts
required or permitted by GAAP (including, without limitation, in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
lease, rights fee arrangements, software, goodwill, intangible asset (including
customer molds), in-process research and development, deferred revenue, advanced
billing and debt line items thereof), resulting from the application of
recapitalization accounting or acquisition or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition or
similar Investment or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development) and/or (B) the
cumulative effect of any change in accounting principles or policies (effected
by way of either a cumulative effect adjustment or as a retroactive application,
in each case, in accordance with GAAP) (except that, if the Borrower determines
in good faith that the cumulative effects thereof are not material to the
interests of the Lenders, the effects of any change in any such principles or
policies may be included in any subsequent period after the Fiscal Quarter in
which such change, adoption or modification was made);

 

(k) the income or loss of any Person accrued prior to the date on which such
Person became a Restricted Subsidiary of such Subject Person or is merged into
or consolidated with such Subject Person or any Restricted Subsidiary of such
Subject Person or the date that such other Person’s assets are acquired by such
Subject Person or any Restricted Subsidiary of such Subject Person (except to
the extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with ‎Section 1.04);

 

(l) any deferred Tax expense associated with any tax deduction or net operating
loss arising as a result of the Transactions, or the release of any valuation
allowance related to any such item;

 

21

 

 

(m) (i) any non-cash deemed finance Charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

 

(n) earn-out, non-compete and contingent consideration obligations (including to
the extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, including in connection with the
Transactions, any acquisition or Investment permitted hereunder or in respect of
any acquisition consummated prior to the Closing Date;

 

(o) Charges (including facility operating losses) related to any de novo
facility or any facility renovation (including in each case with respect to any
manufacturing facility), including any construction, pre-opening/re-opening and
start-up period prior to opening (or re-opening, as applicable), until such
facility has been open (or renovated) and operating for a period of 12
consecutive months;

 

(p) (A) Transaction Costs, (B) any Charges incurred in connection with any
transaction (in each case, regardless of whether consummated), whether or not
permitted under this Agreement, including any issuance and/or incurrence of
Indebtedness and/or any issuance and/or offering of Capital Stock (including, in
each case, by any Parent Company), any Investment, any acquisition, any
Disposition, any recapitalization, any merger, consolidation or amalgamation,
becoming a standalone company, any option buyout or any repayment, redemption,
refinancing, amendment or modification of Indebtedness (including any
amortization or write-off of debt issuance or deferred financing costs, premiums
and prepayment penalties) or any similar transaction, (C) the amount of any
Charges that are actually reimbursed or reimbursable by third parties pursuant
to indemnification or reimbursement provisions or similar agreements or
insurance (it being understood that if the amount received in cash under any
such agreement in any period exceeds the amount of expense paid during such
period, any excess amount received may be carried forward and applied against
any expense in any future period); provided that in respect of any reimbursable
Charge that is added back in reliance on clause (C) above, such relevant Person
in good faith expects to receive reimbursement for such Charge within the next
four Fiscal Quarters (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within the next four Fiscal
Quarters) and/or (D) Public Company Costs;

 

(q) Charges incurred or accrued in connection with any single or one-time event
(as determined in good faith by such Person), including in connection with (A)
the Transactions and/or any acquisition consummated after the Closing Date
(including legal, accounting and other professional fees and expenses incurred
in connection with acquisitions and other Investments made prior to the Closing
Date), (B) the closing, consolidation or reconfiguration of any facility during
such period or (C) one-time consulting costs;

 

22

 

 

(r) Charges attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives
(including Cost Saving Initiatives), cost rationalization programs, operating
expense reductions and/or synergies and/or similar initiatives and/or programs
(including in connection with any integration, restructuring or transition, any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, any office or facility opening and/or pre-opening),
including the following: any inventory optimization program and/or any
curtailment, any business optimization Charge, any restructuring Charge
(including any Charge relating to any tax restructuring), any Charge relating to
the closure or consolidation of any office or facility (including but not
limited to rent termination costs, moving costs and legal costs), any systems
implementation Charge, any severance Charge, any one time compensation Charge,
any Charge relating to entry into a new market, any Charge relating to rights
fee arrangements (including any early terminations thereof), any Charge relating
to any strategic initiative or contract, any signing Charge, any Charge relating
to any entry into new markets and contracts (including, without limitation, any
renewals, extensions or other modifications thereof) or new product
introductions or exiting a market, contract or product, any retention or
completion Charge or bonus, any recruiting Charge, any lease run-off Charge, any
expansion and/or relocation Charge, any Charge associated with any modification
or curtailment to any pension and post-retirement employee benefit plan
(including any settlement of pension liabilities), any software or other
intellectual property development Charge, any Charge associated with new systems
design, any implementation Charge, any transition Charge, any Charge associated
with improvements to IT or accounting functions, losses related to temporary
decreases in work volume and expenses related to maintaining underutilized
personnel, any project startup Charge, any Charge in connection with new
operations, any Charge in connection with unused warehouse space, any Charge
relating to a new contract, any consulting Charge and/or any corporate
development Charge;

 

(s) non-cash compensation Charges and/or any other non-cash Charges arising from
the granting of any stock, stock option or similar arrangement (including any
profits interest), the granting of any restricted stock, stock appreciation
right and/or similar arrangement (including any repricing, amendment,
modification, substitution or change of any such stock option, restricted stock,
stock appreciation right, profits interest or similar arrangement or the vesting
of any warrant); and

 

(t) to the extent such amount would otherwise increase Consolidated Net Income,
Taxes paid (including pursuant to any Tax sharing arrangement) in cash
(including, to the extent paid in cash, Taxes arising out of any tax
examination) and (B) Tax distributions made in cash during such period.

 

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as the Borrower in good
faith expects to receive such proceeds within the next four Fiscal Quarters
(with a deduction in the applicable future period for any amount so added back
to the extent not so received within the next four Fiscal Quarters)).

 

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries that constitutes Collateral.

 

“Consolidated Total Assets” means, as to any Person, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

 

23

 

 

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all debt for borrowed money (including LC
Disbursements that have not been reimbursed within three Business Days and the
outstanding principal balance of all Indebtedness of such Person represented by
notes, bonds and similar instruments), Financing Leases and purchase money
Indebtedness (but excluding in each case, for the avoidance of doubt, undrawn
letters of credit), in each case as reflected on a balance sheet of such Person
prepared in accordance with GAAP; provided that “Consolidated Total Debt”,
“Consolidated First Lien Debt” and “Consolidated Secured Debt” shall in each
case (but without duplication) be calculated (for all purposes hereunder,
including as a component of the definitions of First Lien Leverage Ratio,
Secured Leverage Ratio and Total Leverage Ratio, and any applications of such
definitions) (i) net of the Unrestricted Cash Amount, (ii) to exclude any
obligation, liability or indebtedness of such Person if, upon or prior to the
maturity thereof, such Person has irrevocably deposited with the proper Person
in trust or escrow the necessary funds (or evidences of indebtedness) for the
payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of the Unrestricted Cash Amount, (iii) to exclude obligations under
any Derivative Transaction, any Qualified Receivables Facility, or under any
Indebtedness that is non-recourse to the Borrower and its Restricted
Subsidiaries and (iv) to exclude obligations under any Non-Financing Lease
Obligation.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition of any
Person, facility or line of business or acquisition of any Person, facility or
line of business during such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement and (d)
the application of purchase or recapitalization accounting.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of the
foregoing; (c) all income, royalties, damages and payments now or hereafter due
or payable under any of the foregoing, including, without limitation, damages or
payments for past and future infringements thereof; (d) the right to sue for
past, present and future infringements thereof; and (e) all domestic rights
corresponding to any of the foregoing.

 

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“Credit Extension” means each of (i) the making of a Revolving Loan or (ii) the
issuance, amendment, modification, renewal or extension of any Letter of Credit
(other than any such amendment, modification, renewal or extension that does not
increase the Stated Amount, or extend the expiration date, of the relevant
Letter of Credit).

 

“Credit Facilities” means the Revolving Facility and the Term Facility.

 

“Cure Amount” has the meaning assigned to such term in ‎Section 6.15(b).

 

24

 

 

“Cure Right” has the meaning assigned to such term in ‎Section 6.15(b).

 

“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (i) Cash or Cash Equivalents (including Cash and Cash Equivalents
held on deposit for third parties by the Borrower and/or any Restricted
Subsidiary), (ii) permitted loans to third parties, (iii) deferred bank fees and
derivative financial instruments related to Indebtedness, (iv) the current
portion of current and deferred Tax assets and (v) assets held for sale or
pension assets).

 

“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current maturities of long term debt,
(ii) outstanding revolving loans and letter of credit exposure, (iii) accruals
of Consolidated Interest Expense (excluding Consolidated Interest Expense that
is due and unpaid), (iv) obligations in respect of derivative financial
instruments related to Indebtedness, (v) the current portion of current and
deferred Tax liabilities, (vi) liabilities in respect of unpaid earnouts,
(vii) accruals relating to restructuring reserves, (viii) liabilities in respect
of funds of third parties on deposit with the Borrower and/or any Restricted
Subsidiary, (ix) the current portion of any Financing Lease, (x) any liabilities
recorded in connection with stock based awards, partnership interest based
awards, awards of profits interests, deferred compensation awards and similar
initiative based compensation awards or arrangements and (xi) the current
portion of any other long term liability for borrowed money.

 

“Debt Fund Affiliate” means any Affiliate (other than a natural person) of
Parent that is a bona fide debt fund or investment vehicle that is engaged in,
or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or Securities in the ordinary course of business
and for which no personnel making investment decisions in respect of any equity
investor which has a direct or indirect equity investment in Parent or the
Borrower or its Restricted Subsidiaries has the right to make any investment
decision.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or the Netherlands or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and including any suspension of payments (surseance verleend),
emergency regulations (noodregeling) as provided for in the Dutch Financial
Supervision Act (Wet of het financieel toezicht), bankruptcy (failliet
verklaard), filing by a Dutch entity of a notice under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of the
Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990), or any other insolvency proceedings listed
in Annex A or winding up proceedings listed in Annex B of the EU Insolvency
Regulation.

 

“Declined Proceeds” has the meaning assigned to such term in ‎Section
2.11(b)(v).

 

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

 

25

 

 

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within one
Business Day of the date required to be made by it hereunder or to fund its
participation in a Letter of Credit required to be funded by it hereunder within
two Business Days of the date such obligation arose or such Loan or Letter of
Credit was required to be made or funded, (b) notified the Administrative Agent,
any Issuing Bank or any Loan Party in writing that it does not intend to satisfy
any such obligation or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
two Business Days after the request of the Administrative Agent or the Borrower,
to confirm in writing that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority, (e) become (or any parent company thereof has become) the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment,
unless in the case of any Lender subject to this clause (e), the Borrower and
the Administrative Agent shall each have determined that such Lender intends,
and has all approvals required to enable it (in form and substance satisfactory
to the Borrower and the Administrative Agent) to continue to perform its
obligations as a Lender hereunder or (f) become (or any parent company thereof
has become) the subject of a Bail-In Action; provided that no Lender shall be
deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in such Lender or its parent by any
Governmental Authority; provided that such action does not result in or provide
such Lender with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party.

 

“Defaulting Revolving Lender” means a Revolving Lender that is a Defaulting
Lender.

 

“Delaware Divided LLC” means any Delaware LLC formed upon the consummation of a
Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Deleveraging Event” means the first date on which (x) the First Lien Leverage
Ratio is less than 4.25:1.00 or (y) the Borrower incurs any Junior Indebtedness
or unsecured Indebtedness for borrowed money (other than Indebtedness incurred
pursuant to Section 6.01(b), (i) and (p) (to the extent extending, refinancing,
refunding or replacing such Indebtedness permitted under Section 6.01(b) and
(i)).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument or negotiable
certificate of deposit (within the meaning of the UCC).

 

26

 

 

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall
constitute a Derivative Transaction.

 

“Designated Loans” has the meaning assigned to such term in ‎Section 1.11(e).

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to ‎Section 6.07(h) and/or a Sale and Lease-Back Transaction pursuant
to ‎Section 6.08 that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation (which amount will be reduced by the amount of
Cash or Cash Equivalents received in connection with a subsequent sale or
conversion of such Designated Non-Cash Consideration to Cash or Cash
Equivalents).

 

“Designating Lender” has the meaning assigned to such term in ‎Section 1.11(e).

 

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Disposition” or “Dispose” means the sale, lease, sublease or other disposition
of any property of any Person, including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division. The fair market value
of any assets or other property Disposed of shall be determined by the Borrower
in good faith and shall be measured at the time provided for in ‎Section
1.04(e).

 

“Disposition Date” means the first day after the Closing Date on which the
Principal Investors (in the aggregate) both (a) cease to hold more than 50% of
the aggregate principal amount of the then-outstanding Loans and undrawn
Revolving Credit Commitments and (b) cease to hold more than 50% of the
aggregate principal amount of the Loans and undrawn Revolving Credit Commitments
held by the Initial Lenders (in the aggregate) on the Closing Date.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any Security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part,
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued shall constitute Disqualified
Capital Stock), (b) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt Securities or (ii) any
Capital Stock that would constitute Disqualified Capital Stock, in each case at
any time prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued, (c) contains any mandatory repurchase obligation or any
other repurchase obligation at the option of the holder thereof (other than for
Qualified Capital Stock), in whole or in part, which may come into effect prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued (it being understood that if any such repurchase obligation is in part,
only such part coming into effect prior to 91 days following such Latest
Maturity Date at the time such Capital Stock is issued shall constitute
Disqualified Capital Stock) or (d) provides for the scheduled payments of
dividends in Cash prior to 91 days following the Latest Maturity Date at the
time such Capital Stock is issued; provided that any Capital Stock that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any Security into or for which such Capital
Stock is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Capital Stock upon the occurrence of any change of
control or any Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

 

27

 

 

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, the Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations and
(B) no Capital Stock held by any Permitted Payee shall be considered
Disqualified Capital Stock because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

“Disqualified Institution” means:

 

(a) (i) any Person identified by the Borrower or the Parent (or their attorneys)
as such in writing to the Initial Lenders and the Administrative Agent on or
prior to December 12, 2018 (including by way of email), (ii) any Person
identified by the Borrower or the Parent (or their attorneys) as such in writing
(and reasonably satisfactory) to the Administrative Consent Party and the
Administrative Agent after the Closing Date (including by way of email), (iii)
any Affiliate of any Person described in clauses (i) or (ii) above that is
reasonably identifiable as an Affiliate of such Person on the basis of such
Affiliate’s name (other than Bona Fide Debt Funds other than such Bona Fide Debt
Funds excluded pursuant to clause (a)(i) or (a)(ii) of this paragraph) and (iv)
any other Affiliate of any Person described in clauses (i) or (ii) above that is
identified by the Borrower or the Parent (or their attorneys) in a written
notice (including by way of email) to the Initial Lenders and the Administrative
Agent (if prior to the Closing Date) or the Administrative Consent Party (if on
or after the Closing Date); and

 

(b) (i) any Person that is or becomes a Company Competitor and is identified by
the Borrower or the Parent (or their attorneys) as such in writing (including by
way of email) to the Initial Lenders and the Administrative Agent (if prior to
the Closing Date) or the Administrative Agent and the Administrative Consent
Party (if on or after the Closing Date), (ii) any Affiliate of any Person
described in clause (i) above that is reasonably identifiable as an Affiliate of
such Person on the basis of such Affiliate’s name (other than Bona Fide Debt
Funds other than such Bona Fide Debt Funds excluded pursuant to clause (b)(i) of
this paragraph) and (iii) any other Affiliate of any Person described in clause
(i) above that is identified by the Borrower or the Parent (or their attorneys)
in a written notice (including by way of email) to the Initial Lenders and the
Administrative Agent (if prior to the Closing Date) or the Administrative Agent
and the Administrative Consent Party (if on or after the Closing Date);

 

it being understood and agreed that no written notice delivered pursuant to
clauses (a)(ii), (a)(iv), (b)(i) and/or (b)(iii) above shall apply retroactively
to disqualify any Person that has previously acquired an assignment or
participation interest in any Loans or Commitments if such Person was not a
Disqualified Institution at the time of acquisition of such assignment or
participation interest.

 



28

 

 

“Disregarded Subsidiary” means any Subsidiary that has no material assets other
than the Capital Stock and/or Indebtedness of one or more Foreign Subsidiaries
that are “controlled foreign corporations” (as defined in Section 957(a) of the
Code) or one or more Disregarded Subsidiaries, IP Rights related to such Foreign
Subsidiaries or Disregarded Subsidiaries, Cash or Cash Equivalents and other
incidental assets related thereto.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.

 

“Dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Borrower” means the U.S. Borrower and each Additional Borrower that is
incorporated or organized under the laws of the U.S., any state thereof or the
District of Columbia.

 

“Domestic Loan Party” means the U.S. Borrower and each other Loan Party that is
incorporated or organized under the laws of the U.S., any state thereof or the
District of Columbia.

 

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Initial Term Loans (or any Additional Term Loans), in
accordance with the following procedures (as may be modified by such Affiliated
Lender or Debt Fund Affiliate (as applicable) and the applicable Auction Agent
in connection with a particular Auction transaction); provided that no Auction
Party shall initiate any Auction unless (I) at least five Business Days have
passed since the consummation of the most recent purchase of Term Loans pursuant
to an Auction conducted hereunder; or (II) at least three Business Days have
passed since the date of the last Failed Auction (or equivalent) which was
withdrawn:

 

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in the case of any such
Term Loans denominated in Euros, in a minimum amount of €10,000,000 and whole
increments of €1,000,000 in excess thereof) (or, in any case, such lesser amount
of such Term Loans then outstanding or which is otherwise reasonably acceptable
to the Auction Agent and the Administrative Agent (if different from the Auction
Agent)) (the “Auction Amount”), (ii) specify the discount to par (which may be a
range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans subject to such Auction), that represents the range of purchase
prices that the Auction Party would be willing to accept in the Auction, (iii)
be extended, at the sole discretion of the Auction Party, to (x) each Lender
and/or (y) each Lender with respect to any Term Loan on an individual Class
basis and (iv) remain outstanding through the Auction Response Date. The Auction
Agent will promptly provide each appropriate Lender with a copy of the Auction
Notice and a form of the Return Bid to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m. on the date
specified in the Auction Notice (or such later date as the Auction Party may
agree with the reasonable consent of the Auction Agent) (the “Auction Response
Date”).

 

29

 

 

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in the case of any such Term Loans denominated in Euros, whole
increments of €1,000,000) (or, in any case, such lesser amount of such Term
Loans of such Lender then outstanding or which is otherwise reasonably
acceptable to the Auction Agent) (the “Reply Amount”). Lenders may only submit
one Return Bid per Auction, but each Return Bid may contain up to three bids
only one of which may result in a Qualifying Bid. In addition to the Return Bid,
the participating Lender must execute and deliver, to be held in escrow by the
Auction Agent, an Assignment Agreement with the principal amount of the Term
Loans to be assigned to be left in blank, which amount shall be completed by the
Auction Agent in accordance with the final determination of such Lender’s
Qualifying Bid pursuant to clause (c) below. Any Lender whose Return Bid is not
received by the Auction Agent by the Auction Response Date shall be deemed to
have declined to participate in the relevant Auction with respect to all of its
Term Loans.

 

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 1%, when
compared to an Applicable Price of $100 with a 2% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid). The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the effective date of the
purchase of Term Loans pursuant to such Auction, the Applicable Price, and the
aggregate principal amount of the Term Loans and the tranches thereof to be
purchased pursuant to such Auction, (II) each participating Lender of the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount and the tranches of Term
Loans to be purchased at the Applicable Price on such date, (III) each
participating Lender of the aggregate principal amount and the tranches of the
Term Loans of such Lender to be purchased at the Applicable Price on such date
and (IV) if applicable, each participating Lender of any rounding and/or
proration pursuant to the second preceding sentence. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.

 

30

 

 

(d) Additional Procedures.

 

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

 

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.

 

(iii) In connection with any Auction, the Borrower and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

 

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

 

(v) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

 

“Dutch Borrower” means (a) prior to the consummation of a transaction described
in clause (b), the Initial Dutch Borrower and (b) following the consummation of
a transaction permitted hereunder that results in a Successor Borrower, such
Successor Borrower.

 

“Dutch Collateral” means any and all property of any Dutch Loan Party subject to
a Lien under any Collateral Document to secure all or any portion of the Secured
Obligations of the Dutch Loan Parties.

 

31

 

 

“Dutch Collateral Documents” means:

 

(i) a Dutch law governed deed of pledge over (A) 65% of all registered shares in
the capital of Kapnar Holdings B.V., to be entered into by Ranpak Corp. as
pledgor, the Administrative Agent as pledgee and Kapnar Holdings B.V. as the
company whose shares will be pledged and (B) 35% of all registered shares in the
capital of Kapnar Holdings B.V., to be entered into by Ranpak Corp. as pledgor,
the Administrative Agent as pledgee and Kapnar Holdings B.V. as the company
whose shares will be pledged; provided that the deed of pledge described in
clause (B) shall only be pledged as Collateral in respect of the Obligations of
the Dutch Loan Parties;

 

(ii) a Dutch law governed deed of pledge over 100% of all registered shares in
the capital of the Dutch Borrower, to be entered into by Kapnar Holdings B.V. as
pledgor, the Administrative Agent as pledgee and the Dutch Borrower as the
company whose shares will be pledged;

 

(iii) a Dutch law governed deed of pledge over 100% of all registered shares in
the capital of Ranpak CZ B.V., to be entered into by the Dutch Borrower as
pledgor, the Administrative Agent as pledgee and Ranpak CZ B.V. as the company
whose shares will be pledged; and

 

(iv) a Dutch law governed omnibus deed of disclosed pledge over bank accounts
and intercompany receivables and an undisclosed pledge over movable assets, IP
Rights and trade receivables to be entered into by the Dutch Borrower, Kapnar
Holdings B.V., Ranpak CZ B.V. as pledgors and the Administrative Agent as
pledgee.

 

“Dutch Loan Party” means the Dutch Borrower and each other Loan Party that is
organized under the laws of the Netherlands.

 

“Dutch Parallel Debt” has the meaning assigned to such term in the Loan
Guaranty.

 

“Dutch Subsidiary” means any Restricted Subsidiary that is organized under the
laws of the Netherlands.

 

“ECF Prepayment Amount” has the meaning assigned to such term in ‎Section
2.11(b)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

32

 

 

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any structuring, advisory, success, underwriting,
commitment, arrangement, ticking, amendment, consent and similar fees payable in
connection therewith (regardless of whether any such fees are paid to or shared
in whole or in part with any lender) and (ii) any other fee that is not paid
directly by a Borrower generally to all relevant lenders ratably (or, if only
one lender (or affiliated group of lenders) is providing such Indebtedness, are
fees of the type not customarily shared with lenders generally); provided, that
with respect to any Indebtedness that includes a “EURIBOR floor,” “LIBOR floor”
or “Base Rate floor” or any other interest rate floor, that (A) to the extent
that the Eurocurrency Rate (for an Interest Period of three months) or Alternate
Base Rate (in each case without giving effect to any floor specified in the
definitions thereof on the date on which the Effective Yield is being
calculated) is less than such floor, the amount of such difference will be
deemed added to the interest rate margin applicable to such Indebtedness for
purposes of calculating the Effective Yield and (B) to the extent that the
Eurocurrency Rate (for an Interest Period of three months) or Alternate Base
Rate (in each case, without giving effect to any floor specified in the
definitions thereof) is greater than such floor, the floor will be disregarded
in calculating the Effective Yield.

 

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender or
(e) to the extent permitted under ‎Section 9.05(g), any Affiliated Lender or any
Debt Fund Affiliate; provided that in any event, (i) any assignment of Loans or
Commitments of a Dutch Loan Party shall only be permitted if such assignee is a
Non-Public Lender and (ii) “Eligible Assignee” shall not include (x) any natural
person or any investment vehicle established primarily for the benefit of a
natural person, (y) any Disqualified Institution or Defaulting Lender or (z)
except as permitted under ‎Section 9.05(g), the Borrower or any of its
Affiliates.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (regardless of whether such plan is subject to ERISA) which is
sponsored, maintained or contributed to by, or required to be contributed to by,
Holdings or any of its Subsidiaries.

 

“Environmental Claim” means any written investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order, decree or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law or (b) in connection with
any actual or alleged Hazardous Materials Activity.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal,
state or local (or any subdivision thereof), statutes, laws, codes, treaties,
standards, guidelines, writs, injunctions, ordinances, orders, decrees, rules,
regulations, judgments, Governmental Authorizations, or any other applicable
binding requirements of Governmental Authorities or the common law relating to
(a) pollution or the protection of the environment or natural resources, human
health and safety (to the extent relating to the exposure to any Hazardous
Material) or other environmental matters; or (b) any Hazardous Materials
Activity or any exposure of any Person to any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) any Hazardous Materials Activity, (c) exposure to
any Hazardous Material, (d) the Release or threatened Release of any Hazardous
Material into the environment or (e) any contract, agreement or other legally
binding arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

33

 

 

“Equity Contribution” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; and (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member.

 

“ERISA Event” means (a) a Reportable Event; (b) the failure to meet the minimum
funding standard of Section 412 of the Code with respect to any Pension Plan, or
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Pension Plan; (c) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA with respect to a Pension Plan (but only with respect to
the Borrower or any of its Restricted Subsidiaries); (d) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) or Section 302
of ERISA of a notice of intent to terminate such plan in a distress termination
described in Section 4041(c) of ERISA; (e) the withdrawal by the Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates from
any Pension Plan with two or more contributing sponsors or the termination of
any such Pension Plan resulting in liability to the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (f) the institution by the PBGC of proceedings to
terminate any Pension Plan; (g) the imposition of liability on the Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (h) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Multiemployer Plan if there is any potential liability therefor under Title IV
of ERISA, or the receipt by the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in insolvency pursuant to Section 4245 of ERISA, or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA; or (i) the
incurrence of liability or the imposition of a Lien pursuant to Section 436 or
430(k) of the Code or pursuant to ERISA with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Insolvency Regulation” means the Council Regulation (EU) No 2015/848 of 20
May 2015 on insolvency proceedings (OJ 2015, L 141/19).

 

“EURIBOR Rate” means the Published EURIBOR Rate, as adjusted to reflect
applicable reserves prescribed by governmental authorities.

 

“Euro” and “€” means the single currency of the European Union as constituted by
the Treaty on European Union.

 

“Eurocurrency Rate” means:

 

(a) in the case of Loans denominated in Dollars, the LIBO Rate;

 

34

 

 

(b) in the case of Loans denominated in Euros, the EURIBOR Rate; and

 

(c) in the case of Loans denominated in an Alternate Currency (other than
Euros), the rate of interest with respect to such Alternate Currency as agreed
among the Borrower, the Administrative Agent and the Revolving Lenders of the
applicable Class that will provide such Loans at the time such Alternate
Currency is approved by the Administrative Agent and such Revolving Lenders
pursuant to Section 1.10;

 

provided that if any Eurocurrency Rate is less than 0.00% per annum, then such
Eurocurrency Rate shall be deemed to be 0.00% per annum.

 

“Event of Default” has the meaning assigned to such term in ‎Article 7.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount (if
positive) equal to:

 

(a) the sum, without duplication, of the amounts for such period of the
following:

 

(i) Consolidated Adjusted EBITDA for such period without giving effect to clause
(b)(x) of the definition thereof, plus

 

(ii) the Consolidated Working Capital Adjustment for such period, plus

 

(iii) cash gains of the type described in clauses (b), (c), (d), (e) and (f) of
the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds utilized in calculating Net Proceeds falling under
paragraph (a) of the definition thereof or Net Insurance/Condemnation Proceeds
subject to ‎Section 2.11(b)(ii)), plus

 

(iv) to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by the Borrower or any
of its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(iv) below, minus

 

(b) the sum, without duplication, of the amounts for such period (or, in the
case of clauses (b)(i), (b)(ii), (b)(iv), (b)(vi), (b)(vii), (b)(viii), (b)(ix)
and (b)(x), at the option of the Borrower, amounts after such period to the
extent paid prior to the date of the applicable Excess Cash Flow payment) of the
following:

 

(i) the aggregate principal amount of (A) all optional prepayments of
Indebtedness (other than any (1) optional prepayment of Indebtedness that is
deducted in calculating the amount of any Excess Cash Flow payment in accordance
with ‎Section 2.11(b)(i) or (2) revolving Indebtedness except to the extent any
related commitment is permanently reduced in connection with such repayment),
(B) all mandatory prepayments and scheduled repayments of Indebtedness and (C)
the aggregate amount of any premiums, make-whole or penalty payments actually
paid in Cash by the Borrower and/or any Restricted Subsidiary that are or were
required to be made in connection with any prepayment of Indebtedness, in each
case, except to the extent financed with long-term funded Indebtedness (other
than revolving Indebtedness), plus

 

(ii) amounts added back under (A) clauses (b)(i) and (b)(ii) of the definition
of “Consolidated Adjusted EBITDA” to the extent paid or payable in Cash or (B)
clause (xvii) of the definition of “Consolidated Adjusted EBITDA”, plus

 

35

 

 

(iii) any foreign translation losses paid or payable in Cash (including any
currency re-measurement of Indebtedness, any net gain or loss resulting from
Hedge Agreements for currency exchange risk resulting from any intercompany
Indebtedness, any foreign currency translation or transaction or any other
currency-related risk) to the extent included in calculating Consolidated
Adjusted EBITDA, plus

 

(iv) amounts added back under (A) clauses (b)(x), (b)(xii), (b)(xiv), (b)(xix)
or (b)(xx) of the definition of “Consolidated Adjusted EBITDA” or (B) the last
paragraph of the definition of Consolidated Net Income with respect to business
interruption insurance, in each case to the extent such amounts have not yet
been received by the Borrower or its Restricted Subsidiaries, plus

 

(v) an amount equal to (A) all Charges either (1) excluded in calculating
Consolidated Net Income or (2) added back in calculating Consolidated Adjusted
EBITDA, in each case, to the extent paid or payable in Cash and (B) all non-Cash
credits included in calculating Consolidated Net Income or Consolidated Adjusted
EBITDA, plus

 

(vi) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of Charges paid or payable in Cash
by the Borrower and its Restricted Subsidiaries during such period, other than
to the extent financed with long-term funded Indebtedness (other than revolving
Indebtedness), plus

 

(vii) Cash payments (other than in respect of Taxes, which are governed by
clause (ii) above) made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Adjusted EBITDA and
therefore increased Excess Cash Flow in such prior period (provided there was no
other deduction to Consolidated Adjusted EBITDA or Excess Cash Flow related to
such payment), except to the extent financed with long term funded Indebtedness
(other than revolving Indebtedness), plus

 

(viii) amounts paid in Cash (except to the extent financed with long term funded
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus

 

(ix) the amount of any payment of Cash to be amortized or expensed over a future
period and recorded as a long-term asset, plus

 

(x) the amount of any Tax obligation of the Borrower and/or any Restricted
Subsidiary that is estimated in good faith by the Borrower as due and payable
(but is not currently due and payable) by the Borrower and/or any Restricted
Subsidiary as a result of the repatriation of any dividend or similar
distribution of net income of any Foreign Subsidiary to the Borrower and/or any
Restricted Subsidiary, plus

 

(xi) to the extent included in the calculation of Consolidated Adjusted EBITDA
for such period, the amount of any insurance proceeds received by the Borrower
or any Restricted Subsidiary during such period under the Representation and
Warranty Insurance Policy, plus

 

36

 

 

(xii) the amount of any Cash payments in respect of any Restricted Payment made
pursuant to Section 6.04(a), in each case, except to the extent financed with
long-term funded Indebtedness (other than revolving Indebtedness), plus

 

(xiii) the aggregate amount of any extraordinary, unusual, special or
non-recurring cash Charges paid or payable during such period (whether or not
incurred in such Excess Cash Flow Period) that were excluded in calculating
Consolidated Adjusted EBITDA (including any component definition used therein)
for such period.

 

“Excess Cash Flow Period” means each full Fiscal Year of the U.S. Borrower
ending after the Closing Date (commencing, for the avoidance of doubt, with the
Fiscal Year ending on December 31, 2020).

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

 

“Excluded Assets” means each of the following:

 

(a) any asset (including any General Intangibles and any contract, instrument,
lease, license, permit, agreement or other document, or any property or other
right subject thereto (including pursuant to a purchase money security interest,
capital lease, Financing Lease or similar arrangement or, in the case of
after-acquired property, pre-existing secured Indebtedness not incurred in
anticipation of the acquisition by the Loan Party of such property)) the grant
or perfection of a security interest in which would (i) constitute a violation
of a restriction in favor of a third party (other than a Loan Party or
Restricted Subsidiary) or result in the abandonment, invalidation or
unenforceability of any right or assets of the relevant Loan Party or Restricted
Subsidiary, (ii) result in a breach, termination (or a right of termination) or
default under any such contract, instrument, lease, license, permit, agreement
or other document (including pursuant to any “change of control” or similar
provision) unless and until any relevant consent has been obtained (there being
no requirement pursuant to any Loan Document to obtain any consent in respect
thereof from any Person that is not also a Loan Party or Restricted Subsidiary)
or (iii) permit any Person (other than any Loan Party or Restricted Subsidiary)
to amend any rights, benefits and/or obligations of the relevant Loan Party or
Restricted Subsidiary in respect of such relevant asset or permit such Person to
require any Loan Party or any subsidiary of the Borrower to take any action
materially adverse to the interests of such subsidiary or Loan Party; provided,
however, that any such asset will only constitute an Excluded Asset under clause
(i) or clause (ii) above to the extent such violation or breach, termination (or
right of termination) or default would not be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Requirement of
Law; provided, further, that any such asset shall cease to constitute an
Excluded Asset at such time as the condition causing such violation, breach,
termination (or right of termination) or default or right to amend or require
other actions no longer exists and to the extent severable, the security
interest granted under the applicable Collateral Document shall attach
immediately to any portion of such General Intangible or other right that does
not result in any of the consequences specified in clauses (i) through (iii)
above,

 

(b) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) broker-dealer subsidiary, (iv) not-for-profit subsidiary
and/or (v) special purpose entity used for any securitization facility or any
Receivables Subsidiary,

 

37

 

 

(c) any intent-to-use (or similar) Trademark application prior to the filing of
a “Statement of Use”, “Amendment to Allege Use” or similar filing with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein may impair the validity or
enforceability, or result in the voiding of, such intent-to-use Trademark
application or any registration issuing therefrom under applicable law,

 

(d) any asset or property (including Capital Stock), the grant or perfection of
a security interest in which would (A) require any governmental or regulatory
consent, approval, license or authorization that has not been obtained (there
being no requirement under any Loan Document to obtain the consent, approval,
license or authorization of any Governmental Authority or other Person (other
than any Loan Party), including, without limitation, no requirement to comply
with the Federal Assignment of Claims Act or any similar statute), (B) be
prohibited or restricted by applicable Requirements of Law (including
enforceable anti-assignment provisions of applicable Requirements of Law),
except, in the case of this clause (B), to the extent such prohibition would be
rendered ineffective under applicable anti-assignment provisions of the UCC of
any relevant jurisdiction or any other applicable Requirement of Law
notwithstanding such prohibition, (C) trigger termination of any contract
pursuant to a “change of control” or similar provision or (D) result in adverse
tax or regulatory consequences to any Loan Party or any of its subsidiaries or
Parent Companies as determined by the Borrower in good faith,

 

(e) (i) except to the extent a security interest therein can be perfected by the
filing of an “all-assets” UCC-1 financing statement, any leasehold interest and
(ii) any real property or real property interest that is not a Material Real
Estate Asset,

 

(f) any Capital Stock of any Person that is not a Wholly-Owned Subsidiary or
that is an Immaterial Subsidiary,

 

(g) any Margin Stock,

 

(h) the Capital Stock of (i) any Disregarded Subsidiary or (ii) any Foreign
Subsidiary that is a “controlled foreign corporation” (as defined in Section
957(a) of the Code), in each case, other than (x) 65% of the issued and
outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of a Subsidiary described in clause (h)(i) or clause
(h)(ii) hereof and (y) solely for purposes of securing the Secured Obligations
of the Dutch Loan Parties, 100% of the Capital Stock of the Dutch Loan Parties,

 

(i) (i) any Letter-of-Credit-Right (other than to the extent a security interest
in such Letter-of-Credit-Right can be perfected solely through the filing of an
“all assets” UCC financing statement) and (ii) any Commercial Tort Claim
involving a claim of less than $2,500,000 (as determined in good faith by the
Borrower),

 

(j) any Cash or Cash Equivalents (other than Cash and Cash Equivalents
representing identifiable proceeds of other Collateral, a security interest in
which (A) can be perfected solely through the filing of an “all assets” UCC
financing statement or (B) is effective pursuant to the Dutch Collateral
Documents),

 

(k) any Deposit Account or commodity or securities account (including any
securities entitlement and any related asset) (except to the extent a security
interest therein (A) can be perfected solely through the filing of an “all
assets” UCC financing statement or (B) is effective pursuant to the Dutch
Collateral Documents; it being understood that this exception does not apply to
Cash or Cash Equivalents other than Cash and Cash Equivalents representing
identifiable proceeds of other Collateral as referred to in the preceding clause
(j)),

 

38

 

 

(l) any motor vehicle, airplane or other asset subject to a certificate of title
(other than to the extent a security interest therein (A) can be perfected
solely by filing an “all assets” UCC financing statement or (B) is effective
pursuant to the Dutch Collateral Documents and without the requirement to list
any VIN, serial or similar number),

 

(m) any governmental or regulatory license or state or local franchise, charter,
consent, permit or authorization to the extent the granting of a security
interest therein is prohibited or restricted thereby or by applicable
Requirements of Law; provided, however, that any such asset will only constitute
an Excluded Asset under this clause (m) to the extent such prohibition or
restriction would not be rendered ineffective pursuant to applicable
anti-assignment provisions of the UCC of any relevant jurisdiction or any other
applicable Requirement of Law,

 

(n) Receivables Facility Assets (or interests therein) sold or otherwise
transferred to a Receivables Subsidiary or otherwise pledged, transferred or
sold in connection with a Receivables Facility, factoring transaction or any
similar arrangement permitted hereunder, and

 

(o) any asset with respect to which the Administrative Consent Party and the
relevant Loan Party have determined in good faith that the cost, burden,
difficulty or consequence (including any effect on the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course of
business) of obtaining or perfecting a security interest therein outweighs, or
is excessive in light of, the benefit of a security interest to the relevant
Secured Parties afforded thereby.

 

“Excluded Subsidiary” means:

 

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

 

(b) any Immaterial Subsidiary,

 

(c) any Restricted Subsidiary that is prohibited or restricted by law, rule or
regulation or contractual obligation (in the case of any such contractual
obligation, where such contractual obligation exists on the Closing Date or on
the date such entity becomes a Restricted Subsidiary, as long as such
contractual obligation was not entered into solely in contemplation of such
person becoming a Restricted Subsidiary) from providing a Loan Guaranty or that
would require a governmental (including regulatory) or third party consent,
approval, license or authorization to provide a Loan Guaranty (including under
any financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance or similar legal principles) for so long as
the applicable prohibition or restriction is in effect and unless and until such
consent has been received, it being understood that Holdings and its
subsidiaries shall have no obligation to obtain any such consent, approval,
license or authorization,

 

(d) any not-for-profit subsidiary,

 

(e) any Captive Insurance Subsidiary or subsidiary that is a broker-dealer,

 

(f) any special purpose entity (including a special purpose entity used for any
permitted securitization or receivables facility or financing) and any
Receivables Subsidiary,

 

39

 

 

(g) any Foreign Subsidiary other than (solely for purposes of Guaranteeing the
Secured Obligations of the Dutch Loan Parties) any Dutch Subsidiary,

 

(h) (i) any Disregarded Subsidiary or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of any Foreign Subsidiary or any Disregarded
Subsidiary,

 

(i) any Unrestricted Subsidiary,

 

(j) any subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted by this Agreement that has assumed secured Indebtedness not
incurred in contemplation of such Permitted Acquisition or other Investment and
any Restricted Subsidiary thereof that guarantees such secured Indebtedness, in
each case to the extent the terms of such secured Indebtedness prohibit such
subsidiary from becoming a Guarantor,

 

(k) any Restricted Subsidiary if the provision of a Loan Guaranty could
reasonably be expected to result in adverse tax or regulatory consequences to
any Loan Party or any of its subsidiaries or Parent Companies as determined by
the Borrower in good faith, and

 

(l) any other Restricted Subsidiary with respect to which, in the good faith
judgment of the Administrative Consent Party and the Borrower, the burden or
cost of providing a Loan Guaranty outweighs, or is excessive in light of, the
benefits afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.22 of the Loan Guaranty and any other “keepwell”, support or
other agreement for the benefit of such Loan Party) at the time the Loan
Guaranty of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If any Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) Taxes imposed on (or
measured by) its net income or franchise Taxes (i) by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) any branch profits taxes or
any similar tax imposed by any other jurisdiction described in clause (a), (c)
in the case of a Lender, any U.S. withholding tax (or, in the case of the Dutch
Borrower, any Netherlands withholding tax) that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except (i) pursuant to an assignment or
designation of a new lending office under ‎Section 2.19 and (ii) to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Loan Party with respect to such withholding tax pursuant to
Section 2.17, (d) any tax imposed as a result of a failure by the Administrative
Agent, any Lender or any Issuing Bank to comply with ‎Section 2.17(f), (e) any
withholding tax under FATCA and (f) any Tax assessed on a recipient under the
laws of the Netherlands, if and to the extent such Tax become payable as a
result of such recipient having a substantial interest (aanmerkelijk belang) as
defined in the Dutch Income Tax Act 2001 (Wet inkomstenbelasting 2001) in a Loan
Party.

 

40

 

 

“Existing Credit Facilities” has the meaning assigned to such term in ‎Section
4.01(h).

 

“Exit Payment” means the “First Lien Exit Payments” (as defined in the Fee
Letter).

 

“Exit Payment Date” means the earliest date on which any of the following occur:
(i) the Deleveraging Event, (ii) a Repricing Transaction, (iii) the incurrence
of any Replacement Debt in respect of the Initial Term Loans or any Replacement
Term Loans, (iv) [reserved], (v) an Event of Default, (vi) the repayment of any
Obligations owing to any Initial Term Lender or the replacement of any Initial
Term Lender, in each case in connection with an event specified in Section
2.19(b)(i) through (iv) or (vii) the voluntary payment of the Exit Payment, in
each case of clauses (i) through (vii) above, occurring at least one day prior
to the Initial Term Loan Maturity Date. The rights of each Lender to its pro
rata share of the Exit Payment shall be assignable in connection with any
permitted assignment of the Initial Term Loans held by such Lender.

 

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
‎Section 2.23(a)(i).

 

“Extended Revolving Loans” has the meaning assigned to such term in ‎Section
2.23(a)(i).

 

“Extended Term Loans” has the meaning assigned to such term in ‎Section
2.23(a)(ii).

 

“Extension” has the meaning assigned to such term in ‎Section 2.23(a).

 

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by ‎Section
2.23) and the Borrower, executed by each of (a) the applicable Borrower, (b) the
Administrative Agent and (c) each Lender that has accepted the applicable
Extension Offer pursuant hereto and in accordance with ‎Section 2.23.

 

“Extension Offer” has the meaning assigned to such term in ‎Section 2.23(a).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, heretofore owned, leased, operated or used by the Borrower or any of
its Restricted Subsidiaries or any of their respective predecessors or
Affiliates.

 

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any law, regulation, rules,
practice or other published administrative guidance adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such section of the Code.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

 

41

 

 

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act
(41 U.S.C. § 15).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York sets forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate as
determined above is at any time negative, the Federal Funds Effective Rate at
such time shall instead be zero.

 

“Fee Letter” means that certain Fee and Closing Payment Letter, dated as of
December 12, 2018, by and among the Initial Lenders, the Administrative Agent
and Parent.

 

“Financial Covenant” means the covenant in ‎Section 6.15(a).

 

“Financing Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that has been or is
required to be, in accordance with GAAP (but subject to ‎Section 1.04(c)),
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement of such Person for financial reporting purposes in accordance with
GAAP as in effect on January 1, 2015; provided that for all purposes hereunder
the amount of obligations under any Financing Lease shall be the amount thereof
accounted for as a liability on a balance sheet (excluding the footnotes
thereto) of such Person in accordance with GAAP as in effect on January 1, 2015.

 

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “First Lien Leverage Ratio” is used in this Agreement,
in each case of the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any Acceptable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the U.S. Borrower ending December 31 of
each calendar year, as such fiscal year end may be adjusted in accordance with
the terms of this Agreement.

 

“Fixed Amount” has the meaning assigned to such term in ‎Section 1.04(g).

 

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage if any building included in such Material Real Estate Asset is located
in an area designated by the Federal Emergency Management Agency as having
special flood hazards.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert–Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto, and in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

 

42

 

 

“Foreign Borrower” means each Borrower that is not a Domestic Borrower.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Account” has the meaning assigned to such term in ‎Section 2.03(h).

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

 

“General Intangibles” has the meaning set forth in ‎Article 9 of the UCC.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with the U.S., any foreign government or any
political subdivision of either thereof.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” has the meaning assigned to such term in ‎Section 9.05(e).

 

“GSLP” has the meaning assigned to such term in the preamble to this Agreement.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

43

 

 

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated by any
Environmental Law due to its hazardous, toxic or similar characteristics,
including any chemical, material, substance or waste defined or listed as
“hazardous” or “toxic” in any Environmental Law.

 

“Hazardous Materials Activity” means the use, manufacture, storage, possession,
holding, placement, Release, threatened Release, discharge, generation,
transportation, processing, treatment, abatement, removal, investigation,
remediation, disposal, disposition or handling of any Hazardous Material, and
any corrective action or response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 

“Holdings” means (a) prior to the consummation of a transaction described in
clause (b) of this definition, Initial Holdings and (b) following the
consummation of a Holdings Reorganization Transaction that results in a New
Holdings, New Holdings.

 

“Holdings Reorganization Transaction” means (a) the contribution by Holdings of
100% of the Capital Stock of the U.S. Borrower to a newly formed domestic
“shell” company owned or controlled by the Permitted Holders, (b) the merger or
other consolidation of Holdings with another Person in connection with a
“push-down” of debt permitted hereunder or (c) in the case of a debt “push-down”
permitted hereunder and consummated by assignment, the Person that after giving
effect thereto shall hold 100% of the Capital Stock of the U.S. Borrower, in
each case, so long as, contemporaneously therewith (as applicable) (i) New
Holdings delivers to the Administrative Agent any new certificate issued (if
any) to evidence the contributed Capital Stock of the U.S. Borrower and grants a
security interest in such Capital Stock in favor of the Administrative Agent
pursuant to the U.S. Security Agreement or a joinder thereto in a form
reasonably satisfactory to the Administrative Agent and (ii) New Holdings
assumes the Loan Guaranty provided by Holdings and all other obligations of
Holdings under this Agreement and each of the other Loan Documents to which
Holdings is a party pursuant to a supplement hereto or thereto that is
reasonably acceptable to the Administrative Agent.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of ‎Section 1.04), to the extent applicable to the relevant financial
statements.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower (a) that does not have assets in excess of 2.5% of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries and (b) that does not
contribute Consolidated Adjusted EBITDA in excess of 2.5% of the Consolidated
Adjusted EBITDA of the Borrower and its Restricted Subsidiaries, in each case,
as of the last day of the most recently ended Test Period; provided that, the
Consolidated Total Assets and Consolidated Adjusted EBITDA (as so determined) of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets
or 5.0% of Consolidated Adjusted EBITDA, in each case, of the Borrower and its
Restricted Subsidiaries as of the last day of the most recently ended Test
Period; provided further that, at all times prior to the first delivery of
financial statements pursuant to ‎Section 5.01(a) or ‎(b), this definition shall
be applied based on the pro forma consolidated financial statements of the U.S.
Borrower delivered pursuant to Section 4.01(c). As of the Closing Date, the
Immaterial Subsidiaries of the Borrower were (i) Auburn Properties Corp. and
(ii) Ranpak CZ B.V.

 

44

 

 

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling or step-sibling (and any linear descendant thereof),
mother-in-law, father-in-law, son-in-law and daughter-in-law (including adoptive
relationships), any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals,
any of the foregoing individual’s (including the initial individual’s) estate
(or an executor or administrator acting on its behalf), heirs or legatees or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

 

“Incremental Cap” means:

 

(a) the Shared Incremental Amount, plus

 

(b) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively extends the Maturity Date with respect to any Class of Loans and/or
Commitments hereunder, an amount equal to the portion of the relevant Class of
Loans or Commitments that will be replaced by such Incremental Facility or
Incremental Equivalent Debt, plus

 

(c) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively replaces any Revolving Credit Commitment terminated in accordance
with ‎Section 2.19 hereof, an amount equal to the relevant terminated Revolving
Credit Commitment, plus

 

(d) (i) the amount of any optional prepayment of any Loan (including any
Incremental Loan) in accordance with ‎Section 2.11(a) and/or the amount of any
permanent reduction of any Revolving Credit Commitment, (ii) the amount of any
optional prepayment, redemption, repurchase or retirement of Incremental
Equivalent Debt incurred pursuant to the Shared Incremental Amount, (iii) the
amount of any optional prepayment, redemption, repurchase or retirement of any
Replacement Term Loans or Loans under any Replacement Revolving Facility (to the
extent accompanied by a permanent reduction in commitments) or any borrowing or
issuance of Replacement Debt previously applied to the permanent prepayment of
any Loan hereunder or of any Incremental Equivalent Debt, (iv) [reserved] and
(v) the aggregate amount of any Indebtedness referred to in clauses (i) through
(iv) repaid or retired resulting from any assignment of such Indebtedness to
(and/or assignment and/or purchase of such Indebtedness by) Holdings, the
Borrower and/or any Restricted Subsidiary; provided that for each of clauses (i)
through (v), the relevant prepayment, redemption, repurchase, retirement or
assignment and/or purchase was not funded with the proceeds of any long-term
Indebtedness (other than revolving Indebtedness), plus

 

(e) an unlimited amount so long as, in the case of this clause (e), on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Facility or
the Incremental Equivalent Debt, as applicable, and the application of the
proceeds thereof (other than any Cash funded to the consolidated balance sheet
of the Borrower or any of its Restricted Subsidiaries, except that pro forma
effect may be given to such Cash to the extent such Cash is not applied promptly
to the Subject Transaction in connection with such incurrence) and to any
relevant Subject Transaction (and, in the case of any Incremental Revolving
Facility or delayed draw Incremental Term Facility then being established,
assuming a full drawing thereunder), (i) if such Indebtedness is secured by a
First Priority Lien on the Collateral, the First Lien Leverage Ratio does not
exceed 5.90:1.00, (ii) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien securing the Secured Obligations, the
Secured Leverage Ratio does not exceed the greater of (x) 6.50:1.00 and (y) if
such Indebtedness is incurred to finance a Permitted Acquisition or other
Investment permitted hereunder, the Secured Leverage Ratio immediately prior to
the incurrence of such Indebtedness and (iii) if such Indebtedness is secured by
a Lien on assets of Restricted Subsidiaries that are not Loan Parties (to the
extent securing Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party) or is unsecured, the Total Leverage Ratio does not exceed the
greater of (x) 6.75:1.00 and (y) if such Indebtedness is incurred to finance a
Permitted Acquisition or other Investment permitted hereunder, the Total
Leverage Ratio immediately prior to the incurrence of such Indebtedness;

 

45

 

 

provided that:

 

(1) any Incremental Facility and/or Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (e) of this definition as selected by
the Borrower in its sole discretion (provided that, in the case of clause (e),
an Incremental Facility may be incurred only under clause (i) thereof),

 

(2) except as specified in the final paragraph of this definition, if any
Incremental Facility or Incremental Equivalent Debt is intended to be incurred
or implemented under clause (e) of this definition and any other clause of this
definition in a single transaction or series of related transactions, (A) the
incurrence of the portion of such Incremental Facility or Incremental Equivalent
Debt to be incurred or implemented under clause (e) of this definition shall be
calculated first without giving effect to any Incremental Facilities or
Incremental Equivalent Debt to be incurred or implemented under any other clause
of this definition, but giving full pro forma effect to the use of proceeds of
the entire amount of such Incremental Facility or Incremental Equivalent Debt
and the related transactions and (B) the incurrence of the portion of such
Incremental Facility or Incremental Equivalent Debt to be incurred or
implemented under the other applicable clauses of this definition shall be
calculated thereafter, and

 

(3) any portion of any Incremental Facility or Incremental Equivalent Debt that
is incurred or implemented under clauses (a) through (d) of this definition,
unless otherwise elected by the Borrower, shall automatically and without need
for action by any Person, be reclassified as having been incurred under clause
(e) of this definition if, at any time after the incurrence or implementation
thereof, when financial statements required pursuant to ‎Section 5.01(a) or ‎(b)
are delivered, such portion of such Incremental Facility or Incremental
Equivalent Debt would, using the figures reflected in such financial statements,
be (or have been) permitted under the First Lien Leverage Ratio, Secured
Leverage Ratio, or Total Leverage Ratio, as applicable, set forth in clause (e)
of this definition;

 

provided further that (I) Incremental Facilities and Incremental Equivalent Debt
incurred by Dutch Loan Parties under clauses (b), (c) and (d) of this definition
shall be available in an aggregate principal amount not in excess of the
underlying amount of Loans and/or Commitments being extended (in the case of
clause (b)), being replaced (in the case of clause (c)) or that was previously
prepaid, redeemed, repurchased or retired (in the case of clause (d)), as
applicable, for which a Dutch Loan Party is the obligor and (II) the aggregate
outstanding principal amount of Incremental Facilities and Incremental
Equivalent Debt incurred by Dutch Loan Parties under clauses (a) and (e) of this
definition shall not exceed the greater of $47,500,000 and 50% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

 

Notwithstanding the foregoing, any Incremental Facility and/or Incremental
Equivalent Debt must utilize any capacity, if then available, under clause (d)
of this definition prior to utilizing any capacity, if then available, under
clause (e) of this definition.

 

46

 

 

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

 

“Incremental Equivalent Debt” means any Indebtedness that satisfies the
following conditions:

 

(a) the aggregate outstanding principal amount thereof does not exceed the
Incremental Cap as in effect at the time of determination (after giving effect
to any reclassification on or prior to such date of determination),

 

(b) the Weighted Average Life to Maturity of such Indebtedness is no shorter
than the then-remaining greatest Weighted Average Life to Maturity of the
Initial Term Loans and the final maturity date of such Indebtedness is no
earlier than the Initial Term Loan Maturity Date, in each case as determined on
the date of the issuance or incurrence, as applicable, thereof; provided, that
the foregoing limitations shall not apply to (i) customary bridge loans with a
maturity date not longer than one year; provided, that either (x) the terms of
such bridge loans provide for automatic extension of the maturity date thereof
to a date that is not earlier than the Initial Term Loan Maturity Date or (y)
any loans, notes, securities or other Indebtedness (other than revolving loans)
which are exchanged for or otherwise replace such bridge loans shall be subject
to the requirements of this clause (b) and (ii) Indebtedness (as selected by the
Borrower) in an aggregate principal amount not exceeding the Available Maturity
Exception Amount at the time of incurrence of such Incremental Equivalent Debt,

 

(c) subject to clause (b), such Indebtedness may otherwise have an amortization
schedule as determined by the Borrower and the lenders providing such
Indebtedness,

 

(d) if such Indebtedness is in the form of Dollar-denominated or
Euro-denominated term loans that are pari passu with the Initial Term Loans in
right of payment and with respect to security (other than customary bridge loans
with a maturity date not longer than one year that are convertible or
exchangeable into, or are intended to be refinanced with, any Indebtedness other
than term loans that are pari passu with the Initial Term Loans in right of
payment and with respect to security), the MFN Provision of ‎‎Section 2.22(a)(v)
as it relates to the Initial Dollar Term Loans (in the case of any such
Dollar-denominated Indebtedness) or the Initial Euro Term Loans (in the case of
any such Euro-denominated Indebtedness), as applicable, shall apply to such
Indebtedness (as if, but only to the extent, including after giving effect to
applicable exclusions, such Indebtedness was an Incremental Term Facility of the
type subject to the provisions of ‎Section 2.22(a)(v), mutatis mutandis),

 

(e) if such Indebtedness is secured by assets that constitute Collateral, the
holders of such Indebtedness (or a representative therefor) shall be party to an
Acceptable Intercreditor Agreement,

 

(f) with respect to any Incremental Equivalent Debt incurred by the Borrower or
a Restricted Subsidiary that is a Loan Party, such Indebtedness may provide for
the ability to participate (A) on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis other than in the case of a prepayment
with proceeds of Indebtedness refinancing such Incremental Equivalent Debt) in
any voluntary prepayment of Term Loans made pursuant to ‎Section 2.11(a) and (B)
to the extent secured on a pari passu basis with the Initial Term Loans, on a
pro rata basis (but not on a greater than pro rata basis other than in the case
of a prepayment with proceeds of Indebtedness refinancing such Incremental
Equivalent Debt) in any mandatory prepayment of Term Loans required pursuant to
‎Section 2.11(b) or less than a pro rata basis with the then-outstanding Term
Facility,

 

47

 

 

(g) with respect to any Incremental Equivalent Debt incurred by the Borrower or
a Restricted Subsidiary that is a Loan Party, such Indebtedness shall rank pari
passu with, or junior to, the Secured Obligations in right of payment and
security and no such Incremental Equivalent Debt may be (x) Guaranteed by any
Person which is not a Loan Party or (y) secured by Liens on any assets other
than the Collateral, and

 

(h) no Specified Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of such Incremental Equivalent Debt (except
in connection with any Permitted Acquisition or other Investment or irrevocable
repayment or redemption of Indebtedness, where no such Specified Event of
Default shall exist at the time as elected by the Borrower pursuant to ‎Section
1.04(e)).

 

“Incremental Facilities” has the meaning assigned to such term in ‎Section
2.22(a).

 

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to ‎Section 2.22) and the Borrower executed by each of (a)
Holdings and the applicable Borrower, (b) the Administrative Agent and (c) each
Lender that agrees to provide all or any portion of the Incremental Facility
being incurred pursuant thereto and in accordance with ‎Section 2.22.

 

“Incremental Loans” has the meaning assigned to such term in ‎Section 2.22(a).

 

“Incremental Revolving Facility” has the meaning assigned to such term in
‎Section 2.22(a).

 

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

 

“Incremental Revolving Loans” has the meaning assigned to such term in ‎Section
2.22(a).

 

“Incremental Term Facility” has the meaning assigned to such term in ‎Section
2.22(a).

 

“Incremental Term Loans” has the meaning assigned to such term in ‎Section
2.22(a).

 

“Incurrence-Based Amount” has the meaning assigned to such term in ‎Section
1.04(g).

 

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) that portion of obligations
with respect to Financing Leases of such Person to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (c) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; (d) any obligation of such Person
owed for all or any part of the deferred purchase price of property or services
(excluding (w) any earn out obligation or purchase price adjustment until such
obligation (A) becomes a liability on the balance sheet of such Person
(excluding the footnotes thereto) in accordance with GAAP and (B) has not been
paid within 30 days after becoming due and payable following expiration of any
dispute resolution mechanics set forth in the applicable agreement governing the
applicable transaction, (x) any such obligations incurred under ERISA or under
any employee consulting agreements, (y) accrued expenses, trade accounts payable
and accruals for payroll in the ordinary course of business (including on an
intercompany basis) and (z) liabilities associated with customer prepayments and
deposits), which purchase price is (i) due more than six months from the date of
incurrence of the obligation in respect thereof or (ii) evidenced by a note or
similar written instrument; (e) all Indebtedness (excluding prepaid interest
thereon) of others secured by any Lien on any property or asset owned or held by
such Person regardless of whether the Indebtedness secured thereby has been
assumed by such Person or is non-recourse to the credit of such Person; (f) the
face amount of any letter of credit issued for the account of such Person or as
to which such Person is otherwise liable for reimbursement of drawings; (g) the
Guarantee by such Person of the Indebtedness of another; (h) all obligations of
such Person in respect of any Disqualified Capital Stock; and (i) all net
obligations of such Person in respect of any Derivative Transaction, including
any Hedge Agreement, whether or not entered into for hedging or speculative
purposes; provided that (i) in no event shall obligations under or in respect of
any Derivative Transaction or Non-Financing Lease Obligation be deemed
“Indebtedness” for any calculation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or any
other financial ratio under this Agreement and (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness (or such lower
amount of maximum liability as is expressly provided for under the documentation
pursuant to which the respective Lien is granted) and (B) the fair market value
of the property encumbered thereby as determined by such Person in good faith.

 

48

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or any Joint Venture (other than any Joint
Venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer to the extent such Person would
be liable therefor under applicable Requirements of Law or any agreement or
instrument, except to the extent such Person’s liability for such Indebtedness
is otherwise limited and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt; provided that
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder), (y) the effects of Statement of Financial
Accounting Standards No. 133 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivative created
by the terms of such Indebtedness (it being understood that any such amounts
that would have constituted Indebtedness hereunder but for the application of
this proviso shall not be deemed to be an incurrence of Indebtedness hereunder)
and (z) Indebtedness of any Parent Company appearing on the balance sheet of the
Borrower or any of its Subsidiaries solely by reason of push-down accounting
under GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in ‎Section 9.03(b).

 

“Indemnitee Related Parties” means, with respect to any Indemnitee, such
Indemnitee’s controlled Affiliates or controlling Persons or any of the
respective directors, officers, employees, members, agents, advisors and other
representatives of such Indemnitee and such Indemnitee’s controlled Affiliates
or controlling Persons.

 

“Information” has the meaning assigned to such term in ‎Section 3.11(a).

 

49

 

 

“Initial Dollar Term Loan Commitment” means, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term Loans denominated in
Dollars hereunder in an aggregate amount not to exceed the amount set forth
opposite such Term Lender’s name on the Commitment Schedule, as the same may be
(a) reduced from time to time pursuant to ‎Section 2.09 or ‎Section 2.19 and (b)
reduced or increased from time to time pursuant to (x) assignments by or to such
Term Lender pursuant to ‎Section 9.05 or (y) an Additional Term Loan Commitment.
The aggregate amount of the Term Lenders’ Initial Dollar Term Loan Commitments
on the Closing Date is $378,175,000.

 

“Initial Dollar Term Loans” means the term loans denominated in Dollars made by
the Initial Term Lenders to the U.S. Borrower pursuant to ‎Section 2.01(a)(i).

 

“Initial Dutch Borrower” has the meaning assigned to such term in the preamble
to this Agreement.

 

“Initial Euro Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans denominated in Euros
hereunder in an aggregate amount not to exceed the amount set forth opposite
such Term Lender’s name on the Commitment Schedule, as the same may be (a)
reduced from time to time pursuant to ‎Section 2.09 or ‎Section 2.19 and (b)
reduced or increased from time to time pursuant to (x) assignments by or to such
Term Lender pursuant to ‎Section 9.05 or (y) an Additional Term Loan Commitment.
The aggregate amount of the Term Lenders’ Initial Euro Term Loan Commitments on
the Closing Date is €140,000,000.

 

“Initial Euro Term Loans” means the term loans denominated in Euros made by the
Initial Term Lenders to the U.S. Borrower and the Dutch Borrower pursuant to
‎Section 2.01(a)(i).

 

“Initial Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Initial Lenders” means the financial institutions who are party to this
Agreement as Lenders on the Closing Date.

 

“Initial Revolving Credit Commitment” means, with respect to each Initial
Revolving Lender, the commitment of such Lender to make Initial Revolving Loans
(and acquire participations in Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment Agreement pursuant to which such
Lender assumed its Initial Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to ‎Section 2.09 or ‎2.19,
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to ‎Section 9.05 or (c) increased pursuant to ‎Section
2.22. The aggregate amount of the Initial Revolving Credit Commitments as of the
Closing Date is $45,000,000.

 

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Initial Revolving Credit Commitment.

 

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.

 

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

 

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

 

50

 

 

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to any Borrower pursuant to ‎Section 2.01(a)(ii).

 

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

 

“Initial Term Loan Commitment” means the Initial Dollar Term Loan Commitment
and/or the Initial Euro Term Loan Commitment, as the context may require.

 

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

 

“Initial Term Loans” means the Initial Dollar Term Loans and/or the Initial Euro
Term Loans, as the context may require.

 

“Initial U.S. Borrower” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1 hereto, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 hereto or (c) a Copyright Security Agreement substantially in the
form of Exhibit H-3 hereto.

 

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F or any other form approved by the Administrative Consent Party and the
Borrower.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio for
the most recently ended Test Period of (a) Consolidated Adjusted EBITDA for such
Test Period to (b) Ratio Interest Expense for such Test Period; provided that,
for purposes of calculating the Interest Coverage Ratio for any period ending
prior to the first anniversary of the Closing Date, Ratio Interest Expense shall
be an amount equal to actual Ratio Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

“Interest Election Request” means a request by a Borrower in the form of Exhibit
D hereto or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with ‎Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing with the
last Business Day of June 2019) or the maturity date applicable to such Loan and
(b) with respect to any Eurocurrency Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Rate Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

 

51

 

 

“Interest Period” means with respect to any Eurocurrency Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months or,
to the extent acceptable to all applicable Lenders, a shorter period)
thereafter, as a Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person, (b)
the acquisition by purchase or otherwise (other than any purchase or other
acquisition of inventory, materials, supplies and/or equipment in the ordinary
course of business) of all or a substantial portion of the business, property or
fixed assets of any other Person or any division or line of business or other
business unit of any other Person and (c) any loan, advance (other than any
advance to any current or former employee, officer, director, member of
management, manager, consultant or independent contractor of the Borrower, any
Restricted Subsidiary, any Joint Venture or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures or
payroll expenses or similar advances in the ordinary course of business) or
capital contribution by the Borrower or any of its Restricted Subsidiaries to
any other Person. Subject to ‎Section 5.10, the amount of any Investment shall
be the original cost of such Investment, plus the cost of any addition thereto
that otherwise constitutes an Investment, without any adjustments for increases
or decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale).

 

“Investors” means (a) the Parent and (b) other investors identified to the
Initial Lenders in writing that, directly or indirectly, beneficially own
Capital Stock in Holdings on the Closing Date.

 

“IP Rights” has the meaning assigned to such term in ‎Section 3.05(c).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means, as the context may require, (a) GSLP and (b) any Revolving
Lender that is appointed as an Issuing Bank in accordance with ‎Section 2.05(i).
Subject to the reasonable consent of the Borrower (subject to the standards set
forth in ‎Section 9.05(b)), each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by any Affiliate of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Joint Venture” means, with respect to any Person, any other Person in which
such Person owns Capital Stock (other than any Wholly-Owned Subsidiary), and
including, for the avoidance of doubt, any other Person in which such Person
owns less than a 100% interest. Unless otherwise specified, “Joint Venture”
shall refer to any Person in which the Borrower or any Restricted Subsidiary
owns Capital Stock (other than any Wholly-Owned Subsidiary).

 

“Judgment Currency” has the meaning assigned to such term in ‎Section 9.26.

 

52

 

 

“Junior Indebtedness” means any Indebtedness for borrowed money of the Borrower
or any of its Restricted Subsidiaries (other than Indebtedness among Holdings,
the Borrower and/or its subsidiaries) that is expressly subordinated in right of
payment to the Obligations or secured by a Lien on the Collateral that is
expressly subordinated to the Lien on the Collateral securing the Secured
Obligations.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time.

 

“Latest Revolving Credit Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Revolving Loan or
Revolving Credit Commitment hereunder at such time.

 

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time.

 

“LC Collateral Account” has the meaning assigned to such term in ‎Section
2.05(j).

 

“LC Disbursement” means any payment or disbursement made by any Issuing Bank
pursuant to any Letter of Credit.

 

“LC Exposure” means, at any time, the Dollar Equivalent of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the aggregate principal amount of all LC Disbursements that have not yet
been reimbursed at such time. The LC Exposure of any Revolving Lender at any
time shall equal its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

 

“Lenders” means the Term Lenders, the Revolving Lenders, any lender with an
Additional Commitment or an outstanding Additional Loan and any other Person
that becomes a party hereto pursuant to an Assignment Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment Agreement
or as a result of the application of Section 9.05(g).

 

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued pursuant to this Agreement.

 

“Letter-of-Credit Right” has the meaning set forth in ‎Article 9 of the UCC.

 

“Letter of Credit Sublimit” means $5,000,000, as adjusted from time to time in
accordance with ‎Section 2.10(c) or ‎Section 2.22 hereof.

 

“LIBO Rate” means the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Financing Lease having substantially the same economic effect
as any of the foregoing), in each case, in the nature of security; provided that
in no event shall a Non-Financing Lease Obligation in and of itself be deemed to
constitute a Lien.

 

53

 

 

“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, any Acceptable Intercreditor Agreement and any other
document or instrument designated by the Borrower and the Administrative Agent
as a “Loan Document”, including any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment or any other amendment hereto or thereto. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto.

 

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I hereto, executed by each Loan Party party thereto and the
Administrative Agent for the benefit of the Secured Parties and (b) each other
guaranty agreement executed by any Person pursuant to ‎Section 5.12 in
substantially the form attached as Exhibit I hereto or another form that is
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Loan Installment Date” has the meaning assigned to such term in ‎Section
2.10(a).

 

“Loan Parties” means Holdings, each Borrower and each Subsidiary Guarantor.

 

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan and/or any Additional Revolving Loan.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Market Capitalization” means, at any date of determination pursuant to Section
1.04(e), the amount equal to (a) the total number of then issued and outstanding
shares of common Capital Stock of the U.S. Borrower or any Parent Company
multiplied by (b) the arithmetic mean of the closing prices per share of such
common Capital Stock on the principal securities exchange on which such common
Capital Stock are traded for the 30 consecutive trading days immediately
preceding such date.

 

“Market Intercreditor Agreement” means an intercreditor or subordination
agreement or arrangement (which may take the form of a “waterfall” or similar
provision) the terms of which are either (a) consistent with market terms
governing intercreditor arrangements for the sharing or subordination of liens
or arrangements relating to the distribution of payments, as applicable, at the
time the applicable agreement or arrangement is proposed to be established in
light of the type of Indebtedness subject thereto or (b) in the event a “Market
Intercreditor Agreement” has been entered into after the Closing Date meeting
the requirement of preceding clause (a), the terms of which are, taken as a
whole, not materially less favorable to the Lenders than the terms of such
Market Intercreditor Agreement to the extent such agreement governs similar
priorities, in each case of clause (a) or (b) subject to the reasonable
satisfaction of the Administrative Consent Party.

 

“Material Adverse Effect” means (a) on the Closing Date, a Closing Date Material
Adverse Effect and (b) after the Closing Date, a material adverse effect on (i)
the business, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries, taken as a whole or (ii) the material
rights and remedies (taken as a whole) of the Administrative Agent under the
applicable Loan Documents.

 

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Collateral Documents.

 

54

 

 

“Material Real Estate Asset” means (i) the Specified Real Estate Asset and (ii)
any fee-owned Real Estate Asset acquired by any Domestic Loan Party after the
Closing Date and located in the United States of America having a fair market
value (as determined by the Borrower in good faith after taking into account any
liabilities with respect thereto that impact such fair market value) in excess
of $7,500,000 as of the date of acquisition thereof.

 

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term
Loans, the Initial Term Loan Maturity Date, (c) with respect to any Replacement
Term Loans or Replacement Revolving Facility, the final maturity date for such
Replacement Term Loans or Replacement Revolving Facility, as the case may be, as
set forth in the applicable Refinancing Amendment, (d) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment and (e) with respect to any Extended Revolving
Credit Commitment or Extended Term Loans, the final maturity date set forth in
the applicable Extension Amendment.

 

“Maturity Exception Amount” means the greater of (x) $45,000,000 and (y) 47% of
Consolidated Adjusted EBITDA for the most recently ended Test Period.

 

“Maximum Rate” has the meaning assigned to such term in ‎Section 9.19.

 

“MFN Provision” has the meaning assigned to such term in Section 2.22(a)(v).

 

“Minimum Equity Percentage” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“Minimum Extension Condition” has the meaning assigned to such term in ‎Section
2.23(b).

 

“Model” means the model delivered by the Parent to the Initial Lenders on
November 7, 2018.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt or other
agreement that conveys or evidences a Lien in favor of the Administrative Agent,
for the benefit of the Administrative Agent and the relevant Secured Parties, on
any Material Real Estate Asset constituting Collateral, which shall be in form
and substance reasonably satisfactory to the Administrative Consent Party.

 

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any ongoing
obligation or liability, contingent or otherwise.

 

55

 

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Borrower or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(b) in respect of the Loan Parties or any of their respective subsidiaries,
Affiliates or direct or indirect equityholders (i) any actual out-of-pocket
costs and expenses incurred in connection with the adjustment, settlement or
collection of any claims in respect thereof, (ii) payment of the outstanding
principal amount of, premium or penalty, if any, and interest and other amounts
on any Indebtedness (other than the Loans and any Indebtedness secured by a Lien
on the Collateral that is pari passu with or expressly subordinated to the Lien
on the Collateral securing the Secured Obligations) that is secured by a Lien on
the assets in question and that is required to be repaid or otherwise comes due
or would be in default under the terms thereof as a result of such loss, taking
or sale, (iii) in the case of a taking, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position, (iv) any selling
costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges, deed
or mortgage recording taxes, other expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith and transfer and
similar Taxes and the Borrower’s good faith estimate of income Taxes paid or
payable (including pursuant to Tax sharing arrangements or that are or would be
imposed on intercompany distributions with such proceeds)) in connection with
any sale or taking of such assets as described in clause (a) of this definition,
(v) any amounts provided as a reserve in accordance with GAAP against any
liabilities under any indemnification obligation or purchase price adjustments
associated with any sale or taking of such assets as referred to in clause (a)
of this definition (provided that to the extent and at the time any such amounts
are released from such reserve, other than to make a payment for which such
amount was reserved, such amounts shall constitute Net Insurance/Condemnation
Proceeds) and (vi) in the case of any covered loss or taking from any
non-Wholly-Owned Subsidiary, the pro rata portion thereof (calculated without
regard to this clause (vi)) attributable to minority interests and not available
for distribution to or for the account of the Borrower or a Wholly-Owned
Subsidiary as a result thereof.

 

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (with respect to any Loan Party or its
subsidiaries, Affiliates or direct or indirect equity owners) (i) selling costs
and out-of-pocket expenses (including broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes paid or payable
(including pursuant to Tax sharing arrangements or that are or would be imposed
on intercompany distributions with such proceeds) in connection with such
Disposition), (ii) amounts provided as a reserve in accordance with GAAP against
any liabilities under any indemnification obligation or purchase price
adjustment associated with such Disposition (provided that to the extent and at
the time any such amounts are released from such reserve, other than to make a
payment for which such amount was reserved, such amounts shall constitute Net
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness (other than the Loans and any other
Indebtedness secured by a Lien on the Collateral that is pari passu with or
expressly subordinated to the Lien on the Collateral securing the Secured
Obligations) which is secured by the asset sold in such Disposition and which is
required to be repaid or otherwise comes due or would be in default and is
repaid (other than any such Indebtedness that is assumed by the purchaser of
such asset), (iv) Cash escrows (until released from escrow to the Borrower or
any of its Restricted Subsidiaries) from the sale price for such Disposition and
(v) in the case of any Disposition by any non-Wholly-Owned Subsidiary, the pro
rata portion of the Net Proceeds thereof (calculated without regard to this
clause (v)) attributable to any minority interest and not available for
distribution to or for the account of the Borrower or a Wholly-Owned Subsidiary
as a result thereof; and (b) with respect to any issuance or incurrence of
Indebtedness or Capital Stock, the Cash proceeds thereof, net of all Taxes and
customary fees, commissions, costs, underwriting discounts and other fees and
expenses incurred in connection therewith.

 

56

 

 

“New Holdings” means the Person that shall, immediately following the
consummation of a Holdings Reorganization Transaction in accordance with the
provisions of the definition thereof, hold 100% of the Capital Stock of the U.S.
Borrower.

 

“Non-Consenting Lender” has the meaning assigned to such term in ‎Section
2.19(b).

 

“Non-Debt Fund Affiliate” means the Parent and any Affiliate of the Parent,
other than any Debt Fund Affiliate.

 

“Non-Financing Lease Obligation” of any Person means a lease obligation of such
Person that is not a Financing Lease. A straight-line or operating lease shall
be considered a Non-Financing Lease Obligation.

 

“Non-Public Lender” means any person who does not form part of the public
(within the meaning of the Capital Requirements Regulation (EU/575/2013).

 

“Notice of Intent to Cure” has the meaning assigned to such term in ‎Section
6.15(b).

 

“Obligation Currency” has the meaning assigned to such term in ‎Section 9.26(a).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of the Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank or any indemnified party
arising under the Loan Documents in respect of any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.

 

“OFAC” has the meaning assigned to such term in the definition of “Sanctioned
Person”.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement or limited liability company agreement and (e) with respect to any
other form of entity, such other organizational documents required by local
Requirements of Law or customary under the jurisdiction in which such entity is
organized to document the formation and governance principles of such type of
entity. In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Applicable Indebtedness” has the meaning assigned to such term in
‎Section 2.11(b)(i).

 

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

57

 

 

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to ‎Section
2.19). For the avoidance of doubt, Other Taxes do not include any Excluded
Taxes.

 

“Outstanding Amount” means the Dollar Equivalent of (a) with respect to any
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date, (b) with respect to any Letter of Credit, the aggregate
amount available to be drawn under such Letter of Credit after giving effect to
any changes in the aggregate amount available to be drawn under such Letter of
Credit or the issuance or expiry of such Letter of Credit, including as a result
of any LC Disbursement and (c) with respect to any LC Disbursement on any date,
the aggregate outstanding amount of such LC Disbursement on such date after
giving effect to any disbursements with respect to any Letter of Credit
occurring on such date and any other changes in the aggregate amount of such LC
Disbursement as of such date, including as a result of any reimbursements by the
applicable Borrower of such unreimbursed LC Disbursement.

 

“Parallel Debt” means the U.S. Parallel Debt or the Dutch Parallel Debt, as
applicable.

 

“Parent” means One Madison Corporation and its Subsidiaries that directly or
indirectly own Capital Stock of Holdings.

 

“Parent Company” means (a) Holdings and (b) any other Person or group of Persons
that are Affiliates of the Parent (but in any event not any portfolio company of
the Parent), of which the U.S. Borrower is an indirect Wholly-Owned Subsidiary.

 

“Participant” has the meaning assigned to such term in ‎Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in ‎Section
9.05(c).

 

“Patent” means the following: (a) all patents and patent applications; (b) all
inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages and payments now or hereafter due or payable under
any of the foregoing, including, without limitation, damages or payments for
past and future infringements thereof; (e) the right to sue for past, present
and future infringements thereof; and (f) all domestic rights corresponding to
any of the foregoing.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, in which the Borrower or any of its Restricted Subsidiaries, or any of
their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

 

58

 

 

“Perfection Requirements” means (a) the filing of appropriate financing
statements with the office of the Secretary of State or other appropriate office
in the state of organization of each Loan Party, (b) the filing of Intellectual
Property Security Agreements or other appropriate assignments or notices with
the U.S. Patent and Trademark Office and/or the U.S. Copyright Office, as
applicable, (c) the proper recording or filing, as applicable, of Mortgages and
fixture filings with respect to any Material Real Estate Asset constituting
Collateral, in each case in favor of the Administrative Agent for the benefit of
the Secured Parties, (d) the delivery to the Administrative Agent of any stock
certificate or promissory note to the extent required to be delivered by the
applicable Loan Documents, (e) in respect of the Dutch Collateral (as
applicable), (i) the registration of the omnibus deed of disclosed pledge over
bank accounts and intercompany receivables and undisclosed pledge over movable
assets, IP Rights and trade receivables, with the Dutch tax authorities, (ii)
the sending of duly executed notices of pledge to the relevant debtors of
pledged bank and intercompany receivables, (iii) the registration of the rights
of pledge over the shares in the capital of Ranpak CZ B.V., the Dutch Borrower
and Kapnar Holdings B.V. in the relevant shareholder’s registers and (iv) the
registration of a pledge over IP rights with the relevant IP register and (f)
other filings, recordings and registrations necessary to perfect the Liens on
the Collateral granted by the Loan Parties (including the Dutch Loan Parties) in
favor of the Administrative Agent or to enforce the rights of the Administrative
Agent and the Secured Parties under the Loan Documents (including the taking of
any actions required under applicable foreign Requirements of Law to validly
create or perfect the Liens on the Collateral granted by such Loan Party in
favor of the Administrative Agent).

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of all or a substantial portion of the assets of, or any business line, unit or
division or product line (including research and development and related assets
in respect of any product or facility) of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Restricted Subsidiary which serves to increase the
Borrower’s or any Restricted Subsidiary’s respective equity ownership in such
Restricted Subsidiary or (y) any Joint Venture for the purpose of increasing the
Borrower’s or its relevant Restricted Subsidiary’s ownership interest in such
Joint Venture), in each case if (1) such Person is or becomes a Restricted
Subsidiary or (2) such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with or into, or transfers
or conveys all or a substantial portion of its assets (or such division,
business line, unit or product line or facility) to, or is liquidated into, the
Borrower and/or any Restricted Subsidiary as a result of such transaction;
provided that (i) the target Person, assets, business or division in respect of
such acquisition is a business permitted under ‎Section 5.16, (ii) at the
applicable time elected by the Borrower in accordance with ‎Section 1.04(e),
with respect to such acquisition, no Specified Event of Default shall be
continuing and (iii) the total consideration paid by Persons that are Loan
Parties (a) for the Capital Stock of any Person that does not become a Loan
Party or is not a Loan Party, (b) with respect to Investments of the type
referred to in clauses (x) and (y) above after giving effect to which the
relevant Joint Venture is not, or does not become, a Loan Party or (c) in the
case of an asset acquisition, for assets that are not acquired by any Loan
Party, when taken together with the total consideration for all such Persons and
assets so acquired after the Closing Date, shall not exceed an aggregate amount
outstanding equal to the sum of (1) the greater of $30,000,000 and 32% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period and (2) amounts otherwise available under Section 6.06; provided that the
limitation described in this clause (iii) shall not apply to any acquisition to
the extent (A) any such consideration is financed with the proceeds of sales of
the Qualified Capital Stock of, or capital contributions in respect of Qualified
Capital Stock to, the Borrower or any Restricted Subsidiary, other than Cure
Amounts or Available Excluded Contribution Amounts or (B) of any consideration
provided by Restricted Subsidiaries that are not Loan Parties, including through
cash flow, asset sale proceeds and Indebtedness proceeds of such Restricted
Subsidiaries, that is directly in connection with such Permitted Acquisition and
that is used substantially simultaneously for such purpose (including any
distribution made by a Restricted Subsidiary to a Loan Party and designated by
the Borrower to the Administrative Agent for such purpose, it being understood
that if such Permitted Acquisition is not consummated, the Borrower may elect to
have such distribution be returned to such Restricted Subsidiary); provided
further that in the event the amount available under this clause is reduced as a
result of any acquisition of any Restricted Subsidiary that does not become a
Loan Party (or any assets that are not transferred to a Loan Party) and such
Restricted Subsidiary subsequently becomes a Loan Party (or such assets are
subsequently transferred to a Loan Party), the amount available under such limit
shall be proportionately increased as a result thereof.

 

59

 

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or any combination of Related Business Assets between
the Borrower and/or any Restricted Subsidiary and any other Person.

 

“Permitted Equity” means, with respect to Holdings or U.S. Borrower, (i) common
equity or (ii) Preferred Capital Stock or other instruments having terms
reasonably acceptable to the Administrative Consent Party.

 

“Permitted Exit Payment Amendment” means an amendment to this Agreement in
substantially the form of Exhibit O hereto.

 

“Permitted Holders” means (a) the Investors and their respective Affiliates
(excluding any operating portfolio companies of the Investors or other operating
companies in which the Investors own equity) and, with respect to any such
Investor that is a natural person, their respective Immediate Family Members and
(b) any Person with which one or more Investors form a “group” (within the
meaning of Section 14(d) of the Exchange Act as in effect on the date hereof) so
long as, in the case of this clause (b), the relevant Investors directly or
indirectly collectively beneficially own more than 50% of the relevant voting
stock beneficially owned by the group.

 

“Permitted Liens” means Liens permitted pursuant to ‎Section 6.02.

 

“Permitted Payee” means any future, current or former director, officer, member
of management, manager, employee, independent contractor or consultant (or any
Immediate Family Member or transferee of any of the foregoing) of the Borrower
(or any Parent Company or any subsidiary).

 

“Permitted Reorganization” means any transaction or undertaking, including
Investments, in connection with internal reorganizations and or restructurings
(including in connection with tax planning and corporate reorganizations), so
long as, after giving effect thereto, (a) the Loan Parties shall comply with the
Collateral and Guarantee Requirements and ‎Section 5.12 and (b) the security
interest of the Secured Parties in the Collateral, taken as a whole, is not
materially impaired (including by a material portion of the assets that
constitute Collateral immediately prior to such Permitted Reorganization no
longer constituting Collateral) as a result of such Permitted Reorganization.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

“Pre-Approved Additional Revolving Lender” means each of Citibank, N.A., Credit
Suisse AG, Cayman Island Branch and/or Bank of America, N.A. or, in each case,
any of their Affiliates.

 

“Pre-Approved Incremental Revolving Increase” means an Incremental Revolving
Facility in an aggregate outstanding principal amount not to exceed $30,000,000
that is provided by one or more Pre-Approved Additional Revolving Lenders.

 

60

 

 

“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

 

“Prepayment Asset Sale” means any Disposition by the Borrower or its Restricted
Subsidiaries made pursuant to ‎Section 6.07(h), (j) and (q) and any Sale and
Lease-Back Transaction pursuant to clause (A) of the proviso to ‎Section 6.08.

 

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
(or another national publication selected by the Administrative Agent and
acceptable to the Borrower) as the “Prime Rate” in the U.S.

 

“Principal Investor Representative” means Goldman Sachs & Co. LLC.

 

“Principal Investors” means, collectively, the Initial Lenders and the Related
Investors.

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated
Net Income or Consolidated Total Assets (including component definitions
thereof), that each Subject Transaction shall be deemed to have occurred as of
the first day of the applicable Test Period (or, in the case of Consolidated
Total Assets (or with respect to any determination pertaining to the balance
sheet, including the acquisition of Cash and Cash Equivalents in connection with
an acquisition of a Person, business line, unit, division or product line), as
of the last day of such Test Period) with respect to any test or covenant for
which such calculation is being made and that:

 

(a) (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or product line
of the Borrower or any Restricted Subsidiary or (B) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction, shall be excluded as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment may be applied to any such test or covenant solely to the
extent that such adjustment is consistent with the definition of “Consolidated
Adjusted EBITDA”,

 

(b) any Expected Cost Savings as a result of any Cost Saving Initiative shall be
calculated on a pro forma basis as though such Expected Cost Savings had been
realized on the first day of the applicable Test Period and as if such Expected
Cost Savings were realized in full during the entirety of such period,

 

(c) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made,

 

61

 

 

(d) any Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligation with respect to any Financing Lease shall be deemed
to accrue at an interest rate determined as set forth in the definition of
“Consolidated Interest Expense” and (z) interest on any Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate or other rate shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen by the Borrower, and

 

(e) the acquisition of any assets (including Cash and Cash Equivalents) included
in calculating Consolidated Total Assets, whether pursuant to any Subject
Transaction or any Person becoming a subsidiary or merging, amalgamating or
consolidating with or into the Borrower or any of its subsidiaries, or the
Disposition of any assets (including Cash and Cash Equivalents) included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

 

In the case of any calculation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
Consolidated Total Assets for any event described above that occurs prior to the
date on which financial statements have been (or are required to be) delivered
pursuant to ‎Section 5.01 for the Fiscal Quarter ended June 30, 2019, any such
calculation required to be made on a “Pro Forma Basis” shall use the
consolidated financial statements of the U.S. Borrower delivered to the Initial
Lenders for the Fiscal Quarter ended March 31, 2019. Notwithstanding anything to
the contrary set forth in the immediately preceding paragraph, for the avoidance
of doubt, when calculating the First Lien Leverage Ratio for purposes of the
definitions of “Applicable Rate” and “Commitment Fee Rate” and for purposes of
‎Section 6.15 (other than for the purpose of determining pro forma compliance
with ‎Section 6.15 as a condition to taking any action under this Agreement),
the events described in the immediately preceding paragraph that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

“Projections” means the projections of the Borrower and its Subsidiaries
included in the Model.

 

“Promissory Note” means a promissory note of the applicable Borrower payable to
any Lender or its registered assigns, in substantially the form of Exhibit G
hereto, evidencing the aggregate outstanding principal amount of Loans of such
Borrower owed to such Lender resulting from the Loans made by such Lender.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, any similar Requirement of Law under any other
applicable jurisdiction), as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, Charges relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees and costs related to the foregoing.

 

62

 

 

“Published EURIBOR Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing denominated in Euros, (a) the rate of
interest (rounded upwards, if necessary, to the nearest 1/100th) appearing on
Reuters Screen EURIBOR01 Page (or on any successor or substitute page of such
service, or any successor to such service as determined by Administrative Agent
) as the Euro interbank offered rate for deposits in Euros for a term comparable
to such Interest Period, at approximately 11:00 a.m. (London time) on the date
which is two Business Days prior to the commencement of such Interest Period
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates) and (b) if such rate is not available at
such time for any reason, then the “Published EURIBOR Rate” for such Interest
Period shall be the interest rate per annum reasonably determined by the
Administrative Agent in good faith to be the rate per annum at which deposits in
Euros for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the EURIBOR Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered to the Administrative Agent by major banks
in the applicable offshore interbank market for Euros at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that if such rate as determined
above is at any time negative, the Published EURIBOR Rate at such time shall
instead be zero. Notwithstanding the foregoing or anything in ‎Section 9.02 to
the contrary, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) in consultation with
the Borrower that (i) the circumstances set forth in ‎Section 2.14 have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in ‎Section 2.14 have not arisen but the supervisor for the
administrator of the EURIBOR Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the EURIBOR Rate shall no longer be used
for determining interest rates for loans, then the “Published EURIBOR Rate” for
such Interest Period shall be (x) a comparable successor or alternative
interbank rate for deposits in Euros that is, at such time, broadly accepted by
the syndicated loan market in lieu of the “Published EURIBOR Rate” and is
reasonably acceptable to the Borrower and the Administrative Agent or (y) solely
if no such broadly accepted comparable successor or alternative interbank rate
exists at such time, a successor or alternative index rate as the Administrative
Agent and the Borrower may determine, and, in the case of clause (x) and/or (y),
the Borrower and the Administrative Agent (prior to the Disposition Date, at the
direction of the Principal Investor Representative) shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood and agreed that any such amendment shall not require the consent of
any Lender).

 

63

 

 

“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing denominated in Dollars, (a) the rate of
interest (rounded upwards, if necessary, to the nearest 1/100th) appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to such service as determined by Administrative Agent)
as the London interbank offered rate for deposits in Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period (but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates) and (b) if such rate is not available at
such time for any reason, then the “Published LIBO Rate” for such Interest
Period shall be the interest rate per annum reasonably determined by the
Administrative Agent in good faith to be the rate per annum at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered to the Administrative Agent by major banks
in the London or other offshore interbank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that if such rate as determined
above is at any time negative, the Published LIBO Rate at such time shall
instead be zero. Notwithstanding the foregoing or anything in ‎Section 9.02 to
the contrary, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) in consultation with
the Borrower that (i) the circumstances set forth in ‎Section 2.14 have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in ‎Section 2.14 have not arisen but the supervisor for the
administrator of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be used for determining interest
rates for loans, then the “Published LIBO Rate” for such Interest Period shall
be (x) a comparable successor or alternative interbank rate for deposits in
Dollars that is, at such time, broadly accepted by the syndicated loan market in
lieu of the “Published LIBO Rate” and is reasonably acceptable to the Borrower
and the Administrative Agent or (y) solely if no such broadly accepted
comparable successor or alternative interbank rate exists at such time, a
successor or alternative index rate as the Administrative Agent and the Borrower
may determine, and, in the case of clause (x) and/or (y), the Borrower and the
Administrative Agent (prior to the Disposition Date, at the direction of the
Principal Investor Representative) shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (it being understood and agreed
that any such amendment shall not require the consent of any Lender).

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualified Receivables Facility” means any Receivables Facility that meets the
following conditions: (a) the Borrower shall have determined in good faith that
such Receivables Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and its Restricted Subsidiaries; (b) all sales of
Receivables Facility Assets and related assets by the Borrower or any Restricted
Subsidiary to the Receivables Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower); (c) the financing
terms, covenants, termination events and other provisions thereof shall be on
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings; and (d) the obligations under such
Receivables Facility are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary).

 

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

64

 

 

“Ratio Interest Expense” means, with respect to any Person for any period, (a)
consolidated total cash interest expense of such Person and its Restricted
Subsidiaries for such period, (i) including the interest component of any
payment under any Financing Lease (regardless of whether accounted for as
interest expense under GAAP) and (ii) excluding (A) amortization, accretion or
accrual of deferred financing fees, original issue discount, debt issuance
costs, discounted liabilities, commissions, fees and expenses, (B) any expense
arising from any bridge, commitment, structuring and/or other financing fee
(including fees and expenses associated with the Transactions and agency and
trustee fees), (C) any expense resulting from the discounting of Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, acquisition accounting, (D) fees and expenses associated with any
Dispositions, acquisitions, Investments, issuances of Capital Stock or
Indebtedness (in each case, whether or not consummated), (E) costs associated
with obtaining, or breakage costs in respect of, any Hedge Agreement or any
other derivative instrument other than any interest rate Hedge Agreement or
interest rate derivative instrument with respect to Indebtedness, (F) penalties
and interest relating to Taxes, (G) any “additional interest” or “liquidated
damages” for failure to timely comply with registration rights obligations, (H)
interest expense with respect to Indebtedness of any Parent Company of such
Person appearing on the balance sheet of such Person solely by reason of
push-down accounting under GAAP, (I) any payments with respect to make-whole,
prepayment or repayment premiums or other breakage costs of any Indebtedness,
(J) any interest expense attributable to the exercise of appraisal rights or
other rights of dissenting shareholders and the settlement of any claims or
actions (whether actual, contingent or potential) with respect thereto in
connection with the Transactions or any acquisition or Investment permitted
hereunder, (K) any lease, rental or other expense in connection with a
Non-Financing Lease Obligation and (L) for the avoidance of doubt, any non-cash
interest expense attributable to any movement in the mark to market valuation of
any obligation under any Hedge Agreement or any other derivative instrument
and/or any payment obligation arising under any Hedge Agreement or derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness minus (b) cash interest
income for such period. For purposes of this definition, (x) interest in respect
of any Financing Lease shall be deemed to accrue at an interest rate determined
as set forth in the definition of Consolidated Interest Expense and (y) interest
expense shall be calculated after giving effect to any payments made or received
under any Hedge Agreement or any other derivative instrument with respect to
Indebtedness.

 

“Real Estate Asset” means, at any time of determination, all right, title and
interest of any Loan Party in and to all real property owned by such Loan Party
and all real property leased or subleased by such Loan Party (in each case
including, but not limited to, land, improvements and fixtures thereon).

 

“Receivables Facility” means any of one or more receivables financing facilities
or securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, pursuant to which the
Borrower or any of the Restricted Subsidiaries sells or grants a security
interest in its Receivables Facility Assets to either (a) a Person that is not a
Restricted Subsidiary or (b) a Restricted Subsidiary or Receivables Subsidiary
that in turn funds such purchase by selling or granting a security interest in
its Receivables Facility Assets to a Person that is not a Restricted Subsidiary
or by borrowing from such a Person or from another Receivables Subsidiary that
in turn funds itself by borrowing from such a Person, in each case, that
constitutes a Qualified Receivables Facility.

 

“Receivables Facility Asset” means (a) any accounts receivable, revenue stream
or other right of payment, real estate asset, mortgage receivable or related
asset and (b) contract rights, lockbox accounts and records with respect to such
assets customarily transferred therewith, in each case subject to a Receivables
Facility.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any Receivables Facility Asset or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

 

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any subsidiary makes an Investment and to which the
Borrower or any subsidiary transfers Receivables Facility Assets.

 

“Refinancing” has the meaning assigned to such term in ‎Section 4.01(h).

 

65

 

 

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Borrower executed by (a)
Holdings and the applicable Borrower, (b) the Administrative Agent and (c) each
Lender that agrees to provide all or any portion of the Replacement Term Loans
or the Replacement Revolving Facility, as applicable, being incurred pursuant
thereto and in accordance with ‎Section 9.02(c).

 

“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(p).

 

“Refunding Capital Stock” has the meaning assigned to such term in ‎Section
6.04(a)(viii).

 

“Register” has the meaning assigned to such term in ‎Section 9.05(b).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Business Assets” means assets (other than Cash or Cash Equivalents)
used or useful in a Similar Business; provided that any asset received by the
Borrower or any Restricted Subsidiary in exchange for any asset transferred by
the Borrower or any Restricted Subsidiary shall not be deemed to constitute a
Related Business Asset if such asset consists of Securities of a Person, unless
upon receipt of the Securities of such Person, such Person would become a
Restricted Subsidiary.

 

“Related Funds” means with respect to any Lender, any Person that is an Approved
Fund of such Lender.

 

“Related Investor” means (a) any affiliated investment entity and/or other
Affiliate of Goldman Sachs & Co. LLC or (b) any fund, investor, entity or
account that is managed, sponsored or advised by Goldman Sachs & Co. LLC or its
Affiliates and, in each case, which is not a Disqualified Institution, a natural
person or any investment vehicle established primarily for the benefit of a
single natural person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment of any barrels, containers or other closed
receptacles containing any Hazardous Material).

 

“Replaced Revolving Facility” has the meaning assigned to such term in ‎Section
9.02(c)(ii).

 

“Replaced Term Loans” has the meaning assigned to such term in ‎Section
9.02(c)(i).

 

66

 

 

“Replacement Debt” means any Refinancing Indebtedness (whether borrowed in the
form of secured or unsecured loans, or issued in a public offering, Rule 144A
under the Securities Act or other private placement or bridge financing in lieu
of the foregoing or otherwise) incurred in respect of Indebtedness permitted
under ‎Section 6.01(a) (and any subsequent refinancing of such Replacement
Debt); provided that prior to the incurrence or establishment of any Replacement
Debt incurred under this Agreement, the Borrower shall, with respect to any such
Indebtedness being refinanced that is held by the Principal Investors, offer the
Principal Investors a bona fide opportunity to provide the entire amount of such
Replacement Debt on terms specified by the Borrower and, to the extent the
Principal Investors do not commit to provide such Replacement Debt on such
specified terms within 10 Business Days, then the Borrower may obtain
commitments from other Persons to provide such declined amount of Replacement
Debt on such specified terms or on terms (taken as a whole) less favorable to
such other Person (but not on terms (taken as a whole) more favorable to such
other Person) in each case within 90 days of the Principal Investor
Representative having declined on behalf of the Principal Investors; provided
that the financing contemplated thereby shall be consummated in all material
respects in accordance with such terms that were offered to the Principal
Investors. For the avoidance of doubt, it is understood and agreed that the
Borrower shall not be required to offer the Principal Investors such opportunity
in connection with any refinancing or replacement that is provided by Persons
other than the Principal Investors and that is not documented under this
Agreement if, after giving effect thereto, all Revolving Credit Commitments
shall have expired or terminated and the principal of and interest on each Loan
and all fees, expenses and other amounts payable under any Loan Document (other
than contingent indemnification obligations for which no claim or demand has
been made) shall have been paid in full in Cash and all Letters of Credit shall
have expired or have been terminated (or have been (x) Cash collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the relevant Issuing Bank or (y) deemed reissued under another
agreement in a manner reasonably satisfactory to the Administrative Agent and
the relevant Issuing Bank) and all LC Disbursements shall have been reimbursed.

 

“Replacement Revolving Facility” has the meaning assigned to such term in
‎Section 9.02(c)(ii).

 

“Replacement Term Loans” has the meaning assigned to such term in ‎Section
9.02(c)(i).

 

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
described in Section 4043(c) if ERISA or the regulation issued thereunder, other
than those events as to which the 30-day notice period is waived under PBGC Reg.
Section 4043.

 

“Representation and Warranty Insurance Policy” means the representation and
warranty insurance policy obtained by the Parent in connection with the
Acquisition.

 

“Representatives” has the meaning assigned to such term in ‎Section 9.13.

 

“Repricing Transaction” means each of (a) the optional prepayment, repayment,
refinancing, substitution or replacement (or mandatory prepayment pursuant to
Section 2.11(b)(iii)) of all or a portion of the Initial Dollar Term Loans or
Initial Euro Term Loans substantially concurrently with the incurrence by any
Loan Party of any long-term indebtedness having an Effective Yield that is less
than the Effective Yield applicable to the Initial Dollar Term Loans or Initial
Euro Term Loans so prepaid, repaid, refinanced, substituted or replaced and (b)
any amendment, waiver or other modification to this Agreement that would have
the effect of reducing the Effective Yield applicable to the Initial Dollar Term
Loans or Initial Euro Term Loans, as applicable; provided that the primary
purpose (as determined by the Borrower in good faith) of such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification was to reduce the Effective Yield applicable to the Initial Dollar
Term Loans or Initial Euro Term Loans, as applicable; provided, further, that in
no event shall any such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver or other modification in connection with a Change
of Control or Transformative Acquisition constitute a Repricing Transaction. Any
determination by the Administrative Agent of the Effective Yield for purposes of
the definition shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent bad faith, gross negligence or willful misconduct.

 

67

 

 

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 4.50:1.00, 50%, (b) if the
First Lien Leverage Ratio is less than or equal to 4.50:1.00 and greater than
4.00:1.00, 25% and (c) if the First Lien Leverage Ratio is less than or equal to
4.00:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay Subject Loans under ‎Section 2.11(b)(i)
for any Excess Cash Flow Period, the First Lien Leverage Ratio shall be
determined on the scheduled date of prepayment (after giving pro forma effect to
such prepayment and to any other repayment or prepayment at or prior to the time
such Excess Cash Flow prepayment is due).

 

“Required Lenders” means (x) at any time prior to the Disposition Date, Lenders
having Loans or unused Commitments representing more than 50% of the sum of the
total Loans and unused Commitments at such time and all Principal Investors and
(y) at any time on or after the Disposition Date, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and unused
Commitments at such time.

 

“Required Net Proceeds Percentage” means, as of any date of determination, (a)
if the First Lien Leverage Ratio is greater than 4.25:1.00, 100%, (b) if the
First Lien Leverage Ratio is less than or equal to 4.25:1.00 and greater than
3.75:1.00, 50% and (c) if the First Lien Leverage Ratio is less than or equal to
3.75:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Net Proceeds or
Net Insurance/Condemnation Proceeds that are required to be applied to prepay
Subject Loans under ‎Section 2.11(b)(ii) for any payment, the First Lien
Leverage Ratio shall be determined on the date on which such proceeds are
received by the applicable Borrower or Restricted Subsidiary (giving pro forma
effect to the subject Dispositions and/or casualty events and the application of
the relevant proceeds thereof).

 

“Required Revolving Lenders” means (x) at any time prior to the Disposition
Date, Revolving Lenders having Revolving Loans or unused Revolving Credit
Commitments representing more than 50% of the sum of the total Revolving Loans
and unused Revolving Credit Commitments at such time and all Revolving Lenders
that are Principal Investors and (y) at any time on or after the Disposition
Date, Lenders having Revolving Loans and unused Revolving Credit Commitments
representing more than 50% of the sum of the total Revolving Loans and unused
Revolving Credit Commitments at such time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

68

 

 

“Responsible Officer” means (a) with respect to any Person other than a Dutch
Loan Party, the chief executive officer, the president, the chief financial
officer, the treasurer, any assistant treasurer, any executive vice president,
any senior vice president, any vice president or the chief operating officer of
such Person and any other individual or similar official thereof responsible for
the administration of the obligations of such Person in respect of this
Agreement, and, as to any certification of Organizational Documents delivered on
the Closing Date, shall include any secretary or assistant secretary or any
other individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the
Administrative Agent (including, for the avoidance of doubt, by electronic
means) and (b) with respect to a Dutch Loan Party, a managing director or any
other person who is authorized to represent such Person. Any document delivered
hereunder that is signed by a Responsible Officer of any Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Borrower who is the chief financial officer (or any
other individual or similar official with substantially equivalent
responsibilities) or a Responsible Officer directly reporting to the chief
financial officer (or such other individual or similar official with
substantially equivalent responsibilities) that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Persons covered by such financial statements as at
the dates indicated and their consolidated income and cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments and, in the case of quarterly financial statements, the absence of
footnotes.

 

“Restricted Amount” has the meaning assigned to such term in ‎Section
2.11(b)(iv).

 

“Restricted Debt” means any Junior Indebtedness that is required by the terms of
this Agreement to mature after the Initial Term Loan Maturity Date, to the
extent the outstanding principal amount thereof is equal to or greater than the
Threshold Amount.

 

“Restricted Debt Payments” has the meaning assigned to such term in ‎Section
6.04(b).

 

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower or any of its
Restricted Subsidiaries, except a dividend payable solely in shares of Qualified
Capital Stock (or in options, warrants or other rights to purchase such
Qualified Capital Stock) to the holders of such class, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of the Capital Stock of the Borrower or any of
its Restricted Subsidiaries and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of the Capital Stock of the Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding. The amount of any
Restricted Payment (other than Cash) shall be the fair market value, as
determined in good faith by the Borrower on the applicable date set forth in
‎Section 1.04(e), of the assets or securities proposed to be transferred or
issued by the Borrower or any of its Restricted Subsidiaries pursuant to such
Restricted Payment.

 

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the U.S. Borrower
(including, for the avoidance of doubt, each other Borrower).

 

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount, determined on a cumulative basis, that is equal to the aggregate
cumulative sum of the Excess Cash Flow that is not required to be applied as a
mandatory prepayment under Section 2.11(b)(i) for all Excess Cash Flow Periods
ending after the Closing Date and prior to such date; provided that such amount
shall not be less than zero for any Excess Cash Flow Period.

 

69

 

 

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
an Alternate Currency, each of the following: (i) each date of any Borrowing of
Revolving Loans, (ii) each date of any conversion or continuation of Revolving
Loans pursuant to the terms of this Agreement, (iii) the last day of each Fiscal
Quarter and (iv) the date of any voluntary reduction of a Revolving Credit
Commitment pursuant to ‎Section 2.09(b); (b) with respect to any Letter of
Credit denominated in any Alternate Currency, each of the following: (i) each
date of issuance of any Letter of Credit, (ii) each date of an amendment of any
Letter of Credit that would have the effect of increasing the Stated Amount
thereof and (iii) the last day of each Fiscal Quarter; (c) with respect to the
commitment fee for unused Revolving Credit Commitments of the Revolving Lenders
pursuant to ‎Section 2.12(a), such additional dates as the Administrative Agent
or the Required Revolving Lenders shall reasonably require and (d) any
additional date as the Administrative Agent shall determine or the Required
Revolving Lenders shall require, in each case under this clause (d), at any time
when an Event of Default has occurred and is continuing.

 

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

 

“Revolving Facility” means the Initial Revolving Facility and any Additional
Revolving Facility.

 

“Revolving Facility Test Condition” means, as of any date of determination,
without duplication, that the aggregate Outstanding Amount of all (a) Revolving
Loans, (b) LC Disbursements that have not been reimbursed within three Business
Days (and excluding, for the avoidance of doubt, the amount of any undrawn
Letters of Credit) and (c) Letters of Credit (excluding (i) any Letter of Credit
to the extent Cash collateralized (in an amount equal to 103% of the face amount
thereof) or back-stopped (in a manner reasonably acceptable to the applicable
Issuing Bank) and (ii) other Letters of Credit (or any portion thereof) in an
aggregate face amount up to $2,500,000 (with only such Letter of Credit amounts
in excess of $2,500,000 being applied for purposes hereof)), in each case as of
such date, exceeds an amount equal to 35% of the Total Revolving Credit
Commitment.

 

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender.

 

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
‎Section 6.08.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person that is, or is owned 50%
or more or controlled by one or more Persons that are, listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S.
Department of State, or any applicable non-U.S. sanctions authority or (b) any
Person located, organized or resident in a Sanctioned Country.

 

70

 

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by OFAC, the U.S. Department
of State or any applicable non-U.S. sanctions authority.

 

“Scheduled Consideration” has the meaning assigned to such term in Section
2.11(b)(i).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, the Arranger, a Lender or any Affiliate of the
Administrative Agent, the Arranger or a Lender as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, the Arranger or any
Lender at the time such Hedge Agreement is entered into, for which such Loan
Party agrees to provide security and in each case that has been designated to
the Administrative Agent in writing by the Borrower as being a Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of ‎Article 8, Sections ‎9.03 and ‎9.10 and each Acceptable
Intercreditor Agreement as if it were a Lender.

 

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Secured Leverage Ratio” is used in this Agreement, in
each case of the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Secured Obligations on and after the Termination Date.

 

“Secured Parties” means (i) the Lenders and the Issuing Banks, (ii) the
Administrative Agent, (iii) each counterparty to a Hedge Agreement with a Loan
Party the obligations under which constitute Secured Obligations, (iv) each
provider of Banking Services to any Loan Party the obligations under which
constitute Secured Obligations and (v) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.

 

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that the term “Securities”
shall not include any earn-out agreement or obligation or any employee bonus or
other incentive compensation plan or agreement.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

71

 

 

“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of assets subject to a Qualified Receivables
Facility to repurchase such assets arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to such seller.

 

“Shared Incremental Amount” means, as of any date of determination, (a) the
greater of $95,000,000 and 100% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period calculated on a Pro Forma Basis minus
(b) the aggregate principal amount of all Incremental Facilities and/or
Incremental Equivalent Debt originally incurred or issued in reliance on the
Shared Incremental Amount outstanding on such date, in each case after giving
effect to any reclassification of any such Indebtedness as having been incurred
under clause (e) of the definition of “Incremental Cap” hereunder.

 

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by ‎Section 5.16 if the
references to “Restricted Subsidiaries” in ‎Section 5.16 were read to refer to
such Person.

 

“Soft Call Termination Date” has the meaning assigned to such term in ‎Section
2.12(f).

 

“SPC” has the meaning assigned to such term in ‎Section 9.05(e).

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Target, its subsidiaries or their
respective businesses in the Acquisition Agreement which are material to the
interests of the Lenders, but only to the extent that Parent (or its Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its obligations under the Acquisition Agreement or to decline to consummate the
Acquisition as a result of a breach or inaccuracy of such representations and
warranties.

 

“Specified Event of Default” means an Event of Default pursuant to Section
‎7.01(a), Section ‎7.01(f) or ‎Section 7.01(g).

 

“Specified Real Estate Asset” means the Real Estate Asset located at 7990 Auburn
Road in Concord, Ohio.

 

“Specified Representations” means the representations and warranties set forth
in ‎Section 3.01(a)(i) (as it relates to the Loan Parties), ‎Section 3.02 (as it
relates to the due authorization, execution, delivery and performance of the
Loan Documents and the enforceability thereof), ‎Section 3.03(b)(i) (limited to
the execution, delivery and performance of the Loan Documents, incurrence of the
Indebtedness thereunder and the granting of Guarantees and Liens in respect
thereof), ‎Section 3.08, ‎Section 3.12, ‎Section 3.14 (as it relates to the
creation, validity and perfection of the security interests in the Collateral,
subject to the last sentence of ‎Section 4.01), ‎Section 3.16 and
Sections ‎3.17(a)(ii), ‎(b) and ‎(c).

 

“Sponsor” means One Madison Group and the funds, partnerships, investment
vehicles or other co-investment vehicles or other entities managed, advised or
controlled by One Madison Group or its Affiliates (but in any event excluding
any portfolio company of any of the foregoing).

 

72

 

 

“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made (or on such other day and time as may be mutually
agreed by the Borrower and the Administrative Agent); provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Receivables Facility, including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

 

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

 

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (a) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (b) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

 

“Subject Loans” means, as of any date of determination, (a) Initial Term Loans
and (b) any Additional Term Loans that are subject to ratable prepayment
requirements in accordance with Section 2.11(b) on such date of determination.

 

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

 

“Subject Proceeds” has the meaning assigned to such term in ‎Section
2.11(b)(ii).

 

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition or similar
Investment, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or any facility, or of a majority of the outstanding Capital Stock of
any Person (and in any event including any Investment in (x) any Restricted
Subsidiary the effect of which is to increase a Borrower’s or any Restricted
Subsidiary’s respective equity ownership in such Restricted Subsidiary or (y)
any Joint Venture for the purpose of increasing a Borrower’s or its relevant
Restricted Subsidiary’s ownership interest in such Joint Venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of a subsidiary (or any business unit, line
of business or division of the Borrower or a Restricted Subsidiary) not
prohibited by this Agreement, (d) the designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with ‎Section 5.10 hereof, (e) any incurrence or
repayment of Indebtedness (other than revolving Indebtedness), (f) any Cost
Saving Initiative and/or (g) any other event that by the terms of the Loan
Documents requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis.

 

73

 

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, trustees or other Persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of such Person or a combination thereof;
provided that in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interests in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, “subsidiary” shall mean any subsidiary of the U.S.
Borrower.

 

“Subsidiary Guarantor” means (x) on the Closing Date, each Domestic Subsidiary
of the U.S. Borrower (other than any subsidiary that is an Excluded Subsidiary
on the Closing Date) and (solely with respect to the Secured Obligations of the
Dutch Loan Parties) each Dutch Subsidiary (other than any subsidiary that is an
Excluded Subsidiary on the Closing Date) and (y) thereafter, each subsidiary of
the U.S. Borrower that becomes a guarantor of all or any portion of the Secured
Obligations pursuant to the terms of this Agreement (including, with respect to
the Secured Obligations of the Dutch Loan Parties, each Dutch Subsidiary), in
each case, until such time as the relevant subsidiary is released from its
obligations under each Loan Guaranty in accordance with the terms and provisions
hereof. Notwithstanding the foregoing, the Borrower may from time to time, upon
notice to the Administrative Agent (or in the case of a Foreign Subsidiary, the
prior written consent of the Administrative Consent Party (not to be
unreasonably withheld, conditioned or delayed)), elect to cause any subsidiary
that would otherwise be an Excluded Subsidiary to become a Subsidiary Guarantor
hereunder (but shall have no obligation to do so), subject to the satisfaction
of guarantee and collateral requirements consistent with the Collateral and
Guarantee Requirements or otherwise reasonably acceptable to the Borrower and
the Administrative Agent (which shall include, in the case of a Foreign
Subsidiary, guarantee and collateral requirements customary under local law,
including customary local limitations). Notwithstanding anything herein or in
any other Loan Document to the contrary, in no event shall any Dutch Loan Party
Guarantee the Secured Obligations of, or otherwise be responsible for any
Obligation of, any Domestic Loan Party.

 

“Substitute Affiliate Lender” has the meaning assigned to such term in ‎Section
1.11(e).

 

“Substitute Facility Office” has the meaning assigned to such term in ‎Section
1.11(e).

 

“Successor Borrower” has the meaning assigned to such term in ‎Section 6.07(a).

 

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Target” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Taxes” means any and all present and future taxes (including “business
activities” taxes), levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Commitment” means any Initial Term Loan Commitment and, if applicable, any
Additional Term Loan Commitment.

 

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

74

 

 

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

 

“Termination Date” has the meaning assigned to such term in the lead-in to
‎Article 5.

 

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with the Financial Covenant, the period of four consecutive Fiscal
Quarters then most recently ended and (b) for any other purpose, the period of
four consecutive Fiscal Quarters then most recently ended for which financial
statements under ‎Section 5.01(a) or ‎Section 5.01(b), as applicable, have been
delivered; it being understood and agreed that prior to the first delivery of
financial statements under ‎Section 5.01(a) or ‎Section 5.01(b), “Test Period”
means the period of four consecutive Fiscal Quarters most recently ended for
which financial statements of the U.S. Borrower and its consolidated
subsidiaries are available.

 

“Threshold Amount” means the greater of $60,000,000 and 63% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

 

“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
Consolidated Total Debt outstanding as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Total Leverage Ratio” is used in this Agreement, in
each case of the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments as in effect at such time. The Total Revolving
Credit Commitment as of the Closing Date is $45,000,000.

 

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages and payments now or hereafter due or payable under any of the
foregoing, including, without limitation, damages or payments for past and
future infringements thereof; (d) the right to sue for past, present and future
infringements thereof, including the right to settle suits involving claims and
demands for royalties owing; and (e) all domestic rights corresponding to any of
the foregoing.

 

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount, upfront fees or closing payments) payable or
otherwise borne by the Parent and/or its subsidiaries in connection with the
Transactions and the transactions contemplated thereby.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Acquisition and the other transactions
contemplated by the Acquisition Agreement, (c) the Equity Contribution, (d) the
Refinancing and (e) the payment of the Transaction Costs.

 

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

 

“Treasury Capital Stock” has the meaning assigned to such term in ‎Section
6.04(a)(viii).

 

75

 

 

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate (including whether determined
by reference to the EURIBOR Rate or LIBO Rate or any other Eurocurrency Rate) or
the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

 

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries and (b) Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries that are restricted in favor of the Secured Parties
(which may also include Cash and Cash Equivalents securing other Indebtedness
secured by a Lien on the Collateral along with the Credit Facilities), in each
case as determined in accordance with GAAP.

 

“Unrestricted Subsidiary” means any subsidiary of the U.S. Borrower (other than
the Dutch Borrower) designated by the Borrower as an Unrestricted Subsidiary on
the Closing Date and listed on Schedule 5.10 hereto or after the Closing Date
pursuant to ‎Section 5.10 and any subsidiary of any Unrestricted Subsidiary.

 

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
remainder of the Revolving Credit Commitment of such Lender at such time, if
any, less the sum of (a) the aggregate Outstanding Amount of Revolving Loans
made by such Lender and (b) such Lender’s LC Exposure at such time.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Borrower” means (a) prior to the consummation of a transaction described
in clause (b) of this definition, the Initial U.S. Borrower and (b) following
the consummation of a transaction permitted hereunder that results in a
Successor Borrower, such Successor Borrower.

 

“U.S. Collateral” means any and all property of any Domestic Loan Party subject
to a Lien under any Collateral Document to secure all or any portion of the
Secured Obligations of the Loan Parties.

 

“U.S. Parallel Debt” has the meaning assigned to such term in the Loan Guaranty.

 

“U.S. Security Agreement” means the U.S. First Lien Pledge and Security
Agreement, substantially in the form of Exhibit J, among the Domestic Loan
Parties and the Administrative Agent for the benefit of the Secured Parties.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
‎Section 2.17(f).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

76

 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effect of any prepayment made in respect of
such Indebtedness shall be disregarded in making such calculation.

 

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) are owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Term Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a
“LIBO Rate Dollar Term Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Dollar Term Loan Borrowing”) or by Type (e.g., a “LIBO Rate
Borrowing”) or by Class and Type (e.g., a “LIBO Rate Dollar Term Loan
Borrowing”).

 

Section 1.03. Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “ordinary course of business” or “ordinary course” shall, with respect to
any Person, be deemed to refer to items or actions that are consistent with
industry practice of such Person’s industry or such Person’s past practice (it
being understood that the sale of accounts receivable (and related assets)
pursuant to supply chain, factoring or reverse factoring arrangements entered
into by the Borrower and its Restricted Subsidiaries shall be deemed to be in
the ordinary course of business so long as such accounts receivable (and related
assets) are sold for Cash in an amount not less than 95% of the face amount
thereof). Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document (including any Loan Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified or extended, replaced
or refinanced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications or
extensions, replacements or refinancings set forth herein), (ii) any reference
to any Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
superseding or interpreting such Requirement of Law, (iii) any reference herein
or in any Loan Document to any Person shall be construed to include such
Person’s successors and permitted assigns, (iv) the words “herein,” “hereof” and
“hereunder,” and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision hereof, (v) all references herein or in any Loan Document
to Articles, Sections, clauses, paragraphs, Exhibits and Schedules shall be
construed to refer to Articles, Sections, clauses and paragraphs of, and
Exhibits and Schedules to, such Loan Document, (vi) in the computation of
periods of time in any Loan Document from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and
(vii) the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights.

 



77

 

 

(b) For purposes of determining compliance at any time with Sections ‎6.01,
‎6.02, ‎6.04, ‎6.06 and ‎6.07, in the event that any Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, Investment or Disposition or
portion thereof, as applicable, at any time meets the criteria of more than one
of the categories of transactions or items permitted pursuant to any clause of
such Sections ‎6.01 (other than Section ‎6.01(a) (in the case of Indebtedness
incurred on the Closing Date), and any capacity under clause (d) of the
definition of “Incremental Cap” may not be reclassified as capacity under clause
(e) of the definition of “Incremental Cap”), ‎6.02 (other than Sections
‎6.02(a), ‎6.04, ‎6.06 and ‎6.07 (each of the foregoing, a “Reclassifiable
Item”), the Borrower, in its sole discretion, may, from time to time, divide,
classify or reclassify such Reclassifiable Item (or portion thereof) under one
or more clauses of each such Section and will only be required to include such
Reclassifiable Item (or portion thereof) in any one category; provided that,
upon delivery of any financial statements pursuant to ‎Section 5.01(a) or ‎(b)
following the initial incurrence or making of any such Reclassifiable Item, if
such Reclassifiable Item could, based on such financial statements, have been
incurred or made in reliance on ‎Section 6.01(z) (in the case of Indebtedness
and Liens) or any “ratio-based” basket or exception (in the case of all other
Reclassifiable Items), such Reclassifiable Item shall automatically be
reclassified as having been incurred or made under the applicable provisions of
‎Section 6.01(z) or such “ratio-based” basket or exception, as applicable (in
each case, subject to any other applicable provision of ‎Section 6.01(z) or such
“ratio-based” basket or exception, as applicable). It is understood and agreed
that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, and/or Disposition need not be permitted solely by reference to one
category of permitted Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, Investment and/or Disposition under Sections ‎6.01, ‎6.02, ‎6.04, ‎6.06
or ‎6.07, respectively, but may instead be permitted in part under any
combination thereof or under any other available exception.

 

Section 1.04. Accounting Terms; GAAP.

 

(a) (i) All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated
Total Assets shall be construed and interpreted in accordance with GAAP, as in
effect from time to time; provided that (A) if any change in GAAP or in the
application thereof or any change as a result of the adoption or modification of
accounting policies (including (x) the conversion to IFRS as described below and
(y) the impact of Accounting Standards Updates 2014-09 and 2016-12, Revenue from
Contracts with Customers (Topic 606) or similar revenue recognition policies or
any change in the methodology of calculating reserves for returns, rebates and
other chargebacks) is implemented or takes effect after the date of delivery of
the financial statements described in ‎Section 3.04(a) and/or there is any
change in the functional currency reflected in the financial statements or (B)
if the Borrower elects or is required to report under IFRS, the Borrower or the
Required Lenders may request to amend the relevant affected provisions hereof
(whether or not the request for such amendment is delivered before or after the
relevant change or election) to eliminate the effect of such change or election,
as the case may be, on the operation of such provisions and (x) the Borrower and
the Administrative Consent Party shall negotiate in good faith to enter into an
amendment of the relevant affected provisions (it being understood that no
amendment or similar fee shall be payable to the Administrative Agent or any
Lender in connection therewith) to preserve the original intent thereof in light
of the applicable change or election, as the case may be and (y) the relevant
affected provisions shall be interpreted on the basis of GAAP and the currency,
in each case, as in effect and applied immediately prior to the applicable
change or election, as the case may be, until the request for amendment has been
withdrawn by the Borrower or the Required Lenders, as applicable, or this
Agreement has been amended as contemplated hereby. Any consent required from the
Administrative Consent Party with respect to the foregoing shall not be
unreasonably withheld, conditioned or delayed. If the Borrower notifies the
Administrative Agent that the Borrower (or its applicable Parent Company) is
required to report under IFRS or has elected to do so through an early adoption
policy, “GAAP” shall mean international financial reporting standards pursuant
to IFRS (provided thereafter, the Borrower cannot elect to report under GAAP);
provided, that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include Fiscal Quarters ended prior to
the application of IFRS will remain as previously calculated or determined in
accordance with GAAP.

 

78

 

 

(ii) All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any subsidiary at “fair value,” as defined therein, (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification, International Accounting Standard or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, (iii) the
application of Accounting Standards Codification 480, 815, 805 and 718 (to the
extent these pronouncements under Accounting Standards Codification 718 result
in recording an equity award as a liability on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries in the circumstance where, but for
the application of the pronouncements, such award would have been classified as
equity) and (iv) unless the Borrower elects otherwise, the policies, rules and
regulations of the SEC, the American Institute of Certified Public Accountants,
the International Accounting Standards Board or any other applicable regulatory
or governing body applicable only to public companies. Any calculation or
determination in this Agreement that requires the application of GAAP across
multiple quarters need not be calculated or determined using the same accounting
standard for each constituent quarter.

 

(b) Notwithstanding anything to the contrary herein, but subject to Sections
‎1.04(d), ‎(e) and ‎(g), all financial ratios and tests (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and
the Interest Coverage Ratio) and the amount of Consolidated Total Assets,
Consolidated Net Income and Consolidated Adjusted EBITDA (other than, for the
avoidance of doubt, for purposes of calculating Excess Cash Flow) contained in
this Agreement that are calculated with respect to any Test Period during which
any Subject Transaction occurs shall be calculated with respect to such Test
Period and such Subject Transaction on a Pro Forma Basis. Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test or such amount (x) any Subject
Transaction has occurred or (y) any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
has consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test or such amount shall be calculated on a Pro Forma Basis
for such Test Period as if such Subject Transaction had occurred at the
beginning of the applicable Test Period (or, in the case of Consolidated Total
Assets (or with respect to any determination pertaining to the balance sheet,
including the acquisition of Cash and Cash Equivalents), as of the last day of
such Test Period), it being understood, for the avoidance of doubt, that solely
for purposes of calculating (x) quarterly compliance with the Financial Covenant
and (y) the First Lien Leverage Ratio for purposes of the definitions of
“Applicable Rate” and “Commitment Fee Rate”, in each case, the date of the
required calculation shall be the last day of the Test Period, and no Subject
Transaction occurring thereafter shall be taken into account.

 

79

 

 

(c) Notwithstanding anything to the contrary contained in paragraph ‎(a) above
or in the definition of “Financing Lease”, unless the Borrower elects otherwise,
all obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of Accounting Standards Update 2016-02,
Leases (Topic 842) shall continue to be accounted for as operating leases (and
not be treated as financing or capital lease obligations or Indebtedness) for
purposes of all financial definitions, calculations and deliverables under this
Agreement or any other Loan Document (including the calculation of Consolidated
Net Income and Consolidated Adjusted EBITDA) (whether or not such operating
lease obligations were in effect on such date) notwithstanding the fact that
such obligations are required in accordance with Accounting Standards Update
2016-02, Leases (Topic 842) or any other change in accounting treatment or
otherwise (on a prospective or retroactive basis or otherwise) to be treated as
or to be recharacterized as financing or capital lease obligations or otherwise
accounted for as liabilities in financial statements.

 

(d) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or
financial test (including any First Lien Leverage Ratio test, any Secured
Leverage Ratio test, any Total Leverage Ratio test and/or any Interest Coverage
Ratio test) and/or the amount of Consolidated Adjusted EBITDA, Consolidated Net
Income or Consolidated Total Assets, such financial ratio, financial test or
amount shall, subject to clause ‎(e) below, be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio,
financial test or amount occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.

 

(e) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or financial test
(including any First Lien Leverage Ratio test, any Secured Leverage Ratio test,
any Total Leverage Ratio test and/or any Interest Coverage Ratio test) and/or
any cap expressed as a percentage of Consolidated Total Assets or Consolidated
Adjusted EBITDA, (ii) accuracy of any representation or warranty and/or the
absence of a Default or Event of Default (or any type of default or event of
default) or (iii) compliance with any basket or other condition, as a condition
to (A) the consummation of any transaction (including in connection with any
acquisition or similar Investment or the assumption or incurrence of
Indebtedness), (B) the making of any Restricted Payment and/or (C) the making of
any Restricted Debt Payment, the determination of whether the relevant condition
is satisfied may be made, at the election of the Borrower, (1) in the case of
any acquisition or similar Investment or any Disposition or any transaction
relating thereto, at the time of (or on the basis of the financial statements
for the most recently ended Test Period at the time of) either (x) the execution
of the definitive agreement with respect to such acquisition, similar Investment
or Disposition (or, solely in connection with an acquisition to which the United
Kingdom City Code on Takeovers and Mergers applies, the date on which a “Rule
2.7 Announcement” of a firm intention to make an offer is made) or (y) the
consummation of such acquisition, Investment or Disposition, (2) in the case of
any Restricted Payment, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) (x) the
declaration of such Restricted Payment or (y) the making of such Restricted
Payment and (3) in the case of any Restricted Debt Payment, at the time of (or
on the basis of the financial statements for the most recently ended Test Period
at the time of) (x) delivery of notice with respect to such Restricted Debt
Payment or (y) the making of such Restricted Debt Payment, in each case, after
giving effect on a Pro Forma Basis to the relevant acquisition or similar
Investment, Restricted Payment and/or Restricted Debt Payment or other
transaction (including the intended use of proceeds of any Indebtedness to be
incurred in connection therewith) and, at the election of the Borrower, any
other acquisition or similar Investment, Restricted Payment, Restricted Debt
Payment or other transaction that has not been consummated but with respect to
which the Borrower has elected to test any applicable condition prior to the
date of consummation in accordance with this ‎Section 1.04(e), and no Default or
Event of Default shall be deemed to have occurred solely as a result of an
adverse change in such test or condition occurring after the time such election
is made (but any subsequent improvement in the applicable ratio, test or amount
may be utilized by the Borrower or any Restricted Subsidiary). For the avoidance
of doubt, if the Borrower shall have elected the option set forth in clause (x)
of any of the preceding clauses (1), (2) or (3) in respect of any transaction,
then the Borrower or its applicable Restricted Subsidiary shall be permitted to
consummate such transaction even if any applicable test or condition shall cease
to be satisfied subsequent to the Borrower’s election of such option. The
provisions of this paragraph ‎(e) shall also apply in respect of the incurrence
of any Incremental Facility.

 

80

 

 

(f) [Reserved].

 

(g) Notwithstanding anything to the contrary herein, unless the Borrower
otherwise notifies the Administrative Agent, with respect to any amount incurred
or transaction entered into (or consummated) in reliance on a provision of this
Agreement that does not require compliance with a financial ratio or financial
test (including any First Lien Leverage Ratio test, any Secured Leverage Ratio
test, any Total Leverage Ratio test and/or any Interest Coverage Ratio test)
(any such amount, including any amount drawn under the Revolving Facility, any
Additional Revolving Facility or any other permitted revolving facility and any
cap expressed as a percentage of Consolidated Total Assets or Consolidated
Adjusted EBITDA, a “Fixed Amount”) substantially concurrently with any amount
incurred or transaction entered into (or consummated) in reliance on a provision
of this Agreement that requires compliance with a financial ratio or financial
test (including any First Lien Leverage Ratio test, any Secured Leverage Ratio
test, any Total Leverage Ratio test and/or any Interest Coverage Ratio test)
(any such amount, an “Incurrence-Based Amount”), it is understood and agreed
that (i) the incurrence of the Incurrence-Based Amount shall be calculated first
without giving effect to any Fixed Amount but giving full pro forma effect to
the use of proceeds of such Fixed Amount and the related transactions and (ii)
the incurrence of the Fixed Amount shall be calculated thereafter. Unless the
Borrower elects otherwise, the Borrower shall be deemed to have used amounts
under an Incurrence-Based Amount then available to the Borrower prior to
utilization of any amount under a Fixed Amount then available to the Borrower.
Notwithstanding the foregoing, any Incremental Facility and/or Incremental
Equivalent Debt must utilize any capacity, if then available, under clause (d)
of the definition of “Incremental Cap” prior to utilizing any capacity, if then
available, under clause (e) of the definition of “Incremental Cap”.

 

(h) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP.

 

(i) The increase in any amount of Indebtedness or the increase in any amount
secured by any Lien by virtue of the accrual of interest, the accretion of
accreted value, the payment of interest or a dividend in the form of additional
Indebtedness, amortization of original issue discount and/or any increase in the
amount of Indebtedness outstanding solely as a result of any fluctuation in the
exchange rate of any applicable currency shall be deemed to be permitted
Indebtedness for purposes of ‎Section 6.01 and will be deemed not to be the
granting of a Lien for purposes of ‎Section 6.02.

 

81

 

 

(j) For purposes of determining compliance with ‎Section 6.01 or ‎Section 6.02,
if any Indebtedness or Lien is incurred in reliance on a basket measured by
reference to a percentage of Consolidated Adjusted EBITDA, and any refinancing
or replacement thereof would cause the percentage of Consolidated Adjusted
EBITDA to be exceeded if calculated based on the Consolidated Adjusted EBITDA on
the date of such refinancing or replacement, such percentage of Consolidated
Adjusted EBITDA will be deemed not to be exceeded so long as the principal
amount of such refinancing or replacement Indebtedness or other obligation does
not exceed an amount sufficient to repay the principal amount of such
Indebtedness or other obligation being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest, penalties and premiums (including
tender, prepayment or repayment premiums) thereon plus underwriting discounts
and other customary fees, commissions and expenses (including upfront fees,
closing payments, original issue discount or initial yield payment) incurred in
connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
‎‎Section 6.01.

 

(k) Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

 

Section 1.06. Timing of Payment and Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

Section 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

 



82

 

 

Section 1.08. Currency Equivalents Generally.

 

(a) Notwithstanding anything to the contrary in clause ‎(b) below, for purposes
of any determination under ‎Article 5, Article 6 (other than ‎Section 6.15 and
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder) or ‎Article 7 with respect to the amount of any
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition, Sale and Lease-Back Transaction, Affiliate transaction or other
transaction, event or circumstance, or any determination under any other
provision of this Agreement (any of the foregoing, a “relevant transaction”), in
a currency other than Dollars, (i) the Dollar equivalent amount of a relevant
transaction in a currency other than Dollars shall be calculated based on the
rate of exchange quoted by the Bloomberg Foreign Exchange Rates & World
Currencies Page (or any successor page thereto, or in the event such rate does
not appear on any Bloomberg Page, by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower) for such foreign currency, as in effect
at 11:00 a.m. (London time) on the date of such relevant transaction (which, in
the case of any Restricted Payment, Restricted Debt Payment, Investment,
Disposition or incurrence of Indebtedness, shall be determined as set forth in
‎Section 1.04(e)); provided, that if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or replace other Indebtedness
denominated in a currency other than Dollars, and the relevant refinancing or
replacement would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing or replacement, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing or replacement Indebtedness (and, if applicable, associated
Lien granted) does not exceed an amount sufficient to repay the principal amount
of such Indebtedness being refinanced or replaced, except by an amount equal to
(x) unpaid accrued interest, penalties and premiums (including tender premiums)
thereon plus underwriting discounts and other customary fees, closing payments,
commissions and expenses (including upfront fees, closing payments, original
issue discount or initial yield payment) incurred in connection with such
refinancing or replacement, (y) any existing commitments unutilized thereunder
and (z) additional amounts permitted to be incurred under ‎Section 6.01 and (ii)
for the avoidance of doubt, no Default or Event of Default shall be deemed to
have occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any relevant transaction so long as such relevant
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause ‎(i). For purposes of ‎Section 6.15
and the calculation of compliance with any financial ratio for purposes of
taking any action hereunder (including for purposes of calculating availability
under the Incremental Cap) on any relevant date of determination, amounts
denominated in currencies other than Dollars shall be translated into Dollars at
the applicable currency exchange rate used in preparing the financial statements
delivered pursuant to Sections ‎5.01(a) or ‎(b) (or, prior to the first such
delivery, the financial statements referred to in ‎Section 3.04(a)), as
applicable, for the relevant Test Period and, at the option of the Borrower,
will reflect the currency translation effects, determined in accordance with
GAAP, of any Hedge Agreement permitted hereunder in respect of currency exchange
risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness).

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

 

(c) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount of any
Revolving Loan and/or Letter of Credit that is denominated in any Alternate
Currency. The Spot Rate shall become effective as of such Revaluation Date and
shall be the Spot Rate employed in converting any amount between any Alternate
Currency and Dollars until the next occurring Revaluation Date.

 

Section 1.09. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars” or “in Euros”, as applicable, “in immediately available funds”, “in
Cash” or any other similar requirement.

 



83

 

 

Section 1.10. Additional Alternate Currencies.

 

(a) Any Borrower may from time to time request that Eurocurrency Rate Revolving
Loans be made and/or Letters of Credit be issued in a currency other than
Dollars or Euros; provided that such requested currency is a lawful currency
(other than Dollars or Euros) that is readily available and freely transferable
and convertible into Dollars or Euros. In the case of any such request with
respect to the making of Eurocurrency Rate Revolving Loans, such request shall
be subject to the approval of each of the Revolving Lenders of the applicable
Class that will provide such Loans, and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the applicable Issuing Banks, in each case as set forth in
Section 9.02(b)(ii)(E).

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by each of the Revolving Lenders
and, in the case of any such request pertaining to Letters of Credit, the
relevant Issuing Bank, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Revolving Loans, the Administrative
Agent shall promptly notify each Revolving Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the relevant Issuing Bank thereof. Each applicable Revolving
Lender (in the case of any such request pertaining to Eurocurrency Rate
Revolving Loans) or each relevant Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate
Revolving Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

 

(c) Any failure by any Revolving Lender or the relevant Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding paragraph shall be deemed to be a refusal by such Revolving Lender or
Issuing Bank, as the case may be, to permit Eurocurrency Rate Revolving Loans to
be made or Letters of Credit to be issued, as applicable, in such requested
currency. If the Administrative Agent and all the applicable Revolving Lenders
that would be obligated to make Credit Extensions denominated in such requested
currency consent to making Revolving Loans or issuing Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower, and
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder, and the Borrower and the Revolving Lenders shall amend this
Agreement and the other Loan Documents as necessary to accommodate such
Borrowings and/or Letters of Credit (as applicable), in accordance with Section
9.02(b)(ii)(E). If the Administrative Agent fails to obtain the requisite
consent to any request for an additional currency under this Section 1.10, the
Administrative Agent shall promptly so notify the Borrower. Notwithstanding
anything to the contrary herein, to the extent that the Eurocurrency Rate and/or
the Alternate Base Rate is not applicable to or available with respect to any
Revolving Loan denominated in any Alternate Currency, the components of the
interest rate applicable to such Revolving Loan shall be separately agreed by
the Borrower and the Administrative Agent.

 

Section 1.11. Additional Borrowers; Borrower Agent and Representative.

 

(a) From time to time on or after the Closing Date, and with at least ten
Business Days’ notice to the Administrative Agent (or such shorter period as the
Administrative Agent may agree), subject to (x) prior to the Disposition Date,
the approval of the Principal Investor Representative (not to be unreasonably
withheld, conditioned or delayed)) and (y) and completion of customary “know
your customer” procedures and delivery of related information reasonably
requested by the Administrative Consent Party, including information required
pursuant to Section 9.16, the Borrower may designate any Subsidiary Guarantor as
an additional Borrower (each such person, an “Additional Borrower”) under the
Revolving Facility, an Incremental Revolving Facility, an Additional Revolving
Facility or a Replacement Revolving Facility, provided that such person prior to
or contemporaneously with becoming an Additional Borrower (i) is incorporated in
an Approved Jurisdiction, (ii) except as the Administrative Consent Party may
otherwise agree, each Guarantor shall have executed and delivered a
reaffirmation agreement with respect to its obligations under the Loan Guaranty
and the other Loan Documents and (iii) in the case of an Additional Borrower
under any Incremental Revolving Facility or Additional Revolving Facility, is
approved by the relevant Incremental Revolving Facility Lenders or Additional
Revolving Lenders, as applicable.

 

84

 

 

(b) Once a person has become an Additional Borrower in accordance with clause
‎(a) above, it shall be a “Borrower” in respect of the applicable Facility and
will have the right to request Revolving Loans or Letters of Credit, as the case
may be, in accordance with ‎Article 2 hereof until the earlier to occur of the
applicable Maturity Date or the date on which such Additional Borrower resigns
as an Additional Borrower in accordance with clause ‎(c) below.

 

(c) An Additional Borrower may elect to resign as an Additional Borrower;
provided that: (i) no Default or Event of Default is continuing or would result
from the resignation of such Additional Borrower, (ii) such resigning Additional
Borrower has delivered to the Administrative Agent a written notice of
resignation at least ten Business Days in advance, (iii) its obligations in its
capacity as Guarantor continue to be legal, valid, binding and enforceable and
in full force and effect and (iv) it has paid all accrued and outstanding
principal, interest and fees owed by it to the Lenders pursuant to the Loan
Documents. Upon satisfaction of the requirements in sub-clauses ‎(i), ‎(ii),
‎(iii) and (iv) of this clause ‎(c), the relevant Additional Borrower shall
cease to be an Additional Borrower and a Borrower.

 

(d) Each Borrower (including the Dutch Borrower) hereby designates the U.S.
Borrower as its agent and representative. The U.S. Borrower may act as the agent
of any Borrower for the purposes of (i) delivering Borrowing Requests,
continuation or conversion notices and other notices pursuant to ‎Article 2
hereof (and for the purpose of giving instructions with respect to the
disbursement of the proceeds of any Loans or the issuance of any Letters of
Credit), (ii) delivering and receiving all other notices, consents, certificates
and similar instruments contemplated hereunder or under any of the other Loan
Documents and (iii) taking all other actions (including in respect of compliance
with covenants and certifications) on behalf of any Borrower under any Loan
Document. The U.S. Borrower hereby accepts such appointment.

 

(e) In respect of a Loan or Loans to a particular Additional Borrower
(“Designated Loans”), any Lender (a “Designating Lender”) may at any time and
from time to time designate (by written notice to the Administrative Agent and
the Borrower): (i) a substitute lending office from which it will make
Designated Loans (a “Substitute Facility Office”) or (ii) nominate an Affiliate
to act as the Lender of Designated Loans (a “Substitute Affiliate Lender”). A
notice to nominate a Substitute Affiliate Lender must be in the form set out in
Exhibit P and be countersigned by the relevant Substitute Affiliate Lender
confirming it will be bound as a Lender under this Agreement in respect of the
Designated Loans in respect of which it acts as Substitute Affiliate Lender. The
Designating Lender will act as the representative of any Substitute Affiliate
Lender it nominates for all administrative purposes under this Agreement. The
Borrower, the Administrative Agent and the other Loan Parties will be entitled
to deal only with the Designating Lender, except that payments will be made in
respect of Designated Loans to the lending office of the Substitute Affiliate
Lender. In particular the Loans, Commitments and LC Exposure of the Designating
Lender will not be treated as reduced by the introduction of the Substitute
Affiliate Lender for voting purposes under this Agreement or the other Loan
Documents and the Substitute Affiliate Lender will be treated as having no
Loans, Commitments or LC Exposure for such voting purposes. Except as mentioned
in the immediately preceding sentence, a Substitute Affiliate Lender will be
treated as a Lender for all purposes under the Loan Documents and having a Loan,
Commitment or LC Exposure equal to the principal amount of all Designated Loans
in which it is participating if and for so long as it continues to be a
Substitute Affiliate Lender under this Agreement. A Designating Lender may
revoke its designation of an Affiliate as a Substitute Affiliate Lender by
notice in writing to the Administrative Agent and provided that such notice may
only take effect when there are no Designated Loans outstanding to the
Substitute Affiliate Lender. Upon such Substitute Affiliate Lender ceasing to be
a Substitute Affiliate Lender the Designating Lender will automatically assume
(and be deemed to assume without further action by any party) all rights and
obligations previously vested in the Substitute Affiliate Lender. If a
Designating Lender designates a Substitute Facility Office or Substitute
Affiliate Lender in accordance with this clause ‎(e): (i) any Substitute
Affiliate Lender shall be treated for the purposes of ‎Section 2.17 as having
become a Lender on the date of this Agreement and (ii) the provisions of
‎Section 9.05 shall not apply to or in respect of any Substitute Facility Office
or Substitute Affiliate Lender.

 

85

 

 

Section 1.12. Dutch Terms. Unless a contrary indication appears, any reference
in this Agreement to:

 

(a) a “necessary action to authorise” where applicable, includes without
limitation any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden);

 

(b) a “security interest” includes any pledge (pandrecht) and, in general, any
right in rem (beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

(c) a “winding-up”, “administration” or “dissolution” includes a bankruptcy
(faillissement) or dissolution (ontbinding);

 

(d) a “moratorium” includes surseance van betaling and “a moratorium is
declared” or “occurs” includes surseance verleend;

 

(e) any “step” or “procedure” taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);

 

(f) a “liquidator” includes a curator;

 

(g) an “administrator” includes a bewindvoerder;

 

(h) an “attachment” includes a beslag;

 

(i) “gross negligence” means grove schuld; and

 

(j) “willful misconduct” means opzet.

 



86

 

 

Article 2 THE CREDITS

 

Section 2.01. Commitments.

 

(a) Subject to the terms and conditions set forth herein, (i) each Initial Term
Lender severally, and not jointly, agrees to (x) make Initial Dollar Term Loans
to the Initial U.S. Borrower on the Closing Date in a principal amount not to
exceed its Initial Dollar Term Loan Commitment and (y) make separate Initial
Euro Term Loans (in the amounts specified in their respective borrowing notices)
to each of the Initial U.S. Borrower and the Initial Dutch Borrower on the
Closing Date in an aggregate principal amount not to exceed its Initial Euro
Term Loan Commitment and (ii) each Revolving Lender severally, and not jointly,
agrees to make Initial Revolving Loans to each Borrower in Dollars, Euros or any
Alternate Currency at any time and from time to time on and after the Closing
Date (subject to the limitations on incurrence of Initial Revolving Loans on the
Closing Date), and until the earlier of the Initial Revolving Credit Maturity
Date and the termination of the Initial Revolving Credit Commitment of such
Initial Revolving Lender in accordance with the terms hereof; provided that,
after giving effect to any Borrowing of Initial Revolving Loans, the Outstanding
Amount of such Initial Revolving Lender’s Initial Revolving Credit Exposure
shall not exceed such Initial Revolving Lender’s Initial Revolving Credit
Commitment. Within the foregoing limits and subject to the terms, conditions and
limitations set forth herein, each Borrower may borrow, pay or prepay and
re-borrow Revolving Loans. Amounts paid or prepaid in respect of the Initial
Term Loans may not be re-borrowed.

 

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Lender with an Additional Commitment of a given Class, severally and not
jointly, agrees to make Additional Loans of such Class to each applicable
Borrower, which Loans shall not exceed for any such Lender at the time of any
incurrence thereof the Additional Commitment of such Class of such Lender as set
forth in the applicable Refinancing Amendment, Extension Amendment or
Incremental Facility Amendment.

 

Section 2.02. Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

 

(b) Subject to ‎Section 2.01 and ‎Section 2.14, each Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Rate Loans and
each Borrowing denominated in an Alternate Currency shall be comprised entirely
of Eurocurrency Rate Loans, in each case as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that (i) any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement, (ii) such Eurocurrency Rate Loan shall be deemed to
have been made and held by such Lender, and the obligation of the applicable
Borrower to repay such Eurocurrency Rate Loan shall nevertheless be to such
Lender for the account of such domestic or foreign branch or Affiliate of such
Lender and (iii) in exercising such option, such Lender shall use reasonable
efforts to minimize increased costs to the applicable Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of ‎Section
2.15 shall apply); provided, further, that no such domestic or foreign branch or
Affiliate of such Lender shall be entitled to any greater indemnification under
‎Section 2.17 with respect to such Eurocurrency Rate Loan than that to which the
applicable Lender was entitled on the date on which such Loan was made (except
in connection with any indemnification entitlement arising as a result of a
Change in Law after the date on which such Loan was made).

 

(c) At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall comprise an aggregate principal amount that is
an integral multiple of $100,000 and not less than $500,000 (or, in the case of
any such Borrowing denominated in Euros, an integral multiple of €100,000 and
not less than €500,000). Each ABR Borrowing when made shall be in a minimum
principal amount of $100,000; provided that an ABR Revolving Loan Borrowing may
be made in a lesser aggregate amount that is (x) equal to the entire aggregate
Unused Revolving Credit Commitments or (y) required to finance the reimbursement
of an LC Disbursement as contemplated by ‎Section 2.05(e). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 different Interest Periods in
effect for Eurocurrency Rate Borrowings at any time outstanding (or such greater
number of different Interest Periods as the Administrative Agent may agree from
time to time).

 

87

 

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall,
nor shall any Borrower be entitled to, request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to such Loans.

 

Section 2.03. Requests for Borrowings. Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon irrevocable notice by the Borrower to the Administrative
Agent (provided that notices in respect of any Borrowings (x) to be made on the
Closing Date may be conditioned on the closing of the Acquisition and (y) to be
made in connection with any acquisition, Investment or irrevocable repayment,
redemption or refinancing of Indebtedness may be conditioned on the closing of
such acquisition, such Investment or irrevocable repayment, redemption or
refinancing of such Indebtedness). Each such notice must be in writing or by
telephone (and promptly confirmed in writing) and must be received by the
Administrative Agent (by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”)) not later than 1:00 p.m. (i) three Business Days
prior to the requested day of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (or (x) 15 Business Days in the case of any Borrowing of
Initial Euro Term Loans to be made on the Closing Date and (y) 12 Business Days
in the case of any Borrowing of Initial Dollar Term Loans to be made on the
Closing Date) and (ii) on the requested date of any Borrowing of or conversion
to ABR Loans (or 12 Business Days in the case of any Borrowing of ABR Term Loans
to be made on the Closing Date) (or, in each case, such later time as shall be
reasonably acceptable to the Administrative Consent Party); provided, however,
that if the Borrower wishes to request Eurocurrency Rate Loans having an
Interest Period of other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” (A) the applicable notice from
the Borrower must be received by the Administrative Agent not later than 1:00
p.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation (or such later time as is reasonably acceptable to
the Administrative Consent Party), whereupon the Administrative Agent shall give
prompt notice to the appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to them and (B) not later than 10:00
a.m. three Business Days before the requested date of such Borrowing, conversion
or continuation, the Administrative Agent shall notify the Borrower whether or
not the requested Interest Period has been consented to by all the appropriate
Lenders. Each written notice (or confirmation of telephonic notice) with respect
to a Borrowing by the Borrower pursuant to this ‎Section 2.03 shall be delivered
to the Administrative Agent in the form of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with ‎Section 2.02:

 

(a) the applicable Borrower requesting such Borrowing;

 

(b) the Class of such Borrowing;

 

(c) the currency of such Borrowing;

 

(d) the aggregate amount of the requested Borrowing;

 

(e) the date of such Borrowing, which shall be a Business Day;

 

88

 

 

(f) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Rate
Borrowing;

 

(g) in the case of a Eurocurrency Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(h) the location and number of the applicable Borrower’s account or any other
designated account(s) to which funds are to be disbursed (each, a “Funding
Account”).

 

If, with respect to a Borrowing denominated in Dollars, no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be a
Eurocurrency Rate Borrowing with an Interest Period of one month’s duration. If
no currency is specified as to any Borrowing, then the requested Borrowing shall
be made in Dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall advise each Lender of the details thereof and of the amount of the Loan to
be made as part of the requested Borrowing (x) in the case of any ABR Borrowing,
on the same Business Day of receipt of a Borrowing Request in accordance with
this Section or (y) in the case of any Eurocurrency Rate Borrowing, no later
than one Business Day following receipt of a Borrowing Request in accordance
with this Section.

 

Section 2.04. [Reserved].

 

Section 2.05. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the
Revolving Lenders set forth in this ‎Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to (x) the earlier of the
fifth Business Day prior to the Latest Revolving Credit Maturity Date and (y)
the termination of 100% of the Revolving Credit Commitments in accordance with
this Agreement, upon the request of any Borrower, to issue Letters of Credit
denominated in Dollars, Euros or any other Alternate Currency, issued on sight
basis only for the account of such Borrower and/or any of its Restricted
Subsidiaries (provided that such Borrower will be the applicant) and to amend or
renew Letters of Credit previously issued by it, in accordance with ‎Section
2.05(b) and (B) to honor drafts under the Letters of Credit and (ii) the
Revolving Lenders severally agree to participate in the Letters of Credit issued
pursuant to ‎Section 2.05(d). Notwithstanding anything to the contrary contained
in this Agreement, GSLP shall not be required to issue Commercial Letters of
Credit or issue any Letter of Credit if the Dollar Equivalent of the aggregate
amount of the Letters of Credit for which GSLP is the Issuing Bank would exceed
$5,000,000 without its consent. Additionally, no Issuing Bank shall have any
obligation to issue any Letter of Credit that would violate any policies of such
Issuing Bank applicable to letters of credit generally.

 

89

 

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the applicable Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, two Business Days prior to the
Closing Date), a request to issue a Letter of Credit, which shall specify that
it is being issued under this Agreement, in the form of Exhibit K attached
hereto. To request an amendment, extension or renewal of a Letter of Credit
(other than any automatic extension of a Letter of Credit permitted under
‎Section 2.05(c)), the applicable Borrower shall submit such a request to the
applicable Issuing Bank selected by such Borrower (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is acceptable
to the applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for the
issuance, amendment, extension or renewal of any Letter of Credit must be
accompanied by such other information reasonably requested by the applicable
Issuing Bank as shall be necessary to issue, amend, extend or renew such Letter
of Credit. If requested by the applicable Issuing Bank in connection with any
request for any Letter of Credit, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the applicable Borrower to, or entered into by such
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. No Letter of Credit,
letter of credit application or other document entered into by the applicable
Borrower with any Issuing Bank relating to any Letter of Credit shall contain
any representation or warranty, covenant or event of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void (or reformed automatically without further action by any Person to
conform to the terms of this Agreement)), and all representations and
warranties, covenants and events of default set forth therein shall contain
standards, qualifications, thresholds and exceptions for materiality or
otherwise consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein
without action by any Person). No Letter of Credit shall be required to be
issued, amended, extended or renewed unless (and on the issuance, amendment,
extension or renewal of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, extension or renewal, the Revolving Credit Exposure would not exceed
the aggregate amount of the Revolving Credit Commitments. In addition, no
Issuing Bank shall be required to issue, amend, extend or renew any Letter of
Credit if the expiration date of such Letter of Credit extends beyond the
Maturity Date applicable to the Revolving Credit Commitments of any Class unless
(1) the aggregate amount of the LC Exposure attributable to Letters of Credit
expiring after such Maturity Date does not exceed the aggregate amount of the
Revolving Credit Commitments then in effect that are scheduled to remain in
effect after such Maturity Date, (2) all Revolving Lenders and such Issuing Bank
shall have consented to such expiry date, (3) the applicable Borrower shall have
caused such Letter of Credit to be backstopped by a “back to back” letter of
credit reasonably satisfactory to such Issuing Bank or (4) the applicable
Borrower shall have caused such Letter of Credit to be Cash collateralized in
accordance with ‎Section 2.05(j), in the case of clause (3) or (4), on or before
the date that such Letter of Credit is issued, amended, extended or renewed
beyond such date. Promptly after the delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. Upon receipt of such Letter of Credit or
amendment, the Administrative Agent shall notify the Revolving Lenders, in
writing, of such Letter of Credit or amendment, and if so requested by a
Revolving Lender, the Administrative Agent will provide such Revolving Lender
with copies of such Letter of Credit or amendment.

 

(c) Expiration Date

 

(i) Except as set forth in ‎Section 2.05(b), no Standby Letter of Credit shall
expire later than the earlier of (A) the date that is one year after the date of
the issuance of such Standby Letter of Credit (or such later date to which the
relevant Issuing Bank may agree) and (B) the date that is five Business Days
prior to the Latest Revolving Credit Maturity Date; provided that, any Standby
Letter of Credit may provide for the automatic extension thereof for any number
of additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in the preceding clause ‎(B)
unless 103% of the then-available Stated Amount thereof is Cash collateralized
or backstopped (in the currency of such Letters of Credit) on or before the date
that such Letter of Credit is extended beyond the date referred to in clause
‎(B) above pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank).

 



90

 

 

(ii) Except as set forth in ‎Section 2.05(b), no Commercial Letter of Credit
shall expire later than the earlier to occur of (A) the date that is one year
after the issuance thereof (or such later date to which the relevant Issuing
Bank may agree) and (B) the date that is five Business Days prior to the Latest
Revolving Credit Maturity Date; provided that any Commercial Letter of Credit
may provide for the automatic extension thereof for any number of additional
periods each of up to one year in duration (none of which, in any event, shall
extend beyond the date referred to in the preceding clause ‎(B) unless 103% of
the then-available Stated Amount thereof is Cash collateralized or backstopped
(in the currency of such Letter of Credit) on or before the date that such
Letter of Credit is extended beyond the date referred to in clause ‎(B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
Stated Amount of such Letter of Credit (in respect of any Letter of Credit
issued in any Alternate Currency, expressed in the Dollar Equivalent thereof).
In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph ‎(e) of this
Section, or of any reimbursement payment required to be refunded to such
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e) Reimbursement.

 

(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent (or, in the case of Commercial Letters of
Credit, the applicable Issuing Bank) an amount equal to the amount of such LC
Disbursement not later than 1:00 p.m. on the first Business Day immediately
following the date on which such Borrower receives notice under paragraph ‎(g)
of this Section of such LC Disbursement (or, if such notice is received less
than two hours prior to the deadline for requesting ABR Borrowings pursuant to
‎Section 2.03, on the second Business Day immediately following the date on
which such Borrower receives such notice); provided that the applicable Borrower
may, without satisfying the conditions to borrowing set forth herein, request in
accordance with ‎Section 2.03 that such payment be financed with an ABR
Revolving Loan and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Loan Borrowing. If the applicable Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Borrower, in
the same manner as provided in ‎Section 2.07 with respect to Loans made by such
Revolving Lender (and ‎Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the applicable Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear.

 



91

 

 

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this ‎Section
2.05(e) by the time specified therein, such Issuing Bank shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Effective Rate (or, in the case of any Letter of Credit denominated in any
Alternate Currency, the Administrative Agent’s customary rate for interbank
advances in such Alternate Currency) from time to time in effect and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the applicable Issuing Bank
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause ‎(ii) shall be conclusive absent
manifest error.

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph ‎(e) of this Section shall be absolute,
unconditional and irrevocable and shall be performed in accordance with the
terms of this Agreement and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect, (iii)
payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor any
Issuing Bank, nor any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the applicable Borrower to the extent of any direct damages
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank (as determined by a final
and non-appealable judgement of a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of any Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

92

 

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by electronic means
or by telephone (confirmed in writing) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that no failure to give or delay in giving such notice shall relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement within the time
period prescribed in ‎Section 2.05(e).

 

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the applicable Borrower reimburses such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement (or
the date on which such LC Disbursement is reimbursed with the proceeds of Loans,
as applicable), at the rate per annum then applicable to (x) in the case of any
Letter of Credit denominated in Dollars, Revolving Loans that are ABR Loans and
(y) in the case of any Letter of Credit denominated in any Alternate Currency,
Revolving Loans that are Eurocurrency Rate Loans with an Interest Period of one
month; provided that if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph ‎(e) of this Section, then ‎Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph ‎(e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment and shall be payable on the date
on which the Borrower reimburses the applicable LC Disbursement in full.

 

(i) Replacement of an Issuing Bank or Addition of New Issuing Banks. Any Issuing
Bank may be replaced with the consent of the Administrative Consent Party (not
to be unreasonably withheld, conditioned or delayed), the applicable Borrower
and the successor Issuing Bank at any time by written agreement among such
Borrower, the Administrative Agent and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement becomes effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to ‎Section 2.12(b)(ii). From and after the
effective date of any such replacement, (A) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (B)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of any
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit after such replacement. The applicable Borrower may, at any time and from
time to time with the consent of the Administrative Consent Party (which consent
shall not be unreasonably withheld, conditioned or delayed) and the relevant
Revolving Lender, designate one or more additional Revolving Lenders to act as
an issuing bank under the terms of this Agreement; provided that the designation
of any Pre-Approved Additional Revolving Lender to act as an Issuing Bank under
the terms of this Agreement shall not require the consent of the Administrative
Consent Party. Any Revolving Lender designated as an issuing bank pursuant to
this paragraph ‎(i) shall be deemed to be an “Issuing Bank” (in addition to
being a Revolving Lender) in respect of Letters of Credit issued or to be issued
by such Revolving Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to any other Issuing Bank and such Revolving Lender.

 

93

 

 

(j) Cash Collateralization.

 

(i) If any Event of Default exists and the Revolving Loans have been declared
due and payable in accordance with ‎Article 7 hereof, then on the Business Day
that the applicable Borrower receives notice from the Administrative Agent at
the direction of the Required Lenders demanding the deposit of Cash collateral
pursuant to this paragraph ‎(j), upon such demand, such Borrower shall deposit,
in an interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (each, an “LC
Collateral Account”), an amount in Cash equal to 103% of the LC Exposure (in the
currency of the LC Exposure) as of such date (minus the amount then on deposit
in the LC Collateral Account); provided that the obligation to deposit such Cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the applicable Borrower
described in ‎Section 7.01(f) or ‎(g).

 

(ii) Any such deposit under clause ‎(i) above shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations in accordance with the provisions of this paragraph ‎(j).
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account, and each applicable
Borrower hereby grants the Administrative Agent, for the benefit of the Secured
Parties, a First Priority security interest in its LC Collateral Account.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of the Required Revolving Lenders) be applied to
satisfy other Secured Obligations. If the applicable Borrower is required to
provide an amount of Cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (together with all interest and other earnings
with respect thereto, to the extent not applied as aforesaid) shall be returned
to such Borrower promptly but in no event later than three Business Days after
such Event of Default has been cured or waived.

 

Section 2.06. [Reserved].

 

Section 2.07. Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by (x) in the case
of ABR Loans, 3:00 p.m. and (y) otherwise, 2:00 p.m., in each case to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s respective
Applicable Percentage. The Administrative Agent will make such Loans available
to the Borrowers by promptly crediting the amounts so received on the same
Business Day, in like funds, to the applicable Funding Account or as otherwise
directed by the Borrower; provided that Revolving Loans made to finance the
reimbursement of any LC Disbursement as provided in ‎Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 



94

 

 

(b) Unless the Administrative Agent has received notice from any Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph ‎(a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate (or, with respect to any amount
denominated in any Alternate Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternate Currency, in an amount that is
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by the Administrative Agent in the
applicable offshore interbank market for such currency) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to the Loans comprising such Borrowing at such time. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the applicable Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this ‎Section 2.07(b) shall cease. If the applicable Borrower pays such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or any Borrower or any other Loan
Party may have against any Lender as a result of any default by such Lender
hereunder.

 

Section 2.08. Type; Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Rate Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert any Borrowing to a Borrowing of a different
Type available in such currency or to continue such Borrowing and, in the case
of a Eurocurrency Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders based upon their Applicable
Percentages and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing (by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”)) by the time that a
Borrowing Request would be required under ‎Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

 



95

 

 

(c) Each written Interest Election Request shall specify the following
information in compliance with ‎Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses ‎(iii) and ‎(iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Rate Borrowing; and

 

(iv) if the resulting Borrowing is a Eurocurrency Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be continued at the end of such Interest Period as a
Eurocurrency Rate Borrowing with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default exists and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower, then, so long as such Event of Default exists (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Rate Borrowing and (ii) unless repaid, each Eurocurrency Rate
Borrowing denominated in Dollars shall be converted to an ABR Borrowing, in each
case at the end of the then-current Interest Period applicable thereto.

 

(f) It is understood and agreed that (i) only a Borrowing denominated in Dollars
may be made as, or converted to, an ABR Loan and (ii) a Borrowing denominated in
an Alternate Currency may only be made as, or converted to, or continued as, a
Eurocurrency Rate Loan (or such other type of Revolving Loan as may be agreed by
the Administrative Agent and the Borrower pursuant to ‎Section 1.10).

 

Section 2.09. Termination and Reduction of Commitments.

 

(a) Unless previously terminated, (i) the Initial Term Loan Commitments on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date, (ii) the Initial Revolving Credit Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date, (iii) the
Additional Term Loan Commitments of any Class shall automatically terminate upon
the making of the Additional Term Loans of such Class and, if any such
Additional Term Loan Commitment is not drawn on the date that such Additional
Term Loan Commitment is required to be drawn pursuant to the applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
the undrawn amount thereof shall terminate unless otherwise provided in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment and (iv) the Additional Revolving Credit Commitments of any Class
shall automatically terminate on the Maturity Date specified therefor in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment.

 

96

 

 

(b) Upon delivering the notice required by ‎Section 2.09(c), the Borrower may at
any time terminate or from time to time reduce the Revolving Credit Commitments
of any Class; provided that (i) each reduction of the Revolving Credit
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments of any Class if, after
giving effect to such termination or reduction, as applicable, and any
concurrent prepayment of Revolving Loans, the aggregate amount of the Revolving
Credit Exposure attributable to the Revolving Credit Commitments of such Class
would exceed the aggregate amount of the Revolving Credit Commitments of such
Class; provided that, after the establishment of any Additional Revolving Credit
Commitment, any such termination or reduction of the Revolving Credit
Commitments of any Class shall be subject to the provisions set forth in
‎Section 2.22, ‎2.23 and/or ‎9.02(c), as applicable.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Class or Classes of Revolving Credit Commitments under
paragraph ‎(b) of this Section (as selected by the Borrower) not later than 1:00
p.m. on or prior to the effective date of such termination or reduction (or not
later than 1:00 p.m., three Business Days prior to the effective date of such
termination or reduction, in the case of a termination or reduction involving a
prepayment of Eurocurrency Rate Borrowings (or such later date to which the
Administrative Agent may agree)), specifying such election and the effective
date thereof. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Revolving Lenders of each applicable Class or Classes of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that any such notice may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or its effectiveness deferred by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of any
Revolving Credit Commitment pursuant to this ‎Section 2.09 shall be permanent.
Upon any reduction of any Revolving Credit Commitment, the Revolving Credit
Commitment of each Revolving Lender of the relevant Class shall be reduced by
such Revolving Lender’s Applicable Percentage of such reduction amount.

 

Section 2.10. Repayment of Loans; Evidence of Debt.

 

(a) Each Borrower, severally and not jointly, hereby unconditionally promises to
repay the outstanding principal amount of the Initial Term Loans made to such
Borrower to the Administrative Agent for the account of each applicable Term
Lender (i) commencing on the last Business Day of December 2019, on the last
Business Day of each March, June, September and December prior to the Initial
Term Loan Maturity Date (each such date being referred to as a “Loan Installment
Date”), in each case in an amount equal to 0.25% of the original principal
amount of the Initial Term Loans made to such Borrower (as such payments may be
reduced from time to time as a result of the application of prepayments in
accordance with ‎Section 2.11 and purchases or assignments in accordance with
‎Section 9.05(g) or increased as a result of any increase in the amount of such
Initial Term Loans pursuant to ‎Section 2.22(a)) and (ii) on the Initial Term
Loan Maturity Date, in an amount equal to the remainder of the principal amount
of the Initial Term Loans made to such Borrower outstanding on such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment. Each Borrower, severally
and not jointly, shall repay the Additional Term Loans of any Class made to such
Borrower in such scheduled amortization installments and on such date or dates
as shall be specified therefor in the applicable Refinancing Amendment,
Extension Amendment or Incremental Facility Amendment (as such payments may be
reduced from time to time as a result of the application of prepayments in
accordance with ‎Section 2.11 and purchases or assignments in accordance with
‎Section 9.05(g) or increased as a result of any increase in the amount of such
Additional Term Loans made to such Borrower pursuant to ‎Section 2.22(a)).

 

97

 

 

(b) Each Borrower, severally and not jointly, hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Initial Revolving
Lender, the then-unpaid principal amount of the Initial Revolving Loans of such
Lender made to such Borrower on the Initial Revolving Credit Maturity Date and
(ii) to the Administrative Agent for the account of each Additional Revolving
Lender, the then-unpaid principal amount of each Additional Revolving Loan of
such Additional Revolving Lender made to such Borrower on the Maturity Date
applicable thereto. On the Initial Revolving Credit Maturity Date, each Borrower
shall make payment in full in Cash of all accrued and unpaid fees and all
reimbursable expenses and other Obligations with respect to the Initial
Revolving Facility then due, together with accrued and unpaid interest (if any)
thereon attributable to such Borrower.

 

(c) If the Maturity Date in respect of any Class of Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Classes of Revolving Credit Commitments in respect of which the Maturity
Date shall not have so occurred are then in effect (or will automatically be in
effect upon the occurrence of such Maturity Date), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to ‎Section
2.05(d) and ‎Section 2.05(e)) under (and ratably participated in by Revolving
Lenders pursuant to) the non-terminating or new Classes of Revolving Credit
Commitments up to an aggregate amount not to exceed the aggregate principal
amount of the unutilized Revolving Credit Commitments continuing at such time
(it being understood that no partial Stated Amount of any Letter of Credit may
be so reallocated) (in each case, after giving effect to any repayments of
Revolving Loans) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable Issuing Bank for the treatment of such Letter of Credit as a letter
of credit under a successor credit facility have been agreed upon, the
applicable Borrower shall, on or prior to the applicable Maturity Date, (x)
cause such Letter of Credit to be replaced and returned to the applicable
Issuing Bank undrawn and marked “cancelled”, (y) cause such Letter of Credit to
be backstopped by a “back to back” letter of credit reasonably satisfactory to
the applicable Issuing Bank or (z) Cash collateralize such Letter of Credit in
accordance with ‎Section 2.05(j). Commencing with the Maturity Date of any Class
of Revolving Credit Commitments, the Letter of Credit Sublimit shall be in an
amount agreed solely with the applicable Issuing Bank.

 

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders or the Issuing Banks and each
Lender’s or the Issuing Bank’s share thereof.

 

(f) The entries made in the accounts maintained pursuant to paragraphs ‎(d) or
‎(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of any
Borrower to repay its Loans in accordance with the terms of this Agreement;
provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph ‎(e) of this
Section and any Lender’s records, the accounts of the Administrative Agent shall
govern.

 

98

 

 

(g) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a Promissory Note payable to such Lender and its registered
permitted assigns; it being understood and agreed that such Lender (and/or its
applicable permitted assign) shall be required to return such Promissory Note to
the applicable Borrower in accordance with ‎Section 9.05(b)(iii) and upon the
occurrence of the Termination Date (or as promptly thereafter as practicable).
If any Lender loses the original copy of its Promissory Note, it shall execute
an affidavit of loss containing a customary indemnification provision that is
reasonably satisfactory to the Borrower. The obligation of each Lender to
execute an affidavit of loss containing a customary indemnification provision
that is reasonably satisfactory to the Borrower shall survive the Termination
Date.

 

Section 2.11. Prepayment of Loans.

 

(a) Optional Prepayments.

 

(i) Upon prior notice in accordance with paragraph ‎(a)‎(iii) of this Section,
each Borrower shall have the right at any time and from time to time to prepay
any Borrowing of Term Loans of one or more Classes (such Class or Classes to be
selected by the Borrower in its sole discretion) in whole or in part without
premium or penalty (but subject to (A) in the case of Initial Term Loans only,
‎Section 2.12(f) and (B) if applicable, ‎Section 2.16). Each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages of the relevant Class.

 

(ii) Upon prior written notice in accordance with paragraph ‎(a)‎(iii) of this
Section, each Borrower shall have the right at any time and from time to time to
prepay any Borrowing of Revolving Loans of any Class, including any Additional
Revolving Loans, in whole or in part without premium or penalty (but subject to
‎Section 2.16). Prepayments made pursuant to this ‎Section 2.11(a)(ii), first,
shall be applied to outstanding LC Disbursements and second, shall be applied
ratably to the outstanding Revolving Loans, including any Additional Revolving
Loans, of the relevant Class.

 

(iii) The Borrower shall notify the Administrative Agent by telephone (promptly
confirmed in writing) of any prepayment under this ‎Section 2.11(a) (A) in the
case of a prepayment of a Eurocurrency Rate Borrowing, not later than 1:00 p.m.
three Business Days before the date of prepayment or (B) in the case of a
prepayment of an ABR Borrowing, not later than 1:00 p.m. on the date of
prepayment (or, in each case, such later date or time to which the
Administrative Agent may reasonably agree). Each such notice shall be
irrevocable (except as set forth in the proviso to this sentence) and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other transactions or other conditional events, in which case such notice may be
revoked or its effectiveness deferred by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and/or the Borrower may delay or rescind such notice
until such condition is satisfied. Promptly following receipt of any such notice
relating to any Borrowing, the Administrative Agent shall advise the relevant
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount at least equal to the amount that would be permitted in the case
of a Borrowing of the same Type and Class as provided in ‎Section 2.02(c) or
such lesser amount that is then outstanding with respect to such Borrowing being
repaid. Each prepayment of Term Loans shall be applied to the Class of Term
Loans as determined by the Borrower and specified in the applicable prepayment
notice, and each prepayment of Term Loans of such Class made pursuant to this
‎Section 2.11(a) shall be applied against the remaining scheduled installments
of principal due in respect of the Term Loans of such Class in the manner
specified by the Borrower or, if not so specified on or prior to the date of
such optional prepayment, in direct order of maturity.

 

99

 

 

(b) Mandatory Prepayments.

 

(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the U.S. Borrower are delivered
pursuant to ‎Section 5.01(b), commencing with the Fiscal Year ending December
31, 2020, the Borrower shall prepay Subject Loans in accordance with clause
‎(vi) below in an aggregate principal amount (the “ECF Prepayment Amount”) equal
to (A) the Required Excess Cash Flow Percentage of Excess Cash Flow of the
Borrower and its Restricted Subsidiaries for the Excess Cash Flow Period then
most recently ended minus (B) at the option of the Borrower, to the extent
occurring during such Excess Cash Flow Period (or occurring after such Excess
Cash Flow Period and prior to the date of the applicable Excess Cash Flow
payment), and without duplication (including duplication of any amounts deducted
in any prior Excess Cash Flow Period), the following:

 

(1) the aggregate principal amount of any Term Loans and Revolving Loans prepaid
pursuant to ‎Section 2.11(a);

 

(2) the aggregate principal amount of any Incremental Equivalent Debt,
Replacement Debt and/or any other Indebtedness permitted to be incurred pursuant
to ‎Section 6.01 to the extent secured by Liens on the Collateral that are pari
passu with the Liens on the Collateral securing the Credit Facilities,
voluntarily prepaid, repurchased, redeemed or otherwise retired (or
contractually committed to be prepaid, repurchased, redeemed or otherwise
retired);

 

(3) the amount of any reduction in the outstanding amount of any Term Loans,
Incremental Equivalent Debt, Replacement Debt and/or any other Indebtedness
permitted to be incurred pursuant to ‎Section 6.01 to the extent secured by
Liens on the Collateral that are pari passu with the Liens on the Collateral
securing the Credit Facilities, resulting from any purchase or assignment made
in accordance with ‎Section 9.05(g) of this Agreement (including in connection
with any Dutch Auction) (with respect to Term Loans) and any equivalent
provisions with respect to any Incremental Equivalent Debt, Replacement Debt
and/or such other Indebtedness;

 

(4) all Cash payments in respect of Capital Expenditures as would be reported in
the U.S. Borrower’s consolidated statement of cash flows and all Cash payments
made to acquire IP Rights;

 

(5) Cash payments by the Borrower and its Restricted Subsidiaries made (or
committed) in respect of long-term liabilities (including for purposes of
clarity, the current portion of such long-term liabilities) of the Borrower and
its Restricted Subsidiaries other than Indebtedness, except to the extent such
Cash payments were deducted in the calculation of Consolidated Net Income or
Consolidated Adjusted EBITDA for such period;

 

100

 

 

(6) Cash payments in respect of any Investment (including acquisitions)
permitted by ‎Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments (x) in Cash or Cash Equivalents or (y) in the Borrower
or any Restricted Subsidiary);

 

(7) the aggregate consideration (i) required to be paid in Cash by the Borrower
or its Restricted Subsidiaries pursuant to binding contracts entered into prior
to or during such period relating to Capital Expenditures, acquisitions or other
Investments permitted by ‎Section 6.06 or otherwise consented to by the Required
Lenders and/or (ii) otherwise committed to be made in connection with Capital
Expenditures, acquisitions or Investments (clauses (i) and (ii) of this clause
(7), the “Scheduled Consideration”) (other than Investments in (x) Cash and Cash
Equivalents or (y) the Borrower or any Restricted Subsidiary) to be consummated
or made during the period of four consecutive Fiscal Quarters of the U.S.
Borrower following the end of such period; provided that to the extent the
aggregate amount actually utilized to finance such Capital Expenditures,
acquisitions or Investments during such subsequent period of four consecutive
Fiscal Quarters is less than the Scheduled Consideration, the amount of the
resulting shortfall shall be added to the calculation of Excess Cash Flow at the
end of such subsequent period of four consecutive Fiscal Quarters;

 

(8) Cash expenditures in respect of any Hedge Agreement during such period to
the extent not otherwise deducted in the calculation of Consolidated Net Income
or Consolidated Adjusted EBITDA; and

 

(9) the aggregate amount of expenditures actually made by the Borrower and/or
any Restricted Subsidiary in Cash (including any expenditure for the payment of
fees or other Charges (or any amortization thereof for such period) in
connection with any Disposition, incurrence or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction, amendment or modification of
any debt instrument, including this Agreement, and including, in each case, any
such transaction consummated prior to, on or after the Closing Date, and Charges
incurred in connection therewith, whether or not such transaction was
successful), in each case to the extent that such expenditures were not
expensed;

 

in the case of each of clauses (1)-(9), (I) excluding any such payments,
prepayments and expenditures made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this ‎Section 2.11(b)(i) in the prior
Fiscal Year, (II) in the case of any prepayment, repurchase, redemption,
retirement, purchase or assignment of revolving Indebtedness, only to the extent
accompanied by a permanent reduction in the relevant commitment, (III) only to
the extent that such payments, prepayments and expenditures were not financed
with the proceeds of long-term funded Indebtedness (other than revolving
Indebtedness) of the Borrower or its Restricted Subsidiaries and (IV) in each
case under clause (3) above, based upon the actual amount of cash paid in
connection with any relevant purchase or assignment; provided that no prepayment
under this ‎Section 2.11(b)(i) shall be required unless the principal amount of
Subject Loans required to be prepaid exceeds $10,000,000 (and, in such case,
only such amount in excess of $10,000,000 shall be required to be prepaid);
provided, further, that if at the time that any such prepayment would be
required, the Borrower (or any Restricted Subsidiary) is also required to
prepay, repurchase or offer to prepay or repurchase any Indebtedness that is
secured on a pari passu basis (without regard to the control of remedies) with
any Secured Obligation pursuant to the terms of the documentation governing such
Indebtedness (such Indebtedness required to be so prepaid or repurchased or
offered to be so prepaid or repurchased, “Other Applicable Indebtedness”) with
any portion of the ECF Prepayment Amount, then the Borrower may apply such
portion of the ECF Prepayment Amount on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Subject Loans and the
relevant Other Applicable Indebtedness (or accreted amount if such Other
Applicable Indebtedness is issued with original issue discount) at such time) to
the prepayment of the Subject Loans and to the prepayment of the relevant Other
Applicable Indebtedness, and the amount of prepayment of the Subject Loans that
would have otherwise been required pursuant to this ‎Section 2.11(b)(i) shall be
reduced accordingly; it being understood that (1) the portion of such ECF
Prepayment Amount allocated to the Other Applicable Indebtedness shall not
exceed the portion of such ECF Prepayment Amount required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such ECF Prepayment Amount shall be allocated to the Subject
Loans in accordance with the terms hereof and (2) to the extent the holders of
the Other Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Subject
Loans in accordance with the terms hereof.

 

101

 

 

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of (x) $7,500,000 in any single transaction or series of
related transactions and (y) $15,000,000 in any Fiscal Year, the Borrower shall
apply an amount equal to the Required Net Proceeds Percentage of the Net
Proceeds or Net Insurance/Condemnation Proceeds received with respect thereto in
excess of such thresholds (collectively, the “Subject Proceeds”) to prepay the
outstanding principal amount of Subject Loans in accordance with clause ‎(vi)
below; provided that (A) the Borrower shall not be required to make a mandatory
prepayment under this clause ‎(ii) in respect of the Subject Proceeds to the
extent (x) the Subject Proceeds are reinvested in assets used or useful in the
business of the Borrower or any of its Restricted Subsidiaries (including
Permitted Acquisitions or other permitted Investments, but excluding Cash or
Cash Equivalents) within 15 months following receipt thereof (the “Reinvestment
Period”) or (y) the Borrower or any of its Restricted Subsidiaries has
contractually committed to so reinvest the Subject Proceeds during such
Reinvestment Period and the Subject Proceeds are so reinvested within six months
after the expiration of such Reinvestment Period; provided, however, that if the
Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the outstanding principal
amount of Subject Loans with the Subject Proceeds not so reinvested as set forth
above (without regard to the immediately preceding proviso) and (B) if, at the
time that any such prepayment would be required hereunder, the Borrower or any
of its Restricted Subsidiaries is required to prepay, repay or repurchase (or
offer to prepay, repay or repurchase) any Other Applicable Indebtedness, then
the relevant Person may apply the Subject Proceeds on a pro rata basis to the
prepayment of the Subject Loans and to the prepayment, repurchase or repayment
of the Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Subject Loans and the Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time); it being understood that (1) the
portion of the Subject Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Subject Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof (and the
remaining amount, if any, of the Subject Proceeds shall be allocated to the
Subject Loans in accordance with the terms hereof), and the amount of the
prepayment of the Subject Loans that would have otherwise been required pursuant
to this ‎Section 2.11(b)(ii) shall be reduced accordingly and (2) to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Subject Loans in accordance with the terms hereof.

 

102

 

 

(iii) In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under ‎Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Dollar Term Loans or Initial Euro Term Loans pursuant to
Section 6.01(p) or Replacement Term Loans incurred to refinance Initial Dollar
Term Loans or Initial Euro Term Loans in accordance with the requirements of
‎Section 9.02(c)), the Borrower shall, substantially simultaneously with (and in
any event not later than two Business Days thereafter) the receipt of such Net
Proceeds by the Borrower or its applicable Restricted Subsidiary, apply an
amount equal to 100% of such Net Proceeds to prepay the outstanding principal
amount of the relevant Initial Dollar Term Loans or Initial Euro Term Loans, as
applicable, in accordance with clause ‎(vi) below.

 

(iv) Notwithstanding anything in this ‎Section 2.11(b) to the contrary, (A) the
U.S. Borrower shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Sections ‎2.11(b)(i), ‎(ii) or ‎(iii) above to
the extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary, the relevant Net Insurance/Condemnation Proceeds are received by any
Foreign Subsidiary or the relevant Indebtedness is incurred by any Foreign
Subsidiary (except to the extent the relevant Indebtedness constitutes
Refinancing Indebtedness incurred by any Foreign Subsidiary to refinance all or
a portion of the Initial Term Loans or Additional Term Loans pursuant to
‎Section 6.01(p) or Replacement Term Loans incurred to refinance Initial Term
Loans or Additional Term Loans in accordance with the requirements of
Section 9.02(c)), as the case may be, for so long as the U.S. Borrower
determines in good faith that the repatriation to the U.S. Borrower of any such
amount would be prohibited or delayed (beyond the time period during which such
prepayment is otherwise required to be made pursuant to Section 2.11(b)(i), (ii)
or (iii) above) under any Requirement of Law or conflict with the fiduciary
duties of such Foreign Subsidiary’s directors, or result in, or could reasonably
be expected to result in, a material risk of personal or criminal liability for
any officer, director, employee, manager, member of management or consultant of
such Foreign Subsidiary (including on account of financial assistance, corporate
benefit, thin capitalization, capital maintenance or similar considerations); it
being understood and agreed that (i) solely within 365 days following the end of
the applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of proceeds from the respective incurrence of
Indebtedness, the Borrower shall take all commercially reasonable actions
required by applicable Requirements of Law to permit such repatriation and (ii)
if the repatriation of the relevant affected Excess Cash Flow, Subject Proceeds
or Indebtedness proceeds, as the case may be, is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or be reasonably expected
to result in, a material risk of personal or criminal liability for the Persons
described above, in either case, within 365 days following the end of the
applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of Net Proceeds in respect of any such
Indebtedness, the relevant Foreign Subsidiary will promptly repatriate the
relevant Excess Cash Flow, Subject Proceeds or Net Proceeds in respect of
Indebtedness, as the case may be, and the repatriated Excess Cash Flow, Subject
Proceeds or Net Proceeds in respect of Indebtedness, as the case may be, will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against such
Excess Cash Flow, such Subject Proceeds or such Net Proceeds in respect of
Indebtedness, as a result thereof, in each case by any Loan Party, such Loan
Party’s subsidiaries, and any Affiliates or indirect or direct equity owners of
the foregoing) to the repayment of Subject Loans pursuant to this ‎Section
2.11(b) to the extent required herein (without regard to this clause ‎(iv)), (B)
the Borrower shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Sections ‎2.11(b)(i), ‎(ii) or ‎(iii) to the
extent that the relevant Excess Cash Flow is generated by any Joint Venture or
the relevant Subject Proceeds or Net Proceeds in respect of Indebtedness are
received by any Joint Venture for so long as the Borrower determines in good
faith that the distribution to the Borrower of such Excess Cash Flow, Subject
Proceeds or Net Proceeds in respect of Indebtedness would be prohibited under
the Organizational Documents (or any relevant shareholders’ or similar
agreement) governing such Joint Venture; it being understood that if the
relevant prohibition ceases to exist within the 365-day period following the end
of the applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of Net Proceeds in respect of any such
Indebtedness, the relevant Joint Venture will promptly distribute the relevant
Excess Cash Flow, the relevant Subject Proceeds or the relevant Net Proceeds in
respect of Indebtedness, as the case may be, and the distributed Excess Cash
Flow, Subject Proceeds or Net Proceeds in respect of Indebtedness, as the case
may be, will be promptly (and in any event not later than ten Business Days
after such distribution) applied (net of additional Taxes payable or reserved
against as a result thereof) to the repayment of Subject Loans pursuant to this
‎Section 2.11(b) to the extent required herein (without regard to this clause
‎(iv)) and (C) if the Borrower determines in good faith that the repatriation to
the U.S. Borrower of any amounts required to mandatorily prepay the Subject
Loans pursuant to Sections ‎2.11(b)(i), ‎(ii) or ‎(iii) above would result in
material and adverse tax consequences for any Loan Party or any of such Loan
Party’s subsidiaries or indirect or direct equity owners that is a member of
such Loan Party’s consolidated group for U.S. federal income tax purposes,
taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation (such amount, a “Restricted Amount”), as
determined by the Borrower in good faith, the amount the U.S. Borrower shall be
required to mandatorily prepay pursuant to Sections ‎2.11(b)(i), ‎(ii) or ‎(iii)
above, as applicable, shall be reduced by the Restricted Amount; provided that
to the extent that the repatriation of any Subject Proceeds, Excess Cash Flow or
the Net Proceeds in respect of any such Indebtedness from the relevant Foreign
Subsidiary would no longer have a material and adverse tax consequence within
the 365-day period following the event giving rise to the relevant Subject
Proceeds, the receipt of Net Proceeds in respect of any such Indebtedness or the
end of the applicable Excess Cash Flow Period, as the case may be, an amount
equal to the Subject Proceeds, Excess Cash Flow or the Net Proceeds in respect
of any such Indebtedness, as applicable, not previously applied pursuant to this
clause ‎(C), shall be promptly applied to the repayment of Subject Loans
pursuant to ‎Section 2.11(b) as otherwise required above (without regard to this
clause ‎(iv)).

 

103

 

 

(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Initial Term Loans and Additional Term Loans required to be made
by the Borrower pursuant to this ‎Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), which Declined Proceeds may be retained by the
Borrower and used for any legal purpose permitted (or not prohibited) hereunder,
including to increase the Available Amount; provided further that, for the
avoidance of doubt, no Lender may reject any prepayment made under ‎Section
2.11(b)(iii) above to the extent that such prepayment is made with the Net
Proceeds of (w) Refinancing Indebtedness (including Replacement Debt) incurred
to refinance all or a portion of the Initial Term Loans or Additional Term Loans
pursuant to Section 6.01(p), (x) Incremental Term Loans incurred to refinance
all or a portion of the Term Loans pursuant to Section 2.22, (y) Replacement
Term Loans incurred to refinance all or a portion of the Term Loans in
accordance with the requirements of Section 9.02(c) and/or (z) Incremental
Equivalent Debt incurred to refinance all or a portion of the Term Loans
pursuant to Section 6.01(z). If any Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its Applicable
Percentage of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s Applicable Percentage of the total amount of such mandatory
prepayment of Initial Term Loans and Additional Term Loans.

 

(vi) Except as may otherwise be set forth in any amendment to this Agreement in
connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and Additional Term Loans pursuant to this ‎Section 2.11(b) shall be
applied as directed by the Borrower (or, in the absence of direction from the
Borrower, ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans)) (provided that any
prepayment constituting (w) Refinancing Indebtedness (including Replacement
Debt) incurred to refinance all or a portion of the Initial Term Loans or
Additional Term Loans pursuant to Section 6.01(p), (x) Incremental Loans
incurred to refinance all or a portion of the Term Loans pursuant to Section
2.22, (y) Replacement Term Loans incurred to refinance all or a portion of the
Term Loans in accordance with the requirements of Section 9.02(c) and/or (z)
Incremental Equivalent Debt incurred to refinance all or a portion of the Term
Loans pursuant to Section 6.01(z) shall, in each case be applied solely to each
applicable Class of refinanced or replaced Term Loans), (B) with respect to each
Class of Initial Term Loans and Additional Term Loans, all accepted prepayments
under ‎Section 2.11(b)(i), ‎(ii) or ‎(iii) shall be applied against the
remaining scheduled installments of principal due in respect of the Initial Term
Loans and Additional Term Loans as directed by the Borrower (or, in the absence
of direction from the Borrower, to the remaining scheduled amortization payments
in respect of the Initial Term Loans and Additional Term Loans in direct order
of maturity) and (C) each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentages; provided that any
amounts that would be required to prepay Initial Term Loans or Additional Term
Loans pursuant to Section 2.11(b)(i), (ii) or (iii) but for the limitations in
Section 2.11(b)(iv) and shall be applied to prepay Term Loans for which the
Dutch Borrower is the obligor. Subject to this clause (vi), the amount of such
mandatory prepayments shall be applied first to ABR Loans to the full extent
thereof before application to the Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made pursuant to ‎Section
2.16. Any prepayment of Initial Term Loans made on or prior to the Soft Call
Termination Date pursuant to ‎Section 2.11(b)(iii) as part of a Repricing
Transaction shall be accompanied by the fee set forth in ‎Section 2.12(f).

 

(vii) In the event that on any Revaluation Date (after giving effect to the
determination of the Outstanding Amount of each Revolving Loan, Letter of Credit
and LC Disbursement) the Revolving Credit Exposure of any Class exceeds the
amount of the Revolving Credit Commitment of such Class then in effect, the
Borrower shall, within five Business Days of receipt of notice from the
Administrative Agent, prepay the Revolving Loans and/or reduce LC Exposure in an
aggregate amount sufficient to reduce such Revolving Credit Exposure as of the
date of such payment to an amount not to exceed the Revolving Credit Commitment
of such Class then in effect by taking any of the following actions as it shall
determine at its sole discretion: (A) prepaying Revolving Loans or (B) with
respect to any excess LC Exposure, depositing Cash in the LC Collateral Account
or “backstopping” or replacing the relevant Letters of Credit, in each case, in
an amount equal to 103% of such excess LC Exposure (minus any amount then on
deposit in the LC Collateral Account).

 

104

 

 

(viii) At the time of each prepayment required under ‎Section 2.11(b)(i), ‎(ii)
or ‎(iii), the Borrower shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment; provided, however, that
in the case of any prepayment that may be declined at the option of any Lender,
the Borrower shall notify the Administrative Agent in writing of such prepayment
not later than 1:00 p.m., three Business Days prior to the date of the
prepayment. Each such certificate shall specify the Borrowings being prepaid and
the principal amount of each Borrowing (or portion thereof) to be prepaid.
Prepayments shall be accompanied by accrued interest as required by Section
2.13. All prepayments of Borrowings under this ‎Section 2.11(b) shall be subject
to ‎Section 2.16 and, except as set forth in the last sentence of clause ‎(vi)
above, shall otherwise be without premium or penalty.

 

(ix) Notwithstanding any of the other provisions of this ‎Section 2.11, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this ‎Section
2.11(b) prior to the last day of the Interest Period therefor, the Borrower may,
in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made hereunder with the Administrative Agent until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this ‎Section 2.11(b). Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this ‎Section 2.11(b).

 

(x) Notwithstanding any provision of this Agreement to the contrary, the Dutch
Borrower shall not be required to apply Excess Cash Flow generated by any
Foreign Subsidiary, Net Proceeds in respect of any Prepayment Asset Sale
consummated by any Foreign Subsidiary, Net Insurance/Condemnation Proceeds
received by any Foreign Subsidiary or the Net Proceeds in respect of any
Indebtedness incurred by any Foreign Subsidiary to Loans advanced to any
Domestic Borrower or any interest, fees or expenses with respect thereto, it
being understood that the foregoing shall not be construed to eliminate any
corresponding repayment obligation of the U.S. Borrower with respect to any such
event at the Dutch Borrower.

 

Section 2.12. Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender of any Class (other than any Defaulting Lender) a
commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate
per annum applicable to the Revolving Credit Commitment of such Class on the
average daily amount of the Unused Revolving Credit Commitment of such Class of
such Revolving Lender during the period from and including the Closing Date to
the date on which such Lender’s Revolving Credit Commitment of such Class
terminates. Accrued commitment fees shall be payable in arrears on the first
Business Day after the last day of each March, June, September and December for
the quarterly period then ended (commencing on the first Business Day of July
2019 but in the case of the payment made on such date, for the period from the
Closing Date to such date) and on the date on which the Revolving Credit
Commitments of the applicable Class terminate.

 

105

 

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender of any Class (other than any Defaulting Lender) a
participation fee with respect to its participation in each Letter of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Rate Revolving Loans on the daily face amount of such
Lender’s LC Exposure attributable to its Revolving Credit Commitment of such
Class in respect of such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Closing Date to the later of the date on which such Revolving
Lender’s Revolving Credit Commitment of such Class terminates and the date on
which such Revolving Lender ceases to have any LC Exposure related to its
Revolving Credit Commitment of such Class in respect of such Letter of Credit
(including any such LC Exposure that may exist following the termination of such
Revolving Credit Commitments) and (ii) to each Issuing Bank, for its own
account, a fronting fee, in respect of each Letter of Credit issued by such
Issuing Bank for the period from the date of issuance of such Letter of Credit
to the expiration date of such Letter of Credit (or if terminated on an earlier
date, to the termination date of such Letter of Credit), computed at a rate
equal to the rate agreed by such Issuing Bank and the Borrower (but in any event
not to exceed 0.125% per annum) of the daily Stated Amount of such Letter of
Credit, as well as such Issuing Bank’s reasonable and customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued to and including the last day of each March, June, September and
December shall be payable in arrears for the quarterly period then ended (or, in
the case of the payment made on the first Business Day of July 2019, for the
period from the Closing Date to but excluding the last day of the preceding
calendar quarter) on the first Business Day after the last day of such calendar
quarter; provided that all such fees shall be payable on the date on which the
Revolving Credit Commitments of the applicable Class terminate, and any such
fees accruing after the date on which the Revolving Credit Commitments of the
applicable Class terminate shall be payable on demand. Any other fees payable to
any Issuing Bank pursuant to this paragraph shall be payable within 30 days
after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.

 

(c) The Borrower agrees to pay the Exit Payment on the Exit Payment Date, to the
Initial Term Lenders party to this Agreement on the Closing Date (or their
permitted assignees), in respect of their ratable share of the Initial Term
Loans on the Closing Date.

 

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees in the amounts and at the times separately agreed upon by the Borrower
and the Administrative Agent in writing.

 

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders. Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Fee Letter. Fees payable hereunder shall accrue through and including the
last day of the month immediately preceding the applicable fee payment date.

 

(f) In the event that, on or prior to the date that is six months after the
Closing Date (the “Soft Call Termination Date”), a Borrower (x) prepays, repays,
refinances, substitutes or replaces any Initial Dollar Term Loans or Initial
Euro Term Loans in connection with a Repricing Transaction (including, for the
avoidance of doubt, any prepayment made pursuant to ‎Section 2.11(b)(iii) that
constitutes a Repricing Transaction) or (y) effects any amendment, modification
or waiver of, or consent under, this Agreement resulting in a Repricing
Transaction, such Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Initial Term Lenders, (I) in the case
of clause (x), a premium of 1.00% of the aggregate principal amount of the
Initial Dollar Term Loans or Initial Euro Term Loans so prepaid, repaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the Initial Dollar Term
Loans or Initial Euro Term Loans that are the subject of such Repricing
Transaction outstanding immediately prior to such amendment. If, on or prior to
the Soft Call Termination Date, all or any portion of the Initial Dollar Term
Loans or Initial Euro Term Loans held by any Term Lender are prepaid, repaid,
refinanced, substituted or replaced pursuant to ‎Section 2.19(b)(iv) as a result
of, or in connection with, such Term Lender not agreeing or otherwise consenting
to any waiver, consent, modification or amendment referred to in clause (y)
above (or otherwise in connection with a Repricing Transaction), such
prepayment, repayment, refinancing, substitution or replacement will be made at
101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced. All such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction.

 

106

 

 

(g) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of the amount of any fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 2.13. Interest.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurocurrency Rate Borrowing shall bear interest at
the applicable Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c) Notwithstanding the foregoing, during the existence and continuance of any
Event of Default under Section 7.01(a), if any principal of or interest on any
Loan or any LC Disbursement or any fee or other amount payable by a Borrower
hereunder is not, in each case, paid or reimbursed when due, whether at stated
maturity, upon acceleration or otherwise, the relevant overdue amount shall bear
interest, to the fullest extent permitted by applicable Requirements of Law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal or interest of any Loan or unreimbursed LC Disbursement,
2.00% plus the rate otherwise applicable to such Loan or LC Disbursement as
provided in the preceding paragraphs of this Section or ‎Section 2.05(h) or (ii)
in the case of any other amount, 2.00% plus the rate applicable to Revolving
Loans that are ABR Loans as provided in paragraph ‎(a) of this Section; provided
that no amount shall be payable pursuant to this ‎Section 2.13(c) to any
Defaulting Lender so long as such Lender is a Defaulting Lender; provided
further that no amounts shall accrue pursuant to this ‎Section 2.13(c) on any
overdue amount, reimbursement obligation in respect of any LC Disbursement or
other amount payable to a Defaulting Lender so long as such Lender is a
Defaulting Lender.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date applicable to such Loan and,
in the case of any Revolving Loan, upon the termination of the Revolving Credit
Commitments of the applicable Class, as applicable; provided that (i) interest
accrued pursuant to paragraph ‎(c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the termination of the relevant
Revolving Credit Commitments), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion. Accrued interest for any
Class of Additional Loans shall be payable as set forth in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed for ABR Loans based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Interest shall accrue
on each Loan from the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

 

107

 

 

Section 2.14. Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Rate Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the relevant Eurocurrency Rate, as applicable, for such Interest
Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
relevant Eurocurrency Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or electronic means as promptly as practicable
thereafter and until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, which
the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Rate Borrowing shall be ineffective and any such
Borrowing shall be converted to an ABR Borrowing (or, in the case of a pending
request for conversion or continuation of a Borrowing denominated in an
Alternate Currency, the Borrower and the Administrative Agent shall establish a
mutually acceptable alternative rate) on the last day of the Interest Period
applicable thereto and (ii) if any Borrowing Request requests a Eurocurrency
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing (or in the case
of a pending request for a Borrowing denominated in an Alternate Currency, the
Borrower and the Administrative Agent shall establish a mutually acceptable
alternative rate). The foregoing provisions of this ‎Section 2.14 shall be
subject to the last sentence of the definition of “Published LIBO Rate” and
“Published EURIBOR Rate”, as applicable.

 

Section 2.15. Increased Costs.

 

(a) If any Change in Law:

 

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate or EURIBOR Rate, as applicable) or Issuing Bank; or

 

(ii) imposes on any Lender or Issuing Bank or the London or other applicable
offshore interbank market any other condition affecting this Agreement or
Eurocurrency Rate Loans made by any Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) in respect of any
Eurocurrency Rate Loan or Letter of Credit in an amount deemed by such Lender or
Issuing Bank to be material, then, within 30 days after the Borrower’s receipt
of the certificate contemplated by paragraph ‎(c) of this Section, the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered (except that this provision
shall not apply to any Taxes, which shall be dealt with exclusively pursuant to
Section 2.17); provided that the Borrower shall not be liable for such
compensation if (x) the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto, (y) such Lender invokes ‎Section 2.20
or (z) in the case of any request for reimbursement under clause ‎(ii) above
resulting from a market disruption, (A) the relevant circumstances do not
generally affect the banking market or (B) the applicable request has not been
made by Lenders constituting Required Lenders.

 



108

 

 

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then within 30 days of receipt by the Borrower of
the certificate contemplated by paragraph ‎(c) of this Section the Borrower will
pay to such Lender or such Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

 

(c) Any Lender or Issuing Bank requesting compensation under this Section 2.15
shall be required to deliver a certificate to the Borrower that (i) sets forth
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph ‎(a) or ‎(b) of this
Section, (ii) sets forth in reasonable detail the manner in which such amount or
amounts were determined (provided that no Lender or Issuing Bank shall be
required to disclose (x) confidential or price sensitive information or (y) any
other information to the extent prohibited by law) and (iii) certifies that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers, which certificate shall be conclusive absent manifest error.

 

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

109

 

 

Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any Eurocurrency Rate Loan other than on the last
day of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise), (b) the failure to borrow,
convert, continue or prepay any Eurocurrency Rate Loan on the date or in the
amount specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Rate Loan of any Lender other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense incurred by such Lender that is
attributable to such event (other than loss of profit). In the case of a
Eurocurrency Rate Loan, the loss, cost or expense of any Lender shall be the
amount reasonably determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the Eurodollar or applicable interbank market; it being understood that such
loss, cost or expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees. Any Lender requesting compensation
under this ‎Section 2.16 shall be required to deliver a certificate to the
Borrower (i) setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, the basis therefor and, in reasonable detail,
the manner in which such amount or amounts were determined and (ii) certifying
that such Lender is generally charging the relevant amounts to similarly
situated borrowers, which certificate shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

Section 2.17. Taxes.

 

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirement of Law requires the deduction or withholding of any Tax from any
such payment, then (i) if such Tax is an Indemnified Tax, the amount payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, each Lender and each
Issuing Bank (as applicable) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law. If at any time any Loan Party is required by applicable law
to make any deduction or withholding from any amount payable hereunder, such
Loan Party shall promptly notify the relevant Lender or Issuing Bank and the
Administrative Agent upon becoming aware of the same. In addition, each relevant
Lender and/or Issuing Bank and/or the Administrative Agent, as applicable, shall
promptly notify the Borrower upon becoming aware of any circumstances as a
result of which any Loan Party is or would be required to make any deduction or
withholding from any amount payable hereunder.

 

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

110

 

 

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank within 30 days after receipt of the certificate described in
the succeeding sentence, for the full amount of any Indemnified Taxes payable or
paid by the Administrative Agent, such Lender or Issuing Bank, as applicable, on
or with respect to any payment by or any payment on account of any obligation of
any Loan Party hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section but excluding any penalties
or interest resulting from any action or inaction of the Administrative Agent or
such Lender or Issuing Bank), and any reasonable expenses arising therefrom or
with respect thereto; provided that if such Loan Party reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender or Issuing Bank, as applicable, will use reasonable efforts to
cooperate with such Loan Party to obtain a refund of such Taxes (which shall be
repaid to such Loan Party in accordance with ‎Section 2.17(g)) so long as such
efforts would not, in the reasonable determination of the Administrative Agent
or such Lender or Issuing Bank, result in any additional out-of-pocket costs or
expenses not reimbursed by such Loan Party or be otherwise materially
disadvantageous to the Administrative Agent or such Lender or Issuing Bank, as
applicable. In connection with any request for reimbursement under this ‎Section
2.17(c), the relevant Lender, Issuing Bank or the Administrative Agent, as
applicable, shall deliver a certificate to the Borrower (i) setting forth, in
reasonable detail, the basis and calculation of the amount of the relevant
payment or liability and (ii) certifying that it is generally charging the
relevant amounts to similarly situated borrowers, which certificate shall be
conclusive absent manifest error. Notwithstanding anything to the contrary
contained in this Section 2.17(c), the Borrower shall not be required to
indemnify the Administrative Agent or any Lender pursuant to this Section
2.17(c) for any amount to the extent the payment of such amount resulted from
the Administrative Agent’s or such Lender’s failure to notify the Borrower of
the relevant possible indemnification claim within 270 days after the
Administrative Agent or such Lender receives written notice from the applicable
taxing authority of the specific tax assessment giving rise to such
indemnification claim.

 

(d) Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes on or with respect to any payment under any Loan Document that
is attributable to such Lender or Issuing Bank (but only to the extent that no
Loan Party has already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s or Issuing Bank’s failure to comply with
the provisions of ‎Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or Issuing Bank
by the Administrative Agent shall be conclusive absent manifest error. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Issuing Bank
under any Loan Document or otherwise payable by the Administrative Agent to any
Lender or Issuing Bank under any Loan Document or otherwise payable by the
Administrative Agent to any Lender or Issuing Bank from any other source against
any amount due to the Administrative Agent under this clause ‎(d).

 

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation as the Borrower or the Administrative Agent may
reasonably request to permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
hereby authorizes the Administrative Agent to deliver to the Borrower and to any
successor Administrative Agent any documentation provided to the Administrative
Agent pursuant to this ‎Section 2.17(f).

 

111

 

 

(ii) Without limiting the generality of the foregoing,

 

(A) each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent any Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct or indirect partner;

 

112

 

 

(C) each Foreign Lender, to the extent it is legally entitled to do so, shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirements
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation as is prescribed by applicable
Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause ‎(D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(g) If the Administrative Agent or any Lender or Issuing Bank determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
‎Section 2.17), it shall pay over such refund to such Loan Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or Issuing Bank (including any Taxes imposed with respect to such
refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, such Lender or Issuing
Bank, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or Issuing Bank in the event
the Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph ‎(g), in no event will the Administrative Agent, any Lender or
Issuing Bank be required to pay any amount to any Loan Party pursuant to this
paragraph ‎(g) to the extent that the payment thereof would place the
Administrative Agent, such Lender or Issuing Bank in a less favorable net
after-Tax position than the position that the Administrative Agent or such
Lender or Issuing Bank would have been in if the Tax subject to indemnification
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the relevant
Loan Party or any other Person.

 

113

 

 

(h) The Administrative Agent shall deliver to Borrower, on or before the date on
which it becomes the Administrative Agent hereunder, either (i) a duly executed
copy of IRS Form W-9 (or any applicable successor form) certifying that the
Administrative Agent is not subject to backup withholding, or (ii) (A) a duly
completed executed copy of IRS Form W-8ECI to establish that the Administrative
Agent is not subject to withholding Taxes under the Internal Revenue Code with
respect to any amounts payable for the account of the Administrative Agent under
any of the Loan Documents and (B) a duly executed copy of IRS Form W-8IMY (or
applicable successor form) certifying that it is a U.S. branch that has agreed
to be treated as a U.S. person for United States federal withholding Tax
purposes with respect to payments received by it from the Borrowers for the
account of others under the Loan Documents. The Administrative Agent shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide the certification described in the preceding sentence. The
Administrative Agent shall also, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower, provide the Borrower
such documentation as prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its FATCA obligations, to determine whether the Administrative Agent
has or has not complied with its FATCA obligations, and to determine the amount,
if any, to deduct and withhold from a payment to the Administrative Agent.

 

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(j) For purposes of this ‎Section 2.17, the term “Requirements of Law” includes
FATCA.

 

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

 

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under ‎Section 2.15,
‎2.16 or ‎2.17 or otherwise) prior to the time expressed hereunder or under such
Loan Document (or, if no time is expressly required, by 1:00 p.m.) on the date
when due, in immediately available funds, without set-off (except as otherwise
provided in ‎Section 2.17) or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections ‎2.15, ‎2.16, ‎2.17 and ‎9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round such Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount. Except as set forth in any amendment
entered into pursuant to ‎Section 9.02(b)(ii)(E) with respect to the making of
Revolving Loans or Letters of Credit denominated in a currency other than
Dollars or Euros, all payments (including accrued interest) hereunder shall be
made in Dollars (with respect to amounts denominated in Dollars) or Euros (with
respect to amounts denominated in Euros). If, for any reason, the applicable
Borrower is prohibited by any Requirements of Law from making any required
payment hereunder in Euros or in any other Alternate Currency, such Borrower
shall make such payment in Dollars in an amount equal to the Dollar Equivalent
of such Alternate Currency payment amount, plus any increased costs and/or
expenses as a result of accepting such payment in Dollars. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

114

 

 

(b) Subject in all respects to the provisions of any applicable Acceptable
Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent at any time when an Event of Default exists and all or any
portion of the Loans have been accelerated hereunder pursuant to ‎Section 7.01,
shall, upon election by the Administrative Agent or at the direction of the
Required Lenders, be applied (x) with respect to U.S. Collateral, first, on a
pro rata basis, to pay any fees, indemnities or expense reimbursements then due
to the Administrative Agent or any Issuing Bank from the Borrowers constituting
Obligations, second, on a pro rata basis, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers constituting
Obligations, third, to pay interest due and payable in respect of any Loans, on
a pro rata basis, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements, all Banking Services Obligations and all Secured Hedging
Obligations on a pro rata basis among the Secured Parties, fifth, to pay an
amount to the Administrative Agent equal to 103% of the LC Exposure (minus the
amount then on deposit in the LC Collateral Account) on such date, to be held in
the LC Collateral Account as Cash collateral for such Obligations, on a pro rata
basis; provided that if any Letter of Credit expires undrawn, then any Cash
collateral held to secure the related LC Exposure shall be applied in accordance
with this ‎Section 2.18(b)(x), beginning with clause first above, sixth, to the
payment of any other Secured Obligation due to the Administrative Agent, any
Lender or any other Secured Party by the Borrowers and the other Loan Parties on
a pro rata basis, seventh, as provided for under any applicable Acceptable
Intercreditor Agreement and eighth, to the Borrowers or as the Borrower shall
direct and (y) with respect to Dutch Collateral, first, on a pro rata basis, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or any Issuing Bank from the Dutch Borrower constituting
Obligations of the Dutch Borrower, second, on a pro rata basis, to pay any fees
or expense reimbursements then due to the Lenders from the Dutch Borrower
constituting Obligations of the Dutch Borrower, third, to pay interest due and
payable in respect of any Loans of the Dutch Borrower, on a pro rata basis,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements, all
Banking Services Obligations and all Secured Hedging Obligations, in each case
of the Dutch Borrower and other Dutch Loan Parties, on a pro rata basis among
the Secured Parties, fifth, to pay an amount to the Administrative Agent equal
to 103% of the LC Exposure (minus the amount then on deposit in the LC
Collateral Account) of the Dutch Borrower on such date, to be held in the LC
Collateral Account of the Dutch Borrower as Cash collateral for such Obligations
of the Dutch Borrower, on a pro rata basis; provided that if any such Letter of
Credit expires undrawn, then any such Cash collateral held to secure the related
LC Exposure shall be applied in accordance with this ‎Section 2.18(b)(y),
beginning with clause first above, sixth, to the payment of any other Secured
Obligation due to the Administrative Agent, any Lender or any other Secured
Party by the Dutch Borrower and the other Dutch Loan Parties on a pro rata
basis, seventh, as provided for under any applicable Acceptable Intercreditor
Agreement and eighth, to the Dutch Borrower or as the Borrower shall direct.

 

115

 

 

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
held by it resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans of such Class or participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender with Loans of such Class or participations in LC Disbursements,
then the Lender receiving such greater proportion shall purchase (for Cash at
face value) participations in the Loans and sub-participations in LC
Disbursements of other Lenders of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not apply to (x) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or (y) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any permitted assignee or
participant, including any payment made or deemed made in connection with
Sections ‎2.22, ‎2.23, ‎9.02(c) and/or ‎Section 9.05. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against such Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of such Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this ‎Section 2.18(c) and will, in each case, notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this ‎Section 2.18(c) shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(d) Unless the Administrative Agent has received notice from the Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender or any Issuing Bank hereunder that the applicable Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lender or Issuing
Bank the amount due. In such event, if the applicable Borrower has not in fact
made such payment, then each Lender or the applicable Issuing Bank severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate (or, with respect to any such amounts denominated in an
Alternate Currency, the Administrative Agent’s customary rate for interbank
advances in such Alternate Currency) and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender fails to make any payment required to be made by it pursuant
to ‎Section 2.07(b) or ‎Section 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 



116

 

 

Section 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under ‎Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to
‎Section 2.20, or any Loan Party is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to ‎Section
2.15 or 2.17, as applicable, in the future or mitigate the impact of ‎Section
2.20, as the case may be, and (ii) would not subject such Lender to any material
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b) If (i) any Lender requests compensation under ‎Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to
‎Section 2.20, (ii) any Loan Party is required to pay any additional amount to
or indemnify any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender or (iv)
in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender”, “each Revolving Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender or Required Revolving
Lender consent (or the consent of Lenders holding loans or commitments of such
Class or lesser group representing more than 50% of the sum of the total loans
and unused commitments of such Class or lesser group at such time) has been
obtained, as applicable, any Lender is a non-consenting Lender (each such
Lender, a “Non-Consenting Lender”), then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent replace such
Lender by requiring such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in ‎Section 9.05), all of its interests,
rights and obligations under this Agreement to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if any
Lender accepts such assignment); provided that (A) such Lender shall have
received payment of an amount equal to the outstanding principal amount of its
Loans and, if applicable, participations in LC Disbursements, in each case of
such Class of Loans, Commitments and/or Additional Commitments, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder with respect
to such Class of Loans, Commitments and/or Additional Commitments, (B) in the
case of any assignment resulting from a claim for compensation under ‎Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments, (C) such assignment
does not conflict with applicable Requirements of Law and (D) in the case of a
Non-Consenting Lender, after giving effect to such assignment the requisite
consents will have been obtained. No action by or consent of a Defaulting Lender
or a Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of the amounts described in clause (A) of the immediately preceding sentence. No
Lender (other than a Defaulting Lender) shall be required to make any such
assignment and delegation, and no Borrower may repay the Obligations of such
Lender or terminate its Commitments, if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each Lender agrees that if it is
replaced pursuant to this ‎Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this ‎Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register and any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause ‎(b). To
the extent that any Lender is replaced pursuant to ‎Section 2.19(b)(iv) in
connection with a Repricing Transaction requiring payment of a fee pursuant to
‎Section 2.12(f), the Borrower shall pay to each Lender being replaced as a
result of such Repricing Transaction the fee set forth in ‎Section 2.12(f).

 

117

 

 

Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate (whether denominated in Dollars or an Alternate
Currency) or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
an Alternate Currency in the applicable offshore interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to (A) make or continue such Eurocurrency Rate
Loans in Dollars or such Alternate Currency, as applicable and (B) in the case
of Dollars, to convert ABR Loans to Eurocurrency Rate Loans, shall be suspended,
as the case may be and (ii) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans denominated in Dollars the interest rate on
which is determined by reference to the Published LIBO Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Published LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give promptly). Upon receipt of such
notice, (x) the applicable Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or (A) if applicable and such Loans
are denominated in Dollars, convert all of such Lender’s Eurocurrency Rate Loans
to ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Published LIBO Rate component of the Alternate Base
Rate) or (B) if applicable and such Loans are denominated in an Alternate
Currency, convert such Loans to Loans bearing interest at an alternative rate
that is mutually acceptable to the Borrower and such Lender, in each case,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans (in which case the applicable Borrower shall not be
required to make payments pursuant to ‎Section 2.16 in connection with such
payment) and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Published LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Published
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Published LIBO Rate. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.

 

118

 

 

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to ‎Section 2.12(a) and, subject to clause ‎(d)‎(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to ‎Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.

 

(b) The Commitments, Loans and LC Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, each affected Lender, the
Required Lenders, the Required Revolving Lenders or such other number of Lenders
as may be required hereby or under any other Loan Document have taken or may
take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to ‎Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

 

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to ‎Section 2.11, ‎Section 2.15, ‎Section
2.16, Section 2.17, ‎Section 2.18, Article ‎7, ‎Section 9.05 or otherwise, and
including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to ‎Section 9.09), shall be applied at such time or
times as may be determined by the Administrative Agent and, where relevant, the
Borrower as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
applicable Issuing Bank hereunder; third, so long as no Default or Event of
Default exists, as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fourth, if so determined by the Administrative
Consent Party or the Borrower, to be held in a deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans or
participations in Letters of Credit under this Agreement; fifth, to the payment
of any amounts owing to the non-Defaulting Lenders or Issuing Banks as a result
of any judgment of a court of competent jurisdiction obtained by any
non-Defaulting Lender or any Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by a
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loan or LC
Disbursement in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loan or LC Disbursement was made or created, as
applicable, at a time when the conditions set forth in ‎Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursement owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to any Defaulting Lender that are applied (or held) to pay amounts owed
by any Defaulting Lender or to post Cash collateral pursuant to this ‎Section
2.21(c) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 



119

 

 

(d) If any LC Exposure exists at the time any Revolving Lender becomes a
Defaulting Lender then:

 

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Revolving Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Revolving
Lenders’ Revolving Credit Exposures does not exceed the total of all
non-Defaulting Revolving Lenders’ Revolving Credit Commitments; provided that no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;

 

(ii) if the reallocation described in clause ‎(i) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
other right or remedy available to it hereunder or under applicable Requirements
of Law, within two Business Days following notice by the Administrative Agent,
Cash collateralize 103% of such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to paragraph ‎(i) above and any Cash
collateral provided by such Defaulting Lender or pursuant to ‎Section 2.21(c)
above) or make other arrangements reasonably satisfactory to the Administrative
Agent and to the applicable Issuing Bank with respect to such LC Exposure and
obligations to fund participations. Cash collateral (or the appropriate portion
thereof) provided to reduce LC Exposure or other obligations shall be released
promptly following (A) the elimination of the applicable LC Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with ‎Section 2.19)) or (B) the Administrative Agent’s good
faith determination that there exists excess Cash collateral (including as a
result of any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described in clause ‎(i) above);

 

(iii) (A) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this ‎Section 2.21(d), then the fees payable to the Revolving
Lenders pursuant to ‎Section 2.12(a) and ‎(b), as the case may be, shall be
adjusted to give effect to such reallocation and (B) if the LC Exposure of any
Defaulting Lender is Cash collateralized pursuant to this ‎Section 2.21(d),
then, without prejudice to any rights or remedies of the applicable Issuing
Bank, any Lender or any Borrower hereunder, no letter of credit fees shall be
payable under ‎Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure; and

 

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this ‎Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under ‎Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

 

(e) So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the non-Defaulting Lenders,
Cash collateral provided pursuant to ‎Section 2.21(c) and/or Cash collateral
provided by the applicable Borrower in accordance with ‎Section 2.21(d), and
participating interests in any such newly issued, extended or created Letter of
Credit shall be allocated among non-Defaulting Revolving Lenders in a manner
consistent with ‎Section 2.21(d)(i) (it being understood that Defaulting Lenders
shall not participate therein).

 

120

 

 

(f) In the event that the Administrative Consent Party and the Borrower agree
that any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Applicable Percentage of LC Exposure
of the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment, and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
or participations in Revolving Loans as the Administrative Consent Party shall
determine as are necessary in order for such Revolving Lender to hold such
Revolving Loans or participations in accordance with its Applicable Percentage
of the applicable Class. Notwithstanding the fact that any Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, (x) no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while such Lender was a
Defaulting Lender and (y) except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

Section 2.22. Incremental Credit Extensions.

 

(a) Any Borrower or any Subsidiary Guarantor may, at any time, on one or more
occasions pursuant to an Incremental Facility Amendment (i) add one or more new
Classes of term facilities and/or increase the principal amount of the Term
Loans of any existing Class by requesting new term loan commitments to be added
to such Loans (any such new Class or increase, an “Incremental Term Facility”
and any loans made pursuant to an Incremental Term Facility, “Incremental Term
Loans”) and/or (ii) add one or more new Classes of revolving commitments and/or
increase the aggregate amount of the Revolving Credit Commitments of any
existing Class (any such new Class or increase, an “Incremental Revolving
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities”, or either or any thereof, an “Incremental Facility”; and the loans
thereunder, “Incremental Revolving Loans” and, together with any Incremental
Term Loans, “Incremental Loans”) in an aggregate outstanding principal amount
not to exceed the Incremental Cap at the time of such incurrence; provided that:

 

(i) no Incremental Commitment in respect of any Incremental Term Facility may be
in an amount that is less than $5,000,000 (or, in the case of such Incremental
Term Facility denominated in Euros, €5,000,000) (or such lesser amount to which
the Administrative Agent may reasonably agree),

 

(ii) (x) except as separately agreed from time to time between the Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender and (y) other than in respect of any
Pre-Approved Incremental Revolving Increase, prior to the incurrence or
establishment of any loans or commitments in respect of any Incremental
Facility, the Borrower shall offer the Principal Investors a bona fide
opportunity to provide the entire amount of such loans or commitments on terms
specified by the Borrower and, to the extent the Principal Investors do not
commit to provide any amount of loans or commitments on such specified terms
within 10 Business Days, then the Borrower may obtain commitments from other
Persons to provide such declined amount of loans or commitments on such
specified terms or on terms (taken as a whole) less favorable to such other
Person (but not on terms (taken as a whole) more favorable to such other
Person), in each case within 90 days of the Principal Investor Representative
having declined on behalf of the Principal Investors; provided that the
financing contemplated thereby shall be consummated in all material respects in
accordance with such terms that were offered to the Principal Investors,

 

121

 

 

(iii) no Incremental Facility or Incremental Loan (nor the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a lender providing all or part of such
Incremental Facility or Incremental Loan,

 

(iv) any such Incremental Revolving Facility shall either (A) be subject to the
same terms and conditions as any then-existing Revolving Facility (and be deemed
added to, and made a part of, such Revolving Facility) (it being understood
that, if required to consummate an Incremental Revolving Facility, the Borrower
may increase the pricing, interest rate margins, rate floors and undrawn fees on
the applicable Revolving Facility being increased for all lenders under such
Revolving Facility, but additional upfront or similar fees or closing payments
may be payable to the lenders participating in such Incremental Revolving
Facility without any requirement to pay such amounts to any existing Revolving
Lenders) or (B) mature no earlier than, and require no scheduled mandatory
commitment reduction prior to, the Initial Revolving Credit Maturity Date and
otherwise be subject to the requirement that all other material terms thereof
(other than pricing, maturity, upfront, arrangement, structuring, underwriting,
ticking, consent, amendment and other fees, participation in mandatory
prepayments or commitment reductions (provided that such participation in
mandatory commitment reductions shall not be on a greater than pro rata basis
with the Initial Revolving Facility), which shall be determined by the Borrower)
shall (x) be substantially identical to the Initial Revolving Loans, (y) reflect
market terms and conditions (as determined by the Borrower in good faith) at the
time of incurrence of such Incremental Revolving Facility or the obtaining of
any commitment with respect thereto or (z) be reasonably satisfactory to the
Administrative Consent Party (it being understood that if any financial
maintenance covenant or other more favorable provision is added for the benefit
of any Incremental Revolving Facility, no consent shall be required from the
Administrative Consent Party or any Lender to the extent that such financial
maintenance covenant or other provision is (1) also added for the benefit of any
then-existing Revolving Facility or (2) if not added for the benefit of any
then-existing Revolving Facility, only applicable after the applicable Latest
Revolving Credit Maturity Date),

 

(v) the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the Borrower and the lender or lenders
providing such Incremental Facility; provided that, in the case of any
Dollar-denominated or Euro-denominated Incremental Term Facility, the Effective
Yield applicable thereto may not be more than 0.50% higher than the Effective
Yield applicable to (in the case of any Dollar-denominated Incremental Term
Facility) the Initial Dollar Term Loans or (in the case of any Euro-denominated
Incremental Term Facility) the Initial Euro Term Loans, as applicable, unless
the Applicable Rate (and/or, as provided in the proviso below, the Alternate
Base Rate floor or Eurocurrency Rate floor) with respect to the Initial Dollar
Term Loans or the Initial Euro Term Loans, as applicable, is adjusted such that
the Effective Yield on the applicable Initial Dollar Term Loans or the Initial
Euro Term Loans is not more than 0.50% per annum less than the Effective Yield
with respect to such Incremental Term Facility (this proviso, the “MFN
Provision”); provided further that any increase in Effective Yield applicable to
any Initial Term Loan due to the application or imposition of an Alternate Base
Rate floor or Eurocurrency Rate floor on any Incremental Term Loan may, at the
election of the Borrower, be effected through an increase in (or implementation
of, as applicable) any Alternate Base Rate floor or Eurocurrency Rate floor
applicable to such Initial Term Loans or an increase in the interest rate margin
applicable to such Incremental Loans; provided further that the MFN Provision
shall not apply to (1) Incremental Term Facilities having an aggregate principal
amount not exceeding the greater of $47,500,000 and 50% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period (at the
election of the Borrower at the time of such incurrence) or (2) Incremental Term
Facilities scheduled to mature on or after the date that is two years after the
Initial Term Loan Maturity Date,

 

122

 

 

(vi) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Initial Term Loan Maturity Date at the time of the
incurrence thereof; provided, that the foregoing limitation shall not apply to
(i) customary bridge loans with a maturity date not longer than one year;
provided, that either (x) the terms of such bridge loans provide for automatic
extension of the maturity date thereof to a date that is not earlier than the
Initial Term Loan Maturity Date or (y) any loans, notes, securities or other
Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the requirements of this clause ‎(vi) or (ii) Incremental
Term Facilities (as selected by the Borrower) in an aggregate principal amount
not exceeding the Available Maturity Exception Amount at the time of the
incurrence of such Incremental Term Facilities,

 

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the then-remaining greatest Weighted Average Life to
Maturity of the Initial Term Loans; provided, that the foregoing limitation
shall not apply to (i) customary bridge loans with a maturity date not longer
than one year; provided, that either (x) the terms of such bridge loans provide
for automatic extension of the maturity date thereof to a date that is not
earlier than the Initial Term Loan Maturity Date or (y) any loans, notes,
securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause ‎(vii) or
(ii) Incremental Term Facilities (as selected by the Borrower) in an aggregate
principal amount not exceeding the Available Maturity Exception Amount at the
time of the incurrence of such Incremental Term Facilities,

 

(viii) subject to clauses ‎(vi) and ‎(vii) above, any Incremental Term Facility
may otherwise have an amortization schedule as determined by the Borrower and
the lenders providing such Incremental Term Facility,

 

(ix) subject to clause ‎(v) above, to the extent applicable, any fees payable in
connection with any Incremental Facility shall be determined by the Borrower and
the arrangers and/or lenders providing such Incremental Facility,

 

(x) (A) each Incremental Facility shall rank pari passu with the Initial Term
Loans (in the case of any Incremental Term Facility) and pari passu with the
Initial Revolving Loans (in the case of Incremental Revolving Loans), in each
case in right of payment and security and (B) no Incremental Facility may be (x)
guaranteed by any Person which is not a Loan Party or (y) secured by Liens on
any assets other than the Collateral,

 

(xi) any Incremental Term Facility may provide for the ability to participate
(A) on a pro rata basis or less than pro rata basis (but not on a greater than
pro rata basis other than in the case of a prepayment with proceeds of
Indebtedness refinancing such Incremental Term Loans) in any voluntary
prepayment of Term Loans made pursuant to ‎Section 2.11(a) and (B) on a pro rata
or less than pro rata basis (but not on a greater than pro rata basis, other
than in the case of a prepayment with proceeds of Indebtedness refinancing such
Incremental Term Loans) in any mandatory prepayment of Term Loans required
pursuant to ‎Section 2.11(b),

 

(xii) no Specified Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of such Incremental Facility (except in
connection with any acquisition or other Investment or irrevocable repayment or
redemption of Indebtedness, where no such Specified Event of Default shall exist
at the time as elected by the Borrower pursuant to ‎Section 1.04(e)),

 

123

 

 

(xiii) except as otherwise required or permitted in clauses (v) through ‎(xi)
above, all other terms of any Incremental Term Facility shall be as agreed
between the Borrower and the lenders providing such Incremental Term Facility,

 

(xiv) the proceeds of any Incremental Facility may be used for working capital,
Capital Expenditures and other general corporate purposes of the Borrower and
its subsidiaries (including permitted Restricted Payments, Investments,
Permitted Acquisitions, Restricted Debt Payments and any other purpose not
prohibited by the terms of the Loan Documents), and

 

(xv) on the date of the making of any Incremental Term Loans that will be added
to any Class of then existing Term Loans, and notwithstanding anything to the
contrary set forth in Sections ‎2.08 or ‎2.13, such Incremental Term Loans shall
be added to (and constitute a part of, be of the same Type as and, at the
election of the Borrower, have the same Interest Period as) each Borrowing of
outstanding Term Loans of such Class on a pro rata basis (based on the relative
sizes of such Borrowings), so that each Term Lender providing such Incremental
Term Loans will participate proportionately in each then-outstanding Borrowing
of Term Loans of such Class; it being acknowledged that the application of this
clause may result in new Incremental Term Loans having Interest Periods (the
duration of which may be less than one month) that begin during an Interest
Period then applicable to outstanding Eurocurrency Rate Loans of the relevant
Class and which end on the last day of such Interest Period.

 

(b) Subject to the right of first refusal set forth in Section 2.22(a)(ii) and
other than in respect of any Pre-Approved Incremental Revolving Increase,
Incremental Commitments may be provided by any existing Lender or by any other
Eligible Assignee (any such other Eligible Assignee being called an “Additional
Lender”); provided that the Administrative Agent (and, in the case of any
Incremental Revolving Facility, any Issuing Bank) shall have consented (such
consent not to be unreasonably withheld, conditioned or delayed) to the relevant
Additional Lender’s provision of Incremental Commitments if such consent would
be required under ‎Section 9.05(b) for an assignment of Loans to such Additional
Lender; provided further, that any Additional Lender that is an Affiliated
Lender shall be subject to the provisions of ‎Section 9.05(g), mutatis mutandis,
to the same extent as if the relevant Incremental Commitments and related
Obligations had been obtained by such Lender by way of assignment. For the
avoidance of doubt, the provision by a Pre-Approved Additional Revolving Lender
of any Pre-Approved Incremental Revolving Increase shall not require the consent
of the Administrative Agent or any Issuing Bank.

 

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including the relevant Incremental Facility
Amendment) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

 

(d) As a condition precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its request, the Administrative
Agent shall have received customary written opinions of counsel, as well as such
reaffirmation agreements, supplements and/or amendments as it shall reasonably
require, (ii) the Administrative Agent shall have received, from each Additional
Lender, an administrative questionnaire in the form provided to such Additional
Lender by the Administrative Agent (the “Administrative Questionnaire”) and such
other documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and applicable Additional Lenders shall have
received all fees required to be paid in respect of such Incremental Facility or
Incremental Loans and (iv) upon its request, the Administrative Agent shall have
received a certificate of the Borrower signed by a Responsible Officer thereof:

 

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrower approving or consenting to such Incremental Facility or
Incremental Loans, and

 



124

 

 

(B) to the extent applicable, certifying that the condition set forth in clause
(a)(xii) above has been satisfied.

 

(e) Upon the implementation of any Incremental Revolving Facility pursuant to
this ‎Section 2.22:

 

(i) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each deemed
assignment and assumption of participations, all of the Revolving Lenders’
(including each Incremental Revolving Facility Lender’s) participations
hereunder in Letters of Credit shall be held on a pro rata basis on the basis of
their respective Revolving Credit Commitments (after giving effect to any
increase in the Revolving Credit Commitment pursuant to this ‎Section 2.22) and
(ii) the existing Revolving Lenders of the applicable Class shall assign
Revolving Loans to certain other Revolving Lenders of such Class (including the
Revolving Lenders providing the relevant Incremental Revolving Facility), and
such other Revolving Lenders (including the Revolving Lenders providing the
relevant Incremental Revolving Facility) shall purchase such Revolving Loans, in
each case to the extent necessary so that all of the Revolving Lenders of such
Class participate in each outstanding borrowing of Revolving Loans pro rata on
the basis of their respective Revolving Credit Commitments of such Class (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
this ‎Section 2.22); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
‎(i); and

 

(ii) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on any Revolving Facility, (B)
repayments required upon the Maturity Date of any Revolving Facility and (C)
repayments made in connection with any permanent repayment and termination of
any Revolving Credit Commitments (subject to clause (3) below)) of Incremental
Revolving Loans after the effective date of such Incremental Revolving Facility
shall be made on a pro rata basis with any then-existing Revolving Facility, (2)
all swingline loans and/or letters of credit made or issued, as applicable,
under such Incremental Revolving Facility shall be participated on a pro rata
basis by all Revolving Lenders and (3) any permanent repayment of Revolving
Loans with respect to, and reduction or termination of Revolving Credit
Commitments under, any Revolving Facility after the effective date of any
Incremental Revolving Facility shall be made on a pro rata basis or less than
pro rata basis with all other Revolving Facilities, except that the applicable
Borrower shall be permitted to permanently repay Revolving Loans and terminate
Revolving Credit Commitments of any Revolving Facility on a greater than pro
rata basis (I) as compared to any other Revolving Facilities with a later
Maturity Date than such Revolving Facility or (II) to the extent refinanced or
replaced with a Replacement Revolving Facility or Replacement Debt.

 

125

 

 

(f) On the date of effectiveness of any Incremental Revolving Facility, the
Letter of Credit Sublimit may increase by an amount, if any, agreed upon by the
Administrative Agent, the Borrower and the relevant Issuing Bank.

 

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document with the Borrower as may be necessary in order to establish new Classes
or sub-Classes, or to increase any Classes or sub-Classes, in respect of Loans
or commitments pursuant to this ‎Section 2.22 and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment or increase, as
applicable, of such Classes or sub-Classes, in each case on terms consistent
with this ‎Section 2.22 (including, for the avoidance of doubt, any amendments
required to establish any swingline facility in connection with the
implementation of any Additional Revolving Credit Commitments).

 

(h) Notwithstanding anything to the contrary in this ‎Section 2.22 (including
‎Section 2.22(d)) or in any other provision of any Loan Document, if the
proceeds of any Incremental Facility are intended to be applied to finance a
Permitted Acquisition or other permitted Investment and the lenders providing
such Incremental Facility so agree, the availability thereof shall be subject to
customary “SunGard” or “certain funds” conditionality (including the making and
accuracy of Specified Representations as conformed for such acquisition or other
Investment).

 

(i) This ‎Section 2.22 shall supersede any provision in ‎Section 2.18 or ‎9.02
to the contrary.

 

Section 2.23. Extensions of Loans and Revolving Credit Commitments.

 

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted from time to time to
consummate transactions with any individual Lender who accepts the terms
contained in the relevant Extension Offer to extend the Maturity Date of all or
a portion of such Lender’s Loans and/or Commitments of such Class and otherwise
modify the terms of all or a portion of such Loans and/or Commitments pursuant
to the terms of the relevant Extension Offer (including by increasing the
interest rate or fees payable in respect of such Loans and/or Commitments (and
related outstandings) and/or modifying the amortization schedule, if any, in
respect of such Loans) (each, an “Extension”); it being understood that any
Extended Term Loans shall constitute a separate Class of Loans from the Class of
Loans from which they were converted and any Extended Revolving Credit
Commitments shall constitute a separate Class of Revolving Credit Commitments
from the Class of Revolving Credit Commitments from which they were converted,
so long as the following terms are satisfied:

 

126

 

 

(i) except as to (x) interest rates, fees, closing payments and final maturity
(which shall, subject to clause ‎(iii)(y) below, be determined by the Borrower
and set forth in the relevant Extension Offer), (y) terms applicable to such
Extended Revolving Credit Commitments or Extended Revolving Loans that are more
favorable to the lenders or the agent of such Extended Revolving Credit
Commitments or Extended Revolving Loans than those contained in the Loan
Documents and are then conformed (or added) to the Loan Documents on or prior to
the effectiveness of such Extension for the benefit of the Revolving Lenders or,
as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (z) any terms or other provisions applicable only to periods after
the Latest Revolving Credit Maturity Date (in each case, as of the date of such
Extension), the commitment of any Revolving Lender that agrees to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a revolving commitment
(or related outstandings, as the case may be) with substantially consistent
terms (or terms not less favorable to existing Revolving Lenders) as the Class
of Revolving Credit Commitments subject to the relevant Extension Offer (and
related outstandings) provided hereunder; provided that to the extent more than
one Revolving Facility exists after giving effect to any such Extension, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on any Revolving Facility (and related outstandings),
(B) repayments required upon the Maturity Date of any Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of any Revolving Credit Commitments (subject to clause (3) below)) of Extended
Revolving Loans after the effective date of such Extended Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving
Facilities, (2) all swingline loans and/or letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Revolving Lenders of the applicable Class and (3) any
permanent repayment of Revolving Loans with respect to, and reduction or
termination of Revolving Credit Commitments under, any Revolving Facility after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis or less than pro rata basis with all other Revolving
Facilities, except that the applicable Borrower shall be permitted to
permanently repay Revolving Loans and terminate Revolving Credit Commitments of
any Revolving Facility on a greater than pro rata basis (I) as compared to any
other Revolving Facilities with a later Maturity Date than such Revolving
Facility or (II) to the extent refinanced or replaced with a Replacement
Revolving Facility or Replacement Debt;

 

(ii) except as to (x) interest rates, fees, closing payments, amortization,
final maturity date, premiums, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses ‎(iii)(x),
‎(iv) and ‎(v), be determined by the Borrower and set forth in the relevant
Extension Offer), (y) terms applicable to such Extended Term Loans that are more
favorable to the lenders or the agent of such Extended Term Loans than those
contained in the Loan Documents and are then conformed (or added) to the Loan
Documents on or prior to the effectiveness of such Extension for the benefit of
the Term Lenders or, as applicable, the Administrative Agent pursuant to the
applicable Extension Amendment and (z) any terms or other provisions applicable
only to periods after the Latest Term Loan Maturity Date (in each case, as of
the date of such Extension), the Term Loans of any Lender extended pursuant to
any Extension (any such extended Term Loans, the “Extended Term Loans”) shall
have substantially consistent terms (or terms not less favorable to existing
Lenders) as the Class of Term Loans subject to the relevant Extension Offer;

 

(iii) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Term Loan Maturity Date at the time of extension
and (y) no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Revolving Credit Maturity Date at the time
of extension;

 

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the then-remaining greatest Weighted Average Life to Maturity of
any then-existing Term Loans;

 

127

 

 

(v) subject to clauses ‎(iii) and ‎(iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

 

(vi) any Extended Term Loans may provide for the ability to participate (A) on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis other than in the case of a prepayment with proceeds of Indebtedness
refinancing such Extended Term Loans) in any voluntary prepayment of Term Loans
made pursuant to ‎Section 2.11(a) and (B) on a pro rata or less than pro rata
basis (but not on a greater than pro rata basis other than in the case of a
prepayment with proceeds of Indebtedness refinancing such Extended Term Loans)
in any mandatory prepayment of Term Loans required pursuant to ‎Section 2.11(b);

 

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
exceeds the maximum aggregate principal amount of Loans or commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) held by Lenders that have
accepted such Extension Offer;

 

(viii) unless the Administrative Agent otherwise agrees, each Extension shall be
in a minimum amount of $5,000,000 (or, in the case of an Extension of Loans
denominated in Euros, €5,000,000);

 

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

 

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

 

(b) With respect to any Extension consummated pursuant to this ‎Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of ‎Section 2.11, (ii) the scheduled amortization payments (in so far
as such schedule affects payments due to Lenders participating in the relevant
Class) set forth in ‎Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in clause
‎(a)‎(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrower may, at its election, specify
as a condition (a “Minimum Extension Condition”) to consummating such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and which may be waived by the Borrower
in its sole discretion) of Loans or commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this ‎Section 2.23 (including, for
the avoidance of doubt, any payment of any interest, fees or premium in respect
of any Class of Extended Term Loans and/or Extended Revolving Credit Commitments
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including Sections
‎2.10, ‎2.11 or ‎2.18) or any other Loan Document that may otherwise prohibit
any Extension or any other transaction contemplated by this Section.

 

128

 

 

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof) and (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Bank to the extent the
commitment to provide Letters of Credit is to be extended (in each case which
consent shall not be unreasonably withheld, conditioned or delayed). All
Extended Term Loans and Extended Revolving Credit Commitments and all
obligations in respect thereof shall constitute Secured Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral and
guaranteed on a pari passu basis with all other Secured Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into any Extension Amendment and such other
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Classes or sub-Classes in respect of
Loans or commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this ‎Section 2.23.

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this ‎Section 2.23.

 

Article 3 REPRESENTATIONS AND WARRANTIES

 

Holdings (solely with respect to Sections ‎3.01, ‎3.02, ‎3.03, ‎3.06, ‎3.07,
3.08, ‎3.09, ‎3.12, ‎3.13, ‎3.14, ‎3.16 and ‎3.17) and the Borrower hereby
represent and warrant to the Lenders that:

 

Section 3.01. Organization; Powers. Each of Holdings, the Borrower and each of
its Restricted Subsidiaries (a) is (i) duly organized and validly existing and
(ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this ‎Section 3.01 (other than clause ‎(a)‎(i) and
‎(b), in each case with respect to the Borrower) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party are
within such Loan Party’s corporate or other organizational power and have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party. Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to the Legal Reservations.

 

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
(except to the extent not required to be obtained or made pursuant to the
Collateral and Guarantee Requirement), (ii) in connection with the Perfection
Requirements and (iii) such consents, approvals, registrations, filings or other
actions the failure of which to obtain or make would not be reasonably expected
to have a Material Adverse Effect, (b) will not violate any (i) of such Loan
Party’s Organizational Documents or (ii) Requirements of Law applicable to such
Loan Party which, in the case of this clause ‎(b)‎(ii), would reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any Contractual Obligation in respect of Indebtedness having an
aggregate principal amount exceeding the Threshold Amount to which such Loan
Party is a party which, in the case of this clause ‎(c), would reasonably be
expected to result in a Material Adverse Effect.

 



129

 

 

Section 3.04. Financial Condition; No Material Adverse Effect.

 

(a) The financial statements provided to the Initial Lenders pursuant to Section
4.01(c)(i) present fairly, in all material respects, the financial position,
results of operations and cash flows of the Target and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject, in the case of unaudited financial statements provided pursuant to
Section 4.01(c)(i)(b), to the absence of footnotes and normal year-end
adjustments.

 

(b) The financial statements most recently provided pursuant to ‎Section 5.01(a)
or ‎(b), as applicable, present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower on a consolidated
basis as of such dates and for such periods in accordance with GAAP, (w) except
as otherwise expressly noted therein, (x) subject, in the case of financial
statements provided pursuant to ‎Section 5.01(a), to the absence of footnotes
and normal year-end audit adjustments, (y) except as may be necessary to reflect
any differing entity and/or organizational structure prior to giving effect to
the Transactions and (z) excluding any effects of any “push-down” of
Indebtedness to the U.S. Borrower and/or Dutch Borrower.

 

(c) Since the Closing Date, there have been no events, developments or
circumstances that have had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.05. Properties.

 

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each
Material Real Estate Asset that is owned in fee simple by any Loan Party.

 

(b) The Borrower and each of its Restricted Subsidiaries have good and valid fee
simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case material to the business, except (i) for Permitted Liens, (ii) for defects
in title that do not materially interfere with their ability to conduct their
business as currently conducted or to utilize such properties and assets for
their intended purposes or (iii) where the failure to have such title or
interest would not reasonably be expected to have a Material Adverse Effect.

 

(c) The Borrower and each of its Restricted Subsidiaries own or otherwise have a
license or right to use all Patents, Trademarks, Copyrights and other rights in
works of authorship (including all copyrights embodied in software), domain
names, trade secrets and all other similar intellectual property rights (“IP
Rights”) necessary to the conduct of the businesses of the Borrower and its
Restricted Subsidiaries as presently conducted, and, to the knowledge of the
Borrower, such IP Rights do not infringe or misappropriate the IP Rights of any
third party, except to the extent such failure to own or license or have rights
to use would not, or where such infringement or misappropriation would not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



130

 

 

Section 3.06. Litigation and Environmental Matters. Except as set forth in
Schedule ‎3.06:

 

(a) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting Holdings, the Borrower or any of its
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b) except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) neither
Holdings, the Borrower nor any of its Restricted Subsidiaries has received
written notice of any claim with respect to any Environmental Liability, knows
of any reasonable basis for any Environmental Liability, or, to the knowledge of
the Borrower, has become subject to any Environmental Liability and (ii) neither
Holdings, the Borrower nor any of its Restricted Subsidiaries is in violation of
any Environmental Law or has not obtained, maintained or complied with any
permit, license or other approval required under any Environmental Law.

 

(c) neither Holdings, the Borrower nor any of its Restricted Subsidiaries has
treated, stored, transported, Released or disposed of any Hazardous Material at
or from any currently or formerly owned, leased or operated real estate or
facility nor, to the knowledge of the Borrower, has any Hazardous Material been
Released from any third-party location relating to the Borrower’s or any of its
Restricted Subsidiaries’ businesses, in each case in a manner that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

Section 3.07. Compliance with Laws. Each of Holdings, the Borrower and each of
its Restricted Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property, except, in each case where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, it being understood and agreed that this ‎Section
3.07 shall not apply to any law specifically referenced in ‎Section 3.17.

 

Section 3.08. Investment Company Status. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Section 3.09. Taxes. Each of Holdings, the Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it that are due and payable, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which Holdings,
the Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.10. ERISA.

 

(a) Each Pension Plan is in compliance in form and operation with its terms and
with ERISA and the Code and all other applicable laws and regulations, except
where any failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

 

(b) No ERISA Event has occurred in the five-year period prior to the date on
which this representation is made or deemed made and is continuing or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

 



131

 

 

Section 3.11. Disclosure.

 

(a) As of the Closing Date, to the knowledge of the Borrower, all written
information (other than the Model (including the Projections), other
forward-looking or projected information, pro forma information and information
of a general economic or general industry nature) concerning Holdings, the
Borrower and its Restricted Subsidiaries and the Transactions and that was
prepared by or on behalf of the foregoing or the Parent or their respective
representatives and made available to any Initial Lender or the Administrative
Agent in connection with the Transactions on or before the Closing Date (the
“Information”), when taken as a whole, did not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (after giving
effect to all supplements and updates thereto from time to time).

 

(b) The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).

 

Section 3.12. Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Transactions, (i) the sum of the debt (including contingent
liabilities) of Holdings and its Subsidiaries, taken as a whole, does not exceed
the fair value of the assets of Holdings and its Subsidiaries, taken as a whole;
(ii) the present fair saleable value of the assets of Holdings and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
Holdings and its Subsidiaries, taken as a whole, on their debts as they become
absolute and matured in accordance with their terms; (iii) the capital of
Holdings and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of Holdings and its Subsidiaries, taken as a whole,
contemplated as of the Closing Date; and (iv) Holdings and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liability meets the criteria for accrual under Statement of Financial Accounting
Standards No. 5).

 

Section 3.13. Capitalization and Subsidiaries. Schedule ‎3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name of
each subsidiary of Holdings and the ownership interest therein held by Holdings
or its applicable subsidiary and (b) the type of entity of Holdings and each of
its subsidiaries.

 

132

 

 

Section 3.14. Security Interest in Collateral. Subject to the terms of the last
paragraph of ‎Section 4.01, the Legal Reservations and the Perfection
Requirements, the provisions, limitations and/or exceptions set forth in this
Agreement and/or the other relevant Loan Documents (including any Acceptable
Intercreditor Agreement), the Collateral Documents create legal, valid and
enforceable Liens on all of the Collateral described therein in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties,
and upon the satisfaction of the applicable Perfection Requirements, such Liens
constitute perfected Liens (with the priority such Liens are expressed to have
within the relevant Collateral Documents) on the Collateral (to the extent such
Liens are required to be perfected under the terms of the Loan Documents)
securing the Secured Obligations, in each case as and to the extent set forth
therein. For the avoidance of doubt, notwithstanding anything herein or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty (other than any representation or
warranty expressly made in such Loan Document) as to (A) the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Capital Stock of any Foreign Subsidiary (other
than in the Netherlands with respect to the Capital Stock of the Dutch Loan
Parties), or as to the rights and remedies of the Administrative Agent or any
Lender with respect thereto, under foreign Requirements of Law (other than with
respect to the Netherlands), (B) the enforcement of any security interest or
right or remedy with respect to any Collateral that may be limited or restricted
by, or require any consent, authorization, approval or license under, any
Requirement of Law, (C) on the Closing Date and until required pursuant to
‎Section 5.12 or the last paragraph of ‎Section 4.01, as applicable, the pledge
or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent the same is not required on the Closing Date pursuant to
the final paragraph of ‎Section 4.01 or (D) any Excluded Asset.

 

Section 3.15. Labor Disputes. As of the Closing Date, except as individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against the Borrower or
any of its Restricted Subsidiaries pending or, to the knowledge of the Borrower
or any of its Restricted Subsidiaries, threatened in writing and (b) the hours
worked by and payments made to employees of the Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign Requirements of Law dealing
with such matters.

 

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that results in
a violation of the provisions of Regulation U or Regulation X.

 

Section 3.17. Sanctions and Anti-Corruption Laws.

 

(a) (i) None of Holdings, the Borrower nor any of its Restricted Subsidiaries
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
controlled Affiliate of Holdings, the Borrower or any Restricted Subsidiary is a
Sanctioned Person; and (ii) the Borrower will not directly or, to its knowledge,
indirectly, use the proceeds of the Loans or any Letter of Credit or otherwise
make available such proceeds to any Sanctioned Person, for the purpose of
financing the activities of any Sanctioned Person, or in any Sanctioned Country,
except to the extent licensed or otherwise authorized under U.S. law.

 

(b) The Borrower will not directly or, to its knowledge, indirectly, use the
proceeds of the Loans or any Letter of Credit in violation of applicable
anti-terrorism or anti-money laundering laws, including the USA PATRIOT Act.

 

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or any other person or entity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the FCPA or any other applicable anti-corruption law.

 

The representations and warranties set forth in this Section made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirements
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in this Section as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirements of Law relating to sanctions that is applicable
to such Foreign Subsidiary in its relevant local jurisdiction of organization.

 

133

 

 

Section 3.18. Centre of Main Interest. For the purposes of the EU Insolvency
Regulation, the centre of main interest (as that term is used in Article 3(1) of
the EU Insolvency Regulation) of each Loan Party incorporated in a jurisdiction
where the EU Insolvency Regulation applies, is situated in its jurisdiction of
incorporation and such Loan Party has no “establishment” (as that term is used
in Article 2(10) of the EU Insolvency Regulation) in any other jurisdiction.

 

Article 4 CONDITIONS

 

Section 4.01. Closing Date. The obligations of (i) each Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with ‎Section 9.02):

 

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) this Agreement, (B) the U.S. Security Agreement, (C) the
Loan Guaranty and (D) any Promissory Note requested by a Lender at least three
Business Days prior to the Closing Date and (ii) a Borrowing Request as required
by ‎Section 2.03.

 

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, a customary written opinion of (i) Davis Polk & Wardwell LLP, in its
capacity as special New York counsel to the Loan Parties and (ii) each other
special counsel to the Loan Parties listed on Schedule 1.01(c), in each case,
dated the Closing Date and addressed to the Administrative Agent, the Lenders
and each Issuing Bank.

 

(c) Financial Statements and Pro Forma Financial Statements. The Initial Lenders
shall have received (i) to the extent the Borrower has received the same under
the Acquisition Agreement (a) audited consolidated balance sheets of the Target
and its consolidated subsidiaries as at the end of, and related statements of
comprehensive loss, changes in shareholders’ equity and cash flows of the Target
and its consolidated subsidiaries for, the two most recently completed fiscal
years ended at least 120 days prior to the Closing Date and (b) an unaudited
consolidated balance sheet of the Target and its consolidated subsidiaries as at
the end of, and related income statement and cash flow statement of the Target
and its consolidated subsidiaries for, each subsequent fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) of the Target and its
consolidated subsidiaries subsequent to the last fiscal year for which financial
statements were delivered pursuant to the preceding clause (a) and ended at
least 60 days before the Closing Date (in the case of this clause (b), without
footnotes) and (ii) an unaudited pro forma consolidated balance sheet and
related unaudited pro forma consolidated statement of income or operations of
the U.S. Borrower as of, and for the twelve-month period ending on, the last day
of the most recently completed four-fiscal quarter period ended at least 60 days
(or 120 days, in case such four-fiscal quarter period is the end of the Target’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income or operations), which need not be prepared in compliance
with Regulation S-X of the Securities Act, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805 (formerly SFAS
141R)) (it being understood that any purchase accounting adjustments may be
preliminary in nature and be based only on estimates and allocations determined
by the Borrower). The Initial Lenders acknowledge receipt of the financial
statements referred to in clause (i)(a) hereof in respect of the fiscal years
ended December 31, 2018, December 31, 2017 and December 31, 2016 and the
financial statements referred to in clause (i)(b) above in respect of the fiscal
quarters ended March 31, 2018, June 30, 2018, September 30, 2018 and March 31,
2019.

 

134

 

 

(d) Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent (or its counsel) shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other senior officer (as the case may be) thereof, which shall (A)
certify that attached thereto is a true and complete copy of the resolutions or
written consents of its shareholders, board of directors, board of managers,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrowers, the borrowings and issuance of Promissory Notes (if any) hereunder,
and that such resolutions or written consents have not been modified, rescinded
or amended (other than as attached thereto) and are in full force and effect
(provided that if the Organizational Documents of a Dutch Loan Party authorize
the execution, delivery and performance of the Loan Documents to which it is a
party without any such resolution or written consent, such resolution or written
consent need not be attached to such certificate), (B) identify by name and
title and bear the signatures of (x) the officers, managers, directors or
authorized signatories of such Loan Party authorized to sign the Loan Documents
to which it is a party on the Closing Date or (y) with respect to each Dutch
Loan Party, the individuals to whom such officers, managers, directors or
authorized signatories of such Dutch Loan Party have granted powers of attorney
to sign the Loan Documents to which such Dutch Loan Party is a party and (C)
certify (x) that attached thereto is a true and complete copy of, in relation to
a Loan Party other than a Dutch Loan Party, the certificate or articles of
incorporation or organization (or memorandum of association or other equivalent
thereof) of such Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management, partnership or similar agreement and, in
relation to a Dutch Loan Party, its deed of incorporation (akte van oprichting),
articles of association (statuten), and an up-to-date extract of the Dutch
Chamber of Commerce and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date), (ii) in relation to a
Loan Party other than a Dutch Loan Party, a good standing (or equivalent)
certificate (if applicable) as of a recent date for such Loan Party from the
relevant authority of its jurisdiction of organization and (iii) in relation to
a Dutch Loan Party, if applicable, a positive or neutral advice from each
relevant works’ council (Ondernemingsraad), including the request for advice
which, if conditional, contains no condition which if complied with, could
result in a breach of any of the Loan Documents.

 

(e) Representations and Warranties. (i) The Specified Acquisition Agreement
Representations shall be true and correct in all material respects as of the
Closing Date solely to the extent required by the terms of the definition
thereof and (ii) the Specified Representations shall be true and correct in all
material respects on and as of the Closing Date; provided that (A) in the case
of any Specified Representation which expressly relates to a given date or
period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be and (B) if any Specified Representation is qualified by or subject
to a “material adverse effect”, “material adverse change” or similar term or
qualification, the definition thereof shall be the definition of “Closing Date
Material Adverse Effect” for purposes of the making or deemed making of such
Specified Representation on, or as of, the Closing Date (or any date prior
thereto).

 

135

 

 

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent and Initial Lenders shall have
received (i) all fees and closing payments required to be paid by the Borrower
on the Closing Date pursuant to the Fee Letter and (ii) all expenses required to
be paid by the Borrower for which invoices have been presented at least three
Business Days prior to the Closing Date (including the reasonable fees and
expenses of legal counsel for the Administrative Agent and the Initial Lenders
that are payable under the Commitment Letter), in each case on or before the
Closing Date, which amounts may be paid from or offset against the proceeds of
the Loans or may be paid from the proceeds of the initial fundings under the
Credit Facilities.

 

(g) [Reserved].

 

(h) Refinancing. Prior to or substantially concurrently with the initial funding
of the Loans hereunder, including by use of proceeds thereof, the principal,
accrued and unpaid interest, fees, premium, if any, and other amounts (other
than obligations not then due and payable or that by their terms survive the
termination of the Existing Credit Facilities) under (A) that certain First Lien
Credit and Guaranty Agreement, dated as of October 1, 2014, as amended by that
certain Refinancing Amendment No. 1 dated as of May 15, 2015 and as further
amended by that certain Incremental Amendment No. 2 dated as of March 2, 2017
(as further amended, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing First Lien Credit Facility”), among, inter
alia, a subsidiary of the Target, as borrower, the lenders referred to therein,
Credit Suisse AG, Cayman Islands Branch, as administrative agent and as
collateral agent, and the other parties thereto and (B) that certain Second Lien
Credit and Guaranty Agreement, dated as of October 1, 2014 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Second Lien Credit Facility” together with the Existing First Lien
Credit Facility, the “Existing Credit Facilities”), among, inter alia, a
subsidiary of the Target, as borrower, the lenders referred to therein, Credit
Suisse AG, Cayman Islands Branch, as administrative agent and as collateral
agent, and the other parties thereto, will be repaid in full and all commitments
to extend credit thereunder will be terminated and any security interests and
guarantees in connection therewith shall be terminated and/or released (the
“Refinancing”).

 

(i) Equity Contribution. Prior to or substantially concurrently with the initial
funding of the Loans hereunder, the Equity Contribution shall have been made
substantially in the manner and at least in the amount set forth in the
definition of Equity Contribution contained herein (to the extent not otherwise
applied to the Transactions).

 

(j) Solvency. The Administrative Agent (or its counsel) shall have received a
certificate dated as of the Closing Date in substantially the form of Exhibit M
from the chief financial officer (or other officer with reasonably equivalent
responsibilities) of Holdings certifying as to the matters set forth therein
(or, at the option of the Borrower, a third party opinion as to the solvency of
Holdings and its subsidiaries on a consolidated basis issued by a nationally
recognized firm).

 

(k) Perfection Certificate. Subject to the last paragraph of this ‎Section 4.01,
the Administrative Agent (or its counsel) shall have received a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of each Domestic Loan Party (or by the Borrower on behalf of each
Domestic Loan Party), together with all attachments contemplated thereby.

 

(l) Pledged Stock; Stock Powers; Pledged Notes. Subject to the last paragraph of
this ‎Section 4.01, the Administrative Agent (or its counsel or bailee) shall
have received (i) each certificate representing Capital Stock required to be
pledged pursuant to the U.S. Security Agreement, together with an undated stock
or similar power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each Material Debt Instrument
(if any) required to be pledged pursuant to the U.S. Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

136

 

 

(m) Filings Registrations and Recordings. Subject to the last paragraph of this
‎Section 4.01, each document (including any UCC financing statement) required by
any Collateral Document or under law to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Collateral Document, shall be in proper form for filing,
registration or recordation.

 

(n) Transactions. The Acquisition shall have been, or substantially concurrently
with the initial funding of the Loans hereunder shall be, consummated in all
material respects in accordance with the terms of the Acquisition Agreement,
after giving effect to any modifications, amendments, consents or waivers
thereto, other than those modifications, amendments, consents or waivers by
Parent or its Affiliates that are materially adverse to the interests of the
Lenders in their capacities as such, unless consented to in writing by the
Initial Lenders (such consent not to be unreasonably withheld, delayed or
conditioned; provided that the Initial Lenders shall be deemed to have consented
to such modification, amendment, consent or waiver unless they object thereto in
writing, within 3 Business Days of receipt of written notice of such
modification, amendment, consent or waiver); it being understood and agreed that
(a) any substantive change to, or waiver, consent or approval by Parent or its
Affiliates in respect of, the definition of Closing Date Material Adverse Effect
shall be deemed materially adverse, (b) any reduction in the purchase price of
less than 10% or in accordance with the Acquisition Agreement (including
pursuant to any working capital or purchase price (or similar) adjustment
provision set forth in the Acquisition Agreement) shall be deemed not to be
materially adverse, (c) any other reduction in the purchase price for the
Acquisition shall be deemed not to be materially adverse so long as such
decrease is allocated first to reduce the Equity Contribution to the Minimum
Equity Percentage, with any excess then allocated to reduce the Equity
Contribution and the principal amount of the Initial Term Loans on a pro rata,
dollar-for-dollar basis and (d) any increase in the purchase price shall be
deemed not to be materially adverse so long as such increase is funded by an
increase in the Equity Contribution or amounts available to be drawn under the
Revolving Facility on the Closing Date or such increase is pursuant to any
working capital or purchase price (or similar) adjustment provision set forth in
the Acquisition Agreement.

 

(o) Closing Date Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred any event, change, occurrence, effect,
development, condition, circumstance, state of facts or effect that has had, or
would reasonably be expected to have, individually or in the aggregate, a
Closing Date Material Adverse Effect.

 

(p) USA PATRIOT Act; CDD Rule. The Administrative Agent shall have received all
documentation and other information about any Loan Party required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act (at least three
Business Days prior to the Closing Date) as is reasonably requested in writing
by the Administrative Agent at least ten Business Days prior to the Closing
Date. At least three Business Days prior to the Closing Date (to the extent
requested at least ten Business Days prior to the Closing Date), (x) any Loan
Party that qualifies as a “legal entity customer” under the CDD Rule shall
deliver a beneficial ownership certificate and (y) any Loan Party that does not
qualify as a “legal entity customer” shall deliver a certificate that such
entity does not meet such qualification, in each case, to the Administrative
Agent or any Lender that has requested such certification, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association, in relation to such Loan
Party. For purposes of this condition, “CDD Rule” means the Customer Due
Diligence Requirements for Financial Institutions issued by the U.S. Department
of Treasury Financial Crimes Enforcement Network under the Bank Secrecy Act
(such rule published May 11, 2016 and effective May 11, 2018, as amended from
time to time).

 

137

 

 

For purposes of determining whether the conditions specified in this ‎Section
4.01 have been satisfied on the Closing Date, by funding the Loans hereunder,
the Administrative Agent and each Lender that has executed this Agreement (or an
Assignment and Assumption on the Closing Date) shall be deemed to have consented
to, approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.

 

Notwithstanding the foregoing, to the extent any Guarantee to be provided by a
Dutch Loan Party or Lien search or Collateral (including the creation or
perfection of any security interest) is not or cannot be provided on the Closing
Date (other than, (i) a Lien on Collateral of any Loan Party that may be
perfected solely by the filing of a financing statement under the UCC and (ii) a
pledge of the Capital Stock of the Initial U.S. Borrower, the Initial Dutch
Borrower and the other Domestic Loan Parties (other than Holdings) to the extent
certificated with respect to which a Lien may be perfected on the Closing Date
by the delivery of a stock or equivalent certificate, together with a related
stock or equivalent power executed in blank) after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense (and
with respect to the delivery of stock or equivalent certificates of relevant
subsidiaries of the Target whose Capital Stock is required to be pledged
pursuant to the U.S. Security Agreement or the Dutch Collateral Documents, only
to the extent received after the Borrower’s use of commercially reasonable
efforts to do so and otherwise within ten Business Days of the Closing Date (or
such longer period as is reasonably agreed by the Administrative Consent
Party)), then the provision of any such Guarantee, Lien search and/or the
provision and/or perfection of such Collateral (including the delivery of stock
certificates of any Foreign Subsidiary constituting Collateral) shall not
constitute a condition precedent to the availability or funding of the Credit
Facilities on the Closing Date but may instead be delivered and/or perfected 90
days (or, in the case of real property and related fixtures, 120 days) after the
Closing Date as set forth on Schedule 5.17.

 

Section 4.02. Each Credit Extension. After the Closing Date, the obligation of
each Revolving Lender to make a Credit Extension (which, for the avoidance of
doubt (including for purposes of the last paragraph of this ‎Section 4.02),
shall not include any Credit Extension under any Incremental Facility Amendment,
Refinancing Amendment and/or Extension Amendment, which shall be governed by the
terms set forth in Sections 2.22, 2.23 and 9.02(c), as applicable), is subject
solely to the satisfaction of the following conditions:

 

(a) (i) In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request as required by ‎Section 2.03 or (ii) in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by ‎Section 2.05(b).

 

(b) The representations and warranties of the Loan Parties and their Restricted
Subsidiaries set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of any such
Credit Extension with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Extension;
provided that (A) to the extent that any representation and warranty
specifically refers to a given date or period, it shall be true and correct in
all material respects as of such date or for such period and (B) any
representation or warranty that is qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification
shall be true and correct in all respects.

 

(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Event of Default or Default shall have occurred and be continuing.

 

138

 

 

Except as set forth in the lead-in language of this ‎Section 4.02, each Credit
Extension shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs ‎(b) and
(solely with respect to any Credit Extension after the Closing Date) ‎(c) of
this Section.

 

Article 5 AFFIRMATIVE COVENANTS

 

From the Closing Date until the date on which all Revolving Credit Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all Letters of Credit have expired or
have been terminated (or have been (x) Cash collateralized or back-stopped by a
letter of credit or otherwise in a manner reasonably satisfactory to the
relevant Issuing Bank or (y) deemed reissued under another agreement in a manner
reasonably satisfactory to the Administrative Agent and the relevant Issuing
Bank) and all LC Disbursements have been reimbursed (such date, the “Termination
Date”), Holdings (solely with respect to Sections ‎5.02 and ‎5.03) and the
Borrower hereby covenant and agree with the Lenders that:

 

Section 5.01. Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for delivery by the Administrative Agent, subject to
‎Section 9.05(f), to each Lender:

 

(a) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending June 30, 2019, the
unaudited consolidated balance sheet of the U.S. Borrower as at the end of such
Fiscal Quarter and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows of U.S. Borrower for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter and, commencing with the financial statements required to be
delivered for the Fiscal Quarter ending September 30, 2020, setting forth, in
reasonable detail, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Responsible Officer Certification (which may be included in the
applicable Compliance Certificate) with respect thereto;

 

(b) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year ending after the Closing Date, (i)
the consolidated balance sheet of U.S. Borrower as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows of U.S. Borrower for such Fiscal Year and, commencing after the
completion of the second full Fiscal Year ended after the Closing Date, setting
forth, in reasonable detail, in comparative form the corresponding figures for
the previous Fiscal Year and (ii) with respect to such consolidated financial
statements, a report thereon of an independent certified public accountant of
recognized national standing or another accounting firm reasonably acceptable to
the Administrative Consent Party (which report shall not be subject to a “going
concern” or scope of audit qualification (except for any such qualification
pertaining to, or disclosure of an exception or qualification resulting from,
the maturity (or impending maturity) of any Credit Facility or any other
Indebtedness occurring within one year of the date of delivery of the relevant
audit opinion or any breach or anticipated breach of any financial covenant) but
may include a “going concern” or “emphasis of matter” explanatory paragraph or
like statement, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
U.S. Borrower as at the dates indicated and its income, stockholders’ equity and
cash flows for the periods indicated in conformity with GAAP;

 

139

 

 

(c) Compliance Certificate; Unrestricted Subsidiaries. (i) Within 5 Business
Days after the delivery of financial statements pursuant to ‎Section 5.01(a) or
‎5.01(b) with respect to any Fiscal Quarter or Fiscal Year, as applicable, a
duly executed and completed Compliance Certificate and (ii) within 5 Business
Days after the delivery of financial statements pursuant to ‎Section 5.01(b),
(A) a summary (which may be in footnote form) of the pro forma adjustments (if
any) necessary to eliminate the accounts of Unrestricted Subsidiaries (if any)
from such financial statements and (B) a list identifying each subsidiary of the
Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date
of delivery of such financial statements or confirming that there is no change
in such information since the later of the Closing Date and the most recent
prior delivery of such information;

 

(d) [Reserved];

 

(e) Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of (i) any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(f) Notice of Litigation. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of the institution of any Adverse Proceeding not previously
disclosed in writing by the Borrower to the Administrative Agent that would
reasonably be expected to have a Material Adverse Effect, written notice thereof
by the Borrower together with such other non-privileged information as may be
reasonably available to the Loan Parties to enable the Lenders to evaluate such
matters;

 

(g) ERISA. Promptly upon any Responsible Officer of the Borrower becoming aware
of the occurrence of any ERISA Event that would reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof;

 

(h) [Reserved];

 

(i) Information Regarding Collateral. Promptly (and, in any event, within 45
days of the relevant change or such later date as the Administrative Consent
Party may agree) written notice of any change (i) in any Loan Party’s legal
name, (ii) in any Loan Party’s type of organization, (iii) in any Loan Party’s
jurisdiction of organization or (iv) in any Loan Party’s organizational
identification number, in each case to the extent such information is necessary
to enable the Administrative Agent to perfect or maintain the perfection and
priority of its security interest in the Collateral of the relevant Loan Party;

 

(j) Certain Reports. Promptly upon their becoming publicly available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, material reports, material notices and
proxy statements sent or made available generally by Holdings to its security
holders acting in such capacity and (ii) all material regular and periodic
reports and all material registration statements (other than on Form S-8 or a
similar form) and prospectuses, if any, filed by the Borrower or any of its
Restricted Subsidiaries with any securities exchange or with the SEC or any
analogous governmental or private regulatory authority with jurisdiction over
matters relating to securities (other than any prospectuses relating to an
equity plan, any amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8 or a similar form); provided that no such delivery shall be required
hereunder with respect to any of the foregoing to the extent that such are
publicly available via EDGAR; and

 

140

 

 

(k) Other Information. Such other certificates, reports and information
(financial or otherwise) as the Principal Investor Representative or the
Administrative Agent (for itself or on behalf of any Lender) may reasonably
request from time to time regarding the financial condition or business of the
Borrower and its Restricted Subsidiaries; provided, however, that none of
Holdings, the Borrower or any Restricted Subsidiary shall be required to
disclose or provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of Holdings, the Borrower or
any of its subsidiaries or any of their respective customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Consent Party or any
Lender (or any of their respective representatives) is prohibited by any
applicable Requirement of Law, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which Holdings, the Borrower or any Restricted Subsidiary owes confidentiality
obligations to any third party (provided such confidentiality obligations were
not entered into solely in contemplation of the requirements of this ‎Section
5.01(k)); provided, further, that in the event the Borrower does not provide any
certificate, report or information requested pursuant to this clause (k) in
reliance on the preceding proviso, the Borrower shall provide notice to the
Administrative Consent Party that such certificate, report or information is
being withheld and the Borrower shall use commercially reasonable efforts to
describe, to the extent both feasible and permitted under applicable
Requirements of Law or confidentiality obligations, or without waiving such
privilege, as applicable, the applicable certificate, report or information.

 

Documents required to be delivered pursuant to this ‎Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
(x) posts such documents or (y) provides a link thereto at the website address
listed on Schedule ‎9.01 (as updated from time to time); provided that, other
than with respect to items required to be delivered pursuant to ‎Section 5.01(j)
above, the Borrower shall promptly notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
or a link thereto on such website and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents; (ii)
on which such documents are delivered by the Borrower to the Administrative
Agent for posting on behalf of the Borrower on IntraLinks, SyndTrak or another
relevant secure website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (iii) on which such documents are faxed
to the Administrative Agent (or electronically mailed to an address provided by
the Administrative Agent); or (iv) in respect of the items required to be
delivered pursuant to ‎Section 5.01(j) above in respect of information filed by
Holdings, the Borrower or any of its Restricted Subsidiaries with any securities
exchange or with the SEC or any analogous governmental or private regulatory
authority with jurisdiction over matters relating to securities (other than Form
10-Q Reports and Form 10-K Reports), on which such items have been made
available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange.

 

141

 

 

Notwithstanding the foregoing, the obligations in paragraphs ‎(a) and ‎(b) of
this ‎Section 5.01 may instead be satisfied with respect to any financial
statements of U.S. Borrower by furnishing (A) the applicable financial
statements of Holdings (or any other Parent Company) or (B) Holdings’ (or any
other Parent Company’s), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC or any securities exchange, in each case, within the time periods
specified in such paragraphs and without any requirement to provide notice of
such filing to the Administrative Agent or to any Lender; provided that, with
respect to each of clauses ‎(A) and ‎(B), (i) if (1) such financial statements
relate to any Parent Company and (2) either (I) such Parent Company (or any
other Parent Company that is a subsidiary of such Parent Company) has any third
party Indebtedness and/or operations (other than any operations that are
attributable solely to such Parent Company’s ownership of the Borrower and its
subsidiaries) or (II) there are differences between the financial statements of
such Parent Company and its consolidated subsidiaries, on the one hand, and the
Borrower and its consolidated subsidiaries, on the other hand (other than
differences which are immaterial, as mutually determined by the Borrower and the
Administrative Consent Party), such financial statements or the Form 10-K or
Form 10-Q, as applicable, shall be accompanied by consolidating information
(which need not be audited) that summarizes in reasonable detail the differences
between the information relating to such Parent Company, on the one hand, and
the information relating to the Borrower and its consolidated subsidiaries on a
standalone basis, on the other hand, which consolidating information shall be
certified by a Responsible Officer of the Borrower as having been fairly
presented in all material respects and (ii) to the extent such statements are in
lieu of statements required to be provided under ‎Section 5.01(b), such
statements shall be accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing or another
accounting firm reasonably acceptable to the Administrative Consent Party, which
report and opinion shall satisfy the applicable requirements set forth in
‎Section 5.01(b) as if the references to “the Borrower” or the “U.S. Borrower”
therein were references to such Parent Company.

 

No financial statement required to be delivered pursuant to ‎Section 5.01(a) or
‎(b) shall be required to include acquisition accounting adjustments relating to
the Transactions or any Permitted Acquisition or other Investment to the extent
it is not practicable to include any such adjustments in such financial
statement.

 

Section 5.02. Existence. Except as otherwise permitted under ‎Section 6.07 or
during the pendency of any Permitted Reorganization or Holdings Reorganization
Transaction, Holdings and the Borrower will, and the Borrower will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, franchises, licenses and permits material
to its business except, other than with respect to the preservation of the
existence of the Borrower, to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that
neither Holdings nor the Borrower nor any of the Borrower’s Restricted
Subsidiaries shall be required to preserve any such existence (other than with
respect to the preservation of existence of the Borrower, except as otherwise
permitted under ‎Section 6.07 or as a result of the consummation of a Permitted
Reorganization), right, franchise, license or permit if a Responsible Officer of
such Person or such Person’s board of directors (or similar governing body)
determines that the preservation thereof is no longer desirable in the conduct
of the business of such Person, and that the loss thereof is not disadvantageous
in any material respect to such Person or to the Lenders.

 

Section 5.03. Payment of Taxes. Holdings and the Borrower will, and the Borrower
will cause each of its Restricted Subsidiaries to, pay all Taxes imposed upon it
or any of its properties or assets or in respect of any of its income or
businesses or franchises before any penalty or fine accrues thereon; provided
that no such Tax need be paid if (a) it is being contested in good faith by
appropriate proceedings diligently conducted, so long as (i) adequate reserves
or other appropriate provisions, as are required in conformity with GAAP, have
been made therefor and (ii) in the case of a Tax which has or may become a Lien
against a material portion of the Collateral, such contest proceedings
conclusively operate to stay the sale of such portion of the Collateral to
satisfy such Tax or (b) failure to pay or discharge the same would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all material tangible property reasonably necessary to
the normal conduct of business of the Borrower and its Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such tangible properties or make such
repairs, renewals or replacements would not reasonably be expected to have a
Material Adverse Effect.

 



142

 

 

Section 5.05. Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will maintain or
cause to be maintained, in each case, as determined by the Borrower in good
faith, with financially sound and reputable insurers, such insurance coverage
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Borrower and its Restricted Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons, including, but only if required by applicable law or regulation, flood
insurance with respect to each Flood Hazard Property, in each case in compliance
with applicable Flood Insurance Laws. Each such policy of insurance shall (with
respect to the Dutch Borrower and any other Dutch Subsidiary, only to the extent
such concept or a concept comparable thereto exists in the Netherlands) (i) name
the Administrative Agent on behalf of the Lenders as a loss payee or an
additional insured, as applicable, thereunder as its interests may appear and
(ii) to the extent available from the relevant insurance carrier, in the case of
each casualty insurance policy (excluding any business interruption insurance
policy, any workers’ compensation policy, any employee liability policy and/or
any representation and warranty insurance policy), contain a loss payable clause
or endorsement that names the Administrative Agent, on behalf of the Lenders, as
the loss payee thereunder and, to the extent available from the relevant
insurance carrier, provide for at least 30 days’ prior written notice to the
Administrative Agent of any modification or cancellation of such policy (or 10
days’ prior written notice in the case of the failure to pay any premiums
thereunder); provided that the Borrower shall have 45 days after the Closing
Date (or such later date as agreed by the Administrative Consent Party) to
comply with the requirements of the foregoing clauses (i) and (ii) with respect
to policies in effect on the Closing Date.

 

Section 5.06. Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Consent Party to visit and inspect any of the properties of
the Borrower and any of its Restricted Subsidiaries at which the principal
financial records and executive officers of the applicable Person are located,
to inspect, copy and take extracts from its and their respective financial and
accounting records, and to discuss its and their respective affairs, finances
and accounts with its and their Responsible Officers and independent public
accountants (subject to such accountants’ customary policies and procedures)
(provided that the Borrower (or any of its subsidiaries) may, if it so chooses,
have one or more employees or representatives be present at or participate in
any such discussion), all upon reasonable notice and at reasonable times during
normal business hours; provided that (x) only the Administrative Consent Party
on behalf of the Lenders may exercise the rights of the Administrative Consent
Party and the Lenders under this ‎Section 5.06, (y) the Administrative Consent
Party shall not exercise such rights more often than one time during any
calendar year and (z) only one such visit per calendar year shall be at the
expense of the Borrower; provided, further, that when an Event of Default
exists, the Administrative Consent Party (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice; provided, further that notwithstanding anything to the contrary herein,
neither the Borrower nor any Restricted Subsidiary shall be required to
disclose, permit the inspection, examination or making of copies of or taking
abstracts from, or discuss any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower and its subsidiaries and/or any of its customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Consent
Party or any Lender (or any of their respective representatives or contractors)
is prohibited by applicable Requirements of Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which Holdings, the Borrower or any Restricted Subsidiary
owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into solely in contemplation of the
requirements of this ‎Section 5.06); provided, further, that in the event any of
the circumstances described in the preceding proviso exist, the Borrower shall
provide notice to the Administrative Consent Party thereof and shall use
commercially reasonable efforts to describe, to the extent both feasible and
permitted under applicable Requirements of Law or confidentiality obligations,
or without waiving such privilege, as applicable, the applicable document,
information or other matter.

 



143

 

 

Section 5.07. Maintenance of Book and Records. The Borrower will, and will cause
its Restricted Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of the Borrower and its Restricted Subsidiaries that are
full, true and correct in all material respects and permit the preparation of
consolidated financial statements in accordance with GAAP.

 

Section 5.08. Compliance with Laws. The Borrower will comply, and will cause
each of its Restricted Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including ERISA and all Environmental Laws, Sanctions, the USA PATRIOT Act, the
FCPA, and other applicable anti-terrorism laws, anti-money laundering laws and
economic sanctions laws), except to the extent the failure of the Borrower or
the relevant Restricted Subsidiary to comply would not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.09. Hazardous Materials Activity.

 

(a) The Borrower will deliver to the Administrative Agent:

 

(i) as soon as reasonably practicable following receipt by Borrower thereof,
copies of all written environmental audits, investigations, analyses and reports
of any kind or character, whether prepared by personnel of the Borrower or any
of its Restricted Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to any Environmental Liabilities
or Hazardous Materials Activity that, in each case would reasonably be expected
to have a Material Adverse Effect;

 

(ii) reasonably promptly following Borrower becoming aware of the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported by the Borrower or any of its Restricted Subsidiaries to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Law, (B) any remedial action taken by or on behalf of the Borrower
or any of its Restricted Subsidiaries in response to any Hazardous Materials
Activity or Environmental Claim, or (C) any pending or threatened Environmental
Claim, that in the case of each of (A), (B) and (C) above, would reasonably be
expected to have a Material Adverse Effect; and

 

(iii) reasonably promptly following the sending or receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to any Release required to be reported by the
Borrower or any of its Restricted Subsidiaries to any federal, state or local
governmental or regulatory agency or any Release required to be remediated
pursuant to any Environmental Law, that in each case would reasonably be
expected to have a Material Adverse Effect.

 

144

 

 

(b) The Borrower shall reasonably promptly take, and shall cause each of its
Restricted Subsidiaries reasonably promptly to take, any and all actions
reasonably necessary to (i) cure any violation of Environmental Law by the
Borrower or any of its Restricted Subsidiaries, and, to the extent required by
Environmental Law, address with appropriate corrective or remedial action any
Release or threatened Release of any Hazardous Material at or from any Facility,
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against the Borrower or any of its Restricted Subsidiaries
and discharge any obligations it may have to any Person thereunder, where
failure to do so would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; provided that it shall not be deemed to be
a violation of this ‎Section 5.09 if the Borrower or its Restricted Subsidiaries
are in good faith contesting such violation or Environmental Claim in accordance
with applicable Environmental Law.

 

Section 5.10. Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate (or re-designate) any subsidiary (other than the
Dutch Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that (i) as of the date of the designation
thereof, no Unrestricted Subsidiary shall own any Capital Stock in any
Restricted Subsidiary of the Borrower (unless such Restricted Subsidiary is also
designated as an Unrestricted Subsidiary simultaneously with the aforementioned
designation in accordance with the terms of this ‎Section 5.10) or hold any
Indebtedness of or any Lien on any property of the Borrower or its Restricted
Subsidiaries (unless the Borrower or such Restricted Subsidiary is permitted
hereunder to incur such Indebtedness or grant such Lien in favor of such
Unrestricted Subsidiary) and (ii) no subsidiary may be designated as an
Unrestricted Subsidiary if an Event of Default has occurred and is continuing at
the time of such proposed designation or would result therefrom. The designation
of any subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower (or its applicable Restricted Subsidiary) therein at the date of
designation in an amount equal to the portion of the fair market value of the
net assets of such subsidiary attributable to the Borrower’s (or its applicable
Restricted Subsidiary’s) equity interest therein as estimated by the Borrower in
good faith (and such designation shall only be permitted to the extent such
Investment is permitted under ‎Section 6.06). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the making,
incurrence or granting, as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such subsidiary, as
applicable; provided that upon a re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the Borrower shall be deemed to continue to have an
Investment in the resulting Restricted Subsidiary in an amount (if positive)
equal to (a) the Borrower’s “Investment” in such Restricted Subsidiary at the
time of such re-designation less (b) the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the Borrower’s equity
therein at the time of such re-designation. As of the Closing Date, the
subsidiaries listed on Schedule ‎5.10 hereto have been designated as
Unrestricted Subsidiaries.

 

Section 5.11. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans (a) on the Closing Date, (i) to issue Letters of Credit, (ii) to
provide for ordinary course working capital needs and (iii) in an aggregate
principal amount of up to $10,000,000 to pay Transaction Costs and expenses and
for purchase price and working capital adjustments, if any, under the
Acquisition Agreement and general corporate purposes and (b) after the Closing
Date, to finance the working capital needs and other general corporate purposes
of the Borrower and its Restricted Subsidiaries (including for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction fees and expenses, other Investments, Restricted
Payments, Restricted Debt Payments and related fees and expenses and any other
purpose not prohibited by the terms of the Loan Documents). The Borrower shall
use the proceeds of the Initial Term Loans (i) to effect all or a portion of the
Refinancing, (ii) to finance all or a portion of the Transactions (including
working capital and/or purchase price adjustments and the payment of Transaction
Costs) and (iii) for general corporate purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
entail a violation of Regulation U. The Borrower shall use the proceeds of the
Incremental Term Loans for working capital, Capital Expenditures and other
general corporate purposes of the Borrower and its subsidiaries (including for
Restricted Payments, Investments, Permitted Acquisitions and any other purpose
not prohibited by the terms of the Loan Documents).

 



145

 

 

Section 5.12. Covenant to Guarantee Obligations and Give Security.

 

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary (including upon the
formation of any Subsidiary that is a Delaware Divided LLC) or Dutch Subsidiary
(in each case, subject to ‎Section 6.06(hh)), (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary or Dutch Subsidiary as a
Restricted Subsidiary, (iii) any Restricted Subsidiary that is a Domestic
Subsidiary or Dutch Subsidiary ceasing to be an Immaterial Subsidiary or (iv)
any Restricted Subsidiary that is a Domestic Subsidiary or Dutch Subsidiary
ceasing to be an Excluded Subsidiary, (x) if the event giving rise to the
obligation under this ‎Section 5.12(a) occurs during the first three Fiscal
Quarters of any Fiscal Year, on or before the date on which financial statements
are required to be delivered pursuant to ‎Section 5.01(a) for the Fiscal Quarter
in which such formation, acquisition, designation or cessation occurred or (y)
if the event giving rise to the obligation under this ‎Section 5.12(a) occurs
during the fourth Fiscal Quarter of any Fiscal Year, on or before the date that
is 90 days after the end of such Fiscal Quarter (or, in the cases of clauses (x)
and (y), such longer period as the Administrative Consent Party may reasonably
agree), the Borrower shall (A) cause such Restricted Subsidiary (other than any
Excluded Subsidiary) to comply with the requirements set forth in clause (a) of
the definition of “Collateral and Guarantee Requirement” and (B) upon the
reasonable request of the Administrative Consent Party, cause the relevant
Restricted Subsidiary (other than any Excluded Subsidiary) to deliver to the
Administrative Agent a signed copy of a customary opinion of counsel for such
Restricted Subsidiary, addressed to the Administrative Agent and the other
relevant Secured Parties.

 

(b) Within 120 days after the acquisition by any Domestic Loan Party of any
Material Real Estate Asset other than any Excluded Asset (or such longer period
as the Administrative Consent Party may reasonably agree), the Borrower shall
cause such Domestic Loan Party to comply with the requirements set forth in
clause (b) of the definition of “Collateral and Guarantee Requirement”; it being
understood and agreed that, with respect to any Material Real Estate Asset
(other than any Excluded Asset) owned by any Domestic Subsidiary at the time
such Domestic Subsidiary is required to become a Loan Party under ‎Section
5.12(a) above, such Material Real Estate Asset shall be deemed to have been
acquired by such Domestic Subsidiary on the first day of the time period within
which such Domestic Subsidiary is required to become a Loan Party under ‎Section
5.12(a).

 

146

 

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Consent Party may grant extensions of time (including
after the expiration of any relevant period, which apply retroactively) for the
creation and perfection of security interests in, or obtaining of title
insurance, legal opinions, surveys or other deliverables with respect to,
particular assets or the provision of any Loan Guaranty by any Restricted
Subsidiary, and each Lender hereby consents to any such extension of time, (ii)
any Lien required to be granted from time to time pursuant to the definition of
“Collateral and Guarantee Requirement” shall be subject to the exceptions and
limitations set forth in the Collateral Documents, (iii) perfection by control
shall not be required with respect to any asset requiring perfection through
control agreements or other control arrangements, including deposit accounts,
securities accounts and commodities accounts (other than control of pledged
Capital Stock and/or Material Debt Instruments, in each case, that constitute
Collateral) and no blocked account agreement, account control agreement or
similar agreement shall be required, (iv) no Loan Party shall be required to
seek any landlord waiver, bailee letter, estoppel, warehouseman waiver or other
collateral access or similar letter or agreement, (v) no Loan Party will be
required to (1) take any action or grant or perfect any security interest in any
asset located outside of the U.S. or (solely with respect to the Dutch Loan
Parties and any other Loan Party that owns Capital Stock of any Dutch Loan
Party) the Netherlands or conduct any foreign lien search, (2) execute any
foreign law guarantee, security agreement, pledge agreement, mortgage, deed or
charge other than (solely with respect to the Dutch Loan Parties) the Dutch
Collateral Documents or (3) make any foreign or multinational intellectual
property filing (other than intellectual property registered in the Netherlands
and pledged pursuant to any Dutch Collateral Document), prepare any foreign or
multinational intellectual property schedule with respect to any assets of any
Loan Party (other than intellectual property registered in the Netherlands and
pledged pursuant to any Dutch Collateral Document), conduct any foreign or
multinational intellectual property search or enter into any source code escrow
arrangement or register any intellectual property, (vi) in no event will the
Collateral include any Excluded Assets, (vii) no action shall be required to
perfect any Lien with respect to (x) any vehicle or other asset subject to a
certificate of title, or any retention of title, extended retention of title
rights, or similar rights and/or (y) Letter-of-Credit Rights, in each case to
the extent that a security interest therein (A) cannot be perfected by filing a
Form UCC-1 (or similar) “all assets” financing statement or (B) is not effective
pursuant to the Dutch Collateral Documents without the requirement to list any
VIN, serial or other number and (viii) the Administrative Agent shall not
require the taking of a Lien on, or require the perfection of any Lien granted
in, those assets as to which the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs, or is excessive in relation to, the
benefit to the Lenders of the security afforded thereby as determined in good
faith by the Borrower and the Administrative Consent Party.

 

Additionally, (i) no action shall be required to create or perfect a Lien in any
asset in respect of which the creation or perfection of a security interest
therein would (1) be prohibited by enforceable anti-assignment provisions set
forth in any contract that is permitted or otherwise not prohibited by the terms
of this Agreement, (2) violate the terms of any contract relating to such asset
that is permitted or otherwise not prohibited by the terms of this Agreement, in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law or (3) trigger termination of any contract
relating to such asset that is permitted or otherwise not prohibited by the
terms of this Agreement pursuant to any “change of control” or similar
provision, it being understood that (x) the Collateral shall include any
proceeds and/or receivables arising out of any contract described in this clause
(other than Excluded Assets) to the extent the assignment of such proceeds or
receivables is expressly deemed effective under the UCC or other applicable
Requirements of Law notwithstanding the relevant prohibition, violation or
termination right and (y) the contractual prohibitions or contractual provisions
that would be so violated or that would trigger any such termination under
clause (1), (2) or (3) above existed on the Closing Date (or in the case of any
contract of a subsidiary that is acquired following the Closing Date, as of the
date of such acquisition) and were not entered into in contemplation of the
Closing Date (or such acquisition, as applicable), (ii) no Loan Party shall be
required to create or perfect a security interest in any asset to the extent the
creation or perfection of a security interest in such asset would (A) be
prohibited under any applicable Requirement of Law, after giving effect to any
applicable anti-assignment provision of the UCC or other applicable Requirements
of Law and other than proceeds thereof (other than Excluded Assets) to the
extent that the assignment of such proceeds is effective under the UCC or other
applicable Requirements of Law notwithstanding such Requirement of Law, (B)
require any governmental consent, approval, license or authorization (unless
such consent, approval, license or authorization has been obtained), after
giving effect to any applicable anti-assignment provision of the UCC or other
applicable Requirements of Law and other than proceeds thereof (other than
Excluded Assets) to the extent that the assignment of such proceeds is effective
under the UCC or other applicable Requirements of Law notwithstanding such
consent or restriction and/or (C) result in adverse tax consequences or adverse
regulatory consequences to any Loan Party or any of its subsidiaries or Parent
Companies as determined by the Borrower in good faith following consultation
with the Administrative Consent Party, (iii) any joinder or supplement to any
Loan Guaranty, any Collateral Document and/or any other Loan Document executed
by any Restricted Subsidiary that is required to become a Loan Party pursuant to
‎Section 5.12(a) above may, with the consent of the Administrative Consent Party
(not to be unreasonably withheld, conditioned or delayed), include such
schedules (or updates to schedules) as may be necessary to qualify any
representation or warranty set forth in any Loan Document to the extent
necessary to ensure that such representation or warranty is true and correct to
the extent required thereby or by the terms of any other Loan Document and (iv)
(A) no Loan Party will be required to take any action required under the Federal
Assignment of Claims Act or any similar law and (B) no Secured Party will be
permitted to exercise any right of setoff in respect of any account maintained
solely for the purpose of receiving and holding government receivables.

 

147

 

 

Section 5.13. Sanctions Policies and Procedures. Reasonably promptly following
the Closing Date, the Borrower will implement and maintain policies and
procedures reasonably designed to ensure compliance with applicable economic
sanctions and export control laws (including, without limitation, economic
sanctions administered by OFAC).

 

Section 5.14. Maintenance of Fiscal Year. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, maintain its Fiscal Year-end as in
effect on the Closing Date, except as permitted by (x) prior to the Disposition
Date, the Administrative Consent Party, in which case the Borrower and the
Administrative Consent Party will, and are hereby authorized to (without
requiring the consent of any other Person including any Lender), make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year and (y) on or after the Disposition Date, the Required Lenders;
provided that any Restricted Subsidiary shall be permitted to change its Fiscal
Year-end to be the same as the Fiscal Year-end of the Borrower.

 

Section 5.15. Further Assurances. Promptly upon the reasonable request of the
Administrative Agent and subject to the limitations described in ‎Section 5.12
(but only to the extent required pursuant to the Collateral and Guarantee
Requirement):

 

(a) The Borrower will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable Requirement of Law and which the Administrative Agent may
reasonably request to ensure the perfection and priority of the Liens created or
intended to be created under the Collateral Documents, all at the expense of the
relevant Loan Parties.

 

(b) The Borrower will, and will cause each other Loan Party to, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation and
perfection of the Liens created under the Collateral Documents.

 

Section 5.16. Conduct of Business. The Borrower and its Restricted Subsidiaries
shall engage only in those material lines of business that consist of (a) the
businesses engaged in by the Borrower or any Restricted Subsidiary on the
Closing Date, reasonably related, similar, incidental, complementary, ancillary,
corollary, synergistic or related businesses, and/or a reasonable extension of
such businesses and (b) such other lines of business to which (x) prior to the
Disposition Date, the Administrative Consent Party may consent and (y) on or
after the Disposition Date, the Required Lenders may consent.

 

148

 

 

Section 5.17. Post-Closing Actions. The Borrower shall take the actions set
forth on Schedule ‎5.17 within the applicable time periods specified thereon (or
by such later time as the Administrative Consent Party may reasonably agree).

 

Section 5.18. Fiscal Unity Termination.

 

(a) If, at any time, a Dutch Loan Party is part of a Dutch CIT Fiscal Unity and
such Dutch CIT Fiscal Unity is, in respect of such Dutch Loan Party, terminated
(verbroken) or disrupted (beëindigd) as a result of or in connection with the
Administrative Agent enforcing its rights under any Collateral Document, such
Dutch Loan Party shall, together with the parent (moedermaatschappij) or deemed
parent (aangewezen moedermaatschappij) of the Dutch CIT Fiscal Unity, for no
consideration and as soon as possible, lodge a request with the relevant
Governmental Authority to allocate and surrender any tax losses as referred to
in Article 20 of the Dutch CITA to the Dutch Loan Party leaving the Dutch CIT
Fiscal Unity within the meaning of Article 15af of the Dutch CITA), to the
extent such tax losses are attributable (toerekenbaar) to the Dutch Loan Party
leaving the Dutch CIT Fiscal Unity.

 

(b) For purposes of this Section, the following terms shall have the following
meaning:

 

(i) “Dutch CITA” means the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).

 

(ii) “Dutch CIT Fiscal Unity” means a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes.

 

(iii) “Dutch Loan Party” means a Loan Party resident for Tax purposes in the
Netherlands and includes any Loan Party carrying on a business through a
permanent establishment or deemed permanent establishment taxable in the
Netherlands.

 

Section 5.19. Centre of Main Interests. Each Loan Party incorporated in a
jurisdiction where the EU Insolvency Regulation applies shall maintain its
centre of main interests in the jurisdiction of incorporation for the purposes
of the EU Insolvency Regulation.

 

Article 6 NEGATIVE COVENANTS

 

From the Closing Date and until the Termination Date has occurred, Holdings
(solely with respect to ‎Section 6.14) and the Borrower covenant and agree with
the Lenders that:

 

Section 6.01. Indebtedness. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise become liable with respect to any Indebtedness, except:

 

(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);

 

(b) Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary (or issued to any Parent Company which is
substantially contemporaneously transferred to the Borrower or any Restricted
Subsidiary) to the extent permitted as an Investment under Section 6.06;
provided that all such Indebtedness of any Loan Party to any Restricted
Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party pursuant to the Intercompany Note or on other
terms that are reasonably acceptable to the Administrative Consent Party;

 

149

 

 

(c) Indebtedness of any Joint Venture or Indebtedness of the Borrower or any
Restricted Subsidiary incurred on behalf of any Joint Venture or any Guarantees
by the Borrower or any Restricted Subsidiary of Indebtedness of any Joint
Venture in an aggregate outstanding principal amount for all such Indebtedness
not to exceed at any time the greater of $30,000,000 and 32% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

 

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out or similar obligations), or payment obligations in respect of any
non-compete, consulting or similar arrangements, in each case incurred in
connection with any Disposition permitted hereunder, any acquisition or other
Investment permitted hereunder or consummated prior to the Closing Date or any
other purchase of assets or Capital Stock, and Indebtedness arising from
Guarantees, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of the Borrower or any such
Restricted Subsidiary pursuant to any such agreement;

 

(e) Indebtedness of the Borrower and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations (including health, safety and environmental
obligations), bids, leases, governmental contracts, trade contracts, surety,
indemnity, stay, customs, judgment, appeal, performance, completion and/or
return of money bonds or Guarantees or other similar obligations incurred in the
ordinary course of business and (ii) in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support
any of the foregoing items;

 

(f) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect of
Banking Services (including Indebtedness arising from the financing or honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business), including
Banking Services Obligations and incentive, supplier finance or similar
programs;

 

(g) (i) Guarantees by the Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers, franchisees, licensees, sublicensees and
cross-licensees in the ordinary course of business, (ii) Indebtedness (A)
incurred in the ordinary course of business in respect of obligations of the
Borrower and/or any Restricted Subsidiary to pay the deferred purchase price of
property or services or progress payments in connection with such property and
services or (B) consisting of obligations under deferred purchase price or other
similar arrangements incurred in connection with Permitted Acquisitions or any
other Investment expressly permitted hereunder and (iii) Indebtedness in respect
of letters of credit, bankers’ acceptances, bank guaranties or similar
instruments supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

 

(h) Guarantees (including any co-issuance) by the Borrower and/or any Restricted
Subsidiary of Indebtedness or other obligations of the Borrower, any Restricted
Subsidiary and/or any Joint Venture with respect to Indebtedness otherwise
permitted to be incurred pursuant to this ‎Section 6.01 or other obligations not
prohibited by this Agreement; provided that in the case of any such Guarantee by
any Loan Party of the obligations of any non-Loan Party, the related Investment
is permitted under ‎Section 6.06;

 

150

 

 

(i) Indebtedness of the Borrower and/or any Restricted Subsidiary existing, or
pursuant to commitments existing (or anticipated), on the Closing Date and, with
respect to any such item of Indebtedness in an aggregate committed or principal
amount in excess of $1,000,000, described on Schedule ‎6.01;

 

(j) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of Indebtedness incurred
pursuant to this clause shall not exceed the greater of $40,000,000 and 42% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

 

(k) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license, sub-license or similar
agreements entered into in the ordinary course of business;

 

(l) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements in the ordinary course of business and/or (iii)
obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

 

(m) Indebtedness of the Borrower and/or any Restricted Subsidiary with respect
to Financing Leases and purchase money Indebtedness (including mortgage
financing, industrial revenue bond, industrial development bond or similar
financings) or Indebtedness to finance the construction, purchase, repair,
replacement or improvement of any fixed or capital asset, incurred concurrently
with or within 270 days after the applicable construction, purchase, repair,
replacement or improvement, in an aggregate outstanding principal amount not to
exceed the greater of $40,000,000 and 42% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period;

 

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with a Permitted Acquisition or other
Investment permitted hereunder after the Closing Date; provided that (i) such
Indebtedness (A) existed at the time such Person became a Restricted Subsidiary
or the assets subject to such Indebtedness were acquired and (B) was not created
or incurred in anticipation thereof and (ii) either (A) the Borrower is in
compliance with the applicable ratio set forth in clause (e) of the definition
of Incremental Cap based on whether such Indebtedness is secured by a pari passu
lien on the Collateral or a junior Lien on the Collateral or is unsecured or
secured by Liens on assets of Restricted Subsidiaries that are not Loan Parties
(and for such purpose, such Indebtedness shall be deemed to have been incurred
to finance a Permitted Acquisition or other Investment permitted hereunder),
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period or (B) the aggregate outstanding principal amount of such
Indebtedness does not exceed the greater of $25,000,000 and 26% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

 

(o) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to any stockholder of any Parent Company or any Permitted
Payee to finance the purchase or redemption of Capital Stock of any Parent
Company permitted by Section 6.04(a)(ii);

 

151

 

 

(p) the Borrower and its Restricted Subsidiaries may become and remain liable
for any Indebtedness extending, refinancing, refunding or replacing any
Indebtedness permitted under clauses ‎(a), ‎(c), ‎(i), (j), ‎(m), ‎(n), ‎(r),
(u), ‎(v), ‎(w), ‎(y), ‎(z), ‎(dd) and ‎(gg) of this ‎Section 6.01 (in any case,
including any extending, refinancing, refunding or replacing Indebtedness
incurred in respect thereof, “Refinancing Indebtedness”) and any subsequent
Refinancing Indebtedness in respect thereof; provided that (i) the principal
amount of such Refinancing Indebtedness does not exceed the principal amount of
the Indebtedness being extended, refinanced, refunded or replaced, except by (A)
an amount equal to unpaid accrued interest, penalties and premiums (including
tender premiums) thereon plus underwriting discounts and other customary fees,
commissions and expenses (including upfront fees, closing payments, original
issue discount or initial yield payments) incurred in connection with the
relevant extension, refinancing, refunding or replacement and (B) an amount
equal to any existing commitments unutilized thereunder (provided that if such
additional Indebtedness is secured, the Lien securing such Indebtedness is
permitted under ‎Section 6.02), (ii) in the case of Refinancing Indebtedness
with respect to clauses ‎(a) and (z) (other than (x) customary bridge loans with
a maturity date not longer than one year; provided that either (1) the terms of
such bridge loans provide for automatic extension of the maturity date thereof
to a date that is not earlier than the Initial Term Loan Maturity Date or (2)
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause ‎(ii) and (y) Refinancing Indebtedness (as selected by the Borrower) in
an aggregate principal amount not exceeding the Available Maturity Exception
Amount at the time of the incurrence of such Refinancing Indebtedness), such
Refinancing Indebtedness has (A) a final maturity on or later than (and, in the
case of revolving Indebtedness, does not require mandatory commitment
reductions, if any, prior to) the earlier of (x) the Latest Term Loan Maturity
Date at the time of the incurrence of such Refinancing Indebtedness and (y) the
final maturity of the Indebtedness being extended, refinanced, refunded or
replaced and (B) other than with respect to revolving Indebtedness, a Weighted
Average Life to Maturity equal to or greater than (x) the Weighted Average Life
to Maturity of the Indebtedness being extended, refinanced, refunded or replaced
or (y) the then-remaining greatest Weighted Average Life to Maturity of the
outstanding Term Loans at the time of the incurrence of such Refinancing
Indebtedness, (iii) with respect to any Refinancing Indebtedness with an
original principal amount in excess of the Threshold Amount, the terms thereof
(excluding pricing, fees, premiums, rate floors, optional prepayment or
redemption terms (and, if applicable, subordination terms) and, with respect to
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause ‎(a) above, security) are not, taken as a whole (as determined by the
Borrower in good faith), more favorable to the lenders providing such
Indebtedness than those applicable to the Indebtedness being extended,
refinanced, refunded or replaced (other than any covenants or any other terms or
provisions (X) applicable only to periods after the maturity date of the
Indebtedness being extended, refinanced, refunded or replaced at the time of the
incurrence of such Refinancing Indebtedness, (Y) that are then-current market
terms (as determined by the Borrower in good faith at the time of incurrence or
issuance (or the obtaining of a commitment with respect thereto)) for the
applicable type of Indebtedness or (Z) which are conformed (or added) to the
Loan Documents for the benefit of the Lenders or, as applicable, the
Administrative Agent, pursuant to an amendment to this Agreement effectuated in
reliance on ‎Section 9.02(d)(ii)), (iv) the incurrence thereof shall be without
duplication of any amounts outstanding in reliance on the relevant clause of
this ‎Section 6.01 pursuant to which the Indebtedness being extended,
refinanced, refunded or replaced was incurred (i.e., the incurrence of such
Refinancing Indebtedness shall not create availability under such relevant
clause), (v) except in the case of Refinancing Indebtedness incurred in respect
of Indebtedness permitted under clause ‎(a) of this ‎Section 6.01, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
extension, refinancing, refunding or replacement (it being understood that
secured Indebtedness may be refinanced with unsecured Indebtedness), (B) such
Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being extended, refinanced, refunded or replaced, except to the
extent otherwise permitted pursuant to ‎Section 6.01 (it being understood that
Holdings may not be the primary obligor of the applicable Refinancing
Indebtedness if Holdings was not the primary obligor on the relevant refinanced
Indebtedness) and (C) if the Indebtedness being extended, refinanced, refunded
or replaced was contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness were contractually subordinated
to the Liens on the Collateral securing the Secured Obligations), such
Indebtedness is contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness are subordinated to the Liens
on the relevant Collateral securing the Secured Obligations) either (x) on terms
not materially less favorable, taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being extended,
refinanced, refunded or replaced, taken as a whole (as determined by the
Borrower in good faith) or (y) pursuant to an Acceptable Intercreditor
Agreement, (vi) except in the case of Refinancing Indebtedness with respect to
clause ‎(a) of this ‎Section 6.01, as of the date of the incurrence of such
Indebtedness and after giving effect thereto, there shall exist no Specified
Event of Default and (vii) in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause ‎(a) of this ‎Section 6.01 (which
shall constitute Replacement Debt), (A) such Refinancing Indebtedness is pari
passu or junior in right of payment and secured by the Collateral on a pari
passu or junior basis with respect to the remaining Secured Obligations
hereunder, or is unsecured; provided that any such Refinancing Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to an
Acceptable Intercreditor Agreement, (B) if such Refinancing Indebtedness is
secured, it is not secured by any assets other than the Collateral, (C) if such
Refinancing Indebtedness is Guaranteed, it shall not be Guaranteed by any Person
other than a Loan Party and (D) such Refinancing Indebtedness is incurred under
(and pursuant to) documentation other than this Agreement, it being understood
and agreed that any such Refinancing Indebtedness may participate (x) in any
voluntary prepayment of Term Loans as set forth in ‎Section 2.11(a)(i) and (y)
in any mandatory prepayment of Term Loans as set forth in ‎Section 2.11(b)(vi);

 

152

 

 

(q) endorsement of instruments or other payment items for collection or deposit
in the ordinary course of business;

 

(r) Indebtedness in respect of any Additional Letter of Credit Facility in an
aggregate principal or face amount at any time outstanding not to exceed the
greater of $9,500,000 and 10% of Consolidated Adjusted EBITDA as of the last day
of the most recently ended Test Period;

 

(s) Indebtedness of the Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

 

(t) Indebtedness arising under Guarantees entered into pursuant to Section 2:403
of the Dutch Civil Code in respect of a group company (groepsmaatschappij)
incorporated in the Netherlands and any residual liability with respect to such
Guarantees arising under Section 2:404 of the Dutch Civil Code;

 

(u) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount at any time outstanding not to exceed the
greater of $50,000,000 and 53% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period;

 

(v) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed (x) prior to the
Disposition Date, 100% and (y) on or after the Disposition Date, 200%, of the
aggregate cash contributions to Holdings in the form of Permitted Equity (which
are further contributed to the U.S. Borrower in the form of common equity) after
the Closing Date, in each case other than (A) any proceeds received from the
sale of Capital Stock to, or contributions from, the Borrower or any of its
Restricted Subsidiaries, (B) to the extent the relevant proceeds have otherwise
been applied to make Investments, Restricted Payments or Restricted Debt
Payments hereunder and (C) Cure Amounts and/or any Available Excluded
Contribution Amount;

 

(w) Indebtedness arising under a Receivables Facility in an aggregate principal
amount at any time outstanding not to exceed the greater of $28,500,000 and 30%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period;

 

(x) [reserved];

 

153

 

 

(y) Indebtedness of the Borrower and/or any Restricted Subsidiary incurred in
connection with Sale and Lease-Back Transactions permitted pursuant to ‎Section
6.08;

 

(z) Incremental Equivalent Debt; provided that the aggregate principal amount of
Incremental Equivalent Debt incurred by Restricted Subsidiaries that are not
Loan Parties shall not exceed the greater of $40,000,000 and 42% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

 

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by the Borrower and/or any Restricted Subsidiary
in respect of workers’ compensation claims (or other Indebtedness in respect of
reimbursement type obligations regarding workers’ compensation claims),
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(bb) Indebtedness of the Borrower and/or any Restricted Subsidiary representing
(i) deferred compensation to current and former directors, officers, employees,
members of management, managers and consultants of any Parent Company, the
Borrower and/or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereby;

 

(cc) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect of
any letter of credit or bank guarantee issued in favor of any issuing bank or
swingline lender to support any defaulting lender’s participation in letters of
credit issued, or swingline loans made, hereunder or under any Additional Letter
of Credit Facility;

 

(dd) Indebtedness of the Borrower or any Restricted Subsidiary supported by any
letter of credit issued hereunder or under any Additional Letter of Credit
Facility or any other letters of credit or bank guarantees permitted hereunder;

 

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under ‎Section 7.01(i);

 

(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower and/or any Restricted Subsidiary
hereunder;

 

(gg) (i) to the extent constituting Indebtedness, obligations under the
Acquisition Agreement and (ii) any Indebtedness permitted to remain outstanding
after the Closing Date pursuant to the Acquisition Agreement (excluding any
Indebtedness required to be refinanced pursuant to the Refinancing);

 

(hh) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

 

(ii) Indebtedness (other than for borrowed money) not otherwise permitted under
this Section 6.01 subject to Liens permitted by Section 6.02;

 

154

 

 

(jj) [reserved];

 

(kk) (i) Indebtedness in connection with bankers’ acceptances, discounted bills
of exchange or the discounting or factoring of receivables for credit management
purposes, in each case incurred or undertaken in the ordinary course of business
on arm’s-length commercial terms and (ii) the incurrence of Indebtedness
attributable to the exercise of appraisal rights or the settlement of any claims
or actions (whether actual, contingent or potential) with respect to the
Transactions or any other acquisition (by merger, consolidation or amalgamation
or otherwise) in accordance with the terms hereof;

 

(ll) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States;

 

(mm) any joint and several liability arising by operation of law or as a result
of (or the establishment of) a fiscal unity (fiscale eenheid) for Dutch tax
purposes of which only Dutch Loan Parties are or have been a member; and

 

(nn) Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred
to fund working capital requirements in an aggregate principal amount at any
time outstanding not to exceed the greater of $30,000,000 and 32% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period.

 

Section 6.02. Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, in each case
securing Indebtedness except:

 

(a) Liens created pursuant to the Loan Documents securing the Secured
Obligations (including Cash collateralization of Letters of Credit as set forth
in ‎Section 2.05);

 

(b) Liens for Taxes or other governmental charges which are not overdue for a
period of more than 60 days or, if more than 60 days overdue (i) are being
contested in accordance with ‎Section 5.03 or (ii) with respect to which the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect;

 

(c) statutory or common law Liens (and rights of set-off) of landlords, sub
landlords, construction contractors, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by applicable
Requirements of Law, in each case incurred in the ordinary course of business
(i) for amounts not yet overdue by more than 60 days, (ii) for amounts that are
overdue by more than 60 days (A) that are being contested in good faith by
appropriate proceedings, so long as any reserves or other appropriate provisions
required by GAAP have been made for any such contested amounts or (B) with
respect to which no filing or other action has been taken to enforce such Lien
or (iii) with respect to which the failure to make payment would not reasonably
be expected to have a Material Adverse Effect;

 

155

 

 

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, health, disability or employee
benefits and other types of social security laws and regulations, (ii) in the
ordinary course of business to secure the performance of tenders, statutory
obligations, warranties, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts (including customer contracts),
indemnitees, performance, completion and return-of-money bonds and other similar
obligations (including those to secure (x) health, safety and environmental
obligations and (y) letters of credit and bank guarantees required or requested
by any Governmental Authority in connection with any contract or Requirement of
Law) (in each case, exclusive of obligations for the payment of borrowed money),
(iii) pursuant to pledges and deposits of Cash or Cash Equivalents in the
ordinary course of business securing (x) any liability for reimbursement
(including in respect of deductibles, and premiums and adjustments related
thereto) or indemnification (including obligations in respect of letters of
credit, bank guarantees or similar documents or instruments for the benefit of)
obligations of insurance brokers or carriers providing property, casualty,
liability or other insurance or self-insurance to Holdings, the Borrower and its
subsidiaries (including deductibles, self-insurance, co-payment, co-insurance
and retentions) or (y) leases or licenses of property otherwise permitted by
this Agreement and (iv) to secure obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clauses ‎(i) through ‎(iii) above;

 

(e) Liens consisting of easements, covenants, conditions, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements, applicable Requirements of Law, rights-of-way,
reservations, restrictions, encroachments, servitudes for railways, sewers,
drains, gas and oil and other pipelines, gas and water mains, electric light and
power and telecommunication, telephone or telegraph or cable television
conduits, poles, wires and cables and other similar protrusions or encumbrances,
agreements and other similar matters of fact or record and other minor defects
or irregularities in title, in each case (x) which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the Borrower
and/or its Restricted Subsidiaries, taken as a whole, or (y) materially
interfere with the use of the affected property for its intended purpose;

 

(f) Liens consisting of any (i) interest or title held by a lessor, sub-lessor,
licensor or sub-licensor under any lease, license, sub-license or similar
arrangement of real estate or other property (including any technology,
intellectual property or IP Rights) permitted hereunder, (ii) landlord lien
arising by law or permitted by the terms of any lease, sub-lease, license,
sub-license or similar arrangement, (iii) restriction or encumbrance to which
the interest or title of such lessor, sub-lessor, licensor or sub-licensor may
be subject, (iv) subordination of the interest of the lessee, sub-lessee,
licensee or sub-licensee under such lease, sub-lease, license, sub-license or
similar arrangement to any restriction or encumbrance referred to in the
preceding clause ‎(iii) or (v) deposit of cash with the owner or lessor of
premises leased and operated by the Borrower or any Restricted Subsidiary in the
ordinary course of business to secure the performance of obligations under the
terms of the lease for such premises;

 

(g) Liens (i) solely on any Cash (or Cash Equivalent) earnest money deposits
(including as part of any escrow arrangement) made by the Borrower and/or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder (or to secure
letters of credit, bank guarantees or similar instruments posted in respect
thereof), (ii) on advances of Cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to ‎Section
6.06‎(b), ‎(d), ‎(e), ‎(f), ‎(p), ‎(q), ‎(r), (u), ‎(x), ‎(y), or ‎(dd) to be
applied against the purchase price for such Investment or (iii) consisting of
(A) an agreement to Dispose of any property in a Disposition permitted under
‎Section 6.07 and/or (B) the pledge of Cash or Cash Equivalents as part of an
escrow or similar arrangement required in any Disposition permitted under
‎Section 6.07;

 

156

 

 

(h) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Requirements of Law
relating solely to (i) operating leases or consignment or bailee arrangements
entered into in the ordinary course of business, (ii) the sale of accounts
receivable in the ordinary course of business for which a UCC financing
statement or similar financing statement under applicable Requirements of Law is
required and/or (iii) the sale of Receivables Facility Assets and related assets
in connection with any Qualified Receivables Facility;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) Liens in connection with any zoning, building or similar Requirement of Law
or rights reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or any structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

 

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted extension, refinancing, refunding or replacement
of Indebtedness permitted pursuant to Section 6.01‎(a), ‎(c), ‎(i), (j), ‎(m),
‎(n), ‎(r), (u), ‎(v), ‎(w), ‎(y), ‎(z), ‎(dd) and ‎(gg)); provided that (i) no
such Lien extends to any asset not covered by the Lien securing the Indebtedness
that is being refinanced other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 (to the extent such Indebtedness is
permitted to be secured under Section 6.02) and (B) proceeds and products
thereof, replacements, accessions or additions thereto and improvements thereon
(it being understood that such extensions, refinancings, refundings or
replacements of individual financings of the type permitted under ‎Section
6.01(m) provided by any lender may be cross-collateralized to other financings
of such type provided by such lender or its Affiliates) and (ii) if the
Indebtedness being refinanced was subject to intercreditor arrangements in
respect of Liens on Collateral, then any refinancing Indebtedness in respect
thereof secured by Liens on Collateral shall be subject to intercreditor
arrangements not materially less favorable to the Secured Parties, taken as a
whole, than the intercreditor arrangements governing the Indebtedness that is
refinanced or the intercreditor arrangements governing the relevant refinancing
Indebtedness shall be set forth in an Acceptable Intercreditor Agreement;

 

(l) Liens existing on the Closing Date and, with respect to each such Lien
securing Indebtedness in an aggregate committed or principal amount in excess of
$1,000,000, described on Schedule ‎6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under ‎Section 6.01 (to the extent such Indebtedness is
permitted to be secured under Section 6.02) and (B) proceeds and products
thereof, replacements, accessions or additions thereto and improvements thereon
(it being understood that individual financings of the type permitted under
‎Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its Affiliates) and (ii) any
such modification, replacement, refinancing, renewal or extension of the
obligations secured or benefited by such Liens, if constituting Indebtedness, is
permitted by ‎Section 6.01;

 

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
‎Section 6.08;

 

(n) Liens securing Indebtedness permitted pursuant to ‎Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness and
proceeds and products thereof, replacements, accessions or additions thereto and
improvements thereon and customary security deposits with respect thereto (it
being understood that individual financings of the type permitted under ‎Section
6.01(m) provided by any lender may be cross-collateralized to other financings
of such type provided by such lender or its Affiliates);

 

157

 

 

(o) Liens securing Indebtedness permitted pursuant to ‎Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
newly-acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
replacements, accessions or additions thereto and improvements thereon, it being
understood that individual financings of the type permitted under ‎Section
6.01(m) provided by any lender may be cross-collateralized to other financings
of such type provided by such lender or its Affiliates) or (y) was created in
contemplation of the applicable acquisition of assets or Capital Stock or of
such Restricted Subsidiary becoming a Restricted Subsidiary;

 

(p) (i) Liens that are contractual rights of set-off or netting relating to (A)
the establishment of depositary relations with banks or other financial
institutions not granted in connection with the issuance of Indebtedness, (B)
pooled deposit or sweep accounts of the Borrower and/or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and/or any Restricted
Subsidiary, (C) purchase orders and other agreements entered into with customers
of the Borrower and/or any Restricted Subsidiary in the ordinary course of
business and (D) commodity trading or other brokerage accounts incurred in the
ordinary course of business, (ii) Liens encumbering reasonable customary initial
deposits and margin deposits, (iii) bankers Liens and rights and remedies as to
Deposit Accounts, (iv) Liens of a collection bank arising under Section 4-208 or
Section 4-210 of the UCC (or any similar Requirement of Law of any jurisdiction)
on items in the ordinary course of business, (v) Liens (including rights of
set-off) in favor of banking or other financial institutions arising as a matter
of law or under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions and (vi) Liens on the
proceeds of any Indebtedness permitted hereunder incurred in connection with any
transaction permitted hereunder, which proceeds have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction or on Cash or Cash
Equivalents set aside at the time of the incurrence of such Indebtedness to the
extent such Cash or Cash Equivalents prefund the payment of interest or fees on
such Indebtedness and are held in escrow pending application for such purpose;

 

(q) Liens on assets of Restricted Subsidiaries that are not Loan Parties
(including Capital Stock owned by such Persons) securing Indebtedness or other
obligations of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to ‎Section 6.01 (or not prohibited under this Agreement);

 

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and/or its
Restricted Subsidiaries;

 

(s) Liens disclosed in any Mortgage Policy delivered pursuant to ‎Section 5.12
or ‎Section 5.15 with respect to any Material Real Estate Asset, provided such
Liens do not, in the aggregate, materially interfere with the use of such
Material Real Estate Asset, and any replacement, extension or renewal of any
such Lien; provided that no such replacement, extension or renewal Lien shall
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal (and additions thereto, improvements
thereon and the proceeds thereof);

 

158

 

 

(t) Liens securing Indebtedness incurred pursuant to Section ‎6.01(z); provided
that, if any such Lien is on Collateral, the holders of such Indebtedness (or a
representative thereof) shall be party to an Acceptable Intercreditor Agreement;

 

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$50,000,000 and 53% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

 

(v) (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under ‎Section
7.01(h) and (ii) any cash deposits securing any settlement of litigation;

 

(w) (i) leases, licenses, subleases, sublicenses or cross-licenses granted to
others, (ii) assignments of IP Rights granted to a customer of the Borrower or
any Restricted Subsidiary in the ordinary course of business which do not secure
any Indebtedness or (iii) the rights reserved or vested in any Person (including
any Governmental Authority) by the terms of any lease, license, sub-license,
franchise, grant or permit held by the Borrower or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
sub-license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

(x) Liens on Securities or other assets that are the subject of repurchase
agreements constituting Investments permitted under ‎Section 6.06 arising out of
such repurchase transaction;

 

(y) Liens securing obligations in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
‎6.01(d), ‎(e), ‎(g), ‎(aa) and ‎(cc);

 

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property and bailee
arrangements in the ordinary course of business and permitted by this Agreement
or (ii) by operation of law under Article 2 of the UCC (or any similar
Requirement of Law of any jurisdiction);

 

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses ‎(i) and ‎(ii), securing intercompany Indebtedness
permitted under ‎Section 6.01 or ‎Section 6.06;

 

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in ‎Section 6.01(s), (ii)
obligations of the type described in ‎Section 6.01(f) and/or (iii) obligations
of the type described in ‎Section 6.01(r), which Liens (A) in each case under
this ‎Section 6.02(dd), may be (but are not required to be) secured by all of
the Collateral so long as the Lien on the Collateral is subject to an Acceptable
Intercreditor Agreement and (B) in the case of clause ‎(iii) (to the extent not
secured as provided in clause ‎(A)), may consist of pledges of Cash collateral
in an amount not to exceed the greater of $9,500,000 and 10% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

 

159

 

 

(ee) (i) Liens on Capital Stock of Joint Ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and (ii)
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

 

(ff) Liens on Cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

 

(gg) Liens permitted to remain outstanding following the Closing Date pursuant
to the terms of the Acquisition Agreement (including Liens on Cash or Cash
Equivalents backstopping any letters of credit existing on the Closing Date) and
any replacements, refinancings or renewals thereof, so long as no such
replacement, refinancings or renewal thereof increases the amount of such Lien
except as otherwise permitted by this Section 6.02;

 

(hh) Liens on assets not constituting Collateral securing obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$19,000,000 and 20% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

 

(ii) Liens on Receivables Facility Assets incurred in connection with a
Receivables Facility permitted by Section 6.01(w);

 

(jj) undetermined or inchoate Liens, rights of distress and charges incidental
to current operations that have not at such time been filed or exercised, or
which relate to obligations not due or payable or, if due, the validity of such
Liens are being contested in good faith by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

 

(kk) with respect to any Foreign Subsidiary, Liens and privileges arising
mandatorily by any Requirement of Law; provided such Liens and privileges extend
only to the assets or Capital Stock of such Foreign Subsidiary;

 

(ll) ground leases or subleases affecting real property on which facilities
owned or leased by the Borrower or any of its Restricted Subsidiaries are
located;

 

(mm) [reserved];

 

(nn) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

 

(oo) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds;

 

(pp) [reserved];

 

(qq) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

160

 

 

(rr) Liens granted pursuant to a security agreement between the Borrower or any
Restricted Subsidiary and a licensee of IP Rights to secure the damages, if any,
incurred by such licensee resulting from the rejection of the license of such
licensee in a bankruptcy, reorganization or similar proceeding with respect to
the Borrower or such Restricted Subsidiary;

 

(ss) Liens arising solely in connection with rights of dissenting equity holders
pursuant to any Requirement of Law in respect of the Transactions, any Permitted
Acquisition or other similar Investment;

 

(tt) any Lien relating to cash pooling or arising under the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions;

 

(uu) any Lien relating to any amounts of unpaid tax that may be subject to
priority claims of the Dutch Tax Authorities pursuant to Section 21 of the
Collection of State Taxes Act 1990 (Invorderingswet 1990) and in relation to
which claims the Dutch Tax Authorities may have a right of seizure in respect of
fixtures and fittings found on the premises of a relevant tax debtor (bodemzaak)
pursuant to Section 22 and 22b of the Collection of State Taxes Act 1990
(Invorderingswet 1990); and

 

(vv) any Lien including any netting or set-off arising as a result of a fiscal
unity (fiscale eenheid) for Dutch tax purposes of which only Dutch Loan Parties
are or have been a member.

 

Section 6.03. No Further Negative Pledges. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries that are Loan Parties to, enter into
any agreement prohibiting in any material respect the creation or assumption of
any Lien upon any of its properties (other than Excluded Assets), whether now
owned or hereafter acquired, for the benefit of the Secured Parties with respect
to the Obligations, except with respect to:

 

(a) restrictions relating to any asset (or all of the assets) of and/or the
Capital Stock of the Borrower and/or any Restricted Subsidiary which are imposed
pursuant to an agreement entered into in connection with any Disposition or
other transfer, lease, license or sub-license of such asset (or assets) and/or
all or a portion of the Capital Stock of the relevant Person that is permitted
or not restricted by this Agreement;

 

(b) restrictions contained in the Loan Documents, any Incremental Equivalent
Debt, any Receivables Facility (limited to the assets securing the Indebtedness
arising thereunder) or any Additional Letter of Credit Facility (limited to the
assets securing the Indebtedness arising thereunder) (and in any Indebtedness
permitted under ‎Section 6.01(p) to the extent relating to any extension,
refinancing, refunding or replacement of any of the foregoing);

 

(c) restrictions contained in any documentation governing any other Indebtedness
permitted by ‎Section 6.01 to the extent such restrictions (1)(x) are, taken as
a whole, in the good-faith judgment of the Borrower, not materially more
restrictive as concerning the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type or (y) are not materially
more restrictive, taken as a whole, than the restrictions contained in this
Agreement (as determined by the Borrower in good faith) and (2) will not
materially impair any Borrower’s obligation or ability to make any payments
required hereunder (as determined by the Borrower in good faith);

 

161

 

 

(d) restrictions by reason of customary provisions restricting assignments,
subletting, licensing, sublicensing or other transfers (including the granting
of any Lien) contained in leases, subleases, licenses, sublicenses, joint
venture agreements, asset sale agreements, trading, netting, operating,
construction, service, supply, purchase, sale or other agreements entered into
in the ordinary course of business (each of the foregoing, a “Covered
Agreement”) (provided that such restrictions are limited to the relevant Covered
Agreement and/or the property or assets secured by such Liens or the property or
assets subject to such Covered Agreement);

 

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower or any of its Restricted Subsidiaries to Dispose
of or encumber the assets subject to such Liens;

 

(f) provisions limiting the Disposition, distribution or encumbrance of assets
or property in joint venture agreements, sale and lease-back agreements, stock
sale agreements and other similar agreements, which limitation is applicable
only to the assets that are the subject of such agreements (or the Persons the
Capital Stock of which is the subject of such agreement (or any “shell company”
parent with respect thereto));

 

(g) any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired (or
to the Person or Persons (and its or their subsidiaries) bound thereby) and was
not created solely in connection with or in anticipation of such acquisition;

 

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person (or any “shell company” parent with
respect thereto);

 

(i) (i) restrictions on Cash or other deposits permitted under ‎Section 6.02
and/or imposed by Persons under contracts entered into in the ordinary course of
business or for whose benefit such Cash or other deposits exist and (ii)
customary net worth provisions contained in real property leases, so long as
such net worth provisions could not reasonably be expected to materially impair
any Loan Party’s obligation or ability to make any payments required under the
Loan Documents (as determined by the Borrower in good faith);

 

(j) restrictions (i) set forth in documents which exist on the Closing Date or
(ii) which are contemplated as of the Closing Date, in each case, as set forth
on Schedule ‎6.03;

 

(k) restrictions contained in documents governing Indebtedness of any Restricted
Subsidiary that is not a Loan Party permitted hereunder;

 

(l) restrictions in Indebtedness permitted by ‎Section 6.01 that is secured by a
Permitted Lien if the relevant restriction applies only to the Persons obligated
under such Indebtedness and its Restricted Subsidiaries or the assets intended
to secure such Indebtedness;

 

(m) provisions restricting the granting of a security interest in IP Rights
contained in licenses, sublicenses or cross-licenses by the Borrower and its
Restricted Subsidiaries of such IP Rights, which licenses, sublicenses and
cross-licenses were entered into in the ordinary course of business (in which
case such restriction shall relate only to such IP Rights);

 

162

 

 

(n) restrictions arising under or as a result of applicable Requirements of Law
or the terms of any license, authorization, concession or permit issued or
granted by a Governmental Authority;

 

(o) restrictions with respect to a Restricted Subsidiary that was previously an
Unrestricted Subsidiary, pursuant to or by reason of an agreement that such
Restricted Subsidiary is a party to or entered into before the date on which
such Subsidiary became a Restricted Subsidiary; provided that such agreement was
not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such restriction does not extend to any assets or
property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Subsidiary;

 

(p) customary restrictions imposed in connection with any Receivables Facility
or similar transaction permitted hereunder;

 

(q) [reserved]; and

 

(r) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in the
preceding clauses of this Section; provided that no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Borrower, more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

Section 6.04. Restricted Payments; Restricted Debt Payments.

 

(a) The Borrower shall not, and shall cause its Restricted Subsidiaries to not,
pay or make, directly or indirectly, any Restricted Payment, except that:

 

(i) the Borrower may make Restricted Payments to the extent necessary to permit
any Parent Company:

 

(A) to pay general operating and compliance costs and expenses (including
corporate overhead, legal or similar expenses and customary salary, bonus and
other benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company), in each case, which are
reasonable and customary and incurred in the ordinary course of business, plus
any reasonable and customary indemnification claims made by directors, officers,
members of management, managers, employees or consultants of any Parent Company,
in each case, to the extent attributable to the ownership or operations of any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such amount, if any, that is attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and/or its subsidiaries (and/or Joint Ventures);

 

(B) to pay franchise, excise and similar Taxes, and other fees, Taxes and
expenses, required to maintain the organizational existence of such Parent
Company;

 

163

 

 

(C) to pay customary salary, bonus, long-term incentive, severance and other
benefits (including payment to certain service providers of the Borrower or its
Subsidiaries pursuant to any equity plan (whether in the form of options, cash
settled options or otherwise)) payable to Permitted Payees, as well as
applicable employment, social security or similar taxes in connection therewith,
to the extent such salary, bonuses, severance and other benefits are
attributable to the operations of the Borrower and/or its subsidiaries (and/or
Joint Ventures), in each case, so long as such Parent Company applies the amount
of any such Restricted Payment for such purpose;

 

(D) to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrower and/or its subsidiaries), the Borrower and its subsidiaries (and/or
any Joint Ventures);

 

(E) for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and its subsidiaries (and/or Joint Ventures);

 

(F) to pay (x) fees and expenses related to any debt and/or equity offerings
(including refinancings), Investments and/or acquisitions permitted or not
restricted by this Agreement (whether or not consummated, and including
advisory, refinancing, subsequent transaction and exit fees of any Parent
Company of the Borrower) and expenses and indemnities of any trustee, agent,
arranger, underwriter or similar role and (y) after the consummation of an
initial public offering or the issuance of debt securities, Public Company
Costs; and

 

(G) to finance any Investment permitted under ‎Section 6.06 as if such Parent
Company were subject to ‎Section 6.06 (provided that (x) any Restricted Payment
under this clause ‎(a)‎(i)‎(G) shall be made substantially concurrently with the
closing or consummation of such Investment or at future times as may be
scheduled at the time of such closing or consummation to be made thereafter in
connection therewith and (y) the relevant Parent Company shall, promptly
following the closing or consummation thereof, cause (I) all property acquired
to be contributed to the Borrower or one or more of its Restricted Subsidiaries
or (II) the merger, consolidation or amalgamation of the Person formed or
acquired into the Borrower or one or more of its Restricted Subsidiaries, in
order to consummate such Investment in compliance with the applicable
requirements of ‎Section 6.06 as if undertaken as a direct Investment by the
Borrower or the relevant Restricted Subsidiary);

 

(ii) the Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company or any subsidiary
held by any Permitted Payee:

 

(A) with Cash and Cash Equivalents (and including, to the extent constituting
Restricted Payments, amounts paid in respect of promissory notes issued pursuant
to ‎Section 6.01(o)), in an aggregate amount not to exceed the greater of
$7,000,000 and 7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to the following two Fiscal Years (until so
applied); plus

 



164

 

 

(B) with the proceeds of any sale or issuance of, or of any capital contribution
in respect of, the Capital Stock of the Borrower or any Parent Company (to the
extent such proceeds are contributed to the Borrower or any Restricted
Subsidiary in respect of Qualified Capital Stock issued by the Borrower or such
Restricted Subsidiary); plus

 

(C) with the net proceeds of any key-man life insurance policies; plus

 

(D) with the amount of any Cash bonuses otherwise payable to any Permitted Payee
that are foregone in exchange for the receipt of Capital Stock of the Borrower
or any Parent Company pursuant to any compensation arrangement, including any
deferred compensation plan;

 

(iii) [reserved];

 

(iv) the Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to (A) make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company, or in connection with dividends, share splits, reverse share splits (or
any combination thereof) and mergers, consolidations, amalgamations or other
business combinations, and acquisitions and other Investments permitted
hereunder and/or (B) honor any conversion request by a holder of convertible
Indebtedness, make any cash payments in lieu of fractional shares in connection
with any conversion and make payments on convertible Indebtedness in accordance
with its terms and (ii) consisting of (A) payments made or expected to be made
in respect of withholding or similar Taxes payable by any Permitted Payee and/or
(B) repurchases of Capital Stock in consideration of the payments described in
sub clause (A) above, including demand repurchases in connection with the
exercise of stock options and the issuance of restricted stock units or similar
stock based awards;

 

(v) the Borrower may repurchase, redeem, acquire or retire Capital Stock upon
(or make provisions for withholdings in connection with), or make Restricted
Payments to any Parent Company to enable it to repurchase, redeem, acquire or
retire Capital Stock upon (or make provisions for withholdings in connection
with), the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock if such Capital Stock represents all or a portion
of the exercise price of, or tax withholdings with respect to, such warrants,
options or other securities convertible into or exchangeable for Capital Stock
as part of a “cashless” exercise;

 

(vi) the Borrower may make Restricted Payments the proceeds of which are applied
(i) on or promptly following the Closing Date, solely to effect the consummation
of the Transactions, (ii) on and after the Closing Date, to satisfy any payment
obligations owing, or as otherwise required, under the Acquisition Agreement
(including payment of working capital and/or purchase price adjustments) and to
pay Transaction Costs, in each case, with respect to the Transactions, (iii) to
satisfy obligations to direct or indirect holders of Capital Stock of the
Borrower (immediately prior to giving effect to the Transactions) in connection
with, or as a result of, any working capital and/or purchase price adjustments,
in each case, with respect to the Transactions and (iv) to satisfy any
settlement of claims or actions in connection with the Transactions or to
satisfy indemnity or other similar obligations in connection with the
Transactions;

 

165

 

 

(vii) [reserved];

 

(viii) the Borrower may make Restricted Payments to (i) redeem, repurchase,
defease, discharge, retire or otherwise acquire any (A) Capital Stock (“Treasury
Capital Stock”) of the Borrower and/or any Restricted Subsidiary or (B) Capital
Stock of any Parent Company, in the case of each of subclauses ‎(A) and ‎(B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower and/or any Restricted Subsidiary) of, Qualified Capital
Stock of the Borrower or any Parent Company to the extent any such proceeds are
contributed to the capital of the Borrower and/or any Restricted Subsidiary in
respect of Qualified Capital Stock (“Refunding Capital Stock”), (ii) declare and
pay dividends on any Treasury Capital Stock out of the proceeds of the
substantially concurrent sale or issuance (other than to the Borrower or a
Restricted Subsidiary) of any Refunding Capital Stock and (iii) if, immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon by the Borrower was permitted under the preceding clause
(i) or (ii), the declaration and payment of dividends on the Refunding Capital
Stock (other than Refunding Capital Stock the proceeds of which were used to
redeem, repurchase, defease, discharge, retire or otherwise acquire any Capital
Stock of any Parent Company) in an aggregate amount per annum no greater than
the aggregate amount of dividends per annum that were declarable and payable on
such Treasury Capital Stock immediately prior to such redemption, repurchase,
defeasance, discharge, retirement or other acquisition;

 

(ix) to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
‎6.06(j) and ‎(t)), ‎Section 6.07 (other than ‎Section 6.07(g)) and ‎Section
6.09 (other than Section 6.09(b), (d), (n) or (o));

 

(x) [reserved];

 

(xi) the Borrower may pay any dividend or other distribution or consummate any
redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend, distribution or redemption
contemplated by such declaration or redemption notice would have complied with
the provisions of this ‎Section 6.04(a);

 

(xii) the Borrower may make any Restricted Payment constituting the distribution
or payment of Receivables Fees;

 

(xiii) [reserved];

 

(xiv) the Borrower may make additional Restricted Payments in an amount not to
exceed the amount of proceeds received by the Borrower and/or any Restricted
Subsidiary under the Representation and Warranty Insurance Policy during the
term of this Agreement;

 

166

 

 

(xv) the Borrower may make Restricted Payments in amounts required for any
Parent Company of the Borrower to pay consolidated, combined or similar foreign,
federal, state or local income or similar Taxes of a tax group that includes the
Borrower and/or its subsidiaries and whose common parent is a direct or indirect
parent of the Borrower, to the extent such income or similar Taxes are
attributable to the income of the Borrower and its subsidiaries, provided that
the amount of such Restricted Payments shall not exceed the amount of Taxes that
the Borrower and its subsidiaries would have been required to pay as a
standalone consolidated, combined or similar foreign, federal, state or local
tax group, provided, further, that the amount of such Restricted Payments with
respect to any Taxes attributable to any Unrestricted Subsidiary for any taxable
period shall be limited to the amount actually paid with respect to such period
by such Unrestricted Subsidiary to Holdings, the Borrower or any Restricted
Subsidiary for the purposes of paying such consolidated, combined or similar
foreign, federal, state or local income or similar taxes;

 

(xvi) the Borrower may make additional Restricted Payments constituting any part
of a Permitted Reorganization;

 

(xvii) the Borrower may make a distribution, by dividend or otherwise, of the
Capital Stock of, or debt owed to any Loan Party or any Restricted Subsidiary
by, any Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or
more Unrestricted Subsidiaries, provided that such Restricted Subsidiary owns no
other material assets other than Capital Stock of one or more Unrestricted
Subsidiaries), in each case other than Unrestricted Subsidiaries, the primary
assets of which are Cash and/or Cash Equivalents; provided that any such Capital
Stock or debt that represents an Investment by the Borrower or any Restricted
Subsidiary shall be deemed to continue to charge (as utilization) the respective
clause under Section 6.06 pursuant to which such Investment was made;

 

(xviii) the Borrower may make payments and distributions to satisfy dissenters’
rights (including in connection with, or as a result of, the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) in respect thereof), pursuant to or in connection with
any acquisition, merger, consolidation, amalgamation or Disposition that
complies with ‎Section 6.07;

 

(xix) the Borrower may make a Restricted Payment in respect of payments made for
the benefit of the Borrower or any Restricted Subsidiary to the extent such
payments could have been made by the Borrower or any Restricted Subsidiary
because such payments (A) would not otherwise be Restricted Payments and (B)
would be permitted by ‎Section 6.09;

 

(xx) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to Borrower and any other Restricted
Subsidiary and to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Capital Stock); and

 

(xxi) the Borrower may make a Restricted Payment in respect of required
withholding or similar non-U.S. Taxes with respect to any Permitted Payee and
any repurchases of Capital Stock in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
issuance of restricted stock units or similar stock based awards.

 

(b) The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
make any prepayment in Cash on or in respect of principal of or interest on any
Restricted Debt, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt more than one year prior to the scheduled maturity date
thereof (collectively, “Restricted Debt Payments”), except:

 

(i) any refinancing, purchase, defeasance, redemption, repurchase, repayment or
other acquisition or retirement of any Restricted Debt made by exchange for, or
out of the proceeds of, Refinancing Indebtedness permitted by ‎Section 6.01;

 



167

 

 

(ii) payments as part of, or to enable another Person to make, an “applicable
high yield discount obligation” catch-up payment;

 

(iii) payments of regularly scheduled principal and interest (including any
penalty interest, if applicable) and payments of fees, expenses and
indemnification obligations as and when due (other than payments with respect to
Restricted Debt that are prohibited by the subordination provisions thereof);

 

(iv) additional Restricted Debt Payments in an aggregate amount not to exceed
(A)(1) the sum of (x) the greater of $15,000,000 and 16% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period and
(y) so long as, as measured at the time provided for in ‎Section 1.04(e), the
Total Leverage Ratio would not exceed 4.50:1.00, calculated on a Pro Forma
Basis, the greater of $10,000,000 and 11% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period; provided that, in each
case, no Event of Default has occurred and is continuing or would result
therefrom minus (2) any utilization of the Available RDP Capacity Amount in
reliance on unused capacity under the immediately preceding clause (A)(1) plus
(B) the Available RP Capacity Amount;

 

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrower or any Restricted Subsidiary (other than issuances to or
contributions by the Borrower or any Restricted Subsidiaries), (B) Restricted
Debt Payments as a result of the conversion of all or any portion of any
Restricted Debt into Qualified Capital Stock of the Borrower and/or any
Restricted Subsidiary or Parent Company and (C) to the extent constituting a
Restricted Debt Payment, payment-in-kind interest with respect to any Restricted
Debt that is permitted under ‎Section 6.01;

 

(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause ‎(vi)‎(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause ‎(vi)‎(B) (plus, without duplication of amounts previously referred
to in this clause (B), in an amount equal to the Net Proceeds from a Disposition
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Available Excluded Contribution
Amounts); and

 

(vii) additional Restricted Debt Payments so long as, as measured at the time
provided for in ‎Section 1.04(e), the Total Leverage Ratio would not exceed
4.50:1.00, calculated on a Pro Forma Basis; provided that, no Event of Default
has occurred and is continuing or would result therefrom.

 

Section 6.05. [Reserved].

 

Section 6.06. Investments. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, make or own any Investment in any other Person
except:

 

(a) Investments in assets that are Cash or Cash Equivalents, or Investments that
were Cash or Cash Equivalents at the time made;

 

168

 

 

(b) (i) Investments existing on the Closing Date in the Borrower or any
Subsidiary and any modification, replacement, renewal or extension thereof so
long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except by the terms thereof (including
as a result of the accrual or accretion of interest or original issue discount
or the issuance of payment-in-kind securities) or as otherwise permitted by this
‎Section 6.06, (ii) Investments made after the Closing Date among the Borrower
and/or one or more Restricted Subsidiaries that are Loan Parties or in any
Person that will, upon such Investment, become a Loan Party, (iii) Investments
made after the Closing Date by any Loan Party in any Restricted Subsidiary that
is not a Loan Party in an aggregate outstanding amount not to exceed the greater
of $50,000,000 and 53% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period and (iv) Investments made by any Restricted
Subsidiary that is not a Loan Party in any Loan Party and/or any other
Restricted Subsidiary that is not a Loan Party or in any Person that will, upon
such Investment, become a Restricted Subsidiary;

 

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers or other trade counterparties, (ii) made in connection with obtaining,
maintaining or renewing client and customer contracts and/or (iii) in the form
of advances made to distributors, suppliers, licensors and licensees, in each
case, in the ordinary course of business or, in the case of clause ‎(iii), to
the extent necessary to maintain the ordinary course of supplies to the Borrower
or any Restricted Subsidiary;

 

(d) Investments in (i) any Unrestricted Subsidiary (including any Joint Venture
that is an Unrestricted Subsidiary) in an aggregate outstanding amount not to
exceed the greater of $25,000,000 and 26% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period and (ii) any Similar
Business (including any Joint Venture engaged in a Similar Business) in an
aggregate outstanding amount not to exceed the greater of $25,000,000 and 26% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

 

(e) (i) Permitted Acquisitions and (ii) any Investment in any Restricted
Subsidiary that is not a Loan Party in an amount required to permit such
Restricted Subsidiary to consummate a Permitted Acquisition or similar
Investment;

 

(f) (i) Investments existing on, or contractually committed to or contemplated
as of, the Closing Date and, with respect to any such Investment in excess of
$1,000,000, described on Schedule ‎6.06 and (ii) any modification, replacement,
renewal or extension of any Investment described in clause ‎(i) above so long as
no such modification, renewal or extension thereof increases the amount of such
Investment except by the terms thereof (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of
payment-in-kind securities) or as otherwise permitted by this ‎Section 6.06;

 

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by ‎Section 6.07 or any other disposition of assets not constituting a
Disposition;

 

(h) loans or advances to Permitted Payees to the extent permitted by
Requirements of Law, in connection with such Person’s purchase of Capital Stock
of any Parent Company, either (i) in an aggregate principal amount not to exceed
the greater of $2,500,000 and 2.5% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period at any one time outstanding,
(ii) so long as the proceeds of such loan or advance are substantially
contemporaneously contributed to the Borrower for the purchase of such Capital
Stock or (iii) so long as no Cash or Cash Equivalents are advanced in connection
with such loan or advance;

 

169

 

 

(i) Investments consisting of rebates and extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(j) Investments consisting of (or resulting from) Indebtedness permitted under
‎Section 6.01 (including Guarantees thereof) (other than Indebtedness permitted
under Sections ‎6.01(b) and ‎(h)), Permitted Liens, Restricted Payments
permitted under ‎Section 6.04(a) (other than ‎Section 6.04(a)(ix)), Restricted
Debt Payments permitted by ‎Section 6.04(b) and mergers, consolidations,
amalgamations, liquidations, windings up, dissolutions or Dispositions permitted
by ‎Section 6.07 (other than ‎Section 6.07(a) (if made in reliance on subclause
‎(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on clause
(ii) of the proviso thereto), ‎Section 6.07(c)(ii) (if made in reliance on
clause ‎(B) therein) and ‎Section 6.07(g) and transactions permitted by Section
6.09 (other than Section 6.09 (a), (d), (h), (i), (l), (n)(ii), (o) and (q));

 

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers,
vendors, suppliers, licensors, sublicensors, licensees and sublicensees;

 

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy, work-out, reorganization or recapitalization of
any Person, (ii) in settlement or compromise of delinquent obligations of, or
other disputes with or judgments against, customers, trade-creditors, suppliers,
licensees and other account debtors arising in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon
bankruptcy or insolvency of any customer, trade creditor, supplier, licensee or
other account debtor, (iii) in satisfaction of judgments against other Persons,
(iv) as a result of foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (v) in
settlement, compromise or resolution of litigation, arbitration or other
disputes;

 

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Borrower and/or its subsidiaries)), the Borrower and/or any subsidiary
in the ordinary course of business;

 

(n) Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Qualified Capital Stock of the Borrower or any
Restricted Subsidiary, in each case, to the extent not resulting in a Change of
Control;

 

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this ‎Section
6.06 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause ‎(i) of this ‎Section 6.06(o) so long as
no such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this ‎Section 6.06;

 

170

 

 

(p) Investments made in connection with the Transactions and any Investments
held by the Target or its Restricted Subsidiaries on the Closing Date and
permitted to remain (or not prohibited from remaining) outstanding after the
Closing Date pursuant to the terms of the Acquisition Agreement;

 

(q) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:

 

(i) the greater of $37,500,000 and 40% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period, plus

 

(ii) so long as no Specified Event of Default has occurred and is continuing or
would result therefrom, the Available RP Capacity Amount plus the Available RDP
Capacity Amount;

 

(r) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause ‎(r)‎(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause ‎(r)‎(ii) (plus, without duplication of amounts referred to in this
clause (ii), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Available Excluded Contribution Amounts);

 

(s) (i) Guarantees of leases or subleases (in each case other than Financing
Leases) or of other obligations not constituting Indebtedness, (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
the Borrower and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business and (iii) Investments consisting of Guarantees of any
supplier’s obligations in respect of commodity contracts, including Derivative
Transactions, solely to the extent such commodities related to the materials or
products to be purchased by the Borrower or any Restricted Subsidiary;

 

(t) (i) Investments in any Parent Company (or any other Person) in amounts and
for purposes for which Restricted Payments to such Parent Company (or such other
Person) are permitted under ‎Section 6.04(a); provided that any Investment made
as provided above in lieu of any such Restricted Payment shall reduce
availability under the applicable Restricted Payment basket under ‎Section
6.04(a) and (ii) Investments consisting of loans and advances to any Parent
Company in connection with the reimbursement of expenses incurred on behalf of
the Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(u) Investments by Loan Parties in any Restricted Subsidiary that is not a Loan
Party so long as such Investment is a part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in all proceeds of such intercompany Investment being
invested in an Investment otherwise permitted pursuant to this Section 6.06;

 

(v) Investments in subsidiaries and Joint Ventures in connection with
reorganizations and/or restructurings, including any Permitted Reorganization,
and/or activities related to tax planning (including Investments in non-Cash or
non-Cash Equivalents); provided that, after giving effect to any such
reorganization, restructuring and/or related activity, the security interest of
the Administrative Agent in the Collateral, taken as a whole, is not materially
impaired (including by a material portion of the assets that constitute
Collateral immediately prior to such reorganization, restructuring or tax
planning activities no longer constituting Collateral) as a result of such
reorganization, restructuring or tax planning activities;

 

171

 

 

(w) Investments arising under or in connection with any Derivative Transaction
of the type permitted under ‎Section 6.01(s);

 

(x) Investments made (i) in Joint Ventures, (ii) in connection with the
creation, formation and/or acquisition of any Joint Venture or (iii) in any
Restricted Subsidiary to enable such Restricted Subsidiary to create, form
and/or acquire any Joint Venture, in an aggregate outstanding amount under this
clause ‎(x) not to exceed the greater of $25,000,000 and 26% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

 

(y) Investments made in Joint Ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date or entered into after the Closing Date in the ordinary course of business;

 

(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable Requirements of Law;

 

(aa) Investments in Holdings, the Borrower, any subsidiary and/or any Joint
Venture in connection with intercompany cash management arrangements and related
activities in the ordinary course of business;

 

(bb) Investments made in connection with any nonqualified deferred compensation
plan or arrangement for any Permitted Payee;

 

(cc) any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary (but
for the avoidance of doubt, after such subsidiary was designated as an
Unrestricted Subsidiary) so long as the relevant Investment was not made in
contemplation of the designation of such Unrestricted Subsidiary as a Restricted
Subsidiary;

 

(dd) additional Investments so long as, as measured at the time provided for in
‎Section 1.04(e), the Total Leverage Ratio would not exceed 4.75:1.00,
calculated on a Pro Forma Basis; provided that, no Specified Event of Default
has occurred and is continuing or would result therefrom;

 

(ee) Investments consisting of the licensing, sub-licensing or contribution of
IP Rights pursuant to joint marketing, collaborations or other similar
arrangements with other Persons;

 

(ff) Investments in or relating to any Receivables Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect a
Receivables Facility (including any contribution of replacement or substitute
assets to such Receivables Subsidiary) or any repurchases in connection
therewith (including the contribution or lending of Cash or Cash Equivalents to
Subsidiaries to finance the purchase of such assets from the Borrower or any
Restricted Subsidiary or to otherwise fund required reserves and Investments of
funds held in accounts permitted or required by the arrangements governing such
Receivables Facility or any related Indebtedness);

 

(gg) the conversion to Qualified Capital Stock of any Indebtedness owed by the
Borrower or any Restricted Subsidiary and permitted by ‎Section 6.01;

 

172

 

 

(hh) Restricted Subsidiaries of the Borrower may be established or created
(including pursuant to a Delaware LLC Division) if the Borrower and such
Restricted Subsidiary comply with the requirements of ‎Section 5.12, if
applicable; provided that, in each case, to the extent such new Restricted
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to a Permitted Acquisition or other Investment permitted by this
‎Section 6.06, and such new Restricted Subsidiary at no time holds any assets or
liabilities other than any acquisition or Investment consideration contributed
to it contemporaneously with the closing of such transaction, such new
Restricted Subsidiary shall not be required to take the actions set forth in
‎Section 5.12 until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

 

(ii) contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Borrower or
any of its Restricted Subsidiaries;

 

(jj) Investments by Loan Parties in any Restricted Subsidiary that is not a Loan
Party so long as such Investment is part of a series of simultaneous Investments
by the Borrower and the Restricted Subsidiaries in other Restricted Subsidiaries
that result in the proceeds of the intercompany Investment being invested in one
or more Loan Parties;

 

(kk) Investments consisting of earnest money deposits required in connection
with purchase agreements or other acquisitions or Investments otherwise
permitted under this ‎Section 6.06 and any other pledges or deposits permitted
by ‎Section 6.02;

 

(ll) Term Loans repurchased by Holdings, the Borrower or a Restricted Subsidiary
pursuant to and subject to immediate cancellation in accordance with this
Agreement and, to the extent permitted (or not prohibited) by ‎Section 6.04(b),
loans repurchased by the Borrower or a Restricted Subsidiary pursuant to and
subject to immediate cancellation in accordance with the terms of any other
Indebtedness;

 

(mm) Guarantee obligations of the Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States; and

 

(nn) purchases and acquisitions of inventory, supplies, materials, services,
equipment or similar assets in the ordinary course of business.

 

173

 

 

Section 6.07. Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution) (including, in
each case, pursuant to a Delaware LLC Division), or make any Disposition of
assets having a fair market value in excess of the greater of $5,000,000 and 5%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period, in a single transaction or in a series of related transactions, and
in excess of the greater of $7,500,000 and 7.5% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, in the aggregate for
all such transactions in any Fiscal Year, except:

 

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into a Borrower or any other Restricted Subsidiary; provided that (i) in the
case of any such merger, consolidation or amalgamation with or into a Borrower,
(A) such Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger, consolidation or amalgamation
(including any immediate and successive mergers, consolidations or amalgamations
of entities) is not a Borrower (any such Person after giving effect to such
transaction or transactions, a “Successor Borrower”), (x) such Successor
Borrower shall be an entity organized or existing under the law of the U.S., any
state thereof or the District of Columbia or (if (I) such Borrower has been
merged, consolidated or amalgamated with or into the Dutch Borrower or (II) the
Dutch Borrower has been merged, consolidated or amalgamated with or into such
Successor Borrower) the Netherlands, (y) such Successor Borrower shall expressly
assume the Obligations of such Borrower in a manner reasonably satisfactory to
the Administrative Consent Party and shall have delivered to the Administrative
Agent all documentation and other information reasonably requested in writing by
the Administrative Agent which is required by U.S. regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations
including the USA PATRIOT Act and (z) except as the Administrative Consent Party
may otherwise agree, each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have executed and delivered a
reaffirmation agreement with respect to its obligations under the Loan Guaranty
and the other Loan Documents; it being understood and agreed that if the
foregoing conditions under clauses ‎(x) through ‎(z) are satisfied, such
Successor Borrower will succeed to, and be substituted for, such Borrower under
this Agreement and the other Loan Documents and (ii) in the case of any such
merger, consolidation or amalgamation with or into any Subsidiary Guarantor,
either (x) a Subsidiary Guarantor shall be the continuing or surviving Person or
the continuing or surviving Person shall expressly assume the guarantee
obligations of the Subsidiary Guarantor in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and otherwise be made in compliance with ‎Section 6.06;

 

(b) Dispositions (including of Capital Stock) among the Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for fair market value (as determined by such Person in good faith)
or (ii) treated as an Investment and otherwise be made in compliance with
Section 6.06 (other than in reliance on clause ‎(j) thereof);

 

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the
Lenders, and the Borrower or any Restricted Subsidiary receives any assets of
the relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall otherwise be made
in compliance with Section 6.06 (other than in reliance on clause ‎(j) thereof);
(ii) any merger, amalgamation, dissolution, liquidation or consolidation, the
purpose of which is to effect (A) any Disposition otherwise permitted under this
‎Section 6.07 (other than clause ‎(a), clause ‎(b) or this clause ‎(c)) or (B)
any Investment permitted under Section 6.06 (other than in reliance on clause
(j) thereof); and (iii) the Borrower or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or the Collateral,
taken as a whole;

 

(d) (x) Dispositions of inventory or goods held for sale, equipment or other
assets in the ordinary course of business (including on an intercompany basis)
and (y) the leasing or subleasing of real property in the ordinary course of
business;

 

174

 

 

(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the good faith judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Borrower) or (B) otherwise economically impracticable or not commercially
reasonable to maintain;

 

(f) Dispositions of Cash and/or Cash Equivalents or other assets that were Cash
and/or Cash Equivalents when the relevant original Investment was made;

 

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to ‎Section 6.06 (other than ‎Section
6.06(j)), Permitted Liens, Restricted Payments permitted by ‎Section 6.04(a)
(other than ‎Section 6.04(a)(ix)) and Sale and Lease-Back Transactions permitted
by ‎Section 6.08;

 

(h) Dispositions for fair market value; provided that with respect to (1) any
single Disposition transaction with respect to assets having a fair market value
in excess of the greater of $8,000,000 and 8% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period and (2) aggregate
Disposition transactions with respect to assets having a fair market value in
excess of the greater of $15,000,000 and 16% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period, for all such
transactions on an aggregate basis in any Fiscal Year (in each case other than
any Permitted Asset Swap), at least 75% of the consideration for such
Disposition (other than the portion of any such Disposition consisting of a
Permitted Asset Swap) shall consist of Cash or Cash Equivalents (provided that
for purposes of the 75% Cash consideration requirement, (v) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet (or in the notes thereto), or if the
incurrence of such Indebtedness or other liability took place after the date of
such balance sheet, that would have been shown on such balance sheet or in the
notes thereto, as determined in good faith by the Borrower) that are (i) assumed
by the transferee of any such assets and for which the Borrower and/or its
applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing or (ii) otherwise cancelled or terminated in connection
with such Disposition, (w) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such
Disposition, (x) any Securities or other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee (including earn-outs
or similar obligations) that are converted by such Person into Cash or Cash
Equivalents, or by their terms are required to be satisfied for Cash or Cash
Equivalents (to the extent of the Cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition and (y) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (y) and clause (B)(1) of the
proviso to ‎Section 6.08 that is at that time outstanding, not in excess of the
greater of $30,000,000 and 32% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period, in each case shall be deemed to be
Cash); provided, further, that the Net Proceeds of such Disposition shall be
applied and/or reinvested as (and to the extent) required by ‎Section
2.11(b)(ii);

 

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

 

(j) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

 

175

 

 

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof, or as part of any
bankruptcy or similar proceeding;

 

(l) Dispositions and/or terminations of, or constituting, leases, subleases,
licenses, sublicenses or cross-licenses (including the provision of software
under any open source license), the Dispositions or terminations of which (i) do
not materially interfere with the business of the Borrower and its Restricted
Subsidiaries, (ii) relate to closed facilities or the discontinuation of any
product line or (iii) are made in the ordinary course of business;

 

(m) (i) any termination of any lease, sublease, license or sub-license in the
ordinary course of business (and any related Disposition of improvements made to
leased real property resulting therefrom), (ii) any expiration of any option
agreement in respect of real or personal property and (iii) any surrender or
waiver of contractual rights or the settlement, release or surrender of
contractual rights or litigation claims (including in tort) in the ordinary
course of business;

 

(n) Dispositions of property subject to foreclosure, expropriation, forced
disposition, casualty, eminent domain or condemnation proceedings (including in
lieu thereof or any similar proceeding);

 

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold or licensed interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

 

(p) the Transactions and any Disposition in connection with the Transactions;

 

(q) Dispositions of non-core assets (including Capital Stock) and sales of Real
Estate Assets, in each case acquired in any acquisition or other Investment
permitted hereunder, (x) which Disposition or sale is required to obtain the
approval of any anti-trust authority or (y) which, within 180 days of the date
of such acquisition or Investment, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of the Borrower or any of its Restricted Subsidiaries or any of their respective
businesses;

 

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
determined by the Borrower in good faith) for like property or assets or
property, assets or services of greater value or usefulness to the business of
the Borrower and its Restricted Subsidiaries as a whole, as determined in good
faith by the Borrower; provided that upon the consummation of any such exchange
or swap by any Loan Party, to the extent the property received does not
constitute an Excluded Asset, the Administrative Agent has a perfected Lien with
the same priority as the Lien held on the property or assets so exchanged or
swapped;

 

(s) Dispositions of assets that do not constitute Collateral having a fair
market value of not more than, in any Fiscal Year, the greater of $7,000,000 and
7% of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period, which amounts if not used in any Fiscal Year may be carried forward
to the immediately subsequent Fiscal Year;

 

176

 

 

(t) (i) licensing and cross-licensing (including sub-licensing) arrangements
involving any technology, intellectual property or IP Rights of the Borrower or
any Restricted Subsidiary in the ordinary course of business, (ii) Dispositions,
abandonments, cancellations or lapses of any IP Rights or issuances or
registrations, or applications for issuances or registrations, of IP Rights in
the ordinary course of business, or which, in the good faith determination of
the Borrower, are not material to the conduct of the business of the Borrower or
its Restricted Subsidiaries, or are no longer economical to maintain in light of
its use and (iii) Dispositions of any technology, intellectual property or IP
Rights of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(u) terminations or unwinds of Derivative Transactions;

 

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

 

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Borrower and/or any Restricted Subsidiary;

 

(x) Dispositions made to comply with any order or other directive of any
Governmental Authority or any applicable Requirement of Law;

 

(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

 

(z) Dispositions constituting any part of a Permitted Reorganization;

 

(aa) any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;

 

(bb) other Dispositions involving assets having a fair market value of not more
than, in any Fiscal Year, the greater of $7,000,000 and 7% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period, which
amounts if not used in any Fiscal Year may be carried forward to the immediately
succeeding Fiscal Year (in each case until so applied);

 

(cc) Dispositions contemplated on the Closing Date and described on Schedule
‎6.07 hereto;

 

(dd) Dispositions or discounts of accounts receivable, or participations
therein, or Receivables Facility Assets, or any disposition of the Capital Stock
in a Subsidiary all or substantially all of the assets of which are Receivables
Facility Assets, or other rights to payment and related assets in connection
with any Receivables Facility outstanding pursuant to Section 6.01(w);

 

(ee) any issuance, sale or Disposition of Capital Stock to directors, officers,
managers or employees for purposes of satisfying requirements with respect to
directors’ qualifying shares and shares issued to foreign nationals, in each
case as required by applicable Requirements of Law;

 

(ff) any netting arrangement of accounts receivable between or among the
Borrower and its Restricted Subsidiaries or among Restricted Subsidiaries of the
Borrower made in the ordinary course of business;

 

(gg) Disposition of assets for purposes of charitable contributions or similar
gifts to the extent such assets are not material to the ability of the Borrower
and its Restricted Subsidiaries, taken as a whole, to conduct its business in
the ordinary course;

 

177

 

 

(hh) any “fee in lieu” or other Disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such asset
upon reasonable notice by paying a nominal fee; and

 

(ii) (i) the formation, dissolution, liquidation or Disposition of any
Subsidiary that is a Delaware Divided LLC and (ii) any Disposition to effect the
formation of any Subsidiary that is a Delaware Divided LLC which Disposition is
not otherwise prohibited hereunder; provided that in each case upon formation of
a Delaware Divided LLC, the Borrower complies with ‎Section 5.12 with respect to
such Delaware Divided LLC to the extent applicable.

 

To the extent that any Collateral is Disposed of as expressly permitted by this
‎Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents
(which Liens shall be automatically released upon the consummation of such
Disposition) and the Administrative Agent shall be authorized to take, and shall
take, any actions reasonably requested by the Borrower or otherwise deemed
appropriate in order to effect the foregoing.

 

Section 6.08. Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Borrower or the relevant Restricted
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower or any of its Restricted Subsidiaries) and (b)
intends to use for substantially the same purpose as the property which has been
or is to be sold or transferred by the Borrower or such Restricted Subsidiary to
any Person (other than the Borrower or any of its Restricted Subsidiaries) in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as either (A) the resulting Indebtedness, if any, is
permitted by ‎Section 6.01(z) and the Net Proceeds of any Sale and Lease-Back
Transaction consummated pursuant to this clause (A) shall be applied in
accordance with Section 2.11(b)(ii) or (B)(1) such Sale and Lease-Back
Transaction is made in exchange for Cash consideration (provided that the Cash
consideration requirements set forth in ‎Section 6.07(h) shall apply (and, for
the avoidance of doubt, the amount of Designated Non-Cash Consolidation shall
apply in the aggregate to ‎Section 6.07(h) and clause (B) of this proviso) in
determining whether or not the Cash consideration requirements in this clause
are satisfied), (2) the Borrower or its applicable Restricted Subsidiary would
otherwise be permitted to enter into, and remain liable under, the applicable
underlying lease and (3) the aggregate fair market value of the assets sold
subject to all Sale and Lease-Back Transactions under this clause ‎(B) shall not
exceed the greater of $30,000,000 and 32% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period.

 

Section 6.09. Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of the greater of
$6,500,000 and 7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period in any individual transaction with any of their
respective Affiliates on terms that are substantially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be (as determined by the
Borrower in good faith), than those that might be obtained at the time in a
comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:

 

178

 

 

(a) any transaction between or among Holdings, the Borrower and/or one or more
Restricted Subsidiaries and/or Joint Ventures (or any entity that becomes a
Restricted Subsidiary or Joint Venture as a result of such transaction) to the
extent permitted or not restricted by this Agreement;

 

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Restricted Subsidiary;

 

(c) (i) any collective bargaining, employment, indemnification, expense
reimbursement or severance agreement or compensatory (including profit sharing)
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
with any Permitted Payee, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with any Permitted Payee and (iii) payments or other transactions
pursuant to any management equity plan, employee compensation, benefit plan,
stock option plan or arrangement, equity holder arrangement, supplemental
executive retirement benefit plan, any health, disability or similar insurance
plan, or any employment contract or arrangement which covers any Permitted Payee
and payments pursuant thereto;

 

(d) (i) transactions permitted by Sections ‎6.01(d), ‎(o), ‎(bb) and ‎(ee),
6.04, 6.06‎(h), ‎(m), ‎(o), ‎(t), ‎(v), ‎(x), ‎(y), ‎(z), ‎(aa), ‎(bb), ‎(cc),
‎(gg), ‎(hh), ‎(ii), ‎(jj), ‎(ll) and ‎(mm) and ‎6.07, (ii) any Permitted
Reorganization and any transaction for the forming of a holding company or
reincorporation of the Borrower or any Restricted Subsidiary in a new
jurisdiction, (iii) any customary transaction with (including Investment in or
relating to) any Receivables Subsidiary effected as part of any Receivables
Facility outstanding pursuant to Section 6.01(w) and (iv) issuances of Capital
Stock and issuances and incurrences of Indebtedness not restricted by this
Agreement and payments pursuant thereto;

 

(e) the existence of, or performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any transaction or agreement
in existence on the Closing Date and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not (i) materially adverse to the Lenders or (ii) more disadvantageous
to the Lenders than the relevant transaction in existence on the Closing Date;

 

(f) (i) the payment of any fees contemplated by any Acceptable Management
Agreement; provided that during the continuance of an Event of Default, such
payments shall not be permitted but shall continue to accrue and may be paid
upon any such Event of Default being cured, (ii) the payment of reasonable
compensation and expense reimbursement for services provided to Parent or any of
its subsidiaries by employees of Sponsor and (iii) the payment of or
reimbursement for out-of-pocket costs and expenses incurred in connection with
the provision by Sponsor or any Parent Company of any management, advisory,
consulting or other similar services to the Borrower or its subsidiaries;

 

(g) the Transactions, including the payment of Transaction Costs and payments
required under the Acquisition Agreement;

 

(h) any transaction or transactions approved by a majority of the disinterested
members of the board of directors (or similar governing body) of the Borrower at
such time;

 

(i) Guarantees permitted by ‎Section 6.01 or ‎Section 6.06;

 

(j) [reserved];

 

179

 

 

(k) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower or its subsidiaries or
Joint Ventures;

 

(l) transactions with customers, clients, suppliers, licensees, Joint Ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof or (ii) on terms not substantially
less favorable to the Borrower and/or its applicable Restricted Subsidiary as
might reasonably be obtained from a Person other than an Affiliate;

 

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement and the existence or performance by the Borrower or any
Restricted Subsidiary of its obligations under any such registration rights or
shareholder agreement;

 

(n) (i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Borrower and (ii) any intercompany loans made by Holdings
to the Borrower or any Restricted Subsidiary;

 

(o) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view or stating that the terms, when taken as a whole, are not substantially
less favorable to the Borrower or the applicable Restricted Subsidiary than
might be obtained at the time in a comparable arm’s length transaction from a
Person who is not an Affiliate;

 

(p) (i) Investments by Affiliates in Securities or other Indebtedness of the
Borrower or any Restricted Subsidiary (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
Investment is being offered by the Borrower or such Restricted Subsidiary
generally to other investors on the same or more favorable terms and (ii)
payments to Affiliates in respect of Securities or other Indebtedness of the
Borrower or any Restricted Subsidiary contemplated in the foregoing subclause
(i) or that were acquired from Persons other than the Borrower and the
Restricted Subsidiaries, in each case, in accordance with the terms of such
Securities or other Indebtedness;

 

(q) payments to or from, and transactions with, an Unrestricted Subsidiary in
the ordinary course of business (including, any cash management or
administrative activities related thereto);

 

(r) any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee, and any Affiliate of the Borrower, as lessor, and any transaction(s)
pursuant to that lease, which lease is approved by the board of directors or
senior management of the Borrower in good faith; and

 

(s) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

 

180

 

 

Section 6.10. [Reserved].

 

Section 6.11. [Reserved].

 

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) if the effect of such amendment or modification,
together with all other amendments or modifications made, is materially adverse
to the interests of the Administrative Agent or the Lenders (in their capacities
as such), without first obtaining the consent of the Administrative Consent
Party (which consent shall not be unreasonably withheld, delayed or
conditioned); provided that, for purposes of clarity, it is understood and
agreed that the foregoing limitation shall not otherwise prohibit any
Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Restricted Debt, in each case, that is permitted under this Agreement in respect
thereof; provided, further, that no amendment, modification or change of any
term or condition of any Restricted Debt permitted by any subordination
provisions set forth therein or in any other stand-alone subordination or
intercreditor agreement in respect thereof shall be deemed materially adverse to
the interests of the Administrative Agent or Lenders.

 

Section 6.13. Modifications of Organizational Documents. The Borrower shall not,
nor shall it permit any other Borrower or Subsidiary Guarantor to, amend or
modify in any manner, when taken as a whole, materially adverse to the Lenders
(as determined in good faith by the Borrower), or grant any waiver or release
under or terminate in any manner (if such granting or termination, when taken as
a whole, shall be materially adverse to the Lenders (as determined in good faith
by the Borrower)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational or constitutive documents of Holdings, any Borrower or any of the
Subsidiary Guarantors.

 

Section 6.14. Permitted Activities of Holdings. Holdings shall not:

 

(a) incur any Indebtedness for borrowed money other than (i) Guarantees of
Indebtedness or other obligations of the Borrower and/or any Restricted
Subsidiary, which Indebtedness or other obligations are otherwise permitted
hereunder and (ii) Indebtedness owed to the Borrower or any Restricted
Subsidiary otherwise permitted hereunder;

 

(b) create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents to which it is a party, (ii) any other Lien created in connection with
the Transactions, (iii) Permitted Liens on the Collateral that are secured on a
pari passu or junior basis with the Secured Obligations, so long as such
Permitted Liens secure Guarantees permitted under clause ‎(a)(i) above and the
underlying Indebtedness subject to such Guarantee is permitted to be secured on
the same basis pursuant to ‎Section 6.02 and (iv) Liens of the type permitted
under ‎Section 6.02; or

 

181

 

 

(c) engage in any material business activity or own any material assets other
than (i) holding the Capital Stock of the Borrower and, indirectly, any other
subsidiary of the Borrower (and/or any Joint Venture of any thereof); (ii)
performing its obligations under the Loan Documents and other Indebtedness,
Liens (including the granting of Liens) and Guarantees permitted hereunder;
(iii) issuing its own Capital Stock (including, for the avoidance of doubt, the
making of any dividend or distribution on account of, or any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of, any shares of any class of Capital Stock permitted hereunder); (iv)
filing Tax reports and paying Taxes, including Tax distributions made pursuant
to ‎Section 6.04(a)(xv) or payment pursuant to any Tax sharing arrangement
described in Section 4.15(e) of the Acquisition Agreement and other customary
obligations in the ordinary course (and contesting any Taxes); (v) preparing
reports to Governmental Authorities and to its shareholders; (vi) holding
director and shareholder meetings, preparing organizational records and other
organizational activities required to maintain its separate organizational
structure or to comply with applicable Requirements of Law; (vii) [reserved];
(viii) holding (A) Cash, Cash Equivalents and other assets received in
connection with permitted distributions or dividends received from, or permitted
Investments or permitted Dispositions made by, any of its subsidiaries or
permitted contributions to the capital of, or proceeds from the issuance of
Capital Stock of, Holdings pending the application thereof, or otherwise
received and held so long as such other assets are not “operated” and (B) the
proceeds of Indebtedness permitted by ‎Section 6.01; (ix) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants; (x) participating in tax, accounting and other
administrative matters; (xi) making payments of the type permitted under
‎Section 6.09(f) and the performance of its obligations under any document,
agreement and/or Investment contemplated by the Transactions or otherwise not
prohibited under this Agreement; (xii) complying with applicable Requirements of
Law (including with respect to the maintenance of its existence); (xiii)
financing activities, including the issuance of Securities, incurrence of
Indebtedness, receipt and payment of dividends and distributions, making
contributions to the capital of its Subsidiaries and Guaranteeing the
obligations of the Borrower and its other Subsidiaries to the extent permitted
hereunder; (xiv) repurchases of Indebtedness through open market purchases
and/or Dutch Auctions permitted hereunder; (xv) activities incidental to
Permitted Acquisitions or similar Investments consummated by the Borrower and/or
any Restricted Subsidiaries, including the formation of acquisition vehicle
entities and intercompany loans and/or Investments incidental to such Permitted
Acquisitions or similar Investments; (xvi) consummating the Holdings
Reorganization Transaction or any Permitted Reorganization; (xvii) the
maintenance of its legal existence (including the ability to incur and pay, as
applicable, fees, costs and expenses and taxes related to such maintenance);
(xviii) any transaction expressly permitted pursuant to clause (a), (b) and/or
(d) of this Section and (xix) activities incidental or reasonably related to any
of the foregoing; or

 

(d) consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Event of Default exists or would result therefrom,
(A) Holdings may consolidate or amalgamate with, or merge with or into, any
other Person (other than the Borrower and any of its subsidiaries) so long as
(i) Holdings is the continuing or surviving Person or (ii) if the Person formed
by or surviving any such consolidation, amalgamation or merger is not Holdings,
(x) the successor Person shall be an entity incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia, and expressly
assumes all obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto and/or
thereto in a form reasonably satisfactory to the Administrative Consent Party
and (y) the Borrower delivers a certificate of a Responsible Officer with
respect to the satisfaction of the conditions set forth in clause (x) of this
clause (A)(ii) and (B) Holdings may (1) consummate the Holdings Reorganization
Transaction and/or (2) otherwise convey, sell or otherwise transfer all or
substantially all of its assets to any other Person (other than the Borrower and
any of its subsidiaries) so long as (x) no Change of Control results therefrom,
(y) the Person acquiring such assets expressly assumes all of the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Consent Party and (z) the Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions under clause (x) set forth in this clause (B); provided, further,
that (1) if the conditions set forth in the preceding proviso are satisfied, the
successor to Holdings will succeed to, and be substituted for, Holdings under
this Agreement, (2) it is understood and agreed that Holdings may convert into
another form of entity so long as such conversion does not adversely affect the
value of the Collateral pledged by Holdings, taken as a whole and (3)
notwithstanding anything to the contrary in this ‎Section 6.14, nothing herein
shall preclude Holdings from consummating any Permitted Reorganization.

 

182

 

 

Section 6.15. Financial Covenant.

 

(a) First Lien Leverage Ratio. On the last day of any Test Period ending on or
after the last day of the second full Fiscal Quarter ending after the Closing
Date on which the Revolving Facility Test Condition is then satisfied, the
Borrower shall not permit the First Lien Leverage Ratio to be greater than
9.10:1.00.

 

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including ‎Article 7), if the Borrower reasonably expects to fail (or has
failed) to comply with ‎Section 6.15(a) above for any Fiscal Quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such Fiscal
Quarter or thereafter until the date that is 15 Business Days after the date on
which financial statements for such Fiscal Quarter are required to be delivered
pursuant to ‎Section 5.01(a) or ‎(b), as applicable) to issue Permitted Equity
for Cash or otherwise receive Cash contributions in respect of Permitted Equity
(the “Cure Amount”), and thereupon, if designated by the Borrower within five
Business Days of such contribution, the Borrower’s compliance with ‎Section
6.15(a) shall be recalculated giving effect to the following pro forma
adjustment: Consolidated Adjusted EBITDA shall be increased (notwithstanding the
absence of a related addback in the definition of “Consolidated Adjusted
EBITDA”), solely for the purpose of determining compliance with ‎Section 6.15(a)
as of the end of such Fiscal Quarter and for applicable subsequent periods that
include such Fiscal Quarter, by an amount equal to the Cure Amount. If, after
giving effect to the foregoing recalculation (but not, for the avoidance of
doubt, except as expressly set forth below, taking into account any immediate
repayment of Indebtedness in connection therewith), the requirements of ‎Section
6.15(a) would be satisfied, then the requirements of ‎Section 6.15(a) shall be
deemed satisfied as of the end of the relevant Fiscal Quarter with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of ‎Section 6.15(a) that had occurred (or would
have occurred) shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters (which may,
but are not required to be, consecutive) in which the Cure Right is not
exercised, (ii) during the term of this Agreement, the Cure Right shall not be
exercised more than five times, (iii) the Cure Amount shall be no greater than
the amount required for the purpose of complying with ‎Section 6.15(a) (or to be
in pro forma compliance with any financial covenant with respect to any other
Indebtedness that is being cured), (iv) upon the Administrative Agent’s receipt
of a written notice from the Borrower that the Borrower intends to exercise the
Cure Right (a “Notice of Intent to Cure”), until the 15th Business Day following
the date on which financial statements for the Fiscal Quarter to which such
Notice of Intent to Cure relates are required to be delivered pursuant to
‎Section 5.01(a) or ‎(b), as applicable, neither the Administrative Agent (nor
any sub-agent therefor) nor any Lender shall exercise any right to accelerate
the Loans or terminate the Revolving Credit Commitments or any Additional
Commitments, and none of the Administrative Agent (nor any sub-agent therefor)
nor any Lender or Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Loan
Documents, in each case solely on the basis of the relevant Event of Default
under ‎Section 6.15(a), (v) during any Test Period in which any Cure Amount is
included in the calculation of Consolidated Adjusted EBITDA as a result of any
exercise of the Cure Right, such Cure Amount shall be (A) counted solely as an
increase to Consolidated Adjusted EBITDA (and not as a reduction of Indebtedness
(by netting or otherwise), except to the extent that the proceeds of such Cure
Amount are actually applied to repay Indebtedness) for the purpose of
determining compliance with ‎Section 6.15(a) and (B) disregarded for all other
purposes, including the purpose of determining whether any financial ratio-based
condition has been satisfied, the Applicable Rate or the Commitment Fee Rate or
the availability of any carve-out set forth in ‎Article 6 of this Agreement,
(vi) the proceeds of any Cure Amount shall not have previously been applied in
reliance on the Available Amount or as an Available Excluded Contribution Amount
and (vii) no Revolving Lender or Issuing Bank shall be required to make any
Revolving Loan or issue any Letter of Credit hereunder if an Event of Default
under ‎Section 6.15(a) exists during the 15 Business Day period during which the
Borrower may exercise a Cure Right above unless and until the Cure Amount is
actually received.

 



183

 

 

Article 7 EVENTS OF DEFAULT

 

Section 7.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

 

(a) Failure To Make Payments When Due. Failure by any Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) within five Business Days after the date due, any interest on
any Loan or any fee or any other amount due hereunder; or

 

(b) Default in Other Agreements. (i) Failure by the Borrower or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause ‎(a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the
applicable notice period and grace period, if any, provided therefor; or (ii)
breach or default by the Borrower or any of its Restricted Subsidiaries with
respect to any other term of (A) one or more items of Indebtedness with an
aggregate outstanding principal amount exceeding the Threshold Amount or (B) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of Hedging Obligations, termination events or equivalent
events pursuant to the terms of the relevant Hedge Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted
Subsidiary), in each case beyond the applicable notice period and grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, such Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
clause ‎(ii) of this paragraph (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder;
provided, further, that (x) with respect to any breach or default referred to in
clause (ii) above with respect to a financial covenant in any other revolving
Indebtedness, such breach or default shall only constitute an Event of Default
hereunder if such breach or default has resulted in the acceleration of such
Indebtedness and the termination of commitments thereunder, (y) any failure,
breach or default described under clauses ‎(i) or ‎(ii) above shall only
constitute an Event of Default hereunder if such failure, breach or default is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to this
‎Article 7 and (z) for the avoidance of doubt, any failure, breach or default
described under clauses ‎(i) or ‎(ii) above shall not result in a Default or
Event of Default hereunder while any notice period or grace period, if
applicable to such failure, breach or default, remains in effect; or

 

184

 

 

(c) Breach of Certain Covenants. Failure of the Borrower or any of its
Restricted Subsidiaries, as required by the relevant provision, to perform or
comply with any term or condition contained in ‎Section 5.01(e)(i) (provided
that (x) the delivery of a notice of Default or Event of Default at any time or
(y) the curing of the underlying Default or Event of Default with respect to
which notice is required to be given will, in each case, cure an Event of
Default arising from the failure to timely deliver such notice of Default or
Event of Default, as applicable unless, in the case of clause (x), a Responsible
Officer of Holdings or the Borrower had actual knowledge that such Default or
Event of Default had occurred and was continuing and should have reasonably
known in the course of his or her duties that failure to provide such notice
would constitute an Event of Default), ‎Section 5.02 (as it applies to the
preservation of the existence of the Borrower), Section 5.17 or ‎Article 6;
provided that, notwithstanding this clause ‎(c), no breach or default by any
Loan Party under the Financial Covenant will constitute an Event of Default with
respect to any Term Loans unless and until the Required Revolving Lenders have
accelerated the Revolving Loans, terminated the Revolving Credit Commitments and
demanded repayment of, or otherwise accelerated, the Indebtedness or other
obligations under the Revolving Facility and have not rescinded such demand or
acceleration (the “Financial Covenant Standstill”); it being understood and
agreed that any breach of the Financial Covenant is subject to cure as provided
in ‎Section 6.15(b), and no Event of Default shall arise under ‎Section 6.15(a)
until the 15th Business Day after the day on which financial statements are
required to be delivered for the relevant Fiscal Quarter under ‎Section 5.01(a)
or ‎(b), as applicable, and then only to the extent the Cure Amount has not been
received on or prior to such date; or

 

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by the Borrower or any of its Restricted
Subsidiaries in any Loan Document or in any certificate required to be delivered
in connection herewith or therewith (including, for the avoidance of doubt, any
Perfection Certificate) shall be untrue in any material respect as of the date
made or deemed made and such untrue representation, warranty or certification
(other than with respect to any Specified Representation) shall, to the extent
capable of being cured, remain untrue for a period of 30 days after notice from
the Administrative Agent to the Borrower (which notice shall only be given at
the direction of the Required Lenders); it being understood and agreed that any
breach of representation, warranty or certification resulting solely from the
failure of the Administrative Agent to file any Uniform Commercial Code
continuation statement (or other similar statement) shall not result in an Event
of Default under this ‎Section 7.01(d) or any other provision of any Loan
Document; or

 

(e) Other Defaults Under Loan Documents. Default by the Borrower or any of its
Restricted Subsidiaries in the performance of or compliance with any term
contained herein or in any of the other Loan Documents, other than any such term
referred to in any other Section of this ‎Article 7, which default has not been
remedied or waived within 30 days after the earlier to occur of (x) receipt by
the Borrower of written notice thereof from the Administrative Agent and (y)
knowledge by the Borrower of such default; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, the Borrower or any other Loan Party (any such Person, a “Specified
Person”) in an involuntary case under any Debtor Relief Law now or hereafter in
effect, which decree or order is not stayed or dismissed; or any other similar
relief shall be granted under any applicable federal, state or local law, which
relief is not stayed or dismissed; or (ii) the commencement of an involuntary
case against any Specified Person under any Debtor Relief Law; the entry by a
court having jurisdiction in the premises of a decree or order for the
appointment of a receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Specified Person, or over all or a substantial part of
its property; or the involuntary appointment of an interim receiver, trustee or
other custodian of any Specified Person for all or a substantial part of its
property, which remains, in any case under this clause ‎(f), undismissed,
unvacated, unbonded or unstayed pending appeal for 60 consecutive days; or

 

185

 

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
any Specified Person of an order for relief, the commencement by any Specified
Person of a voluntary case under any Debtor Relief Law, or the consent by any
Specified Person to the entry of an order for relief in an involuntary case or
to the conversion of an involuntary case to a voluntary case, under any Debtor
Relief Law, or the consent by any Specified Person to the appointment of or
taking possession by a receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers for all or a substantial part of its property; (ii) the making by
any Specified Person of a general assignment for the benefit of creditors; or
(iii) the admission by any Specified Person in writing of its inability to pay
its debts as such debts become due; or

 

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against the
Borrower or any of its Restricted Subsidiaries or any of their respective assets
involving in the aggregate at any time an amount in excess of the Threshold
Amount (in either case to the extent not adequately covered by indemnity from a
third party as to which the indemnifying party has been notified and not denied
its indemnification obligations, self-insurance (if applicable) or insurance as
to which the relevant third party insurance company has been notified and not
denied coverage), which judgment, writ, warrant or similar process remains
unpaid, undischarged, unvacated, unbonded or unstayed pending appeal for a
period of 60 consecutive days; or

 

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of the Borrower or any of
its Restricted Subsidiaries in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect and the same shall remain
undischarged for a period of 30 consecutive days during which period any action
shall not be legally taken to attach or levy upon any material assets of any
Loan Party to enforce any such liability; or

 

(j) Change of Control. The occurrence of a Change of Control; or

 

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (i) any material Loan Guaranty for any reason
ceasing to be in full force and effect (other than in accordance with its terms
or as a result of the occurrence of the Termination Date) or being declared by a
court of competent jurisdiction to be null and void or the repudiation in
writing by any Loan Party of its obligations thereunder (in each case other than
as a result of the discharge of such Loan Party in accordance with the terms
thereof), (ii) this Agreement or any material Collateral Document ceasing to be
in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof, the occurrence of the Termination
Date or any other termination of such Collateral Document in accordance with the
terms thereof) or being declared by a court of competent jurisdiction to be null
and void or (iii) other than in any bona fide, good faith dispute as to the
scope of Collateral or whether any Lien has been, or is required to be released,
the contesting by any Loan Party in writing of the validity or enforceability of
any material provision of any Loan Document or denial by any Loan Party in
writing that it has any further liability (other than by reason of the
occurrence of the Termination Date or any other termination of any Loan Document
in accordance with the terms thereof), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party; it being
understood and agreed that the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or file any UCC (or
equivalent) continuation statement shall not result in an Event of Default under
this clause ‎(k); or

 



186

 

 

(l) Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted subordinated Junior Indebtedness in excess of the Threshold Amount (in
each case, to the extent required by such subordination provision) or any such
subordination provision being invalidated by a court of competent jurisdiction
in a final non-appealable order or otherwise ceasing, for any reason, to be
valid, binding and enforceable obligations of the parties thereto;

 

then, and in every such Event of Default (other than (x) an Event of Default
with respect to the Borrower described in clause ‎(f) or ‎(g) of this Article or
(y) any Event of Default arising under ‎Section 6.15(a)), and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any of the following actions, at the same or different times: (i)
terminate the Revolving Credit Commitments, and thereupon such Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and (iii) require that each Borrower deposit in
its LC Collateral Account an additional amount in Cash as reasonably requested
by the Issuing Banks (not to exceed 103% of the relevant Stated Amount) of the
then outstanding LC Exposure with respect to such Borrower (minus the amount
then on deposit in its LC Collateral Account); provided that (A) upon the
occurrence of an Event of Default with respect to the Borrower described in
clause ‎(f) or ‎(g) of this Article, any such Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower, and the obligation of each Borrower to Cash collateralize the
outstanding Letters of Credit as aforesaid shall automatically become effective,
in each case without further action of the Administrative Agent or any Lender
and (B) during the continuance of any Event of Default arising under ‎Section
6.15(a), subject to the Financial Covenant Standstill, (X) solely upon the
request of the Required Revolving Lenders (but not the Required Lenders or any
other Lender or group of Lenders), the Administrative Agent shall, by notice to
the Borrower, (1) terminate the Revolving Credit Commitments, and thereupon such
Revolving Credit Commitments shall terminate immediately, (2) declare the
Revolving Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder in respect
of the Revolving Facility, shall become due and payable immediately, without
presentment, demand, protest or other notice in respect thereof of any kind, all
of which are hereby waived by each Borrower and (3) require that each Borrower
deposit in its LC Collateral Account an additional amount in Cash as reasonably
requested by the Issuing Banks (not to exceed 103% of the relevant Stated
Amount) of the then outstanding LC Exposure with respect to such Borrower (minus
the amount then on deposit in its LC Collateral Account) and (Y) the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower. Upon the occurrence and during the continuance of an Event of
Default, subject to any applicable intercreditor agreement, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

 

187

 

 

Article 8 THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Secured
Parties in respect of any Secured Hedging Obligations or Banking Services
Obligations, as applicable, hereby irrevocably appoints GSLP (or any successor
appointed pursuant hereto) as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents and any other documents with respect to the rights of
the Secured Parties and the Collateral as contemplated by this Agreement and the
other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Each of the Secured Parties hereby irrevocably appoints and authorizes the
Administrative Agent (as collateral agent) to act as the agent of (and to hold
any security interest created by the Loan Documents for and on behalf of or in
trust for) such Secured Party for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. Each Secured Party agrees that any such actions by the
Administrative Agent shall bind such Secured Party.

 

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the relevant circumstances
as provided in ‎Section 9.02); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Requirements of Law and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any of its Restricted
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders or any other Secured
Party for any action taken or not taken by it with the consent or at the request
of the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the relevant circumstances
as provided in ‎Section 9.02) or in the absence of its own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or (vii)
any property, book or record of any Loan Party or any Affiliate thereof;
provided, further that, the foregoing paragraph is solely for the benefit of the
Administrative Agent and not any Lender.

 

188

 

 

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable law or otherwise to credit
bid at any foreclosure sale, UCC sale, any sale under Section 363 of the
Bankruptcy Code or other similar Dispositions of Collateral. Notwithstanding the
foregoing, however, except as otherwise expressly limited herein, a Lender may
take action to preserve or enforce its rights against a Loan Party where a
deadline or limitation period is applicable that would, absent such action, bar
enforcement of the Obligations held by such Lender, including the filing of a
proof of claim in a case under the Bankruptcy Code.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such Disposition and (B) the Administrative Agent or any Lender may be
the purchaser or licensor of all or any portion of such Collateral at any such
Disposition.

 

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

 

189

 

 

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties, to take any of the
following actions upon the instruction of the Required Lenders:

 

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code (or
other applicable Debtor Relief Law), including Section 363 thereof;

 

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code (or other applicable Debtor Relief Law), including under Section
363 thereof;

 

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC (or
other applicable Debtor Relief Law), including pursuant to Sections 9-610 or
9-620 of the UCC;

 

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

 

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

 

it being understood that no Lender shall be required to fund any new amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses ‎(b), ‎(c) or ‎(d)
without its prior written consent.

 

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses ‎(b), ‎(c) or ‎(d) of the
preceding paragraph, the Secured Obligations owed to all of the Secured Parties
(other than with respect to contingent or unliquidated liabilities as set forth
in the next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis. For the avoidance of doubt, nothing in
this ‎Article 8 shall limit any rights of Holdings or its Subsidiaries under
Section 363(k) of the Bankruptcy Code (or the corresponding provisions of any
other applicable Debtor Relief Law).

 

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized by the Secured
Parties, but is not required, to estimate the amount thereof for purposes of any
credit bid or purchase described in the second preceding paragraph so long as
the estimation of the amount or liquidation of such claim would not unduly delay
the ability of the Administrative Agent to credit bid the Secured Obligations or
purchase the Collateral in the relevant Disposition. In the event that the
Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim or any such claim cannot be
estimated without unduly delaying the ability of the Administrative Agent to
consummate any credit bid or purchase in accordance with the second preceding
paragraph, then any contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit bid, and shall not be entitled to any interest
in the portion or the entirety of the Collateral purchased by means of such
credit bid.

 

190

 

 

Each Secured Party whose Secured Obligations are credit bid under clauses ‎(b),
‎(c) or ‎(d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

 

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure is then due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the Issuing Banks and the
Administrative Agent under Sections ‎2.12 and ‎9.03) allowed in such judicial
proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under Sections
‎2.12 and ‎9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

191

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent has received notice to the contrary from such Lender prior
to the making of such Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with activities as the Administrative Agent.

 

The Administrative Agent may resign at any time by giving thirty days’ written
notice to the Lenders, the Issuing Banks and the Borrower. If the Administrative
Agent is a Defaulting Lender or an Affiliate of a Defaulting Lender, either the
Required Lenders or the Borrower may, upon thirty days’ notice, remove the
Administrative Agent. Upon receipt of any such notice of resignation or delivery
of any such notice of removal, the Required Lenders shall have the right, with
the consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed), to appoint a successor Administrative Agent which shall be a
commercial bank, trust company or other Person reasonably acceptable to the
Borrower with offices in the U.S. having combined capital and surplus in excess
of $1,000,000,000 (or such lesser amount as determined by the Borrower in its
sole discretion); provided that during the existence and continuation of a
Specified Event of Default, no consent of the Borrower shall be required. If no
successor shall have been appointed as provided above and accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its resignation or the Administrative Agent receives notice of
removal, then (a) in the case of a retirement, the retiring Administrative Agent
may (but shall not be obligated to), on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above (including, for the avoidance of doubt, consent of the Borrower) or
(b) in the case of a removal, the Borrower may, after consulting with the
Required Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that (x) in the case of a retirement,
if the Administrative Agent notifies the Borrower, the Lenders and the Issuing
Banks that no qualifying Person has accepted such appointment or (y) in the case
of a removal, the Borrower notifies the Required Lenders that no qualifying
Person has accepted such appointment, then, in each case, such resignation or
removal shall nonetheless become effective in accordance with such notice and
(i) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent in its
capacity as collateral agent for the Secured Parties for perfection purposes,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations required to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Bank directly (and each Lender and each Issuing
Bank will cooperate with the Borrower to enable the Borrower to take such
actions), until such time as the Required Lenders or the Borrower, as
applicable, appoint a successor Administrative Agent, as provided for above in
this ‎Article 8. Upon the acceptance of its appointment as a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent (other than any rights to indemnity payments
owed to the retiring Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder (other than its obligations under ‎Section 9.13 hereof) and under the
other Loan Documents if not already discharged from them. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor Administrative Agent. After the Administrative Agent’s resignation or
removal hereunder, the provisions of this Article and ‎Section 9.03 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
action taken or omitted to be taken by any of them while the relevant Person was
acting as Administrative Agent (including for this purpose holding any
collateral security following the retirement or removal of the Administrative
Agent). Notwithstanding anything to the contrary herein, no Disqualified
Institution (nor any Affiliate thereof) may be appointed as a successor
Administrative Agent.

 

192

 

 

Notwithstanding the foregoing, the parties hereto acknowledge and agree that,
for purposes of any right of pledge governed by Netherlands law, any resignation
by the Administrative Agent is not effective with respect to its rights under
the Parallel Debt until all rights and obligations are assigned to, and assumed
by, the successor Administrative Agent.

 

The Administrative Agent will reasonably cooperate in assigning its rights under
the Parallel Debt to any such successor Administrative Agent and will reasonably
cooperate in transferring all rights and obligations under any security document
governed by Netherlands law (as the case may be) to such successor
Administrative Agent.

 

Any removal of the Administrative Agent hereunder shall also constitute its
resignation as Issuing Bank effective as of the date of effectiveness of its
removal as Administrative Agent as provided above; it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank, the Borrower
shall be entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Issuing Bank hereunder. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, as
applicable, such successor Issuing Bank shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Issuing Bank and the resigning Issuing Bank shall be discharged from its duties
and obligations in such capacity hereunder.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of the Administrative Agent or any of its Related Parties.

 

Notwithstanding anything to the contrary herein, the Arranger shall not have any
right, power, obligation, liability, responsibility or duty under this
Agreement, except in its respective capacities, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

 

193

 

 

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall:

 

(a) without limiting ‎Section 9.22, release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the
Loan Documents to a Person that is not a Loan Party, (iii) that does not
constitute (or ceases to constitute) Collateral, (iv) if the property subject to
such Lien is owned by a Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its Loan Guaranty otherwise in accordance with the
Loan Documents, (v) as required under clause ‎(d) below or (vi) if approved,
authorized or ratified in writing by the Required Lenders (or such other number
or percentage of Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the relevant circumstances
as provided in ‎Section 9.02) in accordance with ‎Section 9.02;

 

(b) without limiting ‎Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty (i) if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or any event or other circumstance
permitted hereunder) and/or (ii) upon the occurrence of the Termination Date;

 

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections ‎6.02(c), ‎6.02(d), ‎6.02(e), ‎6.02(f),
‎6.02(g), ‎6.02(l), ‎6.02(m), ‎6.02(n), ‎6.02(o), 6.02(r), ‎6.02(u) (to the
extent the relevant Lien is of the type to which the Lien of the Administrative
Agent is otherwise required or, if requested by the Borrower, permitted to be
subordinated under this clause (c) pursuant to any of the other exceptions to
‎Section 6.02 that are expressly included in this clause (c)), ‎6.02(v)(ii),
‎6.02(x), ‎6.02(y), ‎6.02(z)(i), ‎6.02(bb), ‎6.02(cc), ‎6.02(dd), ‎6.02(ee),
‎6.02(ff), ‎6.02(gg), ‎‎6.02(ii) and ‎6.02(ll) (and any Refinancing Indebtedness
in respect of any thereof to the extent such Refinancing Indebtedness is
permitted to be secured under ‎Section 6.02(k)); and

 

(d) enter into subordination, intercreditor, collateral trust and/or similar
agreements (and any amendments thereto) with respect to Indebtedness (including
any Acceptable Intercreditor Agreement and any amendment thereto) that is (i)
required or permitted to be subordinated to or pari passu with the Liens
securing the Obligations and/or (ii) secured by Liens, and with respect to which
Indebtedness and/or Liens, this Agreement contemplates an intercreditor,
subordination, collateral trust or similar agreement.

 

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty or its Lien on any
Collateral pursuant to this ‎Article 8. In each case as specified in this
‎Article 8, the Administrative Agent will (and each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, to subordinate its interest therein, or to release such Loan Party
from its obligations under the Loan Guaranty, in each case in accordance with
the terms of the Loan Documents and this ‎Article 8.

 

194

 

 

The Administrative Agent is authorized to enter into any Acceptable
Intercreditor Agreement and any other intercreditor, subordination, collateral
trust or similar agreement contemplated hereby with respect to any (a)
Indebtedness (i) that is (A) required or permitted to be subordinated hereunder
or pari passu with the Liens securing the Obligations and/or (B) secured by
Liens and (ii) with respect to which Indebtedness and/or Liens, this Agreement
contemplates an intercreditor, subordination, collateral trust or similar
agreement (any such other intercreditor, subordination, collateral trust and/or
similar agreement, an “Additional Agreement”) and/or (b) Secured Hedging
Obligations and/or Banking Services Obligations, whether or not constituting
Indebtedness, and each Secured Party acknowledges that any Acceptable
Intercreditor Agreement and any Additional Agreement is binding upon them. Each
Secured Party hereby (a) [reserved], (b) agrees that it will be bound by, and
will not take any action contrary to, the provisions of any Acceptable
Intercreditor Agreement or any Additional Agreement and (c) authorizes and
instructs the Administrative Agent to enter into any Additional Agreement
(including any Acceptable Intercreditor Agreement) and to subject the Liens on
the Collateral securing the Secured Obligations to the provisions thereof. The
foregoing provisions are intended as an inducement to the Secured Parties to
extend credit to the Borrowers, and the Secured Parties are intended third-party
beneficiaries of such provisions and the provisions of any Acceptable
Intercreditor Agreement and/or any other Additional Agreement.

 

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower in accordance with the terms of this
Agreement, the Lenders will reimburse and indemnify the Administrative Agent
(and any Affiliate thereof) in proportion to their respective Applicable
Percentages (determined as if there were no Defaulting Lenders) for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any Affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such Affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

Article 9 MISCELLANEOUS

 

Section 9.01. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph ‎(b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

(i) if to any Loan Party, to such Loan Party in the care of the U.S. Borrower
at:

 

Ranger Packaging LLC

c/o Ranpak Corp.

7990 Auburn Road

Painesville, OH 44077

Attention: Trent M. Meyerhoefer

Telephone: (440) 350-8011

Email: meyerhoefer.trent@ranpak.com

 



195

 

 

(ii) if to the Administrative Agent:

 

(A) for loan administration notices, at:

 

Goldman Sachs Lending Partners LLC

c/o Goldman Sachs & Co. LLC

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Fax: (212) 902-3000

Attention: SBD Operations

Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

(B) for collateral related notices, at:

 

Goldman Sachs Lending Partners LLC

c/o Goldman Sachs & Co. LLC

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Fax: (212) 902-3000

Attention: SBD Operations

Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

(iii) if to the Issuing Bank, at:

 

Goldman Sachs Lending Partners LLC

c/o Goldman Sachs Loan Operations

2001 Ross Avenue, 29th Floor

Dallas, TX 75201

Telephone: (972) 368-2790

Attention: Letter of Credit Department Manager

Email: gs-loc-operations@gs.com

 

(iv) prior to the Disposition Date, if to the Principal Investor Representative,
at:

 

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Telephone: (212) 902-5509

Attention: Kirsten Hagen

Email: kirsten.hagen@gs.com

 

(v) if to any Lender, to it at its address, facsimile number or email address
set forth in its Administrative Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this ‎Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
‎Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause ‎(b) below shall be effective as provided in such clause
‎(b).

 

196

 

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Borrower (on behalf
of any Loan Party) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
‎(b)‎(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood
and agreed that the Borrower may provide any such notice to the Administrative
Agent as recipient on behalf of itself, each Issuing Bank and each Lender.

 

Section 9.02. Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof except as provided herein or in any
other Loan Document, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any party thereto therefrom shall in any event be effective
unless the same is permitted by this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it is given. Without limiting the generality of the foregoing, to the extent
permitted by law, the making of a Loan or the issuance of any Letter of Credit
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b) Subject to clauses ‎(A), ‎(B), ‎(C), (D) and (E) of this ‎Section 9.02(b)
and Sections ‎9.02(c) and ‎(d) below and to ‎Section 9.05(f), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified, except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) or (ii) in the case of any other Loan Document (other than any waiver,
amendment or modification to effectuate any modification thereto expressly
contemplated by the terms of such other Loan Document), pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and each Loan
Party that is party thereto, with the consent of the Required Lenders; provided
that, notwithstanding the foregoing:

 

(A) except with the consent of each Lender directly and adversely affected
thereby (but without requiring the consent of the Required Lenders), no such
agreement shall;

 



197

 

 

(1) increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to ‎Section 2.22 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

 

(2) reduce or forgive the principal amount of any Loan owed to such Lender or
any amount due to such Lender on any Loan Installment Date (other than, in each
case, any waiver of, or consent to or departure from, any Default or Event of
Default or any mandatory prepayment; it being understood that no change in (i)
the definition of “First Lien Leverage Ratio” or any other ratio used in the
calculation of any mandatory prepayment (including any component definition
thereof) or (ii) the MFN Provision shall constitute a reduction or forgiveness
of any principal amount due hereunder);

 

(3) (x) extend the scheduled final maturity of any Loan or (y) postpone any Loan
Installment Date, any Interest Payment Date or the date of any scheduled payment
of any fee, in each case payable to such Lender hereunder (in each case, other
than any extension for administrative reasons agreed by the Administrative
Agent) (other than, in each case, any waiver of, or consent or departure from,
any Default or Event of Default or any mandatory prepayment; it being understood
that no change in the definition of “First Lien Leverage Ratio” or any other
ratio used in the calculation of any mandatory prepayment (including any
component definition thereof) shall constitute such an extension or
postponement);

 

(4) reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of any Borrower to pay interest at the default rate of
interest under ‎Section 2.13(c), which shall only require the consent of the
Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in (i) the definition of “First Lien Leverage Ratio”
or any other ratio used in the calculation of the Applicable Rate or the
Commitment Fee Rate, or in the calculation of any other interest or fee due
hereunder (including any component definition thereof) or (ii) the MFN Provision
shall constitute a reduction in any rate of interest or fee hereunder;

 

(5) extend the expiry date of such Lender’s Commitment; it being understood that
no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

 

198

 

 

(6) waive, amend or modify the provisions of Section ‎2.18(b) or (c) of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby (except in connection with any transaction permitted
under Sections ‎2.22, ‎2.23, ‎9.02(c) and/or ‎9.05(g) or as otherwise provided
in this ‎Section 9.02);

 

(B) no such agreement shall:

 

(1) change (x) any of the provisions of ‎Section 9.02(a) or ‎Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or (y)
the definition of “Required Revolving Lenders” to reduce any voting percentage
required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Revolving Lender (it being understood that neither the consent of the
Required Lenders nor the consent of any other Lender shall be required in
connection with any change to the definition of “Required Revolving Lenders”);

 

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to ‎Article 8 or ‎Section 9.22 hereof
or pursuant to any Acceptable Intercreditor Agreement), without the prior
written consent of each Lender; or

 

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to ‎Article 8 or ‎Section 9.22 hereof), without
the prior written consent of each Lender;

 

(C) solely with the consent of the Required Revolving Lenders (but without the
consent of the Required Lenders or any other Lender), any such agreement may (x)
waive, amend or modify ‎Section 6.15 (or the definition of “First Lien Leverage
Ratio” or any component definition thereof, in each case, as any such definition
is used solely for purposes of ‎Section 6.15) or waive any Default or Event of
Default in respect of ‎Section 6.15 (other than as permitted under clause (y)),
(y) waive, amend or modify any condition precedent set forth in ‎Section 4.02
hereof as it pertains to any Revolving Loan and/or Additional Revolving Loan
and/or (z) waive any Default or Event of Default that results from any
representation made or deemed made by any Loan Party in any Loan Document in
connection with any Credit Extension under the Revolving Facility being untrue
in any material respect as of the date made or deemed made;

 

(D) solely with the consent of the relevant Issuing Bank and, in the case of
clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in ‎Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit by such Issuing Bank; and

 

199

 

 

(E) solely with the consent of the Borrower and applicable Class or Classes of
Revolving Lenders and/or, if applicable, Issuing Banks, subject to the
provisions of Section 1.10, this Agreement may be amended or otherwise modified
to permit the availability of Revolving Loans and/or Letters of Credit
denominated in a currency other than Dollars and to make technical changes to
this Agreement and any other Loan Document to accommodate the inclusion of any
such new currency;

 

provided, further, that no such agreement (x) shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank and (y) shall amend or modify Section 9.03, 9.05(a), 9.13, 9.14 or
this proviso to Section 9.01 in a manner which affects the Arranger
disproportionately and adversely relative to other affected beneficiaries of
such provisions without the prior written consent of the Arranger, in each case
as the case may be. The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to ‎Section 9.05,
Commitment reductions or terminations pursuant to ‎Section 2.09, incurrences of
Additional Commitments or Additional Loans pursuant to Sections ‎2.22, ‎2.23 or
‎9.02(c) and reductions or terminations of any such Additional Commitments or
Additional Loans. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of any Defaulting Lender may not
be increased without the consent of such Defaulting Lender (it being understood
that any Commitment or Loan held or deemed held by any Defaulting Lender shall
be excluded from any vote hereunder that requires the consent of any Lender,
except as expressly provided in ‎Section 2.21(b)). Notwithstanding the
foregoing, but without limiting the provisions of ‎Section 2.22(g), this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit any
extension of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the relevant benefits
of this Agreement and the other Loan Documents and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.

 

(c) Notwithstanding the foregoing, this Agreement may be amended:

 

(i) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Term Loans under any applicable Class (any
such loans being refinanced or replaced, the “Replaced Term Loans”) with one or
more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

 

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus the
amount of accrued interest, penalties and premium (including any tender premium)
thereon, any committed but undrawn amount and underwriting discounts, fees and
closing payments (including upfront fees, original issue discount or initial
yield payments), commissions and expenses associated therewith),

 

(B) any Replacement Term Loans (other than customary bridge loans with a
maturity date not longer than one year; provided that either (x) the terms of
such bridge loans provide for automatic extension of the maturity date thereof
to a date that is not earlier than the Initial Term Loan Maturity Date or (y)
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause ‎(B)) must have a final maturity date that is equal to or later than the
final maturity date of, and have a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Replaced Term Loans
at the time of the relevant refinancing, provided that Replacement Term Loans
(as selected by the Borrower) in an aggregate principal amount not exceeding the
Available Maturity Exception Amount at the time of the incurrence of such
Replacement Term Loans may be incurred without regard to this clause (B),

 

200

 

 

(C) any Replacement Term Loans may be pari passu or junior in right of payment
and pari passu (without regard to the control of remedies) or junior with
respect to the Collateral with the remaining Obligations (provided that if pari
passu or junior as to Collateral, such Replacement Term Loans shall be subject
to an Acceptable Intercreditor Agreement and may, at the option of the Borrower,
be documented in a separate agreement or agreements), or be unsecured,

 

(D) if any Replacement Term Loans are secured, such Replacement Term Loans may
not be secured by any assets other than the Collateral,

 

(E) if any Replacement Term Loans are Guaranteed, such Replacement Term Loans
may not be Guaranteed by any Person other than one or more Loan Parties,

 

(F) any Replacement Term Loans that are pari passu with the Obligations in right
of payment and security may participate (A) in any voluntary prepayment of Term
Loans as set forth in ‎Section 2.11(a)(i) and (B) in any mandatory prepayment of
Term Loans as set forth in ‎Section 2.11(b)(vi),

 

(G) any Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause ‎(F), optional prepayment and
redemption terms and, subject to preceding clause ‎(B), an amortization
schedule, as the Borrower and the lenders providing such Replacement Term Loans
may agree,

 

(H) the covenants and events of default of any Replacement Term Loans (excluding
pricing, interest, fees, rate floors, premiums, optional prepayment or
redemption terms, security and maturity, subject to preceding clauses ‎(B)
through ‎(G)) shall be (i) substantially identical to, or (taken as a whole) no
more favorable (as determined by the Borrower in good faith) to the lenders
providing such Replacement Term Loans than, those applicable to the Replaced
Term Loans (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date of such Replaced Term Loans (in each case, as of
the date of incurrence of such Replacement Term Loans)), (ii) then-current
market terms (as determined by the Borrower in good faith at the time of
incurrence or issuance (or the obtaining of a commitment with respect thereto))
for the applicable type of Indebtedness or (iii) reasonably acceptable to the
Administrative Consent Party (it being agreed that covenants and events of
default of any Replacement Term Loans that are more favorable to the lenders or
the agent of such Replacement Term Loans than those contained in the Loan
Documents and are then conformed (or added) to the Loan Documents pursuant to
the applicable Refinancing Amendment shall thereafter be deemed acceptable to
the Administrative Consent Party), and

 

201

 

 

(ii) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Revolving Credit Commitment under the applicable
Class (any such Revolving Credit Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

 

(A) the aggregate principal amount of any Replacement Revolving Facility shall
not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus the amount of accrued interest, penalties and premium thereon, any
committed but undrawn amounts and underwriting discounts, fees and closing
payments (including upfront fees and original issue discount), commissions and
expenses associated therewith),

 

(B) no Replacement Revolving Facility (other than customary bridge loans with a
maturity date not longer than one year; provided that either (x) the terms of
such bridge loans provide for automatic extension of the maturity date thereof
to a date that is not earlier than the Initial Term Loan Maturity Date or (y)
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause ‎(B)) may have a final maturity date (or require commitment reductions)
prior to the final maturity date of the relevant Replaced Revolving Facility at
the time of such refinancing, provided that Replacement Revolving Facilities (as
selected by the Borrower) in an aggregate principal amount not exceeding the
Available Maturity Exception Amount at the time of the incurrence of such
Replacement Revolving Facility may be incurred without regard to this clause
‎(B),

 

(C) any Replacement Revolving Facility may be pari passu or junior in right of
payment and pari passu (without regard to the control of remedies) or junior
with respect to the Collateral with the remaining portion of any Revolving
Credit Commitments (provided that if pari passu or junior as to Collateral, such
Replacement Revolving Facility shall be subject to an Acceptable Intercreditor
Agreement and may, at the option of the Borrower, be documented in a separate
agreement or agreements), or be unsecured,

 

(D) if any Replacement Revolving Facility is secured, it may not be secured by
any assets other than the Collateral,

 

(E) if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

 

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to ‎Section 2.23(a)(i), mutatis
mutandis, to the same extent as if fully set forth in this ‎Section 9.02(c)(ii),

 

(G) any Replacement Revolving Facility shall have pricing (including interest,
fees and premiums) and, subject to preceding clause ‎(F), optional prepayment
and redemption terms as the Borrower and the lenders providing such Replacement
Revolving Facility may agree,

 

202

 

 

(H) the covenants and events of default of any Replacement Revolving Facility
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses ‎(B)
through ‎(G)) shall be (i) substantially identical to, or (taken as a whole) no
more favorable (as determined by the Borrower in good faith) to the lenders
providing such Replacement Revolving Facility than, those applicable to the
Replaced Revolving Facility (other than covenants or other provisions applicable
only to periods after the Latest Maturity Date of such Replaced Revolving
Facility (in each case, as of the date of incurrence of the relevant Replacement
Revolving Facility)), (ii) then-current market terms (as determined by the
Borrower in good faith at the time of incurrence or issuance (or the obtaining
of a commitment with respect thereto)) for the applicable type of Indebtedness
or (iii) reasonably acceptable to the Administrative Consent Party (it being
agreed that covenants and events of default of any Replacement Revolving
Facility that are more favorable to the lenders or the agent of such Replacement
Revolving Facility than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall be deemed acceptable to the Administrative Consent
Party), and

 

(I) the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
such Replacement Revolving Facility is implemented;

 

provided, further, that, in respect of clause (i) of this clause ‎(c), any
Non-Debt Fund Affiliate and Debt Fund Affiliate shall be permitted (without
Administrative Agent consent) to provide any Replacement Term Loans, it being
understood that in connection with such Replacement Term Loans, the relevant
Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable, shall be subject
to the restrictions applicable to such Persons under ‎Section 9.05 as if such
Replacement Term Loans were Term Loans.

 

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Borrower, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans and
commitments subject thereto as a separate “tranche” and “Class” of Loans and/or
commitments hereunder). It is understood that any Lender approached to provide
all or a portion of any Replacement Term Loans or any Replacement Revolving
Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility. Prior to the
incurrence or establishment of any Replacement Term Loans or any Replacement
Revolving Facility, the Borrower shall, with respect to any such Term Loans or
Revolving Credit Commitments being replaced that is held by the Principal
Investors, offer the Principal Investors a bona fide opportunity to provide the
entire amount of such Replacement Term Loans or Replacement Revolving Facility,
as applicable on terms specified by the Borrower and, to the extent the
Principal Investors do not commit to provide such Replacement Term Loans or
Replacement Revolving Facility, as applicable on such specified terms within 10
Business Days, then the Borrower may obtain commitments from other Persons to
provide such declined amount of such Replacement Term Loans or Replacement
Revolving Facility, as applicable, on such specified terms or on terms (taken as
a whole) less favorable to such other Person (but not on terms (taken as a
whole) more favorable to such other Person) in each case within 90 days of the
Principal Investor Representative having declined on behalf of the Principal
Investors; provided that the financing contemplated thereby shall be consummated
in all material respects in accordance with such terms that were offered to the
Principal Investors. For the avoidance of doubt, it is understood and agreed
that the Borrower shall not be required to offer the Principal Investors such
opportunity in connection with any refinancing or replacement provided by
Persons other than the Principal Investors and which is not documented under
this Agreement if, after giving effect thereto, all Revolving Credit Commitments
shall have expired or terminated and the principal of and interest on each Loan
and all fees, expenses and other amounts payable under any Loan Document (other
than contingent indemnification obligations for which no claim or demand has
been made) shall have been paid in full in Cash and all Letters of Credit shall
have expired or have been terminated (or have been (x) Cash collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the relevant Issuing Bank or (y) deemed reissued under another
agreement in a manner reasonably satisfactory to the Administrative Agent and
the relevant Issuing Bank) and all LC Disbursements shall have been reimbursed.

 

203

 

 

(d) Notwithstanding anything to the contrary contained in this ‎Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) the Borrower and the Administrative Agent (and, prior to the
Disposition Date, all Principal Investors) may, without the input or consent of
any Lender, amend, supplement and/or waive any guaranty, collateral security
agreement, pledge agreement and/or related document (if any) executed in
connection with this Agreement to (x) comply with any Requirements of Law or the
advice of counsel or (y) cause any such guaranty, collateral security agreement,
pledge agreement or other document to be consistent with this Agreement and/or
the relevant other Loan Documents, (ii) the Borrower and the Administrative
Agent (or the Principal Investor Representative, as applicable) may, without the
input or consent of any other Lender (other than, if applicable, the relevant
Lenders (including Additional Lenders) providing Loans under such Sections),
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to (A) effect the provisions of the last sentence of the definition of
“Published LIBO Rate”, the last sentence of the definition of “Published EURIBOR
Rate”, Section 1.04(a), 1.08(b), ‎2.22, ‎2.23, ‎5.12, ‎5.14, ‎5.15 or ‎9.02(c),
or any other provision specifying that any waiver, amendment or modification may
be made with the consent or approval of the Administrative Agent (or the
Principal Investor Representative, as applicable) and/or (B) add terms
(including representations and warranties, conditions, prepayments, covenants or
events of default), in connection with the addition of any Loan or Commitment
hereunder or the incurrence of any Incremental Equivalent Debt, any Replacement
Term Loans, any Replacement Revolving Facility, any Replacement Debt and/or any
Refinancing Indebtedness incurred in reliance on ‎Section 6.01(p) with respect
to Indebtedness originally incurred in reliance on ‎Section 6.01(z), that are
favorable to the then-existing Lenders, as reasonably determined by the
Principal Investor Representative (it being understood that, where applicable,
any such amendment may be effectuated as part of an Incremental Facility
Amendment and/or a Refinancing Amendment), (iii) if the Administrative Agent and
the Borrower (and, prior to the Disposition Date, all Principal Investors) have
jointly identified any inconsistency, obvious error, mistake or ambiguity or any
error or omission of a technical or administrative nature or any necessary or
desirable technical change, in each case, in any provision of any Loan Document,
then the Administrative Agent and the Borrower (and, prior to the Disposition
Date, all Principal Investors) shall be permitted to amend such provision solely
to address such matter as reasonably determined by them acting jointly without
the input or consent of any Lender, (iv) the Administrative Agent and the
Borrower may amend, restate, amend and restate or otherwise modify any
Acceptable Intercreditor Agreement as provided therein or to give effect thereto
or to carry out the purpose thereof without the input or consent of any other
Lender, (v) any amendment, waiver or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected with the consent of
Lenders owning 50% of the aggregate commitments or Loans of such directly
affected Class in lieu of the consent of the Required Lenders and (vi) a
Permitted Exit Payment Amendment shall become effective automatically and
without any further action by any Person subject only to (x) delivery by the
Borrower to the Administrative Agent of a notice requesting that such Permitted
Exit Payment Amendment become effective and (y) receipt by the Lenders of the
full amount of the Exit Payment pursuant to ‎Section 2.12(c).

 

204

 

 

Section 9.03. Expenses; Indemnity.

 

(a) Subject to ‎Section 9.05(f), the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each Principal Investor, the
Administrative Agent, the Arranger and the Principal Investor Representative and
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
material jurisdiction to all such Persons, taken as a whole) in connection with
the preparation, execution, delivery and administration of the Loan Documents
and any related documentation, including in connection with any amendment,
modification or waiver of any provision of any Loan Document (whether or not the
transactions contemplated thereby are consummated, but only to the extent the
preparation of any such amendment, modification or waiver was requested by the
Borrower) and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Arranger, the Issuing Banks or the Lenders or
any of their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
material jurisdiction to all such Persons, taken as a whole) in connection with
the enforcement, collection or protection of their respective rights in
connection with the Loan Documents, including their respective rights under this
Section, or in connection with the Loans made and/or Letters of Credit issued
hereunder. Except to the extent required to be paid on the Closing Date, all
amounts due under this paragraph ‎(a) shall be payable by the Borrower within 30
days of receipt by the Borrower of an invoice setting forth such expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request.

 

(b) The Borrower shall indemnify the Administrative Agent, the Arranger, the
Principal Investor Representative, each Issuing Bank, each Lender and their
respective Affiliates and controlling Persons and the respective directors,
officers, employees, members, agents, advisors and other representatives,
successors and assigns of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages and liabilities (but limited, in the case of legal
fees and expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel in any relevant material
jurisdiction to all Indemnitees taken as a whole and, solely in the case of an
actual or perceived conflict of interest after the affected Person notifies the
Borrower of such conflict, (x) one additional counsel to all similarly situated
affected Indemnitees taken as a whole and (y) one additional local counsel in
any relevant material jurisdiction to all similarly situated affected
Indemnitees taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) the use of the proceeds of the Loans or any
Letter of Credit, (iii) any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that any such loss, claim, damage or
liability (i) is determined by a final and non-appealable judgment of a court of
competent jurisdiction (or documented in any settlement agreement referred to
below) to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Indemnitee Related Party or, to the extent
such judgment finds (or any such settlement agreement acknowledges) that any
such loss, claim, damage or liability has resulted from such Person’s or an
Indemnitee Related Party of such Person’s material breach of the Loan Documents
or (ii) arises out of any claim, litigation, investigation or proceeding brought
by such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent, the Arranger, the Principal Investor Representative or any Issuing Bank,
acting in its capacity as the Administrative Agent, as the Arranger, as the
Principal Investor Representative or as an Issuing Bank) that does not involve
any act or omission of Holdings, the Borrower or any of its subsidiaries. Each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrower pursuant to this ‎Section 9.03(b) to such Indemnitee for any fees,
expenses or damages to the extent such Indemnitee is not entitled to payment
thereof in accordance with the terms hereof. All amounts due under this
paragraph ‎(b) shall be payable by the Borrower within 30 days (x) after receipt
by the Borrower of a written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Borrower of an invoice, setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request. Notwithstanding anything to the contrary, this ‎Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.

 

205

 

 

(c) The Borrower shall not be liable for any settlement or compromise of, or the
consent to the entry of any judgment with respect to, any proceeding effected
without its consent (which consent shall not be unreasonably withheld, delayed
or conditioned), but if any proceeding is so settled, compromised or consented
to with the Borrower’s written consent, or if there is a final judgment entered
against any Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee to the extent and in the manner set forth
above. The Borrower shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement (i) includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding,
(ii) includes confidentiality provisions that are customary or are reasonably
satisfactory to such Indemnitee and (iii) does not include any statement as to
any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of any Indemnitee (it being understood that such Indemnitee may
reasonably withhold its consent to any settlement that does not comply with this
sentence in any material respect).

 

Section 9.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement nor any Secured Party shall assert, and each hereby
waives, any claim against any other party hereto, any other Loan Party and/or
any Related Party of any thereof, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or any Letter of Credit or the use of the proceeds thereof, except, in the case
of any claim by any Indemnitee against the Borrower, to the extent such damages
would otherwise be subject to indemnification pursuant to the terms of ‎Section
9.03.

 



206

 

 

Section 9.05. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under ‎Section 6.07 and/or
pursuant to any Permitted Reorganization, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with the terms of this Section (any attempted assignment or transfer
not complying with the terms of this Section shall be null and void and, with
respect to any attempted assignment or transfer to any Disqualified Institution,
subject to ‎Section 9.05(f)). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and permitted assigns, Participants (to the extent
provided in paragraph ‎(c) of this Section) and, to the extent expressly
contemplated hereby, the Arranger and the Related Parties of each of the
Administrative Agent, the Arranger the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement. Any
Successor Borrower permitted pursuant to a transaction referred to in clause
‎(i) of the proviso above, shall thereafter be deemed to be and become a
“Borrower” for all purposes hereunder, and such initial Borrower shall be
released from its Obligations in respect of this Agreement and the other Loan
Documents.

 

(b) (i) Subject to the conditions set forth in paragraph ‎(b)‎(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Additional Loan or Additional Commitment added pursuant to Sections ‎2.22, ‎2.23
or ‎9.02(c) at the time owing to it) with the prior written consent (not to be
unreasonably withheld, conditioned or delayed) of:

 

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any assignment of Term Loans (other than any such assignment to a
Disqualified Institution or an Affiliate thereof referred to in the last
paragraph of this clause ‎(i) and identified to the Administrative Agent as
such) if it has not responded to a written request for its consent from the
Administrative Agent within 15 Business Days after receiving such written
request; provided, further, that no consent of the Borrower shall be required
for any assignment of Term Loans or Term Commitments (x) to another Lender, an
Affiliate of any Lender or an Approved Fund, (y) during the continuance of a
Specified Event of Default or (z) by any Principal Investor to any other
Principal Investor (it being understood and agreed that, unless the relevant
assignment is to a Revolving Lender or to either GSLP or Goldman Sachs Bank USA,
the consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) shall always be required for any assignment of Revolving Credit
Commitments and/or Revolving Loans);

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund or by any Principal Investor to any other Principal
Investor, or for any assignment to the Borrower and/or its Affiliates, which
otherwise complies with the terms of this ‎Section 9.05; and

 

(C) in the case of any Revolving Facility, unless the relevant assignment is to
a Revolving Lender or an Affiliate of a Revolving Lender, each Issuing Bank;

 

provided that, notwithstanding the foregoing, the Borrower may, in its sole
discretion, withhold its consent to any assignment to any Person (other than a
Principal Investor) that is not expressly a Disqualified Institution but is
known by the Borrower to be an Affiliate of a Disqualified Institution without
regard as to whether such Person is identifiable as an Affiliate of a
Disqualified Institution on the basis of such Affiliate’s name.

 



207

 

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or by any Principal Investor to any other Principal
Investor or any assignment of the entire remaining amount of the relevant
assigning Lender’s Loans or Commitments of any Class, the principal amount of
Loans or Commitments of the assigning Lender subject to the relevant assignment
(determined as of the date on which the Assignment Agreement with respect to
such assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds or by
Related Funds) shall not be less than (x) $1,000,000, in the case of Term Loans
and Term Commitments (or, in the case of Term Loans and Term Commitments
denominated in Euros, €1,000,000) and (y) $5,000,000 in the case of Revolving
Loans and Revolving Credit Commitments unless the Borrower and the
Administrative Agent otherwise consent to a lesser amount, and in each case any
assigned amount may exceed such minimum amount in an integral multiple of
$1,000,000 (or, in the case of Term Loans and Term Commitments denominated in
Euros, €1,000,000) in excess thereof;

 

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and which fee shall not apply
for any assignment to an Affiliated Lender or Debt Fund Affiliate or by any
Principal Investor to any other Principal Investor);

 

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent and
the Borrower (irrespective of whether a Specified Event of Default exists) (1)
an Administrative Questionnaire and (2) any form required under ‎Section 2.17;
and

 

(E) the assigning Lender shall, concurrently with its delivery of the same to
the Administrative Agent, provide the Borrower with a copy of its request for
such assignment, which shall include the name of the prospective assignee
(irrespective of whether a Specified Event of Default exists).

 

(iii) Except as otherwise provided in ‎Section 9.05(g), subject to the
acceptance and recording thereof pursuant to paragraph ‎(b)‎(iv) of this
Section, from and after the effective date specified in any Assignment
Agreement, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned pursuant to such Assignment Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be (A) entitled to the benefits of
Sections ‎2.15, ‎2.16, ‎2.17 and ‎9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment and (B) subject
to its obligations thereunder and under ‎Section 9.13). If any assignment by any
Lender holding any Promissory Note is made after the issuance of such Promissory
Note, the assigning Lender shall, upon the effectiveness of such assignment or
as promptly thereafter as practicable, surrender such Promissory Note to the
Administrative Agent for cancellation, and, following such cancellation, if
requested by either the assignee or the assigning Lender, the applicable
Borrower shall issue and deliver a new Promissory Note to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

 

208

 

 

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the applicable Borrower’s
obligations in respect of such Loans and LC Disbursements. The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, each
Issuing Bank and each Lender (but only as to its own holdings), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by ‎Section
9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder), the
processing and recordation fee referred to in paragraph ‎(b) of this Section, if
applicable, and any written consent to the relevant assignment required by
paragraph ‎(b) of this Section, the Administrative Agent shall promptly accept
such Assignment Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(vi) By executing and delivering an Assignment Agreement, the assigning Lender
and the Eligible Assignee thereunder shall be deemed to confirm and agree with
each other and the other parties hereto as follows: (A) such assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment Agreement, (B) except as set forth in clause ‎(A)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statement, warranty or representation made in
or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrower or any Restricted Subsidiary or the
performance or observance by the Borrower or any Restricted Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee (and not a Disqualified
Institution), legally authorized to enter into such Assignment Agreement; (D)
such assignee confirms that it has received a copy of this Agreement and each
then-applicable Acceptable Intercreditor Agreement, together with copies of the
financial statements referred to in ‎Section 4.01(c) or the most recent
financial statements delivered pursuant to ‎Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment Agreement; (E) such assignee
will independently and without reliance upon the Administrative Agent, the
assigning Lender or any other Lender and based on such documents and information
as it deems appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (F) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

209

 

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution or an Affiliate thereof
referred to in the last paragraph of clause ‎(b)(i) of this Section and
identified to the Administrative Agent as such, any Defaulting Lender, any
natural person or any investment vehicle established primarily for the benefit
of a single natural person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the relevant
Participant, agree to any amendment, modification or waiver described in (x)
clause ‎(A) of the first proviso to ‎Section 9.02(b) that directly and adversely
affects the Loans or commitments in which such Participant has an interest and
(y) clause (B) of the first proviso to ‎Section 9.02(b). Subject to paragraph
‎(c)‎(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections ‎2.15, ‎2.16 and ‎2.17 (subject to the
limitations and requirements of such Sections and ‎Section 2.19) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph ‎(b) of this Section (it being understood that the
documentation required under ‎Section 2.17(f) shall be delivered to the
participating Lender, and if additional amounts are required to be paid pursuant
to ‎Section 2.17(a) or ‎Section 2.17(c), to the Borrower). To the extent
permitted by applicable Requirements of Law, each Participant also shall be
entitled to the benefits of ‎Section 9.09 as though it were a Lender; provided
that such Participant shall be subject to ‎Section 2.18(c) as though it were a
Lender.

 

(ii) No Participant shall be entitled to receive any greater payment under
‎Section 2.15, ‎2.16 or ‎2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (in its sole discretion) expressly
acknowledging such Participant may receive a greater benefit. Any Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section ‎2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with ‎Section 2.17(f) as though it were a Lender and to
deliver the tax forms required to claim an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document and then
only to the extent of any amount to which such Lender would be entitled in the
absence of any such participation (it being understood that the documentation
required under ‎Section 2.17(f) shall be delivered to the participating Lender
and, if additional amounts are required to be paid pursuant to ‎Section 2.17(a)
or ‎Section 2.17(c), to the Borrower).

 

210

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and their respective successors and
assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other obligation under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution, Defaulting Lender or any natural person or any investment vehicle
established primarily for the benefit of a single natural person) to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender, and this ‎Section 9.05 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release any Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the applicable
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) in no event may any Lender
grant any option to provide to any Borrower all or any part of any Loan that
such Granting Lender would have otherwise been obligated to make to such
Borrower pursuant to this Agreement to any Disqualified Institution or
Defaulting Lender. The making of any Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including their obligations under ‎Section 2.15,
‎2.16 or ‎2.17) and no SPC shall be entitled to any greater amount under
‎Section 2.15, ‎2.16 or ‎2.17 or any other provision of this Agreement or any
other Loan Document that the Granting Lender would have been entitled to
receive, unless the grant to such SPC is made with the prior written consent of
the Borrower (in its sole discretion), expressly acknowledging that such SPC’s
entitlement to benefits under ‎Section 2.15, ‎2.16 or ‎2.17 is not limited to
what the Granting Lender would have been entitled to receive absent the grant to
the SPC, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the Requirements of Law
of the U.S. or any State thereof; provided that (i) such SPC’s Granting Lender
is in compliance in all material respects with its obligations to the Borrowers
hereunder and (ii) each Lender designating any SPC hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
SPC during such period of forbearance. In addition, notwithstanding anything to
the contrary contained in this ‎Section 9.05, any SPC may (i) with notice to,
but without the prior written consent of, the Borrower or the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guaranty or
credit or liquidity enhancement to such SPC.

 

211

 

 

(f) (i) Any assignment or participation by a Lender without the Borrower’s
consent (A) to any Disqualified Institution or any Affiliate thereof or (B) to
the extent the Borrower’s consent is required under this ‎Section 9.05, to any
other Person, shall be null and void, and the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation and/or
specifically enforce this ‎Section 9.05(f) in addition to injunctive relief
(without posting a bond or presenting evidence of irreparable harm) or any other
remedies available to the Borrower at law or in equity or pursuant to ‎Section
9.05(f)(ii) below; it being understood and agreed that Holdings, the Borrower
and its subsidiaries will suffer irreparable harm if any Lender breaches any
obligation under this ‎Section 9.05 as it relates to any assignment,
participation or pledge of any Loan or Commitment to any Disqualified
Institution or any Affiliate thereof or any other Person to whom the Borrower’s
consent is required but not obtained. Nothing in this ‎Section 9.05(f) shall be
deemed to prejudice any right or remedy that Holdings or the Borrower may
otherwise have at law or equity or pursuant to ‎Section 9.05(f)(ii) below.

 

(ii) If any assignment or participation under this ‎Section 9.05 is made (1) to
any Affiliate of any Disqualified Institution (other than any Bona Fide Debt
Fund that is not itself a Disqualified Institution) or (2) to the extent the
Borrower’s consent is required under this ‎Section 9.05 (and not deemed to have
been given pursuant to ‎Section 9.05(b)(i)(A)), to any other Person, in each
case of clauses (1) and (2) without the Borrower’s prior written consent (any
such person, a “Disqualified Person”), then the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Person and the
Administrative Agent, (A) terminate any Commitment of such Disqualified Person
and repay all obligations of the applicable Borrower owing to such Disqualified
Person, (B) in the case of any outstanding Term Loans held by such Disqualified
Person, purchase such Term Loans by paying the lesser of (x) par and (y) the
amount that such Disqualified Person paid to acquire such Term Loans, plus
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and/or (C) require such Disqualified Person to assign, without
recourse (in accordance with and subject to the restrictions contained in this
‎Section 9.05), all of its interests, rights and obligations under this
Agreement to one or more Eligible Assignees and if such person does not execute
and deliver to the Administrative Agent a duly executed Assignment Agreement
reflecting such assignment within five Business Days of the date on which the
Eligible Assignee executes and delivers such Assignment Agreement to such
person, then such person shall be deemed to have executed and delivered such
Assignment Agreement without any action on its part; provided that (I) in the
case of clauses ‎(A) and ‎(B), no Borrower shall be liable to the relevant
Disqualified Person under ‎Section 2.16 if any Eurocurrency Rate Loan owing to
such Disqualified Person is repaid or purchased other than on the last day of
the Interest Period relating thereto, (II) in the case of clause ‎(C), the
relevant assignment shall otherwise comply with this ‎Section 9.05 (except that
(x) no registration and processing fee required under this ‎Section 9.05 shall
be required with any assignment pursuant to this paragraph and (y) any Term Loan
acquired by any Affiliated Lender pursuant to this paragraph will not be
included in calculating compliance with the Affiliated Lender Cap for a period
of 90 days following such transfer; provided that, to the extent the aggregate
principal amount of Term Loans held by Affiliated Lenders exceeds the Affiliated
Lender Cap on the 91st day following such transfer, then such excess amount
shall either be (x) contributed to Holdings, the Borrower or any of its
subsidiaries and retired and cancelled immediately upon such contribution or (y)
automatically cancelled)) and (III) in no event shall such Disqualified Person
be entitled to receive amounts set forth in ‎Section 2.13(c). Further, any
Disqualified Person identified by the Borrower to the Administrative Agent (A)
shall not be permitted to (x) receive information or reporting provided by any
Loan Party, the Administrative Agent or any Lender and/or (y) attend and/or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, (B) (x) shall not for purposes of determining whether
the Required Lenders or the majority Lenders under any Class have (i) consented
(or not consented) to any amendment, modification, waiver, consent or other
action with respect to any of the terms of any Loan Document or any departure by
any Loan Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, have a right to consent (or not consent), otherwise act
or direct or require the Administrative Agent or any Lender to take (or refrain
from taking) any such action; it being understood that all Loans held by any
Disqualified Person shall be deemed to be not outstanding for all purposes of
calculating whether the Required Lenders, majority Lenders under any Class or
all Lenders have taken any action and (y) shall be deemed to vote in the same
proportion as Lenders that are not Disqualified Persons in any proceeding under
any Debtor Relief Law commenced by or against the Borrower or any other Loan
Party and (C) shall not be entitled to receive the benefits of ‎Section 9.03.
For the sake of clarity, the provisions in this ‎Section 9.05(f) shall not apply
to any Person that is an assignee of any Disqualified Person, if such assignee
is not a Disqualified Person.

 

(iii) Upon the request of any Lender, the Administrative Agent may and the
Borrower will make the list of Disqualified Institutions (other than any
Disqualified Institution that is a reasonably identifiable Affiliate of another
Disqualified Institution on the basis of such Person’s name) available to such
Lender and such Lender may provide the list to any potential assignee for the
purpose of verifying whether such Person is a Disqualified Institution, in each
case so long as such Lender and such potential assignee agree to keep the list
of Disqualified Institutions confidential in accordance with the terms hereof.

 

(iv) Notwithstanding anything herein to the contrary, the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.

 



212

 

 

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions, or similar transactions pursuant to procedures
to be established by the applicable “auction agent” that are consistent with
this ‎Section 9.05(g), in each case open to all Lenders holding the relevant
Term Loans on a pro rata basis or (B) through open market purchases (which
purchases may be effected at any price as agreed between such Lender and such
Affiliated Lender in their respective sole discretion), in each case with
respect to clauses ‎(A) and ‎(B), without the consent of the Administrative
Agent; provided that:

 

(i) any Term Loans acquired by the Borrower or any Restricted Subsidiary shall,
to the extent permitted by applicable Requirements of Law, be retired and
cancelled immediately upon the acquisition thereof; provided that upon any such
retirement and cancellation, the aggregate outstanding principal amount of the
Term Loans shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans so retired and cancelled, and each principal
repayment installment with respect to the Initial Dollar Term Loans or Initial
Euro Term Loans, as applicable, pursuant to ‎Section 2.10(a) shall be reduced on
a pro rata basis by the full par value of the aggregate principal amount of
Initial Dollar Term Loans or Initial Euro Term Loans so cancelled;

 

(ii) any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Holdings, the Borrower or any of its subsidiaries
or Parent Companies and, in exchange therefor, such Affiliated Lender may
receive debt or equity securities of such entity or a direct or indirect parent
entity or subsidiary thereof that are otherwise permitted to be issued by such
entity at such time, it being understood that (x) any such Term Loans that are
contributed to the Borrower or any Restricted Subsidiary shall, to the extent
permitted by applicable Requirements of Law, be retired and cancelled
immediately upon such contribution and (y) any such contribution shall be
treated as a capital contribution that builds the Available Amount pursuant to
clause (iii) of the definition thereof by an amount equal to the fair market
value (as determined by the Borrower in good faith) of the Term Loans so
contributed; provided that if the fair market value of such Term Loans cannot be
determined by the Borrower, the fair market value shall be deemed to be the
purchase price of such Term Loans paid by such Affiliated Lender); provided that
upon any such cancellation, the aggregate outstanding principal amount of the
Term Loans shall be deemed reduced, as of the date of such contribution, by the
full par value of the aggregate principal amount of the Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Initial Dollar Term Loans or Initial Euro Term Loans, as applicable,
pursuant to ‎Section 2.10(a) shall be reduced pro rata by the full par value of
the aggregate principal amount of Initial Dollar Term Loans or Initial Euro Term
Loans so contributed and cancelled;

 

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

 

(iv) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Term Loans then held
by all Affiliated Lenders shall not exceed 25% of the aggregate principal amount
of the Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
each party hereto acknowledges and agrees that the Administrative Agent shall
not be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause ‎(g)‎(iv) or any purported assignment
exceeding the Affiliated Lender Cap (it being understood and agreed that the
Affiliated Lender Cap is intended to apply to any Loans made available to
Affiliated Lenders by means other than formal assignment (e.g., as a result of
an acquisition of another Lender (other than any Debt Fund Affiliate) by any
Affiliated Lender or the provision of Additional Term Loans by any Affiliated
Lender); provided, further, that to the extent that any assignment to any
Affiliated Lender would result in the aggregate principal amount of all Term
Loans held by Affiliated Lenders exceeding the Affiliated Lender Cap (after
giving effect to any substantially simultaneous cancellations thereof), the
assignment of the relevant excess amount shall be null and void;

 

213

 

 

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Borrower or any of its
Subsidiaries, (A) the relevant Person may not use the proceeds of any Revolving
Loans to fund such assignment and (B) no Event of Default exists at the time of
acceptance of bids for the Dutch Auction or the confirmation of such open market
purchase, as applicable;

 

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

(A) the Term Loans held by such Affiliated Lender shall be deemed to be voted
pro rata along with the other Lenders that are not Affiliated Lenders); provided
that (x) such Affiliated Lender shall have the right to vote (and the Term Loans
held by such Affiliated Lender shall not be so deemed to be voted) with respect
to any amendment, modification, waiver, consent or other action that requires
the vote of all Lenders or all Lenders directly and adversely affected thereby,
as the case may be and (y) no amendment, modification, waiver, consent or other
action shall (1) disproportionately affect such Affiliated Lender in its
capacity as a Lender as compared to other Lenders of the same Class that are not
Affiliated Lenders or (2) deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a pro rata basis hereunder,
in each case without the consent of such Affiliated Lender; and

 

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2); and

 

(vii) neither the Parent nor any Affiliated Lender shall be required to
represent or warrant that it is not in possession of material non-public
information with respect to Holdings, the Borrower and/or any subsidiary thereof
and/or their respective securities in connection with any assignment permitted
by this ‎Section 9.05(g).

 

(h) Notwithstanding anything to the contrary contained in this Agreement, to
ensure that for the duration of this Agreement the Dutch Borrower borrows
exclusively from Lenders that are not considered to be part of the public within
the meaning of the Dutch Financial Supervision Act (Wet op het financieel
toezicht), in reliance upon the Explanatory Memorandum to the Implementation Act
in respect of Directive 2013/36/EU and Regulation (EU) No. 575/2013, until the
competent authority publishes its interpretation of the term “public” (as
referred to in article 4.1(1) of Regulation (EU) No 575/2013), an existing or
future Lender shall be deemed not to be part of the public if the amount
borrowed by the Dutch Borrower from such existing or future Lender individually
is not less than €100,000 or its equivalent in any other currency.

 

214

 

 

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Debt Fund Affiliate, and any Debt
Fund Affiliate may, from time to time, purchase Term Loans (x) on a non-pro rata
basis through Dutch Auctions or similar transactions open to all applicable
Lenders or (y) on a non-pro rata basis through open market purchases (which
purchases may be effected at any price as agreed between such Lender and such
Debt Fund Affiliate in their respective sole discretion), in each case without
the consent of the Administrative Agent and notwithstanding the requirements set
forth in subclauses ‎(i) through ‎(vii) of this clause ‎(g); provided that the
Term Loans of all Debt Fund Affiliates shall not account for more than 49.9% of
the amounts included in determining whether the Required Lenders have (A)
consented to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom or (B) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to any Loan Document; it being understood and agreed that the portion of the
Loans that accounts for more than 49.9% of the relevant Required Lender action
shall be deemed to be voted pro rata along with other Lenders that are not Debt
Fund Affiliates. Any Term Loans acquired by any Debt Fund Affiliate may (but
shall not be required to) be contributed to the Borrower or any of its
subsidiaries or parent entities and, in exchange therefor, such Debt Fund
Affiliate may receive debt or equity securities of such entity or a direct or
indirect parent entity or subsidiary thereof that are otherwise permitted to be
issued by such entity at such time (it being understood that if any Term Loans
are so contributed to the Borrower or any Restricted Subsidiary, the provisions
of ‎Section 9.05(g)(ii) shall apply to such contributed Term Loans mutatis
mutandis).

 

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections ‎2.15, ‎2.16, ‎2.17, ‎9.03 and ‎9.13 and ‎Article 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit or any Commitment, the occurrence of the
Termination Date or the termination of this Agreement or any provision hereof
but in each case, subject to the limitations set forth in this Agreement.

 

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire agreement among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it has been executed by
Holdings, the Borrowers and the Administrative Agent and when the Administrative
Agent has received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

215

 

 

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.09. Right of Setoff. At any time when an Event of Default exists, upon
the written consent of the Administrative Agent and each Issuing Bank, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Requirements of Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (in any currency) at any time owing by the
Administrative Agent, such Issuing Bank or such Lender to or for the credit or
the account of the Borrower or any other Loan Party against any of and all the
Secured Obligations held by the Administrative Agent, such Issuing Bank or such
Lender, irrespective of whether or not the Administrative Agent, such Issuing
Bank or such Lender shall have made any demand under the Loan Documents and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender
or Issuing Bank shall promptly notify the Borrower and the Administrative Agent
of such set-off or application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender, each Issuing Bank and
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuing Bank
or the Administrative Agent may have.

 

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) THIS AGREEMENT (INCLUDING THIS SECTION 9.10) AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT),
WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; PROVIDED, THAT (I) THE INTERPRETATION OF THE DEFINITION OF “CLOSING
DATE MATERIAL ADVERSE EFFECT” AND THE DETERMINATION OF WHETHER A CLOSING DATE
MATERIAL ADVERSE EFFECT HAS OCCURRED, (II) THE DETERMINATION OF THE ACCURACY OF
ANY SPECIFIED ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF
ANY BREACH OR INACCURACY THEREOF PARENT OR ITS APPLICABLE AFFILIATE HAS A RIGHT
TO TERMINATE ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT OR DECLINE TO
CONSUMMATE THE ACQUISITION AND (III) THE DETERMINATION OF WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION
AGREEMENT AND, IN ANY CASE, ANY CLAIM OR DISPUTE ARISING OUT OF ANY SUCH
INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF, SHALL IN EACH CASE BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS. IF A DUTCH LOAN PARTY IS REPRESENTED BY AN ATTORNEY IN
CONNECTION WITH THE SIGNING AND/OR EXECUTION OF THIS AGREEMENT (INCLUDING BY WAY
OF ACCESSION TO THIS AGREEMENT) OR ANY OTHER AGREEMENT, DEED OR DOCUMENT
REFERRED TO IN OR MADE PURSUANT TO THIS AGREEMENT, IT IS HEREBY EXPRESSLY
ACKNOWLEDGED AND ACCEPTED BY THE OTHER PARTIES TO THIS AGREEMENT THAT THE
EXISTENCE AND EXTENT OF THE ATTORNEY’S AUTHORITY AND THE EFFECTS OF THE
ATTORNEY’S EXERCISE OR PURPORTED EXERCISE OF HIS OR HER AUTHORITY SHALL BE
GOVERNED BY THE LAWS OF THE NETHERLANDS.

 

216

 

 

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT (INCLUDING THIS SECTION 9.10) AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED
BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT; PROVIDED THAT WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY WHICH DOES NOT
INVOLVE ANY CLAIMS AGAINST THE ISSUING BANKS, THE LENDERS OR ANY OTHER
INDEMNITEE, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION IN THE
ACQUISITION AGREEMENT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT
RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

 

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH ‎(B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

 

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION ‎9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW. EACH LOAN PARTY THAT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS THE U.S. BORROWER AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS AND THE U.S. BORROWER HEREBY ACCEPTS SUCH APPOINTMENT.

 

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

217

 

 

Section 9.13. Confidentiality. Each of the Administrative Agent, the Arranger,
each Lender and each Issuing Bank agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ limited partners, lenders, investors, managed accounts,
ratings agencies, directors, officers, managers, employees, independent
auditors, or other experts, advisors and agents, including accountants, legal
counsel and other advisors (collectively, the “Representatives”) on a
confidential “need to know” basis solely in connection with the transactions
contemplated hereby or in connection with the administration, evaluation or
monitoring of the Commitments and/or Loans of the relevant Person hereunder and
who are informed of the confidential nature of the Confidential Information and
are or have been advised of their obligation to keep the Confidential
Information of this type confidential; provided that such Person shall be
responsible for its Affiliates’ and their Representatives’ compliance with this
paragraph; provided, further, that unless the Borrower otherwise consents, no
such disclosure shall be made by the Administrative Agent, the Arranger, any
Issuing Bank, any Lender or any Affiliate or Representative thereof to any
Affiliate or Representative of the Administrative Agent, any Issuing Bank or any
Lender that is a Disqualified Institution, (b) upon the demand or request of any
regulatory (including self-regulatory) or governmental authority having
jurisdiction over such Person or its Affiliates (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority, regulatory authority or
self-regulatory authority exercising examination or regulatory authority, to the
extent reasonably practicable and permitted by applicable Requirements of Law,
(i) inform the Borrower promptly in advance thereof (or, if unable to so inform
the Borrower in advance thereof, promptly thereafter) and (ii) ensure that any
information so disclosed is accorded confidential treatment), (c) to the extent
compelled by legal process in, or reasonably necessary to, the defense of such
legal, judicial or administrative proceeding, in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable Requirements of Law (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
Governmental Authority, regulatory authority or self-regulatory authority
exercising examination or regulatory authority, to the extent reasonably
practicable and permitted by applicable Requirements of Law, (i) inform the
Borrower promptly in advance thereof (or, if unable to so inform the Borrower in
advance thereof, promptly thereafter) and (ii) ensure that any information so
disclosed is accorded confidential treatment), (d) to any other party to this
Agreement, (e) subject to an acknowledgment and agreement by the relevant
recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Borrower and the Administrative Agent) in
accordance with market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in ‎Section 9.05, (iii) any actual or
prospective direct or indirect contractual counterparty (or its advisors, but
not any Disqualified Institution) to any Derivative Transaction (including any
credit default swap) or similar derivative product under which payments are to
be made by reference to a Borrower and its Obligations and (iv) subject to the
Borrower’s prior approval of the information to be disclosed (not to be
unreasonably withheld or delayed), to Moody’s or S&P on a customary confidential
basis in connection with the Transactions, (f) with the prior written consent of
the Borrower, (g) to the extent the Confidential Information becomes publicly
available other than as a result of a breach of this Section by such Person, its
Affiliates or their respective Representatives, (h) to the extent such
information was already in the possession of such Person (except to the extent
received in a manner restricted by this paragraph) or is independently developed
by such Person or its Affiliates based exclusively on information the disclosure
of which would not otherwise be restricted by this paragraph, (i) to the extent
such information was received by such Person from a third party that to such
Person’s knowledge is not subject to confidentiality obligations owing to the
Borrower, the Parent or any of their respective subsidiaries, (j) for purposes
of establishing a “due diligence” defense or in connection with the exercise of
any remedy or enforcement of any rights under any Loan Document and (k) to
market data collectors, similar services providers to the lending industry, and
service providers to Lenders in connection with the administration and
management of the Credit Facilities. For purposes of this Section, “Confidential
Information” means all information relating to Holdings, the Borrower and/or any
of its subsidiaries and their respective businesses, the Parent or the
Transactions (including any information obtained by the Administrative Agent,
the Arranger, any Issuing Bank or any Lender, or any of their respective
Affiliates or Representatives, based on a review of any books and records
relating to Holdings, the Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent, the Arranger or any Issuing Bank or Lender on a non-confidential basis
prior to disclosure by Holdings, the Borrower or any of its subsidiaries. For
the avoidance of doubt, in no event shall any disclosure of any Confidential
Information be made to a Person that is a Disqualified Institution at the time
of disclosure.

 

The Borrower grants each Principal Investor permission to use Holdings’ and its
subsidiaries’ names and logos in such Principal Investor’s or its Affiliates’
marketing materials; provided that any such logos or other materials are used
solely in a manner that is not intended to or reasonably likely to harm or
disparage Holdings or any of its subsidiaries or the reputation or goodwill of
any of them.

 

218

 

 

Section 9.14. No Fiduciary Duty. (a) Each of the Administrative Agent, the
Arranger, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective Affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective Affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory
or fiduciary responsibility in favor of any Loan Party, its respective
stockholders or its respective Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its respective stockholders
or its respective Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender, in its capacity as such, is acting solely as principal and not
as the agent or fiduciary of such Loan Party, its respective management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that such Loan Party has consulted its own legal, tax and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.

 

(b) Each of the Loan Parties acknowledges and agrees that GSLP, an affiliate of
certain of the Principal Investors, is acting as the Arranger in connection with
the transactions contemplated by the Loan Documents. Each of the Loan Parties
agrees not to assert any claim it might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from GSLP acting
as Arranger hereunder, on the one hand, and the Principal Investors’
relationships with the Loan Parties as described and referred to herein or in
the other Loan Documents, on the other hand.

 

Section 9.15. Several Obligations. (a) The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan, issue any Letter of Credit or perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder.

 

(b) The respective obligations of the Borrowers hereunder are several and not
joint. References herein to “Obligations of the Borrowers” or similar words of
import are used solely for administrative convenience and are not intended to
create liability that is joint and several.

 

Section 9.16. USA PATRIOT Act; Beneficial Ownership Regulation. Each Lender that
is subject to the requirements of the USA PATRIOT Act hereby notifies the Loan
Parties that, pursuant to the requirements of the USA PATRIOT Act and the
“Beneficial Ownership Regulation” (31 CFR §1010.230), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act or the Beneficial Ownership Regulation.

 

Section 9.17. Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Principal Investor Representative and/or
its Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender and each Issuing Bank as its agent for the purpose of perfecting Liens
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders,
in assets which, in accordance with ‎Article 9 of the UCC or any other
applicable Requirements of Law can be perfected only by possession. If any
Lender or Issuing Bank (other than the Administrative Agent) obtains possession
of any Collateral, such Lender or such Issuing Bank shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

219

 

 

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable law (collectively,
the “Applicable Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or Letter of Credit in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan or Letter of Credit hereunder, together with all Applicable Charges payable
in respect thereof, shall be limited to the Maximum Rate and, to the extent
lawful, the interest and Applicable Charges that would have been payable in
respect of such Loan or Letter of Credit but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Applicable
Charges payable to such Lender or Issuing Bank in respect of other Loans or
Letters of Credit or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender or Issuing Bank.

 

Section 9.20. [Reserved].

 

Section 9.21. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document (but excluding any Acceptable Intercreditor
Agreement), in the event of any conflict or inconsistency between this Agreement
and any other Loan Document (excluding any Acceptable Intercreditor Agreement),
the terms of this Agreement shall govern and control; provided that in the case
of any conflict or inconsistency between any Acceptable Intercreditor Agreement,
on the one hand, and any other Loan Document, on the other hand, the terms of
such Acceptable Intercreditor Agreement shall govern and control.

 

Section 9.22. Release of Guarantors. Notwithstanding anything in ‎Section
9.02(b) to the contrary, (a) any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (i) upon the consummation of any permitted transaction
or series of related transactions or the occurrence of any other permitted event
or circumstance if as a result thereof such Subsidiary Guarantor ceases to be a
Restricted Subsidiary (including by merger or dissolution) or becomes an
Excluded Subsidiary as a result of a single transaction or series of related
transactions or other event or circumstance permitted hereunder; or (ii) upon
the occurrence of the Termination Date, (b) any Subsidiary Guarantor that
qualifies as an “Excluded Subsidiary” shall be released from its obligations
hereunder (and its Loan Guaranty shall be automatically released) by the
Administrative Agent promptly following the request therefor by the Borrower
and/or (c) the Person constituting Holdings immediately prior to the
consummation of a Holdings Reorganization Transaction whereby the existing
“Holdings” is not intended to remain as such shall be automatically released
from its obligations hereunder (and its Loan Guaranty shall be automatically
released) upon the consummation of such Holdings Reorganization Transaction, as
applicable. In connection with any such release, the Administrative Agent shall
promptly execute and deliver to the relevant Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
termination or release. Any execution and delivery of any document pursuant to
the preceding sentence of this ‎Section 9.22 shall be without recourse to or
warranty by the Administrative Agent (other than as to the Administrative
Agent’s authority to execute and deliver such documents).

 

Section 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 



220

 

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.24. Principal Investor Representative. Prior to the Disposition Date,
(i) discretionary determinations and consents that would otherwise be made by
the Administrative Agent only will be made by the Principal Investor
Representative (or by the Administrative Agent at the direction of the Principal
Investor Representative), and (ii) notices, certificates and other documents and
information that would otherwise be required to be delivered to the
Administrative Agent only will be required to be delivered to the Administrative
Agent and the Principal Investor Representative concurrently (provided that it
is understood and agreed that the posting of any such information on Intralinks,
Debt X, SyndTrak Online or by similar electronic means that are accessible by
the Administrative Agent and the Principal Investor Representative shall be
deemed sufficient delivery for purposes of this clause (ii)). Notwithstanding
the foregoing, borrowing and conversion mechanics, interest rate determinations,
disbursements of funds, distribution of payments and maintenance of a register
and other purely administrative or mechanical matters under this Agreement and
the other Loan Documents will be determined by the Administrative Agent only.

 

Section 9.25. [Reserved].

 

Section 9.26. Judgment Currency.

 

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this ‎Section 9.26
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall, to the maximum extent permitted by applicable law, be made at
the rate of exchange prevailing on the Business Day immediately preceding the
date of actual payment of the amount due, in the case of any proceeding in the
courts of any jurisdiction that will give effect to such conversion being made
on such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction.

 

(b) If the amount of the Obligation Currency so converted is less than the sum
originally due to the Administrative Agent, any Issuing Bank or any Lender from
any Loan Party in the Obligation Currency, then the applicable Loan Party shall,
to the maximum extent permitted by applicable law, and as a separate obligation
and notwithstanding any such judgment, indemnify the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, against such loss. If the
amount of the Obligation Currency so converted is greater than the sum
originally due to the Administrative Agent, any Issuing Bank or any Lender in
such currency, the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, agrees to return the amount of any excess to the applicable
Loan Party (or to any other Person who may be entitled thereto under applicable
law).

 

221

 

 

(c) The term “rate of exchange” in this ‎Section 9.26 means the rate of exchange
at which Administrative Agent, on the relevant date at or about 12:00 noon (New
York time), would be prepared to sell, in accordance with Administrative Agent’s
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

Section 9.27. ERISA.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

[Signature Pages Follow]

 



222

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  RANGER PLEDGOR LLC, as Initial Holdings         By:                     
Name:      Title:           RANGER PACKAGING LLC, as the Initial U.S. Borrower  
      By:     Name:     Title:           RANPAK B.V., as the Initial Dutch
Borrower         By:     Name:     Title:  

 

Signature Page to First Lien Credit Agreement

 



 

 

 

  GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent         By:
                       Name:      Title:           GOLDMAN SACHS LENDING
PARTNERS LLC, as Issuing Bank         By:     Name:     Title:  

 

Signature Page to First Lien Credit Agreement

 

 

 

 

  BROAD STREET LOAN PARTNERS III, L.P., as Lender         By: Goldman Sachs &
Co. LLC, as Attorney-in-Fact         By:                Name:     Title:        
  BROAD STREET LOAN PARTNERS III OFFSHORE, L.P., as Lender         By: Goldman
Sachs & Co. LLC, as Collateral Servicer and Duly Authorized Agent         By:  
  Name:     Title:           BROAD STREET LOAN PARTNERS III OFFSHORE –
UNLEVERED, L.P., as Lender         By: Goldman Sachs & Co. LLC, as Collateral
Servicer and Duly Authorized Agent         By:     Name:     Title:          
BROAD STREET DANISH CREDIT PARTNERS, L.P., as Lender         By: Goldman, Sachs
& Co. LLC, Duly Authorized         By:     Name:     Title:  

 

Signature Page to First Lien Credit Agreement

 

 

 

 

  BROAD STREET CREDIT HOLDINGS LLC, as Lender         By:                  
Name:     Title:           BROAD STREET SENIOR CREDIT PARTNERS II, L.P., as
Lender         By: Goldman Sachs & Co. LLC, as Attorney-in-Fact         By:    
Name:     Title:  

 

Signature Page to First Lien Credit Agreement

 



 

 

  

SCHEDULE 1.01(a)

 

COMMITMENT SCHEDULE

 

Initial Dollar Term Loan Commitment

 

Lender  Commitment %   Commitment  Broad Street Loan Partners III, L.P.   6.02% 
$17,398,330.53  Broad Street Loan Partners III Offshore, L.P.   31.76% 
$91,839,089.28  Broad Street Loan Partners III Offshore - Unlevered, L.P. 
 16.96%  $49,035,822.58  Broad Street Danish Credit Partners, L.P.   7.36% 
$21,290,984.26  Broad Street Credit Holdings LLC   17.89%  $51,740,027.61  Broad
Street Senior Credit Partners II, L.P.   20.01%  $57,870,745.74  Total   100% 
$378,175,000 

 

Initial Euro Term Loan Commitment (U.S. Borrower)

 

Lender  Commitment %   Commitment  Broad Street Loan Partners III, L.P.   6.02% 
€4,211,578.24  Broad Street Loan Partners III Offshore, L.P.   31.76% 
€22,231,300.25  Broad Street Loan Partners III Offshore - Unlevered, L.P. 
 16.96%  €11,870,001.14  Broad Street Danish Credit Partners, L.P.   7.36% 
€5,153,864.96  Broad Street Credit Holdings LLC   17.89%  €12,524,602.51  Broad
Street Senior Credit Partners II, L.P.   20.01%  €14,008,652.90  Total   100% 
€70,000,000 

 

 

 

 

Initial Euro Term Loan Commitment (Dutch Borrower)

 

Lender  Commitment %   Commitment  Broad Street Loan Partners III, L.P.   6.02% 
€4,211,578.24  Broad Street Loan Partners III Offshore, L.P.   31.76% 
€22,231,300.25  Broad Street Loan Partners III Offshore - Unlevered, L.P. 
 16.96%  €11,870,001.14  Broad Street Danish Credit Partners, L.P.   7.36% 
€5,153,864.96  Broad Street Credit Holdings LLC   17.89%  €12,524,602.52  Broad
Street Senior Credit Partners II, L.P.   20.01%  €14,008,652.89  Total   100% 
€70,000,000 

 

Initial Revolving Credit Commitment

 

Lender  Commitment %   Commitment $  Broad Street Credit Holdings LLC   100% 
$45,000,000.00  Total   100%  $45,000,000.00 

 

 

 



 

